Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of March 11, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I. DEFINITIONS

     1

    SECTION 1.1

 

General

     1

    SECTION 1.2

 

Specific Terms

     1

    SECTION 1.3

 

Usage of Terms

     2

    SECTION 1.4

 

[Reserved]

     2

    SECTION 1.5

 

No Recourse

     2

    SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

     2

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3

    SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

     3

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4

    SECTION 3.1

 

Representations and Warranties of Seller

     4

    SECTION 3.2

 

Representations and Warranties of Purchaser

     6

ARTICLE IV. COVENANTS OF SELLER

     8

    SECTION 4.1

 

Protection of Title of Purchaser

     8

    SECTION 4.2

 

Other Liens or Interests

     9

    SECTION 4.3

 

Costs and Expenses

   10

    SECTION 4.4

 

Indemnification

   10

ARTICLE V. REPURCHASES

   11

    SECTION 5.1

 

Repurchase of Receivables Upon Breach

   11

    SECTION 5.2

 

Reassignment of Purchased Receivables

   12

    SECTION 5.3

 

Waivers

   13

ARTICLE VI. MISCELLANEOUS

   13

    SECTION 6.1

 

Liability of Seller

   13

    SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

   13

    SECTION 6.3

 

Limitation on Liability of Seller and Others

   13

    SECTION 6.4

 

Seller May Own Notes or the Certificate

   14

    SECTION 6.5

 

Amendment

   14

    SECTION 6.6

 

Notices

   15

    SECTION 6.7

 

Merger and Integration

   15

    SECTION 6.8

 

Severability of Provisions

   15

    SECTION 6.9

 

Intention of the Parties

   15

    SECTION 6.10

 

Governing Law

   16

    SECTION 6.11

 

Counterparts

   16

    SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

   16

    SECTION 6.13

 

Nonpetition Covenant

   17

 

i



--------------------------------------------------------------------------------

SCHEDULES Schedule A — Schedule of Receivables Schedule B-1 — Representations
and Warranties of the Seller Regarding the Receivables Schedule B-2 —
Representations and Warranties of the Seller Regarding the Pool of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of March 11, 2020, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1         General. The specific terms defined in this Article include
the plural as well as the singular. The words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision, and Article, Section,
Schedule and Exhibit references, unless otherwise specified, refer to Articles
and Sections of and Schedules and Exhibits to this Agreement. Capitalized terms
used herein without definition shall have the respective meanings assigned to
such terms in the Sale and Servicing Agreement dated as of March 11, 2020, by
and among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in
its individual capacity and as Servicer, AmeriCredit Automobile Receivables
Trust 2020-1, as Issuer, and Citibank, N.A., as Trust Collateral Agent.

SECTION 1.2         Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means March 11, 2020.

“Issuer” means AmeriCredit Automobile Receivables Trust 2020-1.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means Citibank, N.A., as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

“Trustee” means Citibank, N.A., as trustee and any successor trustee appointed
and acting pursuant to the Indenture.

SECTION 1.3         Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4         [Reserved].

SECTION 1.5        No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6         Action by or Consent of Noteholders and Certificateholder.
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the Noteholders or the Certificateholder, such provision shall
be deemed to refer to the Noteholders

 

2



--------------------------------------------------------------------------------

or the Certificateholder, as the case may be, of record as of the Record Date
immediately preceding the date on which such action is to be taken, or consent
given, by Noteholders or the Certificateholder. Solely for the purposes of any
action to be taken, or consented to, by Noteholders or the Certificateholder,
any Note or the Certificate registered in the name of the Seller or any
Affiliate thereof shall be deemed not to be outstanding; provided, however,
that, solely for the purpose of determining whether the Trustee or the Trust
Collateral Agent is entitled to rely upon any such action or consent, only Notes
or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1         Conveyance of the Receivables and the Other Conveyed
Property.

(a)    Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)       the Receivables and all moneys received thereon after the Cutoff Date;

(ii)      the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)    any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)      any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)      all rights under any Service Contracts on the related Financed
Vehicles;

(vi)     the related Receivable Files;

(vii)    all of the Seller’s (A) Accounts, (B) Chattel Paper, (C) Documents, (D)
Instruments and (E) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (i) through (vi); and

(viii)    all proceeds and investments with respect to items (i) through (vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b)      Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1         Representations and Warranties of Seller. Seller makes the
following representations and warranties as of the Cutoff Date and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)      Representations Regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
Cutoff Date, and as of the Closing Date, are true and correct.

(b)      Representations Regarding the Pool of Receivables. The representations
and warranties set forth on Schedule B-2 with respect to the pool of Receivables
as of the Cutoff Date, and as of the Closing Date, are true and correct.

(c)      No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)      Lawful Assignment. No Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)      No Impairment. The Seller has not done anything to convey any right to
any Person that would result in such Person having a right to payments due under
the Receivables or

 

4



--------------------------------------------------------------------------------

otherwise to impair the rights of the Purchaser, the Trust, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

(f)      No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 19(E) of Schedule B-1.

(g)      Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)      Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i)      Power and Authority.   Seller has the power and authority to execute
and deliver this Agreement and its Related Documents and to carry out its terms
and their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)      No Consent Required.   Seller is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(k)      Valid Sale; Binding Obligations.   This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights

 

5



--------------------------------------------------------------------------------

generally and by equitable limitations on the availability of specific remedies,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

(l)      No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or State regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)      No Proceedings. There are no proceedings or investigations pending or,
to Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, State
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)      Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)      True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)      Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2         Representations and Warranties of Purchaser. Purchaser makes
the following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a)      Organization and Good Standing. Purchaser has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b)      Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)      Power and Authority. Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d)      No Consent Required. Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)      Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

(f)      No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or State regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g)      No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or State income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1         Protection of Title of Purchaser.

(a)      At or prior to the Closing Date, Seller shall have filed or caused to
be filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b)      Seller shall not change its name, identity, State of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least sixty (60) days’ prior written notice thereof, and shall promptly
file appropriate amendments to all previously filed financing statements and
continuation statements.

(c)      Seller shall give Purchaser, the Issuer and the Trust Collateral Agent
at least sixty (60) days prior written notice of any relocation that would
result in a change of the location of the debtor within the meaning of
Section 9-307 of the applicable UCC. Seller shall at all times maintain (i) each
office from which it services Receivables within the United States of America or
Canada and (ii) its principal executive office within the United States of
America.

(d)      Prior to the Closing Date, Seller has maintained accounts and records
as to each Receivable accurately and in sufficient detail to permit (i) the
reader thereof to know at any time as of or prior to the Closing Date, the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the Principal Balance as
of the Cutoff Date. Seller shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to Purchaser, and
the conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)      If at any time Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2         Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3         Costs and Expenses. Seller shall pay all reasonable costs
and disbursements in connection with the performance of its obligations
hereunder and under its Related Documents.

SECTION 4.4         Indemnification.

(a)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from any breach of
any of Seller’s representations and warranties contained herein.

(b)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from the use,
ownership or operation by Seller or any Affiliate thereof of a Financed Vehicle.

(c)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims and liabilities arising out of or resulting from any action
taken, or failed to be taken, by it in respect of any portion of the Receivables
other than in accordance with this Agreement or the Sale and Servicing
Agreement.

(d)      Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, State or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)      Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f)      Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders or the Certificateholder through the negligence,
willful misfeasance, or bad faith of Seller in the performance of its duties
under this Agreement or by reason of reckless disregard of Seller’s obligations
and duties under this Agreement.

(g)      Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense incurred
by reason of the violation by Seller of federal or State securities laws in
connection with the registration or the sale of the Notes.

(h)      Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense imposed
upon, or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the
Trustee, the Owner Trustee, the Noteholders or the Certificateholder as result
of the failure of any Receivable, or the sale of the related Financed Vehicle,
to comply with all requirements of applicable law.

(i)      Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)      Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1         Repurchase of Receivables Upon Breach. Upon the occurrence
of a Repurchase Event, Seller shall, unless the breach which is the subject of
such Repurchase

 

11



--------------------------------------------------------------------------------

Event shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2         Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3         Waivers. No failure or delay on the part of Purchaser (or
the Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee
of the Issuer) or the Trustee in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1         Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

SECTION 6.2         Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3         Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4         Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5         Amendment.

(a)      This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of any Certificateholder, Noteholder, the Trustee or the Trust
Collateral Agent and that such amendment is authorized and permitted by this
Agreement.

(b)      This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)      Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)      It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6         Notices. All demands, notices and communications to Seller
or Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 101 Convention Center Drive, Suite 850, Las Vegas, Nevada 89109,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7         Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8         Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

SECTION 6.9         Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or State bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)      the Receivables and all moneys received thereon after the Cutoff Date;

(b)      the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

 

15



--------------------------------------------------------------------------------

(c)      any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d)      any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e)      all rights under any Service Contracts on the related Financed
Vehicles;

(f)      the related Receivable Files;

(g)      all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h)      all proceeds and investments with respect to items (a) through (g).

SECTION 6.10         Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING
IN ANY WAY TO THIS AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 6.11         Counterparts. For the purpose of facilitating the execution
of this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument.

SECTION 6.12         Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer or the Purchaser
to perform its respective duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13         Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Purchaser or the
Issuer under any federal or State bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

AFS SENSUB CORP., as Purchaser

By: /s/ Jeffrey Fish                                         

Name: Jeffrey Fish

Title: Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By: /s/ Jeffrey Fish                                         

Name: Jeffrey Fish

Title: Vice President, Corporate Treasury

 

Accepted:

CITIBANK, N.A.,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By: /s/ Karen Schluter                                      Name: Karen Schluter
Title: Senior Trust Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[Attached]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452310923   453742223   453996381   454234717   111023243333   111025964931  
111026153077   111026343371   111026539930   111026737301   111026927278  
111027124245   111027314066   111027520458   111027730417   111027907693  
111028083240   111028272789   111028462825   111028784327 452313398   453742314
  453996399   454234808   111023244884   111025964964   111026153088  
111026343427   111026539952   111026737334   111026927290   111027124256  
111027314077   111027520469   111027730428   111027907716   111028083273  
111028272835   111028462881   111028784439 452314016   453742439   453996530  
454234840   111023249373   111025964975   111026153673   111026343450  
111026539985   111026737345   111026927368   111027124267   111027314088  
111027520481   111027730439   111027907749   111028083385   111028272868  
111028463051   111028784495 452315575   453742769   453996597   454234899  
111023249834   111025964986   111026153695   111026343494   111026539996  
111026737378   111026927379   111027124290   111027314099   111027520504  
111027730473   111027908537   111028083442   111028272879   111028463264  
111028784518 452317407   453742777   453996605   454234956   111023251680  
111025965011   111026153729   111026343517   111026540077   111026737402  
111026927469   111027124302   111027314134   111027520515   111027730495  
111027908616   111028083453   111028272914   111028464063   111028785283
452317670   453742819   453996712   454234980   111023252850   111025965022  
111026153730   111026343528   111026540088   111026737413   111026927470  
111027124425   111027314156   111027520526   111027730507   111027909279  
111028083486   111028272925   111028464456   111028785306 452319643   453743155
  453996795   454235011   111023255538   111025965099   111026153796  
111026344721   111026540369   111026737503   111026927492   111027124492  
111027314167   111027520560   111027731160   111027909325   111028083509  
111028272947   111028464489   111028785430 452320153   453743205   453996837  
454235094   111023260028   111025965101   111026153808   111026344743  
111026540370   111026737514   111026927515   111027124571   111027314178  
111027520638   111027731171   111027909336   111028083576   111028272981  
111028464490   111028785575 452320864   453743387   453996852   454235144  
111023277026   111025965123   111026153820   111026344776   111026540392  
111026737626   111026927548   111027124627   111027314189   111027520649  
111027731362   111027909381   111028083598   111028273016   111028464513  
111028785698 452322787   453743437   453996878   454235177   111023277790  
111025965167   111026153875   111026344798   111026540493   111026737637  
111026927593   111027124739   111027314213   111027521415   111027731384  
111027909459   111028083600   111028273049   111028464625   111028785722
452323512   453743452   453997041   454235243   111023282437   111025965202  
111026153932   111026344800   111026540505   111026737839   111026927605  
111027124784   111027314235   111027521471   111027731407   111027909460  
111028084050   111028273072   111028464636   111028785834 452324809   453743478
  453997165   454235367   111023284721   111025965235   111026153954  
111026344888   111026540550   111026737907   111026927649   111027124807  
111027314246   111027521482   111027731441   111027909505   111028084106  
111028273106   111028464670   111028786149 452327646   453743510   453997306  
454235409   111023287173   111025965257   111026154012   111026344901  
111026540572   111026737918   111026927706   111027124818   111027314314  
111027521505   111027731463   111027909516   111028084151   111028273139  
111028464681   111028786239 452330731   453743643   453997330   454235425  
111023288512   111025965291   111026154113   111026344912   111026540583  
111026737930   111026927717   111027124829   111027314392   111027521516  
111027731496   111027909695   111028084184   111028273162   111028464737  
111028786318 452331440   453743726   453997355   454235441   111023288736  
111025965303   111026154124   111026344923   111026540594   111026738009  
111026927739   111027124830   111027314404   111027521527   111027731542  
111027909785   111028084207   111028273285   111028464748   111028787184
452332646   453743833   453997389   454235490   111023304049   111025965336  
111026154180   111026344956   111026540606   111026738010   111026927740  
111027124841   111027314426   111027521538   111027731553   111027909808  
111028084342   111028273331   111028464827   111028787263 452332802   453743874
  453997470   454235607   111023306120   111025965572   111026154742  
111026344978   111026542068   111026738032   111026927762   111027124942  
111027314965   111027521549   111027731597   111027909909   111028084409  
111028273342   111028464883   111028787274 452333206   453744146   453997504  
454235722   111023306210   111025965583   111026154843   111026345003  
111026542080   111026738256   111026927773   111027125000   111027315281  
111027521572   111027731610   111027909910   111028084421   111028273364  
111028464894   111028787320 452336019   453744328   453997520   454235847  
111023308515   111025965640   111026154865   111026345069   111026542114  
111026738324   111026927784   111027125022   111027315326   111027521606  
111027731698   111027909943   111028084432   111028273533   111028465480  
111028787386 452336787   453744476   453997538   454236001   111023312925  
111025965662   111026154900   111026345070   111026542147   111026738357  
111026927829   111027125066   111027315371   111027521639   111027731777  
111027909965   111028084454   111028273544   111028465547   111028787421
452338395   453744559   453997553   454236019   111023314039   111025965673  
111026154966   111026345092   111026542158   111026738368   111026927852  
111027125101   111027315382   111027521640   111027731799   111027909998  
111028084724   111028273599   111028465581   111028787432 452340144   453744757
  453997744   454236027   111023318358   111025965763   111026155013  
111026345126   111026542833   111026738414   111026927885   111027125112  
111027315427   111027521651   111027731823   111027910057   111028084757  
111028273623   111028465626   111028787500 452340805   453744880   453997777  
454236076   111023320575   111025965808   111026155068   111026345148  
111026542877   111026738425   111026927953   111027125202   111027315438  
111027521662   111027731834   111027910079   111028085321   111028273634  
111028465648   111028787522 452342660   453745002   453997835   454236159  
111023323073   111025965820   111026155406   111026345160   111026542912  
111026738436   111026928011   111027125213   111027315506   111027521684  
111027731845   111027910091   111028085354   111028273645   111028465671  
111028787689 452343122   453745242   453997884   454236241   111023327471  
111025966573   111026155440   111026345216   111026542945   111026738470  
111026928033   111027125381   111027315540   111027522203   111027731889  
111027910248   111028085400   111028273689   111028465682   111028787779
452345101   453745309   453997934   454236308   111023345954   111025966584  
111026155451   111026345227   111026542967   111026738492   111026928044  
111027125404   111027315551   111027522517   111027731913   111027910901  
111028085567   111028273690   111028465806   111028787836 452346000   453745374
  453998056   454236332   111023346089   111025966595   111026156193  
111026345250   111026543058   111026738548   111026928066   111027125415  
111027315618   111027522540   111027731968   111027910912   111028085635  
111028273724   111028465828   111028788332 452347453   453745390   453998254  
454236407   111023348216   111025966618   111026156261   111026345272  
111026543069   111026738593   111026928077   111027125426   111027315641  
111027522551   111027732486   111027910923   111028086153   111028273869  
111028465839   111028788916 452347826   453745457   453998460   454236597  
111023353199   111025966630   111026156306   111026345317   111026543070  
111026739538   111026928099   111027125448   111027315663   111027522562  
111027732497   111027910956   111028086221   111028273937   111028465851  
111028788938 452348113   453745630   453998700   454236639   111023354314  
111025966641   111026156328   111026345351   111026543081   111026739561  
111026928167   111027125460   111027315696   111027522584   111027732509  
111027910989   111028086478   111028273960   111028465929   111028788949
452349079   453745689   453999005   454236670   111023357463   111025966663  
111026156373   111026345362   111026543092   111026739572   111026928190  
111027125471   111027315719   111027522595   111027732532   111027910990  
111028086502   111028273982   111028465930   111028788950 452349194   453745978
  453999047   454236720   111023358947   111025966674   111026156384  
111026345463   111026543137   111026739583   111026928213   111027125493  
111027315742   111027522607   111027732600   111027911070   111028086568  
111028274017   111028465963   111028789007 452350606   453745994   453999260  
454236845   111023365518   111025966685   111026156395   111026345519  
111026543159   111026739651   111026928268   111027125505   111027315786  
111027522674   111027732756   111027911159   111028086580   111028274253  
111028465985   111028789041 452352719   453746133   453999278   454237009  
111023369556   111025966696   111026156441   111026345788   111026543160  
111026739673   111026928347   111027125538   111027315809   111027522696  
111027732789   111027911182   111028086636   111028274354   111028466054  
111028789131 452352875   453746224   453999377   454237041   111023372831  
111025966708   111026156508   111026345823   111026543171   111026739718  
111026928358   111027125561   111027315843   111027522775   111027732868  
111027911227   111028086669   111028274433   111028466100   111028789164
452354749   453746257   453999401   454237215   111023375407   111025966753  
111026156575   111026345834   111026543182   111026740079   111026928381  
111027125572   111027315854   111027522797   111027732880   111027911249  
111028086692   111028274488   111028466133   111028789175 452355597   453746331
  453999492   454237231   111023377049   111025966764   111026156632  
111026345878   111026543193   111026740080   111026928404   111027125640  
111027315865   111027522821   111027732891   111027911250   111028086737  
111028274714   111028466166   111028789399 452355845   453746521   453999500  
454237363   111023384856   111025968328   111026156643   111026345889  
111026543250   111026740103   111026928426   111027125651   111027315933  
111027522832   111027732903   111027911339   111028086748   111028274725  
111028466661   111028789401 452358179   453746745   453999526   454237413  
111023395713   111025968351   111026156733   111026345913   111026543272  
111026740114   111026930047   111027125673   111027316002   111027522900  
111027732925   111027912037   111028086771   111028274736   111028466739  
111028789502 452360019   453746794   453999815   454237439   111023396398  
111025968362   111026156788   111026345968   111026543340   111026740147  
111026930070   111027125718   111027316024   111027522922   111027732936  
111027912059   111028086782   111028274769   111028467662   111028789524
452361918   453746802   453999922   454237447   111023403050   111025968384  
111026156823   111026345979   111026543362   111026740158   111026930092  
111027125752   111027316057   111027522966   111027732981   111027912071  
111028086939   111028274792   111028467730   111028789681 452364623   453746844
  454000001   454237470   111023403128   111025968407   111026156935  
111026345980   111026543384   111026740169   111026930182   111027125763  
111027316068   111027522988   111027733094   111027912082   111028086940  
111028274815   111028467741   111028789737 452368574   453746927   454000084  
454237496   111023409089   111025968452   111026156946   111026346352  
111026543407   111026740192   111026930249   111027125785   111027316136  
111027523631   111027733623   111027912093   111028086951   111028274826  
111028467808   111028790919 452369663   453746984   454000258   454237561  
111023416098   111025968508   111026156957   111026346464   111026543474  
111026740204   111026930317   111027125853   111027316147   111027523653  
111027733645   111027912105   111028086962   111028274859   111028467842  
111028790953 452370364   453747008   454000712   454237587   111023417404  
111025968519   111026157060   111026346565   111026543520   111026740237  
111026930328   111027125864   111027316226   111027523686   111027733656  
111027912149   111028087233   111028274871   111028467853   111028790964
452380298   453747081   454000738   454237678   111023443391   111025968700  
111026157082   111026346813   111026543542   111026740293   111026930339  
111027125886   111027316259   111027523697   111027733667   111027912161  
111028087244   111028274882   111028467886   111028791066 452382138   453747206
  454000860   454237785   111023444572   111025968812   111026157093  
111026347050   111026543610   111026740316   111026930340   111027125897  
111027316260   111027523709   111027733690   111027912228   111028087312  
111028275186   111028467897   111028791112 452386204   453747370   454000936  
454237835   111023447362   111025968823   111026157172   111026347218  
111026543665   111026740338   111026930351   111027125921   111027316732  
111027523732   111027733779   111027912240   111028087570   111028275221  
111028467943   111028791156 452390040   453747388   454000977   454237918  
111023453875   111025968834   111026157464   111026348006   111026543700  
111026740428   111026930373   111027125943   111027317171   111027523754  
111027733836   111027912318   111028087839   111028275265   111028468067  
111028791224 452391097   453747396   454001181   454238007   111023463337  
111025968845   111026157813   111026348062   111026543711   111026740811  
111026930384   111027125965   111027317216   111027523798   111027733881  
111027912329   111028087918   111028275300   111028468157   111028791246
452391261   453747511   454001280   454238197   111023469557   111025968867  
111026157824   111026348073   111026544015   111026740899   111026930395  
111027125987   111027317238   111027523888   111027734028   111027912352  
111028087929   111028275322   111028468168   111028791257 452391923   453747578
  454001322   454238205   111023471640   111025968889   111026157835  
111026348118   111026544048   111026740901   111026930441   111027126001  
111027317294   111027523934   111027734039   111027912363   111028087930  
111028275344   111028468191   111028791516 452393770   453747859   454001736  
454238270   111023474272   111025968890   111026158421   111026348129  
111026544059   111026740912   111026930452   111027126045   111027317306  
111027523990   111027734725   111027912374   111028088009   111028275377  
111028468247   111028791673 452394190   453748188   454001926   454238544  
111023480246   111025968902   111026158432   111026348152   111026544633  
111026740978   111026930485   111027126067   111027317328   111027524036  
111027734770   111027912396   111028088010   111028275399   111028468269  
111028791752 452394471   453748212   454001934   454238593   111023499000  
111025968957   111026158443   111026348174   111026544734   111026741788  
111026930508   111027126089   111027317340   111027524069   111027734792  
111027912464   111028088032   111028275603   111028468270   111028793260
452397300   453748295   454001942   454238791   111023499437   111025969116  
111026158476   111026348208   111026544789   111026741823   111026930531  
111027126090   111027317362   111027524137   111027734826   111027912554  
111028088065   111028275625   111028468292   111028793271 452400161   453748782
  454002023   454238817   111023520836   111025969149   111026158487  
111026348219   111026544824   111026741845   111026930564   111027126382  
111027317407   111027524159   111027735580   111027912576   111028088076  
111028275636   111028468304   111028793327 452400377   453749426   454002031  
454238916   111023524975   111025969183   111026158533   111026348231  
111026544857   111026741878   111026930654   111027126393   111027318026  
111027524160   111027735692   111027912611   111028088188   111028275827  
111028468348   111028793439 452403652   453749475   454002049   454238957  
111023532941   111025969194   111026158555   111026348286   111026544868  
111026741902   111026930755   111027126405   111027318093   111027524496  
111027735737   111027912699   111028088436   111028275849   111028468382  
111028793495 452404684   453749541   454002080   454239294   111023537171  
111025969217   111026158612   111026348297   111026544880   111026741913  
111026930777   111027126506   111027318116   111027524564   111027735748  
111027912712   111028088458   111028275850   111028468540   111028793529
452405335   453749574   454002114   454239419   111023539588   111025969240  
111026158656   111026348398   111026544914   111026741957   111026930845  
111027126540   111027318206   111027524575   111027735771   111027912723  
111028088481   111028275883   111028468562   111028793732 452409220   453749632
  454002254   454239427   111023547149   111025969318   111026158667  
111026348400   111026544925   111026741968   111026930856   111027126584  
111027318217   111027524609   111027735793   111027912734   111028088504  
111028275906   111028468584   111028793822 452410541   453749681   454002346  
454239518   111023547835   111025969329   111026158678   111026348411  
111026544936   111026741979   111026931385   111027126629   111027318363  
111027524610   111027735805   111027912879   111028088526   111028275928  
111028468595   111028793899 452415417   453749723   454002494   454239526  
111023550581   111025969431   111026158702   111026348433   111026544969  
111026742071   111026931396   111027126775   111027318385   111027524654  
111027735827   111027912880   111028088537   111028275951   111028468630  
111028794092 452416647   453749749   454002890   454239658   111023552820  
111025969453   111026158713   111026348455   111026544970   111026742105  
111026931408   111027126810   111027318396   111027524676   111027735928  
111027912903   111028088694   111028275973   111028468797   111028794171
452419369   453749889   454002908   454239690   111023570202   111025969486  
111026158803   111026348499   111026544992   111026742206   111026931419  
111027126898   111027318633   111027524687   111027735939   111027912914  
111028088739   111028276031   111028469068   111028794238 452425036   453750002
  454002940   454239864   111023574228   111025969914   111026158825  
111026348725   111026545005   111026742239   111026931420   111027126999  
111027318677   111027524788   111027735940   111027912958   111028088829  
111028276143   111028469080   111028794306 452425358   453750507   454002965  
454239872   111023578648   111025969925   111026158870   111026348736  
111026545061   111026742262   111026931442   111027127013   111027318699  
111027524812   111027735951   111027913735   111028088964   111028276176  
111028469103   111028794687 452429996   453750671   454002999   454239989  
111023583666   111025969969   111026158904   111026348792   111026545083  
111026742318   111026931475   111027127046   111027318712   111027524823  
111027735984   111027914400   111028088997   111028276187   111028469125  
111028794733 452432115   453750796   454003013   454240078   111023586849  
111025970006   111026158937   111026348804   111026545106   111026742509  
111026931532   111027127057   111027318734   111027524834   111027736008  
111027914488   111028089044   111028276211   111028469169   111028794801
452432461   453750846   454003021   454240136   111023589347   111025970084  
111026158959   111026348882   111026545320   111026742543   111026931543  
111027127079   111027318745   111027525004   111027736020   111027914938  
111028089055   111028276233   111028469305   111028794935 452432719   453751224
  454003039   454240193   111023597818   111025970095   111026159219  
111026348893   111026545409   111026742565   111026932072   111027127080  
111027318790   111027525093   111027736042   111027914949   111028089099  
111028276277   111028469316   111028794946 452432925   453751307   454003104  
454240375   111023598943   111025970163   111026159893   111026348905  
111026545421   111026742576   111026932083   111027127282   111027318824  
111027525138   111027736097   111027914983   111028089189   111028276288  
111028469518   111028795790 452434202   453751539   454003187   454240425  
111023600587   111025970185   111026160109   111026348927   111026545443  
111026742600   111026932106   111027127349   111027319016   111027525396  
111027736109   111027915052   111028089235   111028276356   111028469530  
111028795868 452434301   453751661   454003229   454240557   111023609508  
111025970220   111026160110   111026348949   111026545465   111026742611  
111026932139   111027127361   111027319027   111027525419   111027736110  
111027915119   111028089246   111028276367   111028469541   111028795981
452435449   453751802   454003435   454240599   111023624842   111025970231  
111026160176   111026348950   111026545566   111026742778   111026932184  
111027127439   111027319375   111027525453   111027736121   111027915131  
111028089459   111028276390   111028469552   111028796522 452435860   453751893
  454003674   454240730   111023632290   111025970613   111026160222  
111026349085   111026545601   111026742790   111026932229   111027127451  
111027319386   111027525497   111027736143   111027915153   111028089471  
111028276446   111028469608   111028796612 452436355   453751984   454003682  
454241118   111023632391   111025970646   111026160277   111026349209  
111026545656   111026742824   111026932230   111027127596   111027319397  
111027525521   111027736187   111027915175   111028089493   111028276660  
111028469619   111028796779 452437312   453752487   454003716   454241134  
111023636418   111025971197   111026160547   111026349210   111026545869  
111026742857   111026932252   111027127608   111027319432   111027525543  
111027736200   111027915243   111028089572   111028276929   111028469620  
111028797006 452439813   453752545   454003773   454241183   111023650818  
111025971209   111026160592   111026349276   111026545926   111026742868  
111026932274   111027127631   111027319465   111027525554   111027736255  
111027915265   111028089628   111028277188   111028469653   111028797051
452441249   453752842   454003948   454241258   111023652922   111025971210  
111026160604   111026349298   111026545937   111026742903   111026932410  
111027127664   111027319476   111027525565   111027736334   111027915287  
111028089640   111028277201   111028469664   111028797208

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452441751   453752909   454004086   454241316   111023658669   111025971300  
111026160626   111026349300   111026545948   111026742936   111026932443  
111027127675   111027319713   111027525598   111027736378   111027915366  
111028090103   111028277245   111028469686   111028797376 452444623   453752982
  454004227   454241332   111023660820   111025971322   111026160671  
111026349311   111026545960   111026742992   111026933174   111027127709  
111027319746   111027525655   111027736389   111027915388   111028090114  
111028277302   111028469697   111028797411 452449648   453752990   454004276  
454241340   111023661584   111025971478   111026160705   111026349344  
111026546017   111026743016   111026933185   111027127721   111027319768  
111027525688   111027736435   111027915434   111028090136   111028277357  
111028469709   111028797433 452450604   453753006   454004979   454241480  
111023666893   111025971490   111026160727   111026349399   111026546130  
111026743038   111026933275   111027127732   111027319780   111027525699  
111027736468   111027915478   111028090158   111028277391   111028469710  
111028797556 452451032   453753071   454005034   454241530   111023666949  
111025971513   111026160749   111026349489   111026546163   111026743049  
111026933310   111027127765   111027319814   111027525723   111027736536  
111027915591   111028090305   111028277469   111028469743   111028798658
452451792   453753154   454005133   454241548   111023676524   111025971524  
111026160828   111026349513   111026546174   111026743061   111026933321  
111027127776   111027319825   111027525789   111027736570   111027915603  
111028090709   111028277470   111028469822   111028798861 452457294   453753352
  454005166   454241597   111023681586   111025971546   111026160862  
111026349524   111026546343   111026743140   111026933332   111027127844  
111027319858   111027525824   111027736637   111027915636   111028090901  
111028277492   111028469866   111028798906 452457567   453753410   454005422  
454241621   111023681799   111025971568   111026161009   111026349591  
111026546354   111026743151   111026933365   111027127866   111027319881  
111027526409   111027736660   111027915658   111028090967   111028277526  
111028469899   111028798940 452460330   453753568   454005448   454241639  
111023683836   111025971636   111026161155   111026349636   111026546691  
111026743195   111026933398   111027127901   111027319904   111027526432  
111027736907   111027915669   111028090989   111028277548   111028469901  
111028800472 452460942   453753709   454005513   454241662   111023699990  
111025971658   111026161223   111026349670   111026546736   111026743230  
111026933444   111027127923   111027319993   111027526443   111027736918  
111027915715   111028091025   111028277559   111028469923   111028800641
452461718   453753840   454005547   454241845   111023717092   111025971669  
111026161267   111026349748   111026546804   111026743241   111026933455  
111027127945   111027320007   111027526522   111027736929   111027915759  
111028091104   111028277560   111028470240   111028800663 452462161   453753857
  454005620   454242009   111023726845   111025971670   111026161278  
111026349759   111026546927   111026743252   111026933499   111027128058  
111027320029   111027526533   111027736974   111027915816   111028091115  
111028277605   111028470307   111028800764 452463946   453753873   454005836  
454242157   111023734541   111025971759   111026161380   111026349827  
111026547096   111026743285   111026933512   111027128070   111027320074  
111027526599   111027737010   111027915850   111028091126   111028277616  
111028470363   111028800797 452464365   453754053   454005919   454242165  
111023743721   111025971793   111026161515   111026349838   111026547120  
111026743364   111026933624   111027128081   111027320085   111027526601  
111027737065   111027915861   111028091137   111028277638   111028470396  
111028800832 452464472   453754269   454006057   454242223   111023752686  
111025971849   111026161526   111026349849   111026547142   111026744264  
111026933635   111027128104   111027320108   111027526612   111027737177  
111027915973   111028091148   111028277728   111028470532   111028800944
452464696   453754277   454006198   454242249   111023768010   111025971872  
111026161548   111026349850   111026547153   111026744275   111026933679  
111027128137   111027320175   111027526702   111027737188   111027916233  
111028091159   111028277830   111028470543   111028801057 452465230   453754327
  454006305   454242256   111023768133   111025971883   111026161605  
111026349861   111026547164   111026744365   111026933691   111027128171  
111027320209   111027526746   111027737874   111027916244   111028091238  
111028277863   111028470554   111028801080 452467483   453754343   454006420  
454242587   111023769572   111025971906   111026162066   111026349872  
111026547175   111026744444   111026933736   111027128564   111027320333  
111027526757   111027737997   111027916266   111028091249   111028277874  
111028470576   111028801091 452467509   453754350   454006438   454242819  
111023780991   111025972019   111026162112   111026349906   111026547197  
111026744499   111026933770   111027128609   111027320715   111027526768  
111027738044   111027916299   111028091261   111028277919   111028470644  
111028801192 452472012   453754459   454006545   454242942   111023784423  
111025972187   111026162123   111026349939   111026547209   111026744523  
111026934063   111027128610   111027320760   111027526959   111027738099  
111027916312   111028091340   111028277931   111028470699   111028801394
452473374   453754483   454006693   454242983   111023785132   111025972211  
111026162134   111026349984   111026547210   111026744567   111026934096  
111027128665   111027320771   111027527107   111027738202   111027916356  
111028091395   111028278066   111028470723   111028802935 452475031   453754558
  454006701   454243023   111023790015   111025972244   111026162156  
111026349995   111026547322   111026744703   111026934197   111027128744  
111027320816   111027527174   111027738325   111027917335   111028091407  
111028278268   111028470790   111028802968 452475890   453754905   454006842  
454243106   111023808015   111025972323   111026162190   111026350021  
111026547973   111026744725   111026934221   111027128755   111027320827  
111027527208   111027738628   111027917346   111028091418   111028278325  
111028470835   111028803026 452476369   453755332   454006917   454243114  
111023808497   111025972356   111026162280   111026350087   111026548165  
111026744736   111026934265   111027128812   111027320838   111027527220  
111027738639   111027917379   111028091452   111028278415   111028470857  
111028803060 452476997   453755340   454006933   454243254   111023809049  
111025972367   111026162336   111026350098   111026548187   111026744758  
111026934300   111027128823   111027320861   111027527242   111027738640  
111027917380   111028091474   111028278437   111028470880   111028803149
452480528   453755472   454007147   454243338   111023833428   111025972378  
111026162358   111026350133   111026548222   111026744770   111026934311  
111027128856   111027320883   111027527354   111027738729   111027917414  
111028091508   111028278460   111028470903   111028803329 452483621   453755738
  454007188   454243387   111023838861   111025972491   111026162594  
111026350144   111026548233   111026744804   111026934333   111027129329  
111027320906   111027527411   111027738741   111027917447   111028091519  
111028278493   111028471915   111028803330 452484462   453756322   454007204  
454243411   111023843373   111025972547   111026162617   111026350166  
111026548244   111026744837   111026934355   111027129352   111027320917  
111027527433   111027738752   111027917458   111028092284   111028278572  
111028471959   111028803374 452485121   453756348   454007279   454243452  
111023854544   111025972604   111026162730   111026350267   111026548402  
111026744882   111026934366   111027129385   111027320962   111027527499  
111027738785   111027917470   111028092318   111028278606   111028472039  
111028803532 452486137   453756801   454007345   454243478   111023873152  
111025972648   111026162763   111026350278   111026548413   111026744916  
111026934377   111027129408   111027321097   111027528243   111027738886  
111027917481   111028092330   111028278662   111028472141   111028803565
452486988   453756991   454007360   454243528   111023873387   111025972749  
111026162785   111026351538   111026548491   111026745018   111026934478  
111027129464   111027321109   111027528322   111027738921   111027917492  
111028092341   111028278729   111028472163   111028804162 452487689   453757148
  454007592   454243551   111023875604   111025972794   111026162819  
111026351549   111026548918   111026745029   111026934489   111027129475  
111027321110   111027528399   111027738987   111027917515   111028092363  
111028278763   111028472196   111028804218 452489495   453757411   454007675  
454243601   111023889317   111025972806   111026162909   111026351617  
111026549098   111026745074   111026934513   111027129486   111027321132  
111027528401   111027739034   111027917560   111028092453   111028278774  
111028472242   111028804241 452493422   453757445   454007725   454243734  
111023891972   111025972862   111026163146   111026351729   111026549111  
111026745096   111026934524   111027129644   111027321165   111027528434  
111027739078   111027917593   111028093454   111028278842   111028472253  
111028804285 452494636   453757486   454007865   454243742   111023895662  
111025972952   111026163168   111026351741   111026549166   111026745119  
111026934546   111027129655   111027321187   111027528445   111027739089  
111027917605   111028093544   111028278886   111028472264   111028804320
452495401   453757569   454007873   454243924   111023901772   111025973649  
111026163180   111026351763   111026549188   111026745131   111026934614  
111027129778   111027321244   111027528467   111027739102   111027917627  
111028093555   111028278909   111028472400   111028804768 452495724   453757585
  454007915   454243940   111023903077   111025973661   111026163191  
111026351785   111026549234   111026745142   111026934647   111027129824  
111027321457   111027528478   111027739113   111027917650   111028093566  
111028278976   111028472422   111028804814 452498116   453757858   454008012  
454243957   111023903594   111025973740   111026163225   111026351875  
111026549245   111026745164   111026934715   111027129846   111027321536  
111027528490   111027739146   111027917807   111028093577   111028278987  
111028472477   111028805208 452498181   453757916   454008020   454244138  
111023911773   111025973751   111026163292   111026351886   111026549256  
111026745186   111026934760   111027129891   111027321547   111027528513  
111027739191   111027917829   111028093588   111028279001   111028472501  
111028805343 452498793   453757932   454008319   454244245   111023911874  
111025973762   111026163337   111026351897   111026549278   111026745209  
111026934771   111027129903   111027321558   111027528568   111027739214  
111027917852   111028093612   111028279012   111028472512   111028805354
452499577   453758096   454008509   454244252   111023912662   111025973773  
111026163359   111026351909   111026549863   111026745232   111026934805  
111027129925   111027321895   111027528625   111027739236   111027918347  
111028093634   111028279023   111028472691   111028805398 452500440   453758187
  454008582   454244278   111023932899   111025973829   111026163371  
111026351954   111026550438   111026745254   111026934849   111027129947  
111027322357   111027528636   111027739258   111027918358   111028093667  
111028279034   111028472703   111028805422 452501133   453758245   454008624  
454244369   111023939087   111025973885   111026163393   111026352001  
111026550540   111026745276   111026934850   111027129958   111027322403  
111027528681   111027739270   111027918617   111028093713   111028279102  
111028472714   111028805466 452501554   453758286   454008632   454244419  
111023944959   111025973896   111026163416   111026352034   111026550551  
111026745287   111026934872   111027129981   111027322504   111027528704  
111027739281   111027918729   111028093768   111028279113   111028472837  
111028805545 452503527   453758922   454008665   454244492   111023955007  
111025973908   111026163449   111026352045   111026550562   111026745311  
111026934906   111027130084   111027322885   111027528726   111027739292  
111027918730   111028093803   111028279269   111028472848   111028805668
452505530   453759086   454008715   454244690   111023956514   111025973931  
111026163450   111026352056   111026550584   111026745401   111026934951  
111027130174   111027322975   111027528748   111027739326   111027918774  
111028093847   111028279281   111028472916   111028805680 452508351   453759250
  454008764   454244815   111023960126   111025973942   111026163528  
111026352225   111026550595   111026745412   111026935581   111027130208  
111027323066   111027528816   111027739359   111027918820   111028093869  
111028279304   111028473007   111028806119 452509813   453759300   454008897  
454244906   111023963455   111025973986   111026163539   111026352270  
111026550629   111026745423   111026935738   111027130220   111027323112  
111027528849   111027739360   111027918864   111028093870   111028279315  
111028473030   111028806153 452516529   453759458   454008905   454244948  
111023964085   111025974055   111026163685   111026352315   111026550911  
111026745838   111026935907   111027130286   111027323123   111027529132  
111027739371   111027918875   111028093881   111028279337   111028473119  
111028806186 452522782   453759508   454008996   454244963   111023967482  
111025974066   111026163810   111026352405   111026550944   111026746862  
111026935963   111027130354   111027323167   111027529143   111027739405  
111027918897   111028093892   111028279348   111028473254   111028806456
452526163   453759516   454009002   454245077   111023969237   111025974077  
111026163832   111026352438   111026551013   111026746963   111026936223  
111027130365   111027323291   111027529211   111027739742   111027918910  
111028093915   111028279359   111028473265   111028806467 452526213   453759623
  454009010   454245085   111023975852   111025974123   111026163843  
111026352461   111026551035   111026747324   111026936346   111027130387  
111027323336   111027529222   111027740272   111027918921   111028093959  
111028279393   111028473355   111028806478 452527583   453759714   454009028  
454245465   111023987697   111025974167   111026163854   111026352483  
111026551057   111026747346   111026936380   111027130398   111027323358  
111027529277   111027740294   111027918976   111028093971   111028279427  
111028473557   111028806546 452533375   453759904   454009192   454245556  
111023994516   111025974202   111026163900   111026352551   111026551079  
111026747357   111026936391   111027130477   111027323370   111027529389  
111027740306   111027918998   111028093982   111028279528   111028473580  
111028806614 452537673   453759979   454009218   454245648   111024000199  
111025974257   111026164002   111026352652   111026551103   111026747526  
111026936403   111027130578   111027323392   111027529435   111027740340  
111027919001   111028094017   111028279539   111028473681   111028806681
452542715   453759995   454009358   454245762   111024020720   111025974325  
111026164013   111026353608   111026551114   111026747560   111026936706  
111027130590   111027323426   111027529503   111027740362   111027919281  
111028094062   111028279595   111028473692   111028806827 452542764   453760209
  454009374   454246042   111024024689   111025974358   111026164024  
111026353642   111026551372   111026747593   111026936717   111027130624  
111027323459   111027529536   111027740407   111027919371   111028094073  
111028279607   111028473704   111028807008 452544000   453760290   454009432  
454246059   111024058192   111025974369   111026164079   111026353664  
111026551495   111026747616   111026936807   111027130657   111027323516  
111027529570   111027740429   111027919427   111028094084   111028279618  
111028473715   111028807165 452545965   453760316   454009630   454246109  
111024066269   111025975135   111026164260   111026353709   111026551518  
111026748268   111026937088   111027130668   111027323538   111027529581  
111027740452   111027919450   111028094107   111028279641   111028473748  
111028807806 452546377   453760340   454009754   454246125   111024083369  
111025975203   111026164293   111026353787   111026551541   111026748729  
111026937101   111027130703   111027323549   111027529615   111027740463  
111027919494   111028094118   111028279663   111028473827   111028808009
452548175   453760399   454009788   454246190   111024084045   111025975214  
111026164372   111026353844   111026551620   111026748774   111026937123  
111027130725   111027323561   111027529648   111027740485   111027919539  
111028094130   111028279731   111028473861   111028808289 452550601   453760464
  454009879   454246208   111024084102   111025975236   111026164394  
111026354003   111026551631   111026748842   111026937178   111027130736  
111027323606   111027529660   111027740496   111027919562   111028094196  
111028279764   111028473962   111028808357 452551971   453760639   454009887  
454246224   111024100123   111025975258   111026164406   111026354014  
111026551642   111026748954   111026937189   111027130758   111027323628  
111027531012   111027740508   111027919607   111028094242   111028279775  
111028474019   111028808379 452553738   453760704   454009945   454246281  
111024108536   111025975281   111026164417   111026354025   111026551710  
111026748976   111026937213   111027131142   111027323651   111027531045  
111027740586   111027919629   111028094264   111028279821   111028474031  
111028808683 452554827   453760936   454009986   454246307   111024117536  
111025975359   111026164428   111026354047   111026551721   111026748987  
111026937224   111027131153   111027324416   111027531214   111027740609  
111027919652   111028094309   111028279843   111028474053   111028808818
452555279   453761231   454009994   454246505   111024121542   111025975461  
111026164440   111026354092   111026551833   111026749023   111026937358  
111027131164   111027324427   111027531247   111027740621   111027919663  
111028094310   111028279854   111028474075   111028808986 452555568   453761264
  454010067   454246521   111024122082   111025975517   111026164462  
111026354182   111026551899   111026749135   111026937369   111027131265  
111027324438   111027531258   111027740643   111027919674   111028094343  
111028279865   111028474097   111028809291 452555709   453761314   454010133  
454246612   111024126952   111025975562   111026164552   111026355161  
111026552104   111026749214   111026937370   111027131276   111027324449  
111027531292   111027740676   111027919764   111028094488   111028279900  
111028474110   111028809347 452556350   453761322   454010240   454246679  
111024134210   111025975607   111026164574   111026355194   111026552193  
111026749270   111026937831   111027131300   111027324472   111027531304  
111027740687   111027919786   111028094523   111028279911   111028474873  
111028809741 452556780   453761371   454010331   454246778   111024144457  
111025975641   111026164585   111026355273   111026553138   111026749315  
111026937853   111027131311   111027324483   111027531393   111027740700  
111027919810   111028094556   111028279922   111028474895   111028809909
452558604   453761496   454010406   454246810   111024149014   111025975674  
111026164596   111026355284   111026553183   111026749326   111026937864  
111027131502   111027324551   111027531438   111027740801   111027919821  
111028094567   111028279933   111028474907   111028809965 452560477   453761561
  454010448   454246976   111024149160   111025975719   111026164675  
111026355295   111026553330   111026749360   111026937965   111027131603  
111027324595   111027531450   111027740902   111027919876   111028094578  
111028279944   111028474941   111028810013 452561525   453761579   454010513  
454247024   111024151242   111025975720   111026164743   111026355330  
111026553341   111026749438   111026938023   111027131760   111027324629  
111027531461   111027741048   111027919898   111028094589   111028279955  
111028474963   111028810057 452562176   453761637   454010737   454247172  
111024153996   111025975731   111026164833   111026355925   111026553352  
111026749461   111026938157   111027131771   111027324685   111027531472  
111027741093   111027919911   111028094613   111028279999   111028474996  
111028810068 452563547   453761736   454010786   454247222   111024193664  
111025975742   111026164877   111026355970   111026553408   111026749472  
111026938168   111027131816   111027324876   111027531483   111027741149  
111027919933   111028094624   111028280025   111028475009   111028810620
452566615   453761926   454010968   454247339   111024197916   111025975764  
111026164888   111026355992   111026553947   111026749607   111026938191  
111027131849   111027324988   111027531708   111027741150   111027919966  
111028094635   111028280036   111028475199   111028810697 452567399   453761967
  454011008   454247412   111024206805   111025975786   111026165137  
111026356016   111026553958   111026749652   111026938326   111027131861  
111027324999   111027531775   111027741217   111027920610   111028094657  
111028280092   111028475267   111028811249 452567951   453762007   454011032  
454247560   111024207930   111025975797   111026165148   111026356320  
111026554016   111026749696   111026938360   111027131906   111027325091  
111027531786   111027741228   111027920621   111028094680   111028280126  
111028475335   111028811294 452570252   453762072   454011107   454247685  
111024208964   111025975854   111026165159   111026356342   111026554061  
111026749753   111026938450   111027131939   111027325147   111027531821  
111027741273   111027921093   111028094703   111028280137   111028475346  
111028811531 452572332   453762155   454011115   454247768   111024210125  
111025975887   111026165171   111026356386   111026554072   111026749775  
111026938461   111027131940   111027325226   111027533025   111027741341  
111027921161   111028094736   111028280171   111028475357   111028811799
452573181   453762247   454011123   454247784   111024217223   111025975922  
111026165182   111026356454   111026554140   111026749797   111026938472  
111027132020   111027325260   111027533159   111027741936   111027921183  
111028094769   111028280182   111028475379   111028811834

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452574726   453762254   454011131   454247842   111024223231   111025976002  
111026165216   111026356487   111026554229   111026750126   111026938506  
111027132075   111027325541   111027533160   111027742027   111027921194  
111028094781   111028280317   111028475414   111028811968 452577414   453762262
  454011214   454247990   111024227066   111025976293   111026165227  
111026356498   111026554252   111026750182   111026938562   111027132110  
111027325710   111027533261   111027742038   111027921206   111028094837  
111028280328   111028475469   111028811980 452578891   453762288   454011347  
454248030   111024228001   111025976305   111026165249   111026356511  
111026554308   111026750610   111026938573   111027132266   111027325721  
111027533722   111027742049   111027921217   111028094859   111028280373  
111028475504   111028812026 452580756   453762387   454011388   454248261  
111024238046   111025976372   111026165261   111026356566   111026554319  
111026750711   111026938595   111027133256   111027325743   111027533766  
111027742061   111027921318   111028094893   111028280407   111028475526  
111028812408 452580863   453762445   454011396   454248303   111024240915  
111025976451   111026165283   111026356656   111026554364   111026750722  
111026938607   111027133278   111027325754   111027533856   111027742072  
111027921329   111028094994   111028280452   111028475537   111028812464
452581259   453762726   454011453   454248352   111024250703   111025976473  
111026165306   111026356678   111026555679   111026750733   111026938629  
111027133302   111027325912   111027533878   111027742151   111027921385  
111028095007   111028280474   111028475560   111028813229 452582786   453762767
  454011503   454248535   111024260052   111025976507   111026165362  
111026356689   111026555680   111026750766   111026938663   111027133313  
111027325967   111027533890   111027742229   111027921408   111028095018  
111028280508   111028475638   111028813230 452583016   453762825   454011602  
454248634   111024265956   111025976563   111026165429   111026356713  
111026555736   111026750799   111026938674   111027133335   111027325978  
111027533902   111027742230   111027921453   111028095029   111028280553  
111028475649   111028813252 452583255   453762890   454011636   454248659  
111024268960   111025976574   111026165430   111026356746   111026555781  
111026750890   111026939136   111027133357   111027326081   111027533946  
111027743062   111027921486   111028095030   111028280597   111028475717  
111028814208 452584501   453763237   454011677   454248667   111024278501  
111025976619   111026165463   111026356869   111026555804   111026750946  
111026939147   111027133379   111027326104   111027534037   111027743073  
111027921509   111028095052   111028280610   111028475818   111028814220
452584931   453763294   454011685   454248725   111024281550   111025976631  
111026165508   111026356870   111026555826   111026750991   111026939158  
111027133391   111027326148   111027534059   111027743084   111027921510  
111028095074   111028280632   111028475919   111028814983 452588791   453763484
  454011784   454248840   111024309438   111025976642   111026165519  
111026356937   111026555837   111026751688   111026939226   111027133403  
111027326171   111027534060   111027743130   111027921846   111028095085  
111028280700   111028475931   111028815052 452589146   453763872   454011909  
454248873   111024323164   111025976787   111026165698   111026356960  
111026555882   111026751699   111026939709   111027133425   111027326216  
111027534116   111027743174   111027921857   111028095142   111028280711  
111028475953   111028815096 452589666   453763880   454012071   454248907  
111024324930   111025976934   111026165755   111026356982   111026555961  
111026751756   111026939710   111027133492   111027326261   111027534149  
111027743219   111027922296   111028095186   111028280902   111028476011  
111028815153 452591423   453763963   454012352   454249087   111024334997  
111025976956   111026165924   111026356993   111026555983   111026751789  
111026939765   111027133559   111027326294   111027534172   111027743220  
111027922342   111028095197   111028280913   111028476066   111028815276
452591910   453764003   454012394   454249103   111024350029   111025977003  
111026166318   111026357062   111026555994   111026751824   111026939787  
111027133582   111027326306   111027534206   111027743231   111027922353  
111028095232   111028280946   111028476314   111028816660 452592710   453764011
  454012410   454249301   111024355923   111025977025   111026166666  
111026357309   111026556018   111026751846   111026939811   111027133751  
111027326317   111027534295   111027743242   111027922386   111028095254  
111028280980   111028476932   111028816839 452592835   453764201   454012584  
454249376   111024356733   111025977036   111026166677   111026357512  
111026556041   111026751880   111026939822   111027133841   111027326328  
111027534307   111027743253   111027922397   111028095793   111028281037  
111028476965   111028816873 452593130   453764219   454012642   454249384  
111024357947   111025977047   111026166790   111026357523   111026556074  
111026752443   111026939855   111027133852   111027326340   111027534352  
111027743264   111027922421   111028095805   111028281082   111028476987  
111028816929 452594294   453764912   454012683   454249608   111024367353  
111025977069   111026166835   111026357578   111026556085   111026752465  
111026940385   111027133919   111027326362   111027534431   111027743275  
111027922476   111028095816   111028281116   111028477102   111028816941
452596935   453764995   454012949   454249624   111024374384   111025977104  
111026166879   111026358311   111026556120   111026752476   111026940408  
111027133920   111027326373   111027534509   111027743310   111027922498  
111028095849   111028281240   111028477157   111028817010 452598238   453765075
  454012956   454249665   111024378692   111025977148   111026166947  
111026358333   111026556131   111026752500   111026940419   111027134033  
111027326384   111027534543   111027743422   111027922533   111028095872  
111028281273   111028477179   111028817188 452598451   453765166   454013129  
454249707   111024393666   111025977216   111026166981   111026358344  
111026556175   111026752768   111026940420   111027134055   111027326407  
111027534611   111027743848   111027922960   111028096019   111028281295  
111028477203   111028817357 452604325   453765281   454013145   454249731  
111024404456   111025977249   111026167050   111026358377   111026556210  
111026752780   111026940464   111027134099   111027326418   111027534633  
111027743860   111027922971   111028096031   111028281318   111028477281  
111028817492 452605462   453765364   454013244   454250051   111024406166  
111025977250   111026167083   111026358401   111026556467   111026752881  
111026940497   111027134134   111027326429   111027534701   111027743871  
111027922993   111028096053   111028281857   111028477292   111028817627
452606791   453765372   454013350   454250176   111024413951   111025977261  
111026167139   111026358412   111026556535   111026752892   111026940509  
111027134156   111027326474   111027534790   111027743938   111027923028  
111028096840   111028281868   111028477304   111028817649 452609787   453765638
  454013376   454250275   111024414693   111025977351   111026167162  
111026358423   111026556557   111026752948   111026940510   111027134178  
111027326485   111027534824   111027743950   111027923040   111028096884  
111028281981   111028477405   111028817683 452609878   453765711   454013400  
454250382   111024438239   111025977384   111026167252   111026358502  
111026556603   111026752960   111026940521   111027134189   111027326496  
111027534903   111027744007   111027923073   111028097100   111028282083  
111028477438   111028817874 452610090   453765745   454013525   454250507  
111024471854   111025977395   111026167331   111026358669   111026556625  
111026752971   111026940565   111027134224   111027326520   111027534936  
111027744052   111027923141   111028097122   111028282094   111028477483  
111028818426 452611692   453765950   454013616   454250564   111024475151  
111025977430   111026167432   111026358681   111026557132   111026753051  
111026940587   111027134279   111027326610   111027535870   111027744063  
111027923163   111028097144   111028282308   111028478394   111028818606
452612658   453765968   454013624   454250820   111024479100   111025977474  
111026167443   111026358692   111026557200   111026753084   111026940598  
111027134291   111027326991   111027535904   111027744164   111027923185  
111028097201   111028282331   111028478473   111028818628 452613169   453766891
  454013665   454250846   111024479166   111025977564   111026167465  
111026358759   111026557211   111026753095   111026940611   111027134358  
111027327015   111027535959   111027744232   111027923219   111028097212  
111028282409   111028478585   111028818662 452614845   453766933   454013699  
454250861   111024485703   111025977575   111026167476   111026358850  
111026557222   111026753129   111026940688   111027134381   111027327026  
111027535982   111027744265   111027923242   111028097223   111028282454  
111028478754   111028818684 452616493   453767246   454013723   454250911  
111024510847   111025977609   111026167500   111026358861   111026557390  
111026753152   111026940723   111027134415   111027327059   111027536006  
111027744322   111027923264   111028097234   111028283624   111028478798  
111028818864 452617350   453767345   454013798   454250960   111024558221  
111025977654   111026167522   111026358883   111026557402   111026753163  
111026940802   111027134437   111027327273   111027536095   111027744546  
111027923321   111028097256   111028283725   111028478811   111028819045
452618077   453767402   454013905   454250986   111024563362   111025977676  
111026167544   111026359110   111026557446   111026753220   111026940813  
111027134516   111027327307   111027536130   111027744647   111027923365  
111028097289   111028283770   111028478833   111028819146 452618481   453767543
  454013996   454250994   111024591712   111025977711   111026167555  
111026359132   111026557468   111026753242   111026940857   111027134527  
111027327329   111027536185   111027744669   111027923411   111028097302  
111028283848   111028478855   111028819203 452619430   453767618   454014051  
454251000   111024597774   111025977733   111026167577   111026359165  
111026557479   111026753264   111026940879   111027134538   111027327611  
111027536231   111027744759   111027923422   111028097313   111028283860  
111028478899   111028819326 452622319   453767758   454014143   454251083  
111024599181   111025977744   111026167634   111026359176   111026557491  
111026753297   111026940880   111027134550   111027327622   111027536297  
111027744771   111027923477   111028097324   111028283871   111028478901  
111028819348 452622400   453767824   454014184   454251174   111024603615  
111025977801   111026167678   111026359266   111026557536   111026753309  
111026940903   111027135269   111027327633   111027536354   111027744782  
111027923499   111028097391   111028284401   111028478923   111028819382
452624711   453767915   454014325   454251372   111024606359   111025977823  
111026167713   111026359277   111026557547   111026753343   111026940914  
111027135270   111027327712   111027536365   111027744850   111027923893  
111028097403   111028284423   111028479003   111028819449 452627425   453768293
  454014390   454251398   111024610477   111025977834   111026167746  
111026359569   111026557615   111026753354   111026940936   111027135696  
111027327767   111027536376   111027745839   111027923916   111028097447  
111028284445   111028479014   111028820261 452629686   453768400   454014523  
454251406   111024631245   111025979072   111026167904   111026359716  
111026557626   111026753433   111026941735   111027135753   111027327790  
111027536398   111027746087   111027923949   111028097492   111028284456  
111028479216   111028820272 452629850   453768525   454014614   454251471  
111024640065   111025979083   111026167926   111026359738   111026557660  
111026753444   111026941746   111027135821   111027327813   111027536422  
111027746122   111027923950   111028097548   111028284524   111028479238  
111028820283 452630759   453768632   454014689   454251562   111024649918  
111025979117   111026167948   111026359783   111026557693   111026753488  
111026941803   111027135832   111027327857   111027536444   111027746133  
111027923983   111028097559   111028284535   111028479250   111028820384
452631179   453768699   454014861   454251711   111024676222   111025979151  
111026168534   111026359794   111026557705   111026753512   111026941814  
111027135854   111027328319   111027536488   111027746199   111027923994  
111028097593   111028284557   111028479261   111028820418 452632227   453768913
  454014929   454251844   111024677829   111025979173   111026168589  
111026359828   111026557738   111026753545   111026941847   111027135876  
111027328320   111027536556   111027746234   111027924007   111028097931  
111028284580   111028479272   111028820429 452632953   453768947   454014994  
454251851   111024685996   111025979207   111026169388   111026359839  
111026557794   111026753961   111026941858   111027135911   111027328331  
111027537535   111027746324   111027924096   111028097942   111028284591  
111028479306   111028820586 452635832   453769051   454015165   454251901  
111024691825   111025979353   111026169399   111026359840   111026558087  
111026753983   111026941892   111027135922   111027328342   111027537546  
111027746447   111027924120   111028097953   111028284625   111028479339  
111028820711 452637531   453769077   454015223   454251976   111024696864  
111025979364   111026169412   111026359873   111026558100   111026754041  
111026941959   111027135933   111027328364   111027537579   111027746470  
111027924142   111028097964   111028284670   111028479340   111028820722
452637630   453769200   454015256   454252107   111024711806   111025979421  
111026169445   111026359884   111026558144   111026754108   111026941960  
111027135944   111027328375   111027537603   111027747369   111027924298  
111028097975   111028284692   111028479452   111028820777 452642432   453769275
  454015272   454252362   111024719286   111025979476   111026169467  
111026359895   111026558155   111026754153   111026942107   111027135955  
111027328443   111027537715   111027747976   111027924333   111028097997  
111028284771   111028479496   111028820935 452642945   453769291   454015496  
454252438   111024719691   111025979487   111026169502   111026359907  
111026558166   111026754210   111026942118   111027135966   111027328465  
111027537737   111027747987   111027924377   111028098000   111028284805  
111028479654   111028820946 452644362   453769341   454015595   454252446  
111024735880   111025979678   111026169524   111026359963   111026558199  
111026754243   111026942130   111027136002   111027328487   111027537748  
111027748281   111027924388   111028098011   111028284850   111028479665  
111028820979 452645518   453769754   454015686   454252461   111024750258  
111025979689   111026169535   111026359985   111026558234   111026754265  
111026942174   111027136079   111027328500   111027537816   111027748337  
111027924399   111028098033   111028284883   111028479687   111028820980
452646847   453769762   454015769   454252503   111024782422   111025979702  
111026169546   111026360000   111026558256   111026755424   111026942185  
111027136080   111027328601   111027538198   111027748348   111027924445  
111028098134   111028284906   111028479711   111028820991 452647027   453769929
  454015934   454252560   111024800287   111025979735   111026169603  
111026360022   111026558290   111026755794   111026942208   111027136181  
111027328678   111027538222   111027748360   111027924456   111028098145  
111028285064   111028479733   111028821037 452647035   453770117   454015942  
454252602   111024820638   111025979768   111026169771   111026360033  
111026558379   111026755963   111026942220   111027136192   111027328724  
111027538233   111027748472   111027924478   111028098178   111028285086  
111028479755   111028822320 452647159   453770315   454016049   454252628  
111024855243   111025979803   111026169827   111026360044   111026558403  
111026755996   111026942253   111027136260   111027328735   111027538266  
111027748506   111027924489   111028098189   111028285121   111028479799  
111028822409 452648249   453770729   454016148   454252701   111024888148  
111025979869   111026170009   111026360123   111026558425   111026756289  
111026942387   111027136282   111027328746   111027538323   111027748528  
111027924502   111028098190   111028285132   111028479801   111028822566
452648645   453770844   454016213   454252784   111024917635   111025979881  
111026170380   111026360134   111026558537   111026756313   111026942398  
111027136305   111027328768   111027538390   111027748551   111027924579  
111028098235   111028285154   111028479812   111028822588 452650278   453770950
  454016247   454252933   111024921764   111025979892   111026170414  
111026360167   111026558773   111026756403   111026942400   111027136372  
111027328780   111027538413   111027748584   111027924647   111028098257  
111028285176   111028479845   111028822713 452650773   453771032   454016254  
454253071   111024924004   111025979982   111026170425   111026360189  
111026558874   111026756414   111026942433   111027136383   111027328814  
111027539560   111027748595   111027924670   111028098314   111028285187  
111028479889   111028822746 452651300   453771214   454016353   454253113  
111024926387   111025980849   111026170470   111026360202   111026558953  
111026756425   111026942455   111027136394   111027328825   111027539649  
111027748629   111027924759   111028098370   111028285211   111028479902  
111028822768 452651607   453771271   454016361   454253139   111024963647  
111025980883   111026170504   111026360213   111026559875   111026756526  
111026942477   111027136507   111027328836   111027539650   111027748641  
111027924793   111028098381   111028285244   111028479979   111028822904
452652696   453771586   454016403   454253147   111024969878   111025980962  
111026170526   111026360235   111026559897   111026756537   111026942545  
111027136518   111027328847   111027539661   111027748786   111027924827  
111028098392   111028285266   111028480106   111028822915 452653694   453771610
  454016486   454253154   111024977721   111025981176   111026170537  
111026360268   111026559954   111026756638   111026942624   111027136552  
111027330121   111027539694   111027748809   111027924850   111028098460  
111028285277   111028480128   111028823039 452653967   453771875   454016502  
454253220   111024984673   111025981244   111026170627   111026360291  
111026559976   111026756717   111026942657   111027136563   111027330143  
111027539706   111027748810   111027924973   111028098505   111028285288  
111028480139   111028823062 452654361   453772014   454016536   454253386  
111024998083   111025981255   111026170661   111026360303   111026559998  
111026756728   111026942691   111027136585   111027330154   111027539717  
111027748832   111027925019   111028098516   111028285479   111028480184  
111028823084 452656663   453772246   454016619   454253402   111025002552  
111025981558   111026170717   111026360325   111026560046   111026756751  
111026942961   111027136619   111027330187   111027539762   111027749046  
111027925020   111028099157   111028285480   111028480599   111028823152
452657406   453772253   454016643   454253485   111025012834   111025981569  
111026170762   111026360336   111026560068   111026756762   111026942983  
111027136631   111027330200   111027539773   111027749079   111027925031  
111028099180   111028285491   111028480601   111028823219 452658388   453772295
  454016742   454253501   111025015859   111025981570   111026170773  
111026360987   111026560080   111026756773   111026943007   111027136642  
111027330266   111027539795   111027749091   111027925097   111028099191  
111028285514   111028480612   111028823220 452658834   453772311   454016759  
454253576   111025053233   111025981648   111026170795   111026361056  
111026560147   111026756818   111026943063   111027136686   111027330323  
111027539818   111027749114   111027925143   111028100284   111028285547  
111028480690   111028823332 452658875   453772436   454016809   454253592  
111025058362   111025981716   111026170829   111026361078   111026560158  
111026757235   111026943085   111027136710   111027330356   111027539829  
111027749125   111027925200   111028100295   111028285569   111028481275  
111028824355 452659550   453772493   454016817   454253667   111025087634  
111025981750   111026170841   111026361090   111026560192   111026757280  
111026943108   111027136754   111027330389   111027539931   111027749136  
111027925222   111028100329   111028285705   111028481657   111028824816
452659774   453772501   454016908   454253725   111025136853   111025981772  
111026170852   111026361102   111026560204   111026757303   111026943120  
111027136765   111027330413   111027539953   111027749158   111027925233  
111028100396   111028285727   111028481679   111028824827 452664196   453772535
  454017104   454253832   111025140667   111025981817   111026170863  
111026361124   111026560226   111026757370   111026943142   111027136866  
111027330457   111027540067   111027749181   111027925244   111028100521  
111028285738   111028481714   111028824838 452664832   453772691   454017278  
454253857   111025169859   111025981828   111026170874   111026361191  
111026560271   111026757404   111026943175   111027137418   111027330479  
111027540191   111027749204   111027925266   111028100532   111028285750  
111028481781   111028824861 452665391   453772717   454017310   454253964  
111025220161   111025981862   111026170919   111026361203   111026560305  
111026757426   111026943209   111027137429   111027330503   111027541686  
111027749215   111027925615   111028100587   111028286346   111028481859  
111028824883 452665805   453772741   454017377   454253972   111025237013  
111025981873   111026170964   111026361214   111026560473   111026757538  
111026943210   111027137531   111027330569   111027541899   111027749248  
111027925671   111028100611   111028286379   111028481916   111028824917
452666092   453773061   454017401   454254038   111025244831   111025981884  
111026170997   111026361258   111026560541   111026757639   111026943232  
111027138284   111027330604   111027541923   111027749338   111027926335  
111028100622   111028286403   111028481950   111028825020

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452671241   453773335   454017559   454254046   111025251592   111025981907  
111026171471   111026361281   111026560552   111026757651   111026943243  
111027138318   111027330648   111027541945   111027749350   111027926357  
111028100655   111028286425   111028481961   111028825053 452671332   453774002
  454017567   454254061   111025349635   111025982010   111026172269  
111026361304   111026560608   111026757718   111026943254   111027138576  
111027330749   111027541978   111027749451   111027926368   111028100666  
111028286436   111028483008   111028825064 452672207   453774028   454017625  
454254111   111025516675   111025982043   111026172281   111026361348  
111026560642   111026757785   111026943276   111027138655   111027330772  
111027541989   111027749462   111027926380   111028100699   111028286559  
111028483019   111028825075 452673098   453774069   454017757   454254129  
111025523730   111025982133   111026172348   111026361382   111026560653  
111026757897   111026943287   111027138914   111027330794   111027542003  
111027749541   111027926403   111028100712   111028286571   111028483064  
111028825963 452673726   453774168   454017815   454254319   111025532303  
111025982155   111026172461   111026361405   111026560686   111026757943  
111026943322   111027138925   111027330806   111027542104   111027749563  
111027926447   111028100835   111028286582   111028483288   111028825985
452676455   453774234   454017872   454254400   111025587572   111025982188  
111026172472   111026361483   111026560710   111026757976   111026943333  
111027138970   111027330840   111027542159   111027749574   111027926458  
111028100857   111028286830   111028483312   111028826021 452676695   453774283
  454017948   454254657   111025683052   111025982234   111026172517  
111026361506   111026560732   111026758911   111026943434   111027138981  
111027330862   111027542160   111027749631   111027926481   111028100903  
111028286896   111028483503   111028826065 452676786   453774317   454018060  
454254673   111025708768   111025982414   111026172528   111026361539  
111026560754   111026758944   111026943445   111027139038   111027330907  
111027542171   111027749653   111027926627   111028100936   111028286908  
111028483514   111028826144 452676851   453774523   454018235   454254699  
111025754657   111025982436   111026172539   111026361607   111026560787  
111026759002   111026943490   111027139061   111027330918   111027542193  
111027749686   111027926649   111028101038   111028286919   111028483659  
111028826201 452677446   453774721   454018300   454254715   111025754668  
111025982504   111026172551   111026361663   111026560798   111026759080  
111026943502   111027139623   111027330929   111027542227   111027749697  
111027926650   111028101050   111028286986   111028483671   111028826313
452679574   453774911   454018425   454254905   111025754871   111025982526  
111026172618   111026361674   111026560822   111026759316   111026943524  
111027139667   111027330974   111027542238   111027749743   111027927101  
111028101061   111028287022   111028483716   111028826379 452679681   453774994
  454018474   454254947   111025754994   111025982537   111026172641  
111026361696   111026560844   111026759349   111026943580   111027139690  
111027331458   111027542429   111027749754   111027927145   111028101083  
111028287268   111028484133   111028826391 452682206   453775207   454018748  
454254988   111025755018   111025983189   111026172674   111026361731  
111026560855   111026759361   111026943603   111027139779   111027331469  
111027542586   111027749765   111027927156   111028101139   111028287314  
111028484199   111028826425 452682271   453775322   454018862   454255019  
111025755243   111025983303   111026172685   111026361753   111026561159  
111026759394   111026943647   111027139825   111027331470   111027542597  
111027749776   111027927178   111028101162   111028287358   111028484245  
111028826470 452682933   453775330   454018870   454255035   111025755254  
111025983325   111026172696   111026363036   111026561205   111026759462  
111026943692   111027140074   111027331537   111027542621   111027749787  
111027927189   111028101274   111028287583   111028484324   111028826492
452682941   453775397   454019100   454255340   111025755265   111025983392  
111026172708   111026363047   111026561250   111026759530   111026943737  
111027140085   111027331559   111027542711   111027749888   111027927190  
111028101296   111028289068   111028484368   111028826526 452685894   453775637
  454019134   454255522   111025755423   111025983459   111026172720  
111026363070   111026561261   111026759541   111026943759   111027140726  
111027331582   111027542777   111027749899   111027927235   111028101319  
111028289079   111028484403   111028827527 452686140   453775645   454019597  
454255530   111025755445   111025983976   111026172731   111026363092  
111026561272   111026759596   111026943760   111027140748   111027331605  
111027542890   111027749912   111027927246   111028101342   111028289114  
111028484414   111028827549 452686603   453775900   454019654   454255639  
111025756042   111025984045   111026172753   111026363126   111026561283  
111026759631   111026943793   111027140760   111027331649   111027542968  
111027749934   111027927257   111028101410   111028289181   111028484425  
111028827583 452686702   453775942   454019712   454255696   111025756570  
111025984056   111026172775   111026363160   111026561991   111026759709  
111026943805   111027140805   111027331661   111027542991   111027750060  
111027927325   111028101421   111028289226   111028484436   111028827594
452687437   453776007   454019738   454255795   111025756974   111025984135  
111026172832   111026363216   111026562554   111026759754   111026943827  
111027140838   111027331717   111027543037   111027750105   111027927347  
111028101432   111028289305   111028484504   111028827741 452688005   453776015
  454019886   454255902   111025756996   111025984180   111026172876  
111026363227   111026562576   111026759776   111026943861   111027140850  
111027331739   111027543105   111027750150   111027927358   111028101443  
111028289675   111028484683   111028827785 452689433   453776163   454019993  
454255969   111025758134   111025984360   111026172933   111026363238  
111026562587   111026759844   111026944491   111027140861   111027331751  
111027543116   111027750172   111027927404   111028101465   111028289721  
111028484728   111028827820 452690001   453776387   454020165   454256140  
111025758190   111025984427   111026172944   111026363261   111026562598  
111026759923   111026944503   111027140917   111027331762   111027543194  
111027750206   111027927415   111028102253   111028289765   111028484829  
111028827831 452690084   453776429   454020173   454256249   111025758471  
111025984720   111026172955   111026363306   111026562723   111026760037  
111026944514   111027140984   111027331773   111027543240   111027750228  
111027927640   111028102264   111028289776   111028484852   111028827864
452690407   453776536   454020330   454256298   111025758538   111025984797  
111026173125   111026363328   111026562767   111026760093   111026944558  
111027141020   111027331795   111027543262   111027750239   111027927673  
111028102275   111028289787   111028485291   111028827921 452690589   453776619
  454020421   454256389   111025758550   111025984821   111026174092  
111026363351   111026563601   111026760150   111026944569   111027141963  
111027331841   111027543273   111027750251   111027927684   111028102286  
111028289798   111028485369   111028827932 452692510   453776692   454020470  
454256686   111025759078   111025984898   111026174429   111026363384  
111026563645   111026760161   111026944615   111027142335   111027331852  
111027543464   111027750330   111027927796   111028102310   111028289822  
111028485370   111028827965 452693070   453776858   454020546   454256751  
111025759124   111025984900   111026174441   111026363407   111026563667  
111026760194   111026946189   111027142379   111027331874   111027543475  
111027751858   111027927831   111028102343   111028289844   111028485448  
111028827987 452693922   453777047   454020561   454256769   111025759270  
111025985079   111026174474   111026363429   111026563690   111026760206  
111026946202   111027142380   111027331896   111027543622   111027751869  
111027927910   111028102365   111028289945   111028485471   111028828236
452697444   453777138   454020579   454256835   111025759382   111025985114  
111026174575   111026363452   111026563724   111026760240   111026946257  
111027142470   111027331919   111027543958   111027751993   111027927943  
111028102376   111028289978   111028485482   111028828360 452697782   453777237
  454020629   454256868   111025759405   111025985237   111026174609  
111026363463   111026563735   111026760330   111026946303   111027142492  
111027331920   111027543992   111027752220   111027928168   111028102400  
111028290060   111028485493   111028828393 452698210   453777294   454020819  
454256900   111025759865   111025985259   111026174621   111026363485  
111026563757   111026760598   111026946404   111027142504   111027331942  
111027544016   111027752275   111027928180   111028102411   111028290172  
111028485505   111028828416 452698293   453777310   454020827   454256942  
111025759944   111025985563   111026174665   111026363496   111026563825  
111026760622   111026946471   111027142515   111027332000   111027544061  
111027752501   111027928191   111028102433   111028290228   111028485538  
111028829338 452698723   453777534   454020843   454256967   111025759955  
111025985675   111026174777   111026363508   111026563847   111026760644  
111026946527   111027143112   111027332011   111027544410   111027752512  
111027928281   111028102455   111028290239   111028485594   111028829822
452699408   453777567   454020934   454257023   111025759988   111025985822  
111026174823   111026363542   111026563858   111026760655   111026946538  
111027143189   111027332033   111027544465   111027752523   111027928348  
111028102501   111028290262   111028485606   111028829899 452700677   453777682
  454020975   454257031   111025760047   111025985855   111026174890  
111026363621   111026563937   111026760677   111026946549   111027143190  
111027332123   111027544612   111027752556   111027928359   111028102545  
111028290307   111028486551   111028830105 452702012   453777708   454021056  
454257056   111025760092   111025985990   111026175453   111026363643  
111026563960   111026760701   111026946550   111027143235   111027332178  
111027544623   111027752578   111027928449   111028102556   111028290655  
111028486562   111028830217 452702814   453777781   454021106   454257098  
111025760137   111025986104   111026175497   111026363777   111026563993  
111026760734   111026946561   111027143381   111027332213   111027545084  
111027752602   111027928483   111028102602   111028290677   111028486607  
111028830228 452703051   453777914   454021247   454257213   111025760238  
111025986193   111026175521   111026363788   111026564040   111026760745  
111026946594   111027143460   111027332224   111027545107   111027752613  
111027928506   111028102635   111028290712   111028486618   111028830273
452704224   453778029   454021320   454257239   111025760700   111025986261  
111026175532   111026363935   111026564141   111026760767   111026946639  
111027143505   111027332246   111027545129   111027753827   111027928539  
111028103265   111028290857   111028486630   111028830385 452704976   453778102
  454021460   454257387   111025760799   111025986317   111026175622  
111026363979   111026564163   111026760778   111026946640   111027143527  
111027332369   111027545242   111027753838   111027928551   111028103300  
111028290969   111028486674   111028830431 452705213   453778151   454021536  
454257437   111025760823   111025986441   111026175655   111026364026  
111026564174   111026760802   111026946673   111027143583   111027333438  
111027545297   111027753872   111027928641   111028103490   111028290992  
111028486809   111028830442 452705999   453778375   454021544   454257510  
111025760878   111025986520   111026175688   111026365544   111026564185  
111026760813   111026946695   111027143617   111027333461   111027545332  
111027753906   111027928652   111028103557   111028291016   111028487204  
111028830464 452706716   453778433   454021718   454257585   111025760913  
111025986597   111026175723   111026365555   111026564196   111026760835  
111026946718   111027143695   111027333472   111027545365   111027754165  
111027928674   111028103579   111028291038   111028487248   111028830486
452709264   453778573   454021775   454257593   111025761071   111025986777  
111026175767   111026365577   111026564275   111026760846   111026946729  
111027143718   111027333517   111027545400   111027754176   111027928742  
111028103591   111028291061   111028487451   111028830565 452713894   453778995
  454021783   454257676   111025761105   111025986799   111026175778  
111026365612   111026564309   111026760868   111026946741   111027143729  
111027333607   111027545512   111027754198   111027928764   111028103603  
111028291072   111028487462   111028831274 452714660   453779076   454021809  
454257775   111025761183   111025986812   111026175879   111026365634  
111026564310   111026760879   111026946752   111027143909   111027333618  
111027545545   111027754244   111027928775   111028103647   111028291106  
111028487585   111028831331 452717150   453779118   454022138   454257981  
111025761194   111025986834   111026175914   111026365645   111026564321  
111026760880   111026946763   111027143921   111027333630   111027545578  
111027754266   111027928810   111028103669   111028291128   111028487596  
111028831375 452717200   453779175   454022336   454258203   111025761206  
111025987015   111026175969   111026365724   111026564343   111026760903  
111026946820   111027143976   111027333641   111027545602   111027754312  
111027928865   111028103692   111028291151   111028487620   111028831397
452719776   453779274   454022369   454258484   111025761217   111025987026  
111026176094   111026365735   111026564602   111026760914   111026946831  
111027144012   111027333652   111027545624   111027754334   111027928933  
111028103726   111028291230   111028487664   111028831487 452719875   453779282
  454022518   454258492   111025761251   111025987037   111026176139  
111026365791   111026564949   111026760936   111026946864   111027144045  
111027333685   111027545657   111027754345   111027929552   111028103748  
111028291241   111028487675   111028831757 452720733   453779340   454022583  
454258500   111025761295   111025987048   111026176151   111026365803  
111026564950   111026760958   111026946910   111027144078   111027333696  
111027545679   111027754356   111027929574   111028103782   111028291263  
111028487697   111028831768 452720956   453779449   454022716   454258518  
111025761307   111025987071   111026176184   111026365825   111026564961  
111026761218   111026946943   111027144810   111027333719   111027545882  
111027754390   111027929620   111028103805   111028291331   111028487710  
111028831780 452721483   453779498   454022732   454258617   111025761756  
111025987093   111026176252   111026366006   111026564972   111026761230  
111026946954   111027144821   111027333775   111027545905   111027754413  
111027929675   111028103816   111028291364   111028487743   111028831858
452722689   453779589   454022773   454258831   111025761767   111025987138  
111026176274   111026366028   111026565018   111026761274   111026947001  
111027144832   111027333797   111027545972   111027754435   111027929710  
111028103838   111028291397   111028487822   111028831892 452724255   453779605
  454022955   454259060   111025761813   111025987239   111026176285  
111026366062   111026565041   111026761285   111026947012   111027144865  
111027333809   111027545983   111027754468   111027929833   111028103849  
111028291432   111028487833   111028831948 452725369   453779795   454023060  
454259086   111025761868   111025987240   111026176296   111026366073  
111026565074   111026761375   111026947652   111027144911   111027333832  
111027546074   111027754637   111027930374   111028103850   111028291476  
111028487899   111028832163 452726813   453780009   454023086   454259334  
111025761891   111025987284   111026176353   111026366084   111026565120  
111026761409   111026947810   111027144922   111027333898   111027546119  
111027754648   111027930475   111028103906   111028291498   111028487912  
111028832691 452727167   453780231   454023144   454259508   111025761970  
111025987363   111026176397   111026366141   111026565164   111026761443  
111026947854   111027145002   111027333944   111027546164   111027754660  
111027930543   111028103917   111028291511   111028487945   111028833142
452729478   453780280   454023151   454259599   111025763174   111025987396  
111026176601   111026366163   111026565175   111026761476   111026947911  
111027145024   111027333966   111027546186   111027754671   111027930666  
111028103940   111028291588   111028487956   111028833502 452729874   453780314
  454023185   454259649   111025763185   111025987442   111026176667  
111026366185   111026565186   111026761487   111026947922   111027145035  
111027333988   111027546209   111027754682   111027931083   111028104008  
111028291634   111028488014   111028833647 452730021   453780496   454023243  
454259722   111025763196   111025987532   111026176689   111026366196  
111026565254   111026761623   111026947955   111027145642   111027334024  
111027546210   111027754727   111027931667   111028104019   111028291678  
111028488058   111028833692 452731268   453780561   454023276   454259730  
111025763219   111025987543   111026176791   111026366208   111026565265  
111026761645   111026948035   111027145675   111027334035   111027546265  
111027754738   111027931779   111028104020   111028291746   111028488070  
111028833928 452731607   453780652   454023342   454259748   111025763680  
111025989354   111026176825   111026366231   111026565287   111026761667  
111026948057   111027146373   111027334057   111027546287   111027754749  
111027931791   111028104064   111028291768   111028488126   111028833984
452734940   453780678   454023359   454259813   111025763691   111025989376  
111026176836   111026366297   111026565917   111026761724   111026948080  
111027146395   111027334079   111027546300   111027754761   111027931836  
111028104288   111028291780   111028488148   111028834525 452735673   453780785
  454023375   454260019   111025763804   111025989444   111026176959  
111026366309   111026565939   111026761746   111026948147   111027146418  
111027334080   111027546311   111027754772   111027931858   111028104299  
111028291825   111028488159   111028834862 452735970   453780827   454023417  
454260050   111025763826   111025989488   111026176971   111026366376  
111026565962   111026761757   111026948248   111027146441   111027334091  
111027546344   111027754806   111027931870   111028104312   111028291870  
111028488182   111028834884 452737737   453780835   454023540   454260209  
111025763905   111025989501   111026176993   111026366422   111026566200  
111026761836   111026948349   111027146463   111027334169   111027546658  
111027754817   111027931892   111028104345   111028293131   111028488205  
111028834907 452737828   453780983   454023581   454260282   111025763916  
111025989512   111026177220   111026366646   111026566334   111026761870  
111026948574   111027146485   111027334170   111027546670   111027754828  
111027931904   111028104378   111028293142   111028488249   111028834930
452739626   453781130   454023706   454260332   111025763983   111025989545  
111026177354   111026366668   111026566356   111026761915   111026948585  
111027146496   111027334192   111027546704   111027754839   111027931926  
111028105245   111028293287   111028488283   111028835267 452739998   453781338
  454023805   454260647   111025764063   111025989635   111026177556  
111026366916   111026566435   111026761937   111026948596   111027146586  
111027334259   111027546726   111027754907   111027931971   111028105256  
111028293298   111028488407   111028835807 452740590   453781742   454023904  
454260662   111025764085   111025989736   111026177602   111026366950  
111026566446   111026761948   111026948620   111027146597   111027334282  
111027546737   111027754929   111027932017   111028105267   111028293344  
111028488418   111028835863 452743586   453781791   454024100   454260845  
111025764096   111025989747   111026177613   111026366961   111026566536  
111026762185   111026948642   111027146610   111027334316   111027546793  
111027754941   111027932275   111028105313   111028293412   111028488430  
111028836189 452744022   453781866   454024126   454260894   111025764355  
111025989770   111026177691   111026367108   111026566570   111026762220  
111026948686   111027146632   111027334338   111027546816   111027754963  
111027932286   111028105380   111028293445   111028488452   111028836190
452744295   453781973   454024282   454260951   111025764366   111025989848  
111026177938   111026367120   111026566615   111026762264   111026948697  
111027146676   111027334349   111027546827   111027755009   111027932309  
111028105931   111028293489   111028488575   111028836213 452744428   453782070
  454024308   454260977   111025764456   111025989882   111026177961  
111026367197   111026566626   111026762275   111026948710   111027146700  
111027335058   111027546872   111027755010   111027932466   111028105942  
111028293513   111028488586   111028836303 452744659   453782153   454024316  
454261108   111025764591   111025990086   111026177972   111026367210  
111026566637   111026762343   111026948721   111027146722   111027335069  
111027546894   111027755076   111027932590   111028106022   111028293636  
111028488777   111028836347 452744881   453782344   454024324   454261181  
111025764636   111025990132   111026177983   111026367232   111026566660  
111026762365   111026948743   111027146766   111027335070   111027546928  
111027755087   111027932613   111028106077   111028293647   111028490231  
111028836392 452751936   453782591   454024423   454261215   111025764669  
111025990143   111026178029   111026367254   111026566682   111026762422  
111026948754   111027146801   111027335092   111027546939   111027755133  
111027932668   111028106099   111028293669   111028490275   111028836651
452753031   453782799   454024431   454261264   111025764681   111025990176  
111026178052   111026367298   111026566716   111026762444   111026948923  
111027146812   111027335115   111027546973   111027755155   111027932725  
111028106123   111028293726   111028490310   111028837371

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452753270   453782880   454024449   454261421   111025764704   111025990288  
111026178096   111026367322   111026566738   111026762466   111026948934  
111027146834   111027335126   111027547075   111027755379   111027932804  
111028106134   111028293759   111028490387   111028837461 452755275   453782955
  454024514   454261751   111025764759   111025990312   111026178142  
111026367423   111026566749   111026762488   111026950252   111027146845  
111027335148   111027547086   111027755380   111027932815   111028106167  
111028293793   111028490411   111028837528 452756430   453783169   454024589  
454261785   111025765165   111025990389   111026178254   111026367434  
111026566907   111026762567   111026950308   111027146867   111027335182  
111027547121   111027755414   111027932826   111028106189   111028293827  
111028490455   111028838934 452756638   453783201   454024720   454261793  
111025765187   111025990772   111026178276   111026367456   111026566930  
111026762613   111026950353   111027146957   111027335193   111027547154  
111027755425   111027932950   111028106246   111028293850   111028490466  
111028839328 452757008   453783532   454024829   454261892   111025765367  
111025990783   111026178344   111026367524   111026566974   111026762646  
111026950386   111027147622   111027335485   111027547176   111027755504  
111027933197   111028106268   111028293861   111028490501   111028839407
452759210   453783581   454024902   454262007   111025765389   111025990794  
111026178399   111026368064   111026567032   111026762815   111026950409  
111027147677   111027335531   111027547187   111027755537   111027933209  
111028106303   111028293883   111028490534   111028839531 452759392   453783607
  454024969   454262049   111025765390   111025990817   111026178423  
111026368086   111026567054   111026763175   111026950410   111027147688  
111027335553   111027547233   111027755559   111027933243   111028106314  
111028293906   111028490589   111028839597 452759442   453783649   454025156  
454262064   111025765424   111025990840   111026178456   111026368097  
111026567065   111026763513   111026950432   111027147699   111027335564  
111027548009   111027755560   111027933265   111028106336   111028293928  
111028490624   111028839632 452762685   453783805   454025289   454262072  
111025765457   111025990851   111026178502   111026368121   111026567111  
111026763557   111026950566   111027147981   111027335632   111027548010  
111027755571   111027933287   111028106448   111028293951   111028490635  
111028839700 452763261   453783870   454025297   454262353   111025765604  
111025991256   111026178513   111026368154   111026567133   111026763759  
111026950623   111027147992   111027335643   111027548032   111027756257  
111027933311   111028106471   111028294064   111028490680   111028839711
452763931   453783953   454025321   454262361   111025766043   111025991267  
111026178603   111026368244   111026567166   111026763760   111026950634  
111027148005   111027335700   111027548043   111027756279   111027933322  
111028106482   111028294109   111028490691   111028839766 452765241   453783961
  454025420   454262429   111025766054   111025992077   111026178614  
111026368323   111026567199   111026763805   111026950645   111027148016  
111027335733   111027548087   111027756291   111027933333   111028107337  
111028294154   111028490725   111028839878 452765670   453783979   454025438  
454262486   111025766098   111025992099   111026178625   111026368378  
111026567212   111026763838   111026950667   111027148049   111027335878  
111027548122   111027756314   111027933850   111028107382   111028294211  
111028490736   111028839968 452766355   453783987   454025511   454262601  
111025766100   111025992178   111026178647   111026368435   111026567379  
111026763850   111026950746   111027148252   111027335957   111027548166  
111027756415   111027933894   111028107393   111028294277   111028490770  
111028839979 452766587   453784142   454025636   454262643   111025766166  
111025992190   111026178669   111026368569   111026567447   111026763939  
111026950982   111027148274   111027335968   111027548256   111027756426  
111027933906   111028107416   111028295920   111028490781   111028840027
452767668   453784225   454025685   454262650   111025766234   111025992224  
111026178681   111026368660   111026567504   111026763951   111026951118  
111027148308   111027335979   111027548346   111027756471   111027933928  
111028107517   111028295942   111028490804   111028840735 452768138   453784449
  454025826   454262718   111025766267   111025992246   111026178704  
111026368693   111026567526   111026763973   111026951130   111027148320  
111027336026   111027548379   111027757270   111027933940   111028107540  
111028295964   111028490815   111028840791 452769144   453784498   454025966  
454262726   111025766313   111025992268   111026178928   111026368749  
111026567537   111026764435   111026951185   111027148353   111027336486  
111027548380   111027757315   111027933951   111028107810   111028296011  
111028490837   111028840904 452769284   453784563   454026188   454262775  
111025766335   111025992358   111026178995   111026368750   111026567548  
111026764480   111026951679   111027148421   111027336509   111027548649  
111027757359   111027934020   111028107821   111028296088   111028490882  
111028841062 452772817   453784670   454026246   454262866   111025766346  
111025992404   111026179008   111026368772   111026567627   111026764569  
111026951680   111027148432   111027336543   111027548706   111027757416  
111027934042   111028107887   111028296101   111028490938   111028841129
452775539   453784688   454026261   454262882   111025766380   111025992493  
111026179020   111026368862   111026567649   111026765032   111026951736  
111027148667   111027336554   111027548717   111027757427   111027934198  
111028107900   111028296145   111028490972   111028841185 452775851   453784738
  454026410   454262890   111025766504   111025992505   111026179042  
111026368895   111026567650   111026765043   111026951769   111027148713  
111027336611   111027548739   111027757539   111027934895   111028107911  
111028296167   111028491041   111028841196 452776503   453784803   454026444  
454262924   111025766537   111025992516   111026179064   111026368930  
111026567661   111026765065   111026951859   111027148779   111027336655  
111027548751   111027757551   111027934930   111028107955   111028296178  
111028491108   111028841286 452777568   453784811   454026584   454262973  
111025766605   111025992572   111026179097   111026368941   111026568404  
111026765111   111026951871   111027148803   111027337061   111027548784  
111027757584   111027935043   111028107977   111028296246   111028491153  
111028841343 452782659   453785099   454026634   454263062   111025766627  
111025992594   111026179132   111026368952   111026568415   111026765199  
111026951893   111027148825   111027337139   111027548807   111027757595  
111027935111   111028108024   111028296279   111028491186   111028841376
452783772   453785164   454026659   454263070   111025766638   111025992606  
111026179143   111026368985   111026568471   111026765223   111026951938  
111027148870   111027337195   111027548818   111027757618   111027935133  
111028108046   111028296325   111028491243   111028841411 452787005   453785206
  454026725   454263336   111025767640   111025992886   111026179176  
111026369065   111026568482   111026765245   111026951949   111027148892  
111027337207   111027548830   111027757630   111027935201   111028108080  
111028296336   111028491265   111028842861 452788409   453785651   454026931  
454263377   111025767662   111025992909   111026179222   111026369076  
111026568640   111026765346   111026951950   111027148948   111027337218  
111027548863   111027757641   111027935212   111028108103   111028296347  
111028491298   111028843503 452788417   453785842   454027087   454263419  
111025767707   111025992932   111026179233   111026369098   111026568707  
111026765379   111026951983   111027148960   111027337230   111027549033  
111027757966   111027935223   111028108158   111028296370   111028491333  
111028843547 452791072   453785909   454027095   454263450   111025767741  
111025992943   111026179244   111026369177   111026568730   111026765380  
111026951994   111027148993   111027337296   111027549044   111027758013  
111027935234   111028108181   111028297135   111028491344   111028843558
452791908   453786204   454027103   454263674   111025767763   111025992965  
111026179266   111026369223   111026568741   111026765414   111026952018  
111027149062   111027337319   111027549101   111027758080   111027935245  
111028108237   111028297179   111028491366   111028843592 452793946   453786477
  454027186   454263682   111025767774   111025992987   111026179277  
111026369245   111026568774   111026765458   111026952052   111027149219  
111027337320   111027549112   111027758091   111027935267   111028108248  
111028297180   111028491445   111028843851 452797731   453786592   454027418  
454263690   111025767796   111025992998   111026179299   111026369267  
111026569102   111026765470   111026952096   111027149286   111027337386  
111027549134   111027758103   111027935313   111028108259   111028297258  
111028491467   111028843929 452800089   453786865   454027509   454263732  
111025767842   111025993012   111026179312   111026369290   111026569472  
111026765919   111026952119   111027150200   111027337397   111027549291  
111027758147   111027935436   111028108293   111028297292   111028491535  
111028843952 452800709   453787129   454027772   454263757   111025767864  
111025993124   111026179334   111026369650   111026569517   111026765942  
111026952120   111027150222   111027337409   111027549303   111027758158  
111027935447   111028108338   111028297304   111028491546   111028843974
452805013   453787459   454027814   454263807   111025767875   111025993225  
111026179345   111026369661   111026569652   111026765953   111026952197  
111027150255   111027337432   111027549336   111027758169   111027935739  
111028108372   111028297371   111028492020   111028844021 452807472   453787640
  454027822   454263815   111025767909   111025993247   111026179378  
111026369740   111026569674   111026766011   111026952209   111027150277  
111027337443   111027549426   111027758181   111027935807   111028108507  
111028297382   111028492468   111028844076 452807985   453787681   454027905  
454263849   111025767987   111025993269   111026179389   111026369762  
111026569696   111026766055   111026952210   111027150323   111027337465  
111027549460   111027758204   111027935818   111028108541   111028297416  
111028492479   111028844087 452808090   453787756   454027996   454263898  
111025768001   111025993304   111026179503   111026369818   111026569708  
111026766066   111026952221   111027151380   111027337533   111027549493  
111027758237   111027935829   111028108552   111028297427   111028492514  
111028844267 452809320   453787863   454028036   454263955   111025768012  
111025993348   111026179514   111026369874   111026569731   111026766112  
111026952243   111027151391   111027338297   111027549527   111027758248  
111027935830   111028108563   111028297528   111028492525   111028844278
452809783   453787962   454028069   454264235   111025768023   111025993359  
111026179659   111026369908   111026569775   111026766178   111026952254  
111027151425   111027338321   111027549538   111027758282   111027935885  
111028108574   111028297539   111028492547   111028844346 452809874   453788036
  454028341   454264292   111025768056   111025993393   111026179660  
111026369953   111026569786   111026766189   111026952388   111027151436  
111027338488   111027549572   111027758305   111027936178   111028108608  
111028297540   111028492570   111028844706 452810518   453788135   454028358  
454264326   111025768078   111025993405   111026179749   111026369975  
111026569821   111026766224   111026952467   111027151458   111027338545  
111027549583   111027758439   111027936213   111028108620   111028297595  
111028492581   111028844751 452810997   453788333   454028432   454264367  
111025768102   111025993450   111026179761   111026369997   111026569854  
111026766392   111026952489   111027151515   111027338590   111027549617  
111027758451   111027936224   111028108631   111028297629   111028492604  
111028844953 452813900   453788382   454028457   454264409   111025768663  
111025993494   111026179806   111026370078   111026569911   111026766404  
111026952490   111027151526   111027338804   111027549831   111027758473  
111027936235   111028108956   111028297652   111028492615   111028844986
452816523   453788606   454028473   454264433   111025768720   111025993573  
111026179828   111026370089   111026569977   111026766493   111026952524  
111027151537   111027338826   111027549842   111027758507   111027936279  
111028108967   111028297663   111028492648   111028844997 452818446   453788705
  454028606   454264516   111025768731   111025993584   111026179895  
111026370090   111026570025   111026766505   111026952546   111027151548  
111027338837   111027549864   111027758518   111027936303   111028108990  
111028297708   111028493267   111028845000 452819543   453788747   454028721  
454264565   111025768786   111025993630   111026179918   111026370405  
111026570070   111026766527   111026952568   111027151650   111027338848  
111027549875   111027758675   111027936347   111028109025   111028297720  
111028493335   111028845077 452819568   453788879   454028861   454264623  
111025768809   111025993663   111026179929   111026370427   111026570160  
111026766538   111026952579   111027151672   111027338938   111027549886  
111027758721   111027936392   111028109047   111028297742   111028493380  
111028845347 452820038   453789091   454028945   454264664   111025768821  
111025993797   111026179941   111026370472   111026570216   111026766550  
111026953198   111027151694   111027339052   111027549943   111027758776  
111027936482   111028109058   111028297876   111028493403   111028845369
452820277   453789208   454029000   454264706   111025768843   111025993809  
111026181416   111026370506   111026570227   111026766628   111026953222  
111027151717   111027339063   111027549965   111027758811   111027936505  
111028109126   111028297966   111028493447   111028845381 452820426   453789273
  454029240   454264854   111025768854   111025993977   111026181461  
111026370528   111026570395   111026767023   111026953323   111027151784  
111027339120   111027550080   111027758833   111027936550   111028109137  
111028297977   111028493515   111028845448 452820509   453789331   454029422  
454265018   111025768865   111025994057   111026181775   111026370551  
111026570418   111026767045   111026953345   111027151807   111027339131  
111027550125   111027758877   111027936561   111028109160   111028298888  
111028493548   111028845549 452821564   453789455   454029489   454265224  
111025768887   111025994068   111026181898   111026370573   111026570474  
111026767089   111026953390   111027151829   111027339164   111027550136  
111027759744   111027936594   111028109249   111028299328   111028493582  
111028845606 452822125   453789547   454029786   454265398   111025768900  
111025994686   111026181933   111026370584   111026570519   111026767113  
111026953413   111027151852   111027339175   111027550147   111027760061  
111027936617   111028109272   111028299339   111028493616   111028845729
452826837   453790149   454029968   454265521   111025768911   111025994798  
111026181944   111026370618   111026570867   111026767124   111026953547  
111027151885   111027339186   111027550169   111027760083   111027936673  
111028109508   111028299340   111028493649   111028845796 452829864   453790156
  454030099   454265695   111025768933   111025994822   111026181966  
111026370674   111026570878   111026767461   111026953558   111027151986  
111027339209   111027550192   111027760128   111027936730   111028109610  
111028299373   111028493706   111028846090 452830169   453790255   454030107  
454265711   111025768966   111025994866   111026181988   111026370696  
111026570889   111026767742   111026953569   111027152000   111027339221  
111027550204   111027760140   111027936741   111028109621   111028299384  
111028493863   111028846326 452831332   453790289   454030305   454265984  
111025769046   111025994923   111026182002   111026370786   111026570890  
111026767764   111026953952   111027152011   111027339232   111027550226  
111027760162   111027936763   111028109676   111028299395   111028494044  
111028846348 452834963   453790503   454030495   454265992   111025769068  
111025995025   111026182024   111026370809   111026571251   111026767786  
111026953996   111027152033   111027339254   111027550248   111027760218  
111027936785   111028109722   111028299418   111028494066   111028846405
452836182   453790636   454030594   454266065   111025769114   111025995126  
111026182091   111026370810   111026571701   111026767810   111026954010  
111027152077   111027339276   111027550260   111027760241   111027936831  
111028109845   111028299441   111028494123   111028846528 452837982   453790644
  454030669   454266107   111025769136   111025995171   111026182215  
111026370832   111026571723   111026767843   111026954032   111027152088  
111027339298   111027550372   111027760285   111027936853   111028110027  
111028299542   111028494178   111028847158 452841133   453790883   454030701  
454266198   111025769596   111025995227   111026182260   111026370843  
111026571802   111026767854   111026954076   111027152123   111027339300  
111027550417   111027760296   111027936897   111028110038   111028299586  
111028494246   111028847271 452842784   453790966   454030727   454266347  
111025769608   111025995340   111026182293   111026370854   111026571824  
111026767865   111026954122   111027152134   111027339333   111027550462  
111027760331   111027936932   111028110128   111028299621   111028494347  
111028847631 452842917   453791030   454030776   454266651   111025770026  
111025995407   111026182316   111026370876   111026572083   111026767898  
111026954144   111027152145   111027339355   111027550608   111027760342  
111027936943   111028111657   111028299711   111028494392   111028847888
452844467   453791238   454030792   454266776   111025770048   111025995418  
111026182349   111026370887   111026572128   111026767900   111026954245  
111027152347   111027339423   111027550642   111027760386   111027936976  
111028111680   111028299733   111028494404   111028848070 452845639   453791519
  454030875   454266826   111025770059   111025995609   111026182428  
111026370898   111026572207   111026767933   111026954256   111027152358  
111027339489   111027550653   111027760397   111027937012   111028111691  
111028299755   111028494493   111028848878 452846033   453791626   454031204  
454266859   111025770183   111025995621   111026182439   111026371002  
111026572263   111026767944   111026954278   111027152370   111027339502  
111027550664   111027760454   111027937056   111028111736   111028299777  
111028494842   111028848935 452849094   453791675   454031238   454266883  
111025770206   111025995643   111026182451   111026371114   111026572274  
111026768046   111026954346   111027152392   111027339513   111027550686  
111027760487   111027937089   111028111758   111028299834   111028494998  
111028848946 452850027   453791832   454031246   454266925   111025770251  
111025995665   111026182462   111026371136   111026572296   111026768057  
111026954368   111027152448   111027339535   111027550709   111027760566  
111027937124   111028111770   111028299924   111028495023   111028848957
452851298   453791840   454031253   454267055   111025770329   111025995687  
111026182529   111026371147   111026572342   111026768068   111026954470  
111027153023   111027339568   111027551058   111027760713   111027937157  
111028111815   111028299935   111028495090   111028848991 452853716   453791915
  454031261   454267121   111025770330   111025995766   111026182642  
111026371158   111026572353   111026768080   111026955077   111027153034  
111027339625   111027551069   111027760780   111027937179   111028111826  
111028299979   111028495113   111028849475 452855299   453792004   454031386  
454267246   111025770352   111025995788   111026182664   111026371181  
111026572409   111026768091   111026955134   111027153078   111027339636  
111027551272   111027760847   111027937180   111028111871   111028299980  
111028495225   111028849486 452856230   453792020   454031410   454267279  
111025770396   111025995935   111026182710   111026371204   111026572612  
111026768103   111026955145   111027153832   111027339647   111027551283  
111027760869   111027937191   111028111893   111028300017   111028495270  
111028849497 452856339   453792095   454031436   454267295   111025770408  
111025995946   111026182732   111026371215   111026572678   111026768125  
111026955156   111027153876   111027339669   111027551294   111027760870  
111027937988   111028111905   111028300073   111028495359   111028849509
452857477   453792152   454031477   454267311   111025770420   111025996509  
111026182945   111026371248   111026572724   111026768170   111026955202  
111027153900   111027339681   111027551317   111027760915   111027937999  
111028111927   111028300107   111028495405   111028849701 452860570   453792319
  454031535   454267451   111025770431   111025996543   111026182990  
111026371349   111026573275   111026768192   111026955246   111027153944  
111027340346   111027551508   111027760926   111027938057   111028111938  
111028300130   111028495416   111028849813 452862246   453792632   454031568  
454267626   111025770453   111025996600   111026183081   111026371394  
111026573321   111026768271   111026955280   111027153966   111027340380  
111027551801   111027761602   111027938079   111028111950   111028300163  
111028495449   111028849903 452862725   453792764   454031584   454267642  
111025770509   111025996699   111026183115   111026371406   111026573343  
111026768305   111026955291   111027153988   111027340414   111027551845  
111027761624   111027938103   111028111961   111028300174   111028495461  
111028850006 452863236   453793002   454031600   454267667   111025770532  
111025996723   111026183137   111026371417   111026573905   111026768372  
111026955314   111027154035   111027340425   111027551878   111027761646  
111027938136   111028112029   111028300185   111028495483   111028850095
452867013   453793218   454031782   454267774   111025771296   111025996891  
111026183160   111026371451   111026573927   111026768383   111026955358  
111027154181   111027340458   111027552385   111027761736   111027938158  
111028112030   111028300297   111028495494   111028850174

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452867245   453793390   454031873   454267840   111025771320   111025996958  
111026183216   111026371462   111026573950   111026768451   111026955415  
111027154204   111027340469   111027552396   111027761860   111027938215  
111028112041   111028300309   111028495573   111028850208 452868433   453793481
  454031972   454267998   111025771353   111025997128   111026183362  
111026371507   111026573961   111026768473   111026955437   111027154293  
111027340526   111027552521   111027761972   111027938226   111028112052  
111028300332   111028496204   111028850321 452868540   453793549   454032103  
454268103   111025771364   111025997487   111026183395   111026371563  
111026573983   111026768495   111026955459   111027154305   111027340560  
111027552633   111027761983   111027938237   111028112096   111028300512  
111028496237   111028850411 452870249   453793796   454032145   454268335  
111025771432   111025997500   111026183418   111026371990   111026574074  
111026768563   111026955482   111027154350   111027340627   111027553072  
111027762568   111027938248   111028112108   111028300624   111028496259  
111028850590 452873508   453793804   454032269   454268368   111025771454  
111025997544   111026183441   111026372058   111026574096   111026768585  
111026955505   111027154372   111027340638   111027553083   111027762759  
111027938271   111028112210   111028301175   111028496305   111028850657
452874225   453793895   454032277   454268376   111025771498   111025997555  
111026183452   111026372126   111026574119   111026769092   111026955527  
111027154462   111027340661   111027553285   111027762816   111027938282  
111028112276   111028301186   111028496372   111028850769 452878309   453793911
  454032517   454268400   111025771612   111025997623   111026183474  
111026372171   111026574131   111026769519   111026955639   111027154473  
111027340694   111027553320   111027762849   111027938293   111028112287  
111028301197   111028496417   111028850905 452879729   453794018   454032632  
454268517   111025771645   111025997656   111026183485   111026372508  
111026574175   111026769610   111026955875   111027154484   111027340740  
111027553331   111027762894   111027938305   111028112344   111028301232  
111028496428   111028850916 452880065   453794034   454032673   454268608  
111025771656   111025997667   111026183957   111026372520   111026574186  
111026769621   111026955886   111027154495   111027340795   111027553353  
111027762962   111027938316   111028112388   111028301298   111028496440  
111028851434 452881873   453794240   454032814   454268640   111025771702  
111025997690   111026183991   111026372542   111026574221   111026769632  
111026955909   111027154507   111027340885   111027553364   111027763110  
111027938327   111028112984   111028301311   111028496507   111028851883
452885023   453794497   454033077   454268665   111025771724   111025997702  
111026184813   111026372575   111026574861   111026769643   111026955976  
111027154530   111027340896   111027553375   111027763143   111027938349  
111028112995   111028301322   111028496541   111028852031 452887680   453794505
  454033093   454268731   111025771779   111025997724   111026184835  
111026372597   111026574883   111026769665   111026956012   111027154653  
111027341167   111027553386   111027763211   111027938361   111028113053  
111028301333   111028496563   111028852244 452889512   453795007   454033150  
454268830   111025771825   111025997779   111026184880   111026372654  
111026574917   111026769676   111026956113   111027154664   111027341336  
111027553409   111027763301   111027938383   111028113064   111028301401  
111028496608   111028852288 452892045   453795114   454033200   454268871  
111025771869   111025997825   111026184891   111026373048   111026574984  
111026769687   111026956135   111027154675   111027341347   111027553825  
111027763345   111027938440   111028113299   111028301434   111028496620  
111028852367 452893142   453795148   454033317   454268913   111025771892  
111025997836   111026184969   111026373060   111026575075   111026769698  
111026956146   111027154686   111027341370   111027553847   111027763389  
111027938934   111028113312   111028301478   111028496675   111028852435
452893522   453795585   454033440   454268921   111025771904   111025997881  
111026184970   111026373071   111026575097   111026769711   111026956225  
111027154721   111027341392   111027553870   111027763390   111027938967  
111028113323   111028301490   111028496732   111028852637 452896285   453795718
  454033770   454268954   111025771937   111025997937   111026184981  
111026373093   111026575143   111026769744   111026956269   111027154765  
111027341415   111027553881   111027763402   111027938989   111028113345  
111028301502   111028496800   111028852817 452899164   453796179   454033796  
454269135   111025771959   111025997960   111026184992   111026373127  
111026575187   111026769788   111026956393   111027154787   111027341426  
111027553960   111027763525   111027939014   111028113389   111028301513  
111028496833   111028852873 452900616   453796203   454033911   454269259  
111025771993   111025997971   111026185050   111026373161   111026575367  
111026769801   111026956427   111027154990   111027341437   111027553971  
111027763547   111027939351   111028113457   111028301614   111028496934  
111028853908 452900921   453796484   454034026   454269374   111025772512  
111025997993   111026185061   111026373510   111026575413   111026769845  
111026956539   111027155003   111027341448   111027554141   111027763604  
111027939395   111028113468   111028301647   111028496945   111028853986
452901135   453796724   454034331   454269549   111025772567   111025998040  
111026185117   111026373532   111026575457   111026769856   111026956540  
111027155025   111027341459   111027554152   111027763839   111027939407  
111028113525   111028301658   111028497025   111028854066 452901499   453796914
  454034521   454269689   111025772635   111025998095   111026185128  
111026373600   111026575480   111026769878   111026956595   111027155047  
111027341471   111027554185   111027763862   111027939418   111028113547  
111028301692   111028497058   111028854213 452902307   453796922   454034711  
454269705   111025772815   111025998220   111026185364   111026373633  
111026575491   111026769889   111026956618   111027155104   111027341505  
111027554208   111027763884   111027939429   111028113570   111028301704  
111028497069   111028854987 452904360   453797037   454034935   454269721  
111025772826   111025998275   111026185386   111026373666   111026575514  
111026769980   111026956641   111027155126   111027341527   111027554219  
111027763895   111027939430   111028113615   111028301748   111028497115  
111028855089 452909559   453797375   454034943   454269770   111025772837  
111025998365   111026185397   111026373677   111026575525   111026770016  
111026956663   111027155148   111027341594   111027554231   111027763952  
111027939508   111028113626   111028301760   111028497148   111028855214
452912256   453797573   454034984   454269804   111025772859   111025998398  
111026185410   111026373767   111026576100   111026770050   111026956696  
111027155160   111027341628   111027554242   111027763996   111027939542  
111028113648   111028301782   111028497238   111028855438 452914872   453797748
  454035072   454269820   111025772893   111025998422   111026185432  
111026374050   111026576133   111026770151   111026956720   111027155182  
111027341639   111027554433   111027764009   111027939564   111028113671  
111028301805   111028497283   111028855450 452915846   453797847   454035080  
454269861   111025773018   111025998444   111026185511   111026374173  
111026576166   111026770173   111026956797   111027155216   111027341684  
111027554477   111027764076   111027939586   111028113749   111028301838  
111028498206   111028856057 452916232   453797961   454035171   454270109  
111025773119   111025998501   111026185522   111026374274   111026576188  
111026770230   111026956810   111027155238   111027342090   111027554488  
111027764122   111027939609   111028113750   111028301861   111028498228  
111028856776 452918089   453798324   454035247   454270117   111025773210  
111025998534   111026185533   111026374353   111026576199   111026770274  
111026956821   111027155249   111027342157   111027554512   111027764201  
111027939632   111028113761   111028302312   111028498251   111028856798
452918154   453798332   454035502   454270125   111025773546   111025998657  
111026185645   111026374386   111026576245   111026770308   111026956876  
111027155250   111027342180   111027554556   111027764289   111027940498  
111028113806   111028302356   111028498262   111028856866 452919285   453798464
  454035544   454270281   111025773557   111025998668   111026185678  
111026374397   111026576302   111026770342   111026956999   111027155441  
111027342191   111027554578   111027764324   111027940500   111028113828  
111028302424   111028498295   111028856888 452921158   453798860   454036021  
454270380   111025773579   111025998680   111026185689   111026374410  
111026576313   111026770364   111026957035   111027155520   111027342236  
111027554590   111027764335   111027941017   111028113907   111028302457  
111028498510   111028856978 452922156   453799058   454036112   454270430  
111025773591   111025998691   111026186332   111026374432   111026576346  
111026770476   111026957068   111027155531   111027342247   111027554613  
111027764380   111027941073   111028114032   111028302851   111028498554  
111028856989 452922982   453799413   454036153   454270513   111025773603  
111025998781   111026186387   111026374498   111026576357   111026770577  
111026957754   111027155654   111027342270   111027554635   111027764795  
111027941107   111028114076   111028302862   111028498734   111028857159
452925043   453799512   454036351   454270547   111025773625   111025998792  
111026186411   111026374511   111026576380   111026770599   111026957765  
111027155687   111027342281   111027554657   111027764829   111027941141  
111028114111   111028302873   111028498857   111028857171 452931595   453799587
  454036369   454270604   111025773636   111025998826   111026186466  
111026374522   111026577594   111026771433   111026957776   111027155733  
111027342304   111027555388   111027764931   111027941152   111028114447  
111028302929   111028498981   111028857216 452932924   453799660   454036393  
454270869   111025773681   111025998837   111026186567   111026374544  
111026577998   111026771499   111026957811   111027155777   111027342315  
111027555434   111027765088   111027941208   111028114470   111028302963  
111028499173   111028857238 452935083   453799751   454036559   454270919  
111025773692   111025998848   111026186714   111026374555   111026578078  
111026771512   111026958115   111027156240   111027342326   111027555489  
111027765864   111027941219   111028114481   111028302974   111028499230  
111028857441 452935489   453800161   454036567   454270950   111025773771  
111025998859   111026186781   111026375477   111026578135   111026771523  
111026958159   111027156251   111027342371   111027555502   111027765875  
111027941220   111028114706   111028303009   111028499252   111028857508
452938509   453800187   454036682   454270992   111025773951   111025998871  
111026186826   111026375499   111026578214   111026771567   111026958171  
111027156262   111027342382   111027555580   111027765897   111027941231  
111028114739   111028303010   111028499263   111028857519 452939234   453800203
  454036708   454271115   111025774277   111025998882   111026187018  
111026375567   111026578247   111026771578   111026958935   111027156352  
111027342843   111027555636   111027765910   111027941242   111028114740  
111028303021   111028499285   111028857520 452939374   453800328   454036914  
454271248   111025774288   111025998893   111026187209   111026375590  
111026578269   111026771589   111026958946   111027156385   111027342887  
111027555704   111027766078   111027941253   111028114762   111028303065  
111028499454   111028857586 452939895   453800385   454037011   454271297  
111025774312   111025998905   111026187243   111026376221   111026578292  
111026771590   111026958979   111027156521   111027342955   111027555726  
111027766214   111027941286   111028114773   111028303098   111028499544  
111028857676 452940760   453800633   454037078   454271362   111025774345  
111025998916   111026187265   111026376232   111026578304   111026771602  
111026959037   111027156532   111027342966   111027555737   111027766540  
111027941556   111028114830   111028303133   111028499612   111028858273
452941768   453800872   454037326   454271370   111025774402   111025998927  
111026187287   111026376298   111026578337   111026771624   111026959048  
111027156543   111027342977   111027555760   111027766933   111027941589  
111028114874   111028303548   111028499645   111028858307 452942329   453801045
  454037334   454271560   111025774435   111025998938   111026187423  
111026376311   111026578359   111026771680   111026959082   111027156565  
111027343024   111027555939   111027766944   111027941602   111028114885  
111028303762   111028499656   111028858329 452944010   453801094   454037490  
454271644   111025774446   111025998961   111026187557   111026376322  
111026578371   111026771714   111026959138   111027156587   111027343046  
111027555940   111027766988   111027941635   111028114896   111028303841  
111028499689   111028858712 452945314   453801409   454037516   454271693  
111025774479   111025999007   111026187603   111026376399   111026578393  
111026771792   111026959150   111027156598   111027343114   111027555995  
111027767046   111027941680   111028114908   111028303885   111028499702  
111028858767 452945520   453801441   454037615   454271834   111025774491  
111025999029   111026187625   111026376401   111026578416   111026771837  
111026959228   111027156611   111027343181   111027556019   111027767114  
111027941725   111028114975   111028303920   111028499735   111028858802
452948342   453801870   454037623   454271925   111025774503   111025999030  
111026187636   111026376513   111026578449   111026772018   111026959374  
111027156688   111027343204   111027556075   111027767181   111027941747  
111028114986   111028303942   111028500288   111028858868 452949076   453801896
  454037631   454271941   111025774547   111025999063   111026187647  
111026376579   111026578539   111026772333   111026959385   111027156745  
111027343226   111027556109   111027767192   111027941781   111028115280  
111028303953   111028500299   111028858879 452949357   453802019   454037672  
454271974   111025774569   111025999074   111026187681   111026376625  
111026578584   111026772355   111026959396   111027156778   111027343237  
111027556772   111027767204   111027941804   111028115561   111028303986  
111028500301   111028858880 452958655   453802092   454037755   454272220  
111025774592   111025999085   111026187692   111026376692   111026578652  
111026772434   111026959419   111027156857   111027343248   111027556783  
111027767248   111027941837   111028115572   111028304066   111028500323  
111028859375 452960446   453802191   454037839   454272311   111025774604  
111025999120   111026187704   111026376715   111026578674   111026772445  
111026959486   111027156958   111027343293   111027557245   111027767282  
111027941871   111028115594   111028304088   111028500334   111028859476
452960602   453802340   454037862   454272535   111025774660   111025999153  
111026187715   111026376737   111026578720   111026772670   111026959509  
111027156981   111027343316   111027557256   111027767293   111027941905  
111028115707   111028304123   111028500390   111028859500 452962442   453802357
  454037870   454272667   111025774671   111025999344   111026187726  
111026376760   111026578775   111026772715   111026959554   111027157049  
111027343349   111027557290   111027767305   111027941961   111028115718  
111028304134   111028500479   111028859825 452963523   453802522   454037888  
454272865   111025774705   111025999355   111026187759   111026376771  
111026578786   111026772838   111026959688   111027157083   111027343350  
111027557414   111027767811   111027942007   111028115752   111028304167  
111028500491   111028859960 452966427   453802597   454038035   454272881  
111025774750   111025999423   111026187771   111026376849   111026578865  
111026772849   111026960501   111027157106   111027343372   111027557436  
111027767855   111027942018   111028115763   111028304189   111028500514  
111028859993 452967532   453803041   454038324   454272899   111025774761  
111025999445   111026187793   111026376850   111026578876   111026772894  
111026960758   111027157128   111027343383   111027557481   111027767866  
111027942029   111028115853   111028304235   111028500536   111028860221
452969090   453803074   454038415   454272923   111025774783   111025999478  
111026187838   111026376906   111026578933   111026772906   111026961265  
111027157195   111027343394   111027557526   111027767877   111027942131  
111028115886   111028304246   111028500570   111028860300 452970205   453803405
  454038498   454273137   111025774806   111025999489   111026187883  
111026377266   111026578944   111026772928   111026961366   111027157207  
111027343406   111027557874   111027767901   111027942153   111028115943  
111028304279   111028500581   111028860423 452974041   453803546   454038662  
454273202   111025778406   111025999490   111026187894   111026377277  
111026578955   111026772939   111026961377   111027157218   111027343428  
111027557919   111027767912   111027942164   111028115976   111028304280  
111028500693   111028860513 452975501   453803553   454038746   454273327  
111025778417   111025999591   111026187951   111026377367   111026578966  
111026772984   111026961423   111027157241   111027343855   111027557920  
111027767934   111027942175   111028115998   111028304336   111028500716  
111028860579 452975543   453803637   454038829   454273418   111025778439  
111025999603   111026188020   111026377468   111026578977   111026772995  
111026961445   111027157319   111027343899   111027557997   111027767967  
111027942186   111028116045   111028304392   111028500738   111028860704
452979057   453804072   454038845   454273541   111025778440   111025999614  
111026188042   111026377525   111026579305   111026773008   111026961580  
111027157353   111027343901   111027558011   111027767978   111027942197  
111028116506   111028304404   111028500772   111028860816 452985021   453804080
  454038886   454273723   111025778484   111025999636   111026188110  
111026377558   111026580633   111026773019   111026961681   111027157364  
111027344025   111027558055   111027767989   111027942221   111028116562  
111028304437   111028500907   111028862065 452985237   453804460   454038951  
454273798   111025778507   111025999670   111026188132   111026377570  
111026580644   111026773042   111026961726   111027157386   111027344047  
111027558235   111027768025   111027942298   111028116607   111028304448  
111028500941   111028862144 452985625   453804510   454039058   454273806  
111025778530   111025999793   111026188143   111026377581   111026580655  
111026773053   111026961816   111027157432   111027344126   111027558257  
111027768058   111027942333   111028116641   111028304460   111028500952  
111028862245 452987118   453804577   454039074   454273814   111025778552  
111025999850   111026188154   111026377648   111026580666   111026773109  
111026961872   111027157487   111027344160   111027558336   111027768070  
111027942849   111028116663   111028304482   111028500974   111028862256
452987589   453804627   454039280   454274010   111025778563   111025999861  
111026188211   111026377974   111026580677   111026773727   111026961906  
111027157522   111027344171   111027558347   111027768137   111027942850  
111028116674   111028304505   111028501010   111028862278 452988884   453804668
  454039298   454274044   111025778596   111025999894   111026188233  
111026377996   111026580699   111026773749   111026962075   111027157533  
111027344193   111027558448   111027768148   111027943817   111028116685  
111028304561   111028501032   111028862368 452988975   453804759   454039330  
454274051   111025778608   111025999906   111026188806   111026378098  
111026580756   111026773761   111026962086   111027157577   111027344317  
111027558471   111027768159   111027943873   111028116742   111028304853  
111028501065   111028863370 452989700   453804817   454039496   454274242  
111025778631   111025999995   111026188941   111026378155   111026580767  
111026773794   111026962097   111027157623   111027344531   111027558493  
111027768676   111027943884   111028116810   111028304864   111028501100  
111028863381 452990112   453805178   454039546   454274424   111025778686  
111026000034   111026188985   111026378166   111026580790   111026773806  
111026962165   111027157645   111027344597   111027558527   111027768687  
111027943895   111028116821   111028304875   111028501122   111028863426
452992837   453805210   454039652   454274531   111025779665   111026000056  
111026189032   111026378234   111026580846   111026773851   111026962198  
111027157678   111027344610   111027558550   111027768698   111027943907  
111028116876   111028304910   111028501133   111028863437 452995376   453805541
  454039777   454274549   111025779755   111026000090   111026189111  
111026378245   111026580970   111026773862   111026962244   111027157689  
111027344711   111027558561   111027768744   111027943918   111028116933  
111028304932   111028501166   111028863471 452996556   453805665   454039785  
454274606   111025779766   111026000146   111026189122   111026378683  
111026580992   111026773907   111026962266   111027157803   111027344722  
111027558583   111027768799   111027943996   111028116944   111028305023  
111028501458   111028863493 452997414   453805715   454039819   454274655  
111025779777   111026000236   111026189144   111026378739   111026581083  
111026773918   111026962648   111027157847   111027344755   111027558594  
111027768823   111027944009   111028116966   111028305067   111028501470  
111028863550 452999006   453805798   454039900   454274804   111025779799  
111026000269   111026189188   111026378751   111026581139   111026773929  
111026962682   111027158253   111027345060   111027558639   111027768834  
111027944032   111028116977   111028305157   111028501548   111028863628
453000796   453805855   454039934   454274820   111025779823   111026000348  
111026189199   111026379280   111026581218   111026773930   111026962693  
111027158275   111027345105   111027558640   111027768867   111027944043  
111028116999   111028305203   111028501560   111028864012

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453008989   453805871   454040239   454274895   111025779834   111026000483  
111026189245   111026379314   111026581241   111026773952   111026962716  
111027158376   111027345116   111027558785   111027768878   111027944076  
111028117024   111028305269   111028501728   111028864124 453009128   453806002
  454040296   454275207   111025779845   111026000786   111026189256  
111026379358   111026581263   111026773996   111026962738   111027158411  
111027345150   111027558820   111027768889   111027944098   111028117068  
111028305270   111028501762   111028864146 453009698   453806044   454040338  
454275447   111025779889   111026000999   111026189605   111026379370  
111026581410   111026774076   111026963795   111027158994   111027345228  
111027558842   111027769138   111027944100   111028117158   111028305292  
111028501773   111028864292 453009763   453806291   454040510   454275538  
111025779913   111026001002   111026189638   111026379392   111026581724  
111026774111   111026963920   111027159030   111027345240   111027558875  
111027769161   111027944133   111028117169   111028306585   111028501795  
111028864304 453010902   453806374   454040551   454275595   111025779924  
111026001013   111026189650   111026379426   111026581791   111026774155  
111026963942   111027159052   111027345262   111027558921   111027769172  
111027944166   111028117215   111028306675   111028501807   111028864371
453012197   453806515   454040601   454275694   111025779935   111026001192  
111026189672   111026379460   111026581814   111026774201   111026963953  
111027159108   111027345284   111027558976   111027769206   111027944188  
111028117237   111028306754   111028501818   111028864450 453017527   453806747
  454040619   454275702   111025779946   111026001204   111026189728  
111026379527   111026581915   111026774245   111026963964   111027159119  
111027345396   111027558987   111027769217   111027944201   111028117248  
111028306787   111028501852   111028864483 453017667   453807026   454040742  
454275801   111025779979   111026001271   111026189740   111026379796  
111026581993   111026774256   111026964000   111027159131   111027345431  
111027559012   111027769228   111027944212   111028117787   111028306822  
111028501919   111028864595 453020547   453807042   454040965   454275850  
111025779991   111026001293   111026189784   111026380169   111026582938  
111026774289   111026964044   111027159175   111027345677   111027559034  
111027769330   111027944234   111028117822   111028306888   111028501942  
111028864731 453022279   453807091   454041047   454275918   111025780005  
111026001305   111026189818   111026380271   111026583029   111026774414  
111026964213   111027159186   111027345712   111027559179   111027769419  
111027944278   111028117833   111028306899   111028501953   111028864753
453023830   453807489   454041062   454275926   111025780016   111026001686  
111026189829   111026380350   111026583041   111026774481   111026964280  
111027159209   111027345767   111027559191   111027769464   111027944436  
111028117844   111028306901   111028501986   111028864764 453025595   453807620
  454041070   454275991   111025780061   111026001697   111026189830  
111026380383   111026583063   111026774504   111026964448   111027159210  
111027345903   111027559292   111027769554   111027944470   111028117967  
111028306934   111028501997   111028864775 453030231   453807695   454041120  
454276007   111025780117   111026001866   111026189841   111026380428  
111026583085   111026775684   111026964516   111027159265   111027345947  
111027559360   111027769565   111027944481   111028118003   111028306956  
111028502156   111028864876 453034068   453807778   454041146   454276072  
111025780173   111026002058   111026189896   111026380451   111026583186  
111026775695   111026964538   111027159333   111027345958   111027559371  
111027769600   111027944504   111028118889   111028307036   111028502268  
111028865350 453034779   453808206   454041161   454276122   111025780195  
111026002687   111026189908   111026380507   111026583197   111026775707  
111026964741   111027159366   111027345992   111027559405   111027769622  
111027944515   111028118890   111028307070   111028502280   111028865383
453043663   453808370   454041229   454276155   111025780218   111026002700  
111026189920   111026380529   111026583232   111026775718   111026964752  
111027159399   111027346016   111027559438   111027769644   111027944537  
111028118902   111028307148   111028502358   111028865855 453043986   453808511
  454041245   454276205   111025780263   111026002801   111026189964  
111026380530   111026583344   111026775785   111026964796   111027159445  
111027346027   111027559449   111027769790   111027944559   111028118913  
111028307193   111028502426   111028865901 453044638   453808685   454041278  
454276254   111025780702   111026003161   111026190012   111026380541  
111026583366   111026775808   111026964831   111027159478   111027346038  
111027559540   111027769813   111027944582   111028118924   111028307205  
111028502448   111028865956 453045973   453808719   454041286   454276304  
111025780768   111026003206   111026190933   111026380552   111026583388  
111026775820   111026964886   111027159580   111027346061   111027559562  
111027769824   111027944605   111028118946   111028307227   111028502459  
111028866058 453047490   453808743   454041567   454276411   111025780791  
111026003329   111026191024   111026380596   111026583456   111026775831  
111026964921   111027159636   111027346397   111027559584   111027769835  
111027944638   111028119059   111028307340   111028502471   111028866496
453049967   453808867   454041591   454276502   111025780858   111026003330  
111026191035   111026380697   111026583490   111026775886   111026965023  
111027159669   111027346409   111027559641   111027769857   111027944650  
111028119071   111028307430   111028502505   111028866799 453050163   453808883
  454041617   454276510   111025780881   111026003341   111026191046  
111026380732   111026583535   111026775897   111026965090   111027159737  
111027346410   111027559663   111027769879   111027944683   111028119082  
111028307463   111028502516   111028867071 453050320   453808974   454041716  
454276536   111025780904   111026003363   111026191079   111026380754  
111026583568   111026775909   111026965157   111027159771   111027346454  
111027559708   111027769992   111027944694   111028119127   111028307474  
111028502538   111028868241 453055949   453809089   454041732   454276874  
111025781006   111026003419   111026191080   111026380776   111026583580  
111026776045   111026965180   111027159816   111027346511   111027560890  
111027770051   111027944728   111028119161   111028307496   111028502617  
111028868397 453056053   453809147   454041880   454276999   111025783031  
111026003431   111026191114   111026380800   111026583625   111026776090  
111026965304   111027160021   111027346544   111027560957   111027770062  
111027944807   111028119183   111028307508   111028502628   111028868690
453060881   453809204   454042052   454277138   111025783042   111026003442  
111026191158   111026380822   111026583692   111026776179   111026965348  
111027160054   111027346601   111027560980   111027770073   111027944830  
111028119194   111028307519   111028502651   111028868803 453061350   453809436
  454042094   454277146   111025783097   111026003475   111026191169  
111026380833   111026583748   111026776191   111026965405   111027160087  
111027346780   111027561015   111027770084   111027944863   111028119622  
111028307553   111028502662   111028868993 453062382   453810012   454042128  
454277195   111025783187   111026003554   111026191204   111026380855  
111026583760   111026776214   111026965427   111027161921   111027346892  
111027561026   111027770736   111027944919   111028119644   111028307564  
111028502673   111028869118 453063182   453810020   454042136   454277211  
111025783299   111026003565   111026191260   111026380877   111026583816  
111026776225   111026965450   111027162001   111027347073   111027561048  
111027770758   111027944953   111028119677   111028307586   111028502695  
111028869725 453065914   453810525   454042144   454277278   111025783356  
111026003576   111026191361   111026380934   111026583827   111026776236  
111026965494   111027162012   111027347084   111027561071   111027770781  
111027944986   111028119688   111028307621   111028502842   111028869859
453066433   453810814   454042193   454277369   111025783367   111026003600  
111026191394   111026380956   111026583838   111026776269   111026965506  
111027162067   111027347174   111027561082   111027770826   111027944997  
111028119701   111028307643   111028502910   111028871076 453068322   453810822
  454042243   454277427   111025783402   111026003677   111026191451  
111026380967   111026583849   111026776281   111026965517   111027162078  
111027347219   111027561138   111027770837   111027945000   111028119745  
111028307654   111028502932   111028871212 453069783   453810970   454042300  
454277443   111025783413   111026003857   111026191462   111026380989  
111026583872   111026776292   111026967238   111027162102   111027347231  
111027561149   111027770905   111027945022   111028119857   111028308611  
111028502954   111028871245 453069932   453810996   454042318   454277450  
111025783424   111026003868   111026191473   111026381003   111026583951  
111026776304   111026967249   111027162113   111027347253   111027561699  
111027770927   111027945033   111028119879   111028308633   111028503371  
111028871559 453070088   453811010   454042391   454277492   111025783435  
111026004274   111026191484   111026381014   111026583973   111026776337  
111026967250   111027162135   111027347275   111027561723   111027770950  
111027945066   111028119891   111028308712   111028503405   111028871649
453070534   453811093   454042664   454277658   111025783536   111026004375  
111026191518   111026381148   111026586516   111026776416   111026967283  
111027162203   111027347343   111027561756   111027770961   111027945123  
111028119947   111028308802   111028504080   111028871740 453072217   453811184
  454042714   454277666   111025783716   111026004421   111026192722  
111026381159   111026586538   111026776517   111026967306   111027162258  
111027347422   111027561824   111027770972   111027945167   111028119958  
111028308813   111028504147   111028872594 453072795   453811457   454042755  
454278102   111025783772   111026004500   111026192766   111026381160  
111026586549   111026776551   111026967463   111027162270   111027347444  
111027561891   111027771018   111027945741   111028120961   111028308835  
111028504327   111028872628 453072910   453811721   454042805   454278110  
111025783862   111026004634   111026192801   111026381272   111026586673  
111026776562   111026967474   111027162281   111027347512   111027561981  
111027771041   111027945808   111028121085   111028308846   111028504361  
111028872730 453073009   453811812   454043035   454278151   111025783873  
111026004645   111026192823   111026381328   111026586730   111026776595  
111026967485   111027162326   111027347556   111027562016   111027771052  
111027945831   111028121119   111028308914   111028504406   111028873045
453074221   453811887   454043415   454278508   111025783895   111026004656  
111026192834   111026381733   111026586741   111026776629   111026967508  
111027162393   111027348175   111027562027   111027771063   111027945897  
111028121210   111028308925   111028504709   111028873056 453078156   453811945
  454043456   454278623   111025783929   111026004724   111026192856  
111026381777   111026586842   111026776630   111026967531   111027162416  
111027348186   111027562038   111027771074   111027945932   111028121355  
111028308958   111028505597   111028873179 453081671   453812141   454043571  
454278656   111025783963   111026004746   111026192889   111026381845  
111026586910   111026776708   111026968554   111027162494   111027348546  
111027562049   111027771085   111027945954   111028121399   111028308969  
111028505621   111028873247 453084980   453812174   454043597   454278714  
111025783996   111026004757   111026192935   111026381889   111026586932  
111026776731   111026968600   111027162517   111027348557   111027562117  
111027771434   111027945976   111028121401   111028309410   111028505812  
111028873270 453087033   453812380   454043605   454278730   111025784098  
111026004892   111026193004   111026381890   111026586943   111026776742  
111026968622   111027162595   111027348579   111027562285   111027771535  
111027945987   111028121423   111028309465   111028505845   111028873281
453087041   453812430   454043712   454278797   111025784111   111026004904  
111026193217   111026381924   111026587067   111026776775   111026968712  
111027162652   111027348591   111027562308   111027771568   111027946056  
111028121625   111028309487   111028506183   111028873348 453087348   453812463
  454043795   454278912   111025784133   111026004959   111026193228  
111026381935   111026587089   111026776809   111026968813   111027162663  
111027348603   111027562319   111027771580   111027946067   111028121658  
111028309511   111028506914   111028873663 453089039   453812539   454043860  
454279266   111025784515   111026004993   111026193240   111026381968  
111026587168   111026776843   111026968835   111027162696   111027348625  
111027562320   111027771603   111027946089   111028121669   111028309522  
111028506947   111028873674 453089245   453812554   454044058   454279324  
111025784537   111026005444   111026193251   111026381979   111026587179  
111026776865   111026968925   111027162719   111027348636   111027562342  
111027771625   111027946102   111028121692   111028309544   111028506992  
111028873685 453090250   453812687   454044272   454279415   111025784560  
111026005501   111026193262   111026382026   111026587191   111026776933  
111026968970   111027162742   111027348647   111027562443   111027771636  
111027946124   111028121838   111028309555   111028507061   111028874406
453090805   453812729   454044280   454279480   111025784627   111026005512  
111026193273   111026382059   111026587214   111026777013   111026968981  
111027162775   111027348658   111027562454   111027771647   111027946146  
111028121849   111028309601   111028507094   111028874451 453092033   453812802
  454044389   454279738   111025784728   111026005523   111026193341  
111026382071   111026587236   111026778407   111026969162   111027162809  
111027348681   111027562465   111027771658   111027946180   111028121894  
111028309623   111028507106   111028874495 453092322   453812844   454044454  
454279779   111025784830   111026005578   111026193363   111026382093  
111026587359   111026778441   111026969252   111027162887   111027348692  
111027563095   111027771669   111027946281   111028122020   111028309689  
111028507173   111028874631 453096679   453812919   454044561   454279811  
111025784841   111026005635   111026193385   111026382116   111026587540  
111026778463   111026969320   111027162911   111027348748   111027563130  
111027771681   111027946292   111028122064   111028309690   111028507195  
111028874811 453097255   453813008   454044652   454279910   111025784885  
111026006298   111026193408   111026382228   111026587573   111026778485  
111026969375   111027162944   111027348771   111027563208   111027771692  
111027946304   111028122109   111028309702   111028507410   111028875047
453099327   453813347   454044694   454279977   111025784953   111026006300  
111026193419   111026382240   111026587595   111026778496   111026969409  
111027162988   111027348816   111027563219   111027771726   111027946663  
111028122143   111028309713   111028507487   111028875115 453099699   453813727
  454044702   454280249   111025784964   111026006311   111026193431  
111026382273   111026587618   111026778542   111026969421   111027163002  
111027348827   111027563231   111027771760   111027946685   111028122154  
111028309724   111028507511   111028875249 453102170   453813818   454044744  
454280348   111025785011   111026006333   111026193475   111026382307  
111026587641   111026778564   111026969454   111027163013   111027348849  
111027563275   111027771771   111027946720   111028122187   111028309735  
111028507555   111028875283 453104531   453813990   454044785   454280397  
111025785088   111026006366   111026193486   111026382318   111026587652  
111026778586   111026969555   111027163451   111027348850   111027563286  
111027771995   111027946832   111028122198   111028310018   111028507599  
111028875373 453105868   453814014   454044843   454280819   111025785123  
111026006513   111026193532   111026382385   111026587696   111026778609  
111026969993   111027163462   111027348861   111027563309   111027772053  
111027946854   111028122222   111028310119   111028507702   111028875474
453106999   453814311   454044876   454280926   111025785358   111026006557  
111026193565   111026382431   111026587764   111026778610   111026970018  
111027163473   111027348906   111027563354   111027772086   111027946922  
111028122255   111028310175   111028507746   111028875586 453107047   453814501
  454044918   454281056   111025785404   111026006579   111026193576  
111026382442   111026587865   111026778643   111026970030   111027163484  
111027348939   111027563387   111027772097   111027946944   111028122705  
111028310186   111028507803   111028875609 453107237   453814550   454045170  
454281080   111025785415   111026006580   111026193622   111026382576  
111026587887   111026778654   111026970041   111027163495   111027348984  
111027563400   111027772110   111027947204   111028122716   111028310210  
111028507814   111028877106 453107310   453814691   454045204   454281130  
111025785459   111026006591   111026193633   111026382587   111026587955  
111026778687   111026970074   111027163507   111027349020   111027563422  
111027772121   111027947305   111028122727   111028310254   111028507836  
111028877285 453107963   453815128   454045303   454281239   111025785471  
111026006614   111026193699   111026382611   111026588057   111026778744  
111026970186   111027163585   111027349086   111027563433   111027772143  
111027947361   111028122761   111028310265   111028508545   111028877757
453108706   453815235   454045386   454281387   111025785505   111026006636  
111026193723   111026382677   111026588091   111026778755   111026970197  
111027163642   111027349165   111027563477   111027772244   111027947383  
111028122794   111028310276   111028508590   111028877858 453109092   453815250
  454045469   454281395   111025785549   111026006759   111026193745  
111026382688   111026588686   111026778766   111026970209   111027163686  
111027349187   111027563499   111027772255   111027947394   111028122851  
111028310287   111028508624   111028877971 453114043   453815359   454045485  
454281403   111025785617   111026006827   111026193778   111026382723  
111026588732   111026778788   111026970210   111027163721   111027349244  
111027563545   111027772266   111027947440   111028122862   111028310366  
111028508848   111028878141 453114084   453815383   454045691   454281445  
111025785673   111026006872   111026193835   111026382925   111026588743  
111026778799   111026972313   111027164182   111027349312   111027563567  
111027772288   111027947451   111028122884   111028310399   111028508860  
111028878219 453117186   453815821   454045709   454281460   111025785752  
111026007356   111026193879   111026383027   111026588798   111026778867  
111026972324   111027164609   111027349323   111027563589   111027772312  
111027947484   111028122918   111028310423   111028508893   111028878387
453122020   453816233   454045717   454281593   111025785897   111026007389  
111026193880   111026383050   111026588800   111026778889   111026972403  
111027164632   111027349345   111027563590   111027772323   111027947518  
111028122963   111028310445   111028508950   111028878422 453126211   453816357
  454045725   454281767   111025785909   111026007413   111026193903  
111026383207   111026589092   111026778924   111026972447   111027164676  
111027349356   111027563703   111027772356   111027947710   111028122974  
111028310535   111028508961   111028880166 453128993   453816407   454045808  
454281825   111025785910   111026007435   111026193914   111026383779  
111026589126   111026778980   111026972458   111027164687   111027349389  
111027563736   111027772367   111027947811   111028122985   111028310614  
111028509142   111028880278 453129009   453816415   454046038   454281874  
111025785965   111026007468   111026193970   111026383791   111026589148  
111026779048   111026972492   111027164698   111027349390   111027563758  
111027772378   111027947901   111028123009   111028310625   111028509164  
111028880469 453129207   453816449   454046277   454282070   111025785976  
111026007479   111026194038   111026383881   111026589159   111026779093  
111026972504   111027164766   111027350213   111027563792   111027772525  
111027947934   111028123021   111028310658   111028509186   111028881022
453132664   453816480   454046392   454282161   111025785987   111026007536  
111026194139   111026383904   111026589160   111026779127   111026972515  
111027164845   111027350325   111027563837   111027772536   111027947956  
111028123043   111028310760   111028509254   111028881167 453134496   453816571
  454046442   454282641   111025787091   111026007604   111026194173  
111026383915   111026589227   111026779150   111026972526   111027164980  
111027350336   111027564265   111027772761   111027947967   111028123098  
111028310782   111028509276   111028881752 453135444   453816704   454046483  
454282674   111025787125   111026007659   111026194195   111026383926  
111026589362   111026779194   111026972560   111027164991   111027350358  
111027564322   111027772783   111027947978   111028123144   111028310883  
111028509287   111028882652 453136103   453816761   454046582   454282757  
111025787158   111026007682   111026194320   111026383948   111026589373  
111026779228   111026972582   111027165004   111027350369   111027564333  
111027772817   111027948047   111028123234   111028311457   111028509300  
111028883428 453136657   453816811   454046715   454282823   111025787169  
111026007693   111026194331   111026383960   111026589384   111026779240  
111026972616   111027165015   111027350404   111027564355   111027772828  
111027948069   111028123245   111028311491   111028509715   111028883934
453137341   453816845   454046814   454282831   111025787204   111026007750  
111026194364   111026383971   111026589395   111026779925   111026972627  
111027165037   111027350460   111027565288   111027772839   111027948070  
111028123267   111028311536   111028510212   111028884058

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453137598   453816878   454046863   454283029   111025787372   111026008751  
111026194397   111026383993   111026589407   111026779992   111026972638  
111027165048   111027350516   111027566144   111027772840   111027948104  
111028123290   111028311569   111028510469   111028884126 453138307   453817082
  454046939   454283193   111025787473   111026008818   111026195534  
111026384017   111026589418   111026780039   111026972672   111027165059  
111027350583   111027566212   111027772884   111027948137   111028123346  
111028311615   111028510470   111028884216 453138356   453817322   454047093  
454283201   111025787495   111026008829   111026195567   111026384062  
111026589463   111026780040   111026972683   111027165060   111027350628  
111027566223   111027772963   111027949307   111028123368   111028311682  
111028510492   111028884373 453140782   453817348   454047200   454283227  
111025787585   111026008841   111026195679   111026384095   111026589474  
111026780095   111026972694   111027165071   111027351135   111027566234  
111027773289   111027949329   111028123414   111028311749   111028510537  
111028884418 453142259   453817397   454047432   454283268   111025787664  
111026008885   111026195680   111026384107   111026589519   111026780118  
111026972728   111027165161   111027351179   111027566267   111027773302  
111027949363   111028123436   111028311851   111028510548   111028884542
453142473   453817736   454047549   454283482   111025787732   111026009066  
111026195691   111026384118   111026589531   111026780152   111026972739  
111027165666   111027351236   111027566278   111027773784   111027949374  
111028123492   111028311873   111028510571   111028884755 453143612   453817892
  454047598   454283516   111025787798   111026009077   111026195950  
111026384208   111026589586   111026780219   111026972953   111027165778  
111027351247   111027566302   111027773896   111027949611   111028123537  
111028311952   111028510739   111028884777 453143844   453817926   454047606  
454283565   111025787855   111026009112   111026196052   111026384275  
111026589597   111026780220   111026972975   111027165813   111027351258  
111027566391   111027773919   111027949622   111028123548   111028312010  
111028510762   111028884823 453144065   453818114   454047663   454284043  
111025787866   111026010282   111026196524   111026384343   111026590162  
111026780297   111026972997   111027165857   111027351304   111027566403  
111027773931   111027949688   111028124325   111028312560   111028511527  
111028885363 453145765   453818254   454047929   454284126   111025787888  
111026010293   111026197143   111026384938   111026590207   111026780332  
111026973044   111027165868   111027351315   111027566414   111027773986  
111027949701   111028124370   111028312627   111028511538   111028885396
453148058   453818387   454047937   454284142   111025787923   111026010349  
111026197154   111026384949   111026590218   111026781074   111026973066  
111027165879   111027351326   111027566504   111027774000   111027949734  
111028124415   111028312683   111028511550   111028885464 453149270   453818411
  454047960   454284183   111025787990   111026010473   111026197198  
111026384972   111026590263   111026781096   111026973077   111027165903  
111027351337   111027566537   111027774011   111027949745   111028124448  
111028312739   111028511561   111028885880 453154056   453818452   454048224  
454284225   111025788980   111026010529   111026197244   111026385018  
111026590274   111026781131   111026973099   111027165947   111027351348  
111027566560   111027774066   111027949767   111028124516   111028312942  
111028511583   111028886072 453154346   453818460   454048281   454284258  
111025789509   111026010552   111026197345   111026385063   111026590319  
111026781186   111026973101   111027165969   111027351371   111027566593  
111027774123   111027949789   111028124527   111028312986   111028511606  
111028886106 453160020   453818536   454048810   454284324   111025789521  
111026010585   111026197356   111026385074   111026590320   111026781276  
111026973156   111027166038   111027351450   111027566605   111027774190  
111027949835   111028124538   111028312997   111028511718   111028886128
453164477   453818627   454048851   454284332   111025789576   111026010619  
111026197367   111026385119   111026590511   111026781287   111026973178  
111027166049   111027351483   111027566638   111027774213   111027949846  
111028124594   111028313033   111028511741   111028886140 453164576   453818817
  454048919   454284381   111025789600   111026010686   111026197389  
111026385120   111026590948   111026781300   111026973190   111027166072  
111027352091   111027566931   111027774224   111027949879   111028124808  
111028313268   111028511774   111028886184 453166357   453818866   454048927  
454284415   111025789611   111026010709   111026197390   111026385164  
111026590959   111026781322   111026973213   111027166083   111027352170  
111027566964   111027774235   111027949914   111028124853   111028313280  
111028511842   111028886443 453167413   453818874   454049008   454284423  
111025789666   111026010721   111026197424   111026385175   111026590960  
111026781344   111026973224   111027167107   111027352215   111027566975  
111027774325   111027949958   111028124886   111028313303   111028511897  
111028886533 453168403   453819088   454049164   454284431   111025789677  
111026010732   111026197446   111026385209   111026590982   111026781377  
111026973235   111027167130   111027352226   111027566997   111027774336  
111027949969   111028124943   111028313314   111028511932   111028886601
453169153   453819138   454049230   454284589   111025789699   111026010765  
111026197525   111026385210   111026591129   111026781467   111026973347  
111027167196   111027352271   111027567000   111027774347   111027949981  
111028124976   111028313325   111028511976   111028886702 453169807   453819179
  454049263   454284605   111025789745   111026010833   111026197536  
111026385399   111026591141   111026781489   111026973358   111027167208  
111027352327   111027567011   111027774358   111027950028   111028125056  
111028313336   111028511987   111028886713 453170078   453819286   454049370  
454285057   111025789789   111026010901   111026197547   111026385445  
111026591208   111026781636   111026973381   111027167297   111027352338  
111027567066   111027774369   111027950051   111028125078   111028313370  
111028511998   111028886836 453173395   453819344   454049412   454285149  
111025789802   111026010912   111026197604   111026385771   111026591242  
111026781951   111026973448   111027167680   111027352439   111027567077  
111027774415   111027950095   111028125089   111028313673   111028512067  
111028886870 453175804   453819385   454049495   454285214   111025789992  
111026010923   111026197626   111026385793   111026591275   111026781973  
111026974292   111027167703   111027352462   111027567088   111027774448  
111027950141   111028125090   111028313741   111028512090   111028886881
453176612   453819435   454049578   454285461   111025790006   111026010956  
111026197660   111026385894   111026591321   111026782053   111026974348  
111027167747   111027352608   111027567112   111027774471   111027950174  
111028125135   111028313853   111028512124   111028886926 453178600   453819443
  454049586   454285487   111025790028   111026010990   111026197671  
111026385917   111026591332   111026782086   111026974517   111027167770  
111027352653   111027567189   111027774482   111027950220   111028125146  
111028313875   111028512135   111028886937 453178634   453819492   454049602  
454285495   111025790084   111026011115   111026197862   111026385928  
111026591343   111026782176   111026974540   111027167949   111027352721  
111027567224   111027774662   111027950242   111028125168   111028313886  
111028512191   111028886959 453180085   453819583   454049826   454285560  
111025790208   111026011171   111026197907   111026385939   111026591365  
111026782222   111026974607   111027167950   111027352800   111027567246  
111027774718   111027950297   111028125180   111028314180   111028512225  
111028886960 453180945   453819682   454049842   454285578   111025790219  
111026011205   111026197930   111026386750   111026591376   111026782323  
111026974618   111027168018   111027352822   111027567268   111027774729  
111027950321   111028125203   111028314191   111028512247   111028887095
453183410   453819781   454049982   454285677   111025790231   111026011272  
111026198021   111026386772   111026591400   111026782378   111026974630  
111027168030   111027352877   111027567347   111027774741   111027950332  
111028125225   111028314269   111028512269   111028888210 453188013   453819922
  454050071   454285743   111025790332   111026011294   111026198100  
111026386828   111026591411   111026782435   111026974641   111027168085  
111027353856   111027567358   111027774774   111027950376   111028125236  
111028314629   111028512270   111028888232 453188674   453820003   454050089  
454285800   111025790354   111026011306   111026198290   111026386862  
111026591422   111026782446   111026974652   111027168197   111027353878  
111027567370   111027774785   111027951029   111028125281   111028314641  
111028512348   111028889277 453189219   453820045   454050543   454285859  
111025790400   111026011317   111026198391   111026386941   111026591433  
111026783436   111026974663   111027169996   111027353902   111027567426  
111027774808   111027951030   111028125292   111028314797   111028512359  
111028889301 453189938   453820060   454050592   454285875   111025790466  
111026011339   111026199550   111026386963   111026591455   111026783470  
111026974764   111027170033   111027353968   111027567459   111027774819  
111027951041   111028125337   111028314900   111028512360   111028889402
453191009   453820219   454050733   454286147   111025790499   111026011384  
111026199583   111026386974   111026591477   111026783492   111026974775  
111027170066   111027353991   111027567471   111027774864   111027951052  
111028125348   111028314911   111028512449   111028889480 453191017   453820235
  454050758   454286261   111025790545   111026011418   111026199673  
111026386996   111026591501   111026783559   111026974810   111027170077  
111027354015   111027567549   111027774897   111027951355   111028125382  
111028314966   111028512461   111028889525 453191967   453820300   454050832  
454286329   111025790567   111026011698   111026199695   111026387009  
111026591567   111026783605   111026974821   111027170123   111027354093  
111027569170   111027774921   111027951401   111028125438   111028315507  
111028513585   111028890033 453193500   453820359   454050840   454286337  
111025790589   111026012677   111026199741   111026387054   111026591602  
111026783683   111026974854   111027170202   111027354239   111027569181  
111027775898   111027951423   111028126125   111028315563   111028513697  
111028890516 453197196   453820367   454050881   454286527   111025790646  
111026012723   111026199842   111026387087   111026591624   111026783694  
111026974900   111027170246   111027354262   111027569204   111027775900  
111027951434   111028126147   111028315608   111028513709   111028890617
453197261   453820490   454051020   454286766   111025790668   111026012756  
111026199910   111026387144   111026591635   111026783751   111026974966  
111027170268   111027354284   111027569226   111027775911   111027951467  
111028126158   111028315721   111028513743   111028891472 453201618   453820508
  454051145   454286774   111025790680   111026012790   111026199921  
111026387155   111026591679   111026784303   111026974977   111027170336  
111027354329   111027569237   111027775933   111027951478   111028126259  
111028315800   111028513776   111028891506 453201816   453820565   454051202  
454286790   111025790691   111026012802   111026199932   111026387166  
111026591680   111026784336   111026975002   111027170381   111027354442  
111027569350   111027775988   111027951490   111028126338   111028316294  
111028514283   111028892710 453201907   453821092   454051251   454286808  
111025790747   111026012813   111026199943   111026387199   111026591703  
111026784594   111026975091   111027170426   111027354464   111027569394  
111027775999   111027951524   111028126383   111028316340   111028514328  
111028893047 453202152   453821100   454051293   454286915   111025790758  
111026012846   111026199976   111026387201   111026591714   111026784673  
111026975103   111027170460   111027354622   111027569439   111027776046  
111027951603   111028126417   111028316485   111028514339   111028893069
453202285   453821159   454051327   454286964   111025790770   111026012868  
111026200081   111026387234   111026591736   111026784718   111026975169  
111027170471   111027354644   111027569664   111027776057   111027951647  
111028126462   111028316610   111028514351   111028893294 453203267   453821407
  454051335   454286980   111025790781   111026012879   111026200115  
111026387245   111026591792   111026784730   111026975181   111027170505  
111027354666   111027569697   111027776079   111027951737   111028126484  
111028316766   111028514418   111028893586 453203317   453821456   454051541  
454287012   111025790848   111026012880   111026200160   111026387256  
111026591815   111026784785   111026975226   111027170538   111027354857  
111027569787   111027776080   111027952356   111028126507   111028316799  
111028514474   111028893654 453204539   453821464   454051871   454287046  
111025790860   111026012903   111026200182   111026387278   111026591837  
111026784808   111026975248   111027170572   111027354880   111027569800  
111027776114   111027952367   111028126518   111028317116   111028514485  
111028893676 453206377   453821530   454051913   454287137   111025790927  
111026012914   111026200216   111026387302   111026591859   111026784875  
111026975305   111027170617   111027355296   111027569822   111027776237  
111027952435   111028126530   111028317138   111028514519   111028893711
453208753   453821605   454052234   454287194   111025790961   111026012958  
111026200249   111026387335   111026591893   111026784909   111026975316  
111027170651   111027355588   111027569866   111027776260   111027952457  
111028126541   111028317149   111028514586   111028893801 453209702   453821621
  454052283   454287343   111025790972   111026012981   111026200283  
111026387391   111026591905   111026784932   111026975709   111027170729  
111027355612   111027569877   111027776271   111027952468   111028126574  
111028317217   111028514687   111028893856 453210346   453821753   454052440  
454287566   111025790983   111026013049   111026200373   111026387414  
111026591961   111026784943   111026975732   111027170774   111027355645  
111027569945   111027776316   111027952491   111028126585   111028317475  
111028514722   111028893991 453213514   453821761   454052465   454287673  
111025791007   111026013128   111026200407   111026387425   111026592322  
111026784965   111026975743   111027170785   111027355690   111027569967  
111027776327   111027952514   111028126596   111028317958   111028514766  
111028894004 453214314   453821878   454052556   454287772   111025791029  
111026013173   111026200430   111026387458   111026592412   111026785023  
111026975787   111027170831   111027355724   111027569990   111027776361  
111027952558   111028126608   111028318319   111028514801   111028894105
453218075   453822041   454052705   454287863   111025791041   111026013184  
111026200463   111026387515   111026592434   111026785045   111026975811  
111027170875   111027355768   111027570048   111027776394   111027952581  
111028126664   111028318409   111028514834   111028894183 453222861   453822082
  454052820   454288002   111025791052   111026013207   111026200531  
111026387560   111026592478   111026785067   111026975822   111027170897  
111027355803   111027570127   111027776440   111027952648   111028126697  
111028318432   111028514845   111028894385 453224321   453822090   454052853  
454288291   111025792413   111026013252   111026200586   111026387616  
111026592489   111026785089   111026975833   111027170987   111027355904  
111027570149   111027776451   111027952750   111028127104   111028318814  
111028515554   111028894486 453227381   453822108   454052879   454288390  
111025792907   111026013263   111026200597   111026387650   111026592614  
111026785124   111026975899   111027170998   111027355959   111027570150  
111027776473   111027952794   111028127126   111028319309   111028516083  
111028894565 453230146   453822124   454052960   454288473   111025793009  
111026013308   111026200654   111026387672   111026592625   111026785135  
111026975978   111027171012   111027355993   111027570172   111027776495  
111027952817   111028127148   111028319310   111028516106   111028894611
453230229   453822181   454053034   454288515   111025793010   111026013319  
111026200665   111026387706   111026592704   111026785292   111026975989  
111027171034   111027356332   111027570273   111027776552   111027952828  
111028127159   111028319455   111028516162   111028895645 453232357   453822389
  454053133   454288606   111025793470   111026013331   111026200722  
111026387751   111026592715   111026785944   111026975990   111027171146  
111027356387   111027570295   111027776563   111027952862   111028127171  
111028319466   111028516184   111028895690 453232522   453822421   454053307  
454288739   111025793492   111026013410   111026200755   111026387852  
111026592928   111026785977   111026976092   111027171168   111027356411  
111027570396   111027776585   111027952873   111028127227   111028319499  
111028516218   111028895847 453236465   453822512   454053612   454288796  
111025793526   111026013443   111026201778   111026387874   111026593008  
111026786079   111026976115   111027171180   111027356444   111027570611  
111027776664   111027952895   111028127249   111028319578   111028516263  
111028895870 453238529   453822801   454053729   454289109   111025793537  
111026013454   111026201790   111026387885   111026593019   111026786125  
111026976148   111027171203   111027356455   111027570655   111027776675  
111027952918   111028127339   111028319589   111028516386   111028895881
453240574   453822975   454053752   454289158   111025793571   111026013465  
111026201813   111026387896   111026593020   111026786271   111026976159  
111027171214   111027356488   111027570699   111027776686   111027952929  
111028127340   111028319657   111028516421   111028895926 453241606   453823049
  454053836   454289166   111025793605   111026013498   111026202904  
111026387908   111026593075   111026786293   111026976193   111027171247  
111027356534   111027570723   111027776709   111027952974   111028127474  
111028319714   111028516465   111028896365 453241812   453823056   454053919  
454289208   111025793694   111026013511   111026202915   111026387931  
111026593110   111026786428   111026976216   111027171944   111027356545  
111027570789   111027776743   111027952996   111028127496   111028319725  
111028516476   111028896387 453250037   453823254   454053950   454289265  
111025793717   111026013533   111026202960   111026387942   111026593121  
111026786473   111026976227   111027172024   111027356602   111027570802  
111027776754   111027953548   111028127531   111028319736   111028516498  
111028896433 453254435   453823262   454054156   454289299   111025793908  
111026013544   111026202993   111026387953   111026593132   111026786507  
111026976261   111027172046   111027356613   111027570891   111027776765  
111027953638   111028127609   111028319804   111028516735   111028896466
453254757   453823296   454054255   454289315   111025793942   111026013601  
111026203017   111026387964   111026593198   111026786530   111026976272  
111027172068   111027356624   111027570914   111027776833   111027953728  
111028127643   111028319815   111028516915   111028898301 453255077   453823320
  454054370   454289356   111025793953   111026013656   111026203073  
111026387997   111026593222   111026786541   111026976452   111027172080  
111027356725   111027570947   111027776844   111027953740   111028127654  
111028319871   111028516937   111028898323 453262347   453823544   454054396  
454289422   111025794011   111026013678   111026203387   111026388033  
111026593266   111026786620   111026976474   111027172091   111027356758  
111027570969   111027776855   111027953762   111028127665   111028319972  
111028516948   111028898334 453262842   453823551   454054586   454289588  
111025794022   111026013689   111026203422   111026388077   111026593301  
111026786732   111026976519   111027172136   111027356882   111027571106  
111027776899   111027953784   111028127687   111028320323   111028517107  
111028898660 453262925   453823684   454054594   454289778   111025794167  
111026013690   111026203501   111026388088   111026593323   111026786811  
111026976564   111027172147   111027356893   111027571139   111027777755  
111027953795   111028127700   111028320334   111028517118   111028898705
453263055   453823700   454054669   454289794   111025794178   111026013702  
111026203556   111026388099   111026593345   111026788127   111026976586  
111027172158   111027356949   111027571162   111027777788   111027953830  
111028127788   111028320828   111028517152   111028898840 453264038   453823957
  454054677   454289968   111025794246   111026013757   111026203590  
111026388752   111026593356   111026788149   111026976609   111027172215  
111027357210   111027571195   111027777823   111027953852   111028127799  
111028320884   111028517174   111028898918 453264822   453824245   454054727  
454289992   111025794280   111026013768   111026203602   111026388763  
111026593402   111026788194   111026976632   111027172237   111027357265  
111027571241   111027777856   111027953920   111028127812   111028320907  
111028517185   111028899087 453265563   453824377   454054933   454290016  
111025794291   111026013791   111026203703   111026388796   111026593479  
111026788239   111026976711   111027172361   111027357311   111027571263  
111027777935   111027954415   111028127924   111028320930   111028517466  
111028899470 453266124   453824419   454054990   454290198   111025794369  
111026013814   111026203769   111026388808   111026593615   111026788307  
111026976722   111027172383   111027357344   111027571353   111027778622  
111027954493   111028127946   111028320952   111028517556   111028900013
453267445   453824435   454055104   454290263   111025794381   111026013847  
111026203781   111026388921   111026593716   111026788374   111026976755  
111027172406   111027357355   111027571421   111027778633   111027954550  
111028128026   111028320974   111028517567   111028900754

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453268021   453825192   454055112   454290545   111025794460   111026013869  
111026203826   111026388954   111026593761   111026788453   111026976823  
111027172439   111027357377   111027571511   111027778644   111027954561  
111028128048   111028320985   111028517578   111028900811 453268146   453825341
  454055187   454290578   111025794493   111026013892   111026203837  
111026388965   111026594403   111026788464   111026976867   111027172440  
111027357399   111027571566   111027778712   111027954572   111028128060  
111028321009   111028517635   111028900833 453268716   453825358   454055203  
454290685   111025794549   111026013904   111026203961   111026389001  
111026595190   111026788475   111026976878   111027172495   111027357401  
111027571577   111027778723   111027954594   111028128127   111028321087  
111028517769   111028900989 453271645   453825416   454055252   454290701  
111025794561   111026013948   111026203994   111026389023   111026595224  
111026789320   111026976913   111027172541   111027357434   111027571689  
111027778767   111027954640   111028128150   111028321100   111028517815  
111028901249 453275620   453825465   454055393   454290735   111025794651  
111026013982   111026204018   111026389304   111026595257   111026789342  
111026976924   111027172552   111027357456   111027571735   111027778789  
111027954752   111028128161   111028321122   111028517826   111028901418
453277527   453825515   454055435   454290768   111025794662   111026014017  
111026204063   111026389337   111026595268   111026789353   111026976980  
111027173508   111027357467   111027571768   111027778790   111027954785  
111028128172   111028321133   111028517860   111028901913 453278061   453825580
  454055476   454290792   111025794808   111026014028   111026204131  
111026389359   111026595347   111026789386   111026976991   111027173520  
111027357478   111027571791   111027778835   111027954808   111028128183  
111028321155   111028517871   111028901946 453279838   453825945   454055526  
454290958   111025794831   111026014039   111026204153   111026389360  
111026595358   111026789409   111026977004   111027173610   111027357502  
111027571803   111027778879   111027954820   111028128251   111028321199  
111028517950   111028902015 453280372   453825978   454055641   454290974  
111025794842   111026014040   111026204175   111026389393   111026595437  
111026789421   111026977015   111027173621   111027357524   111027571904  
111027778880   111027954853   111028128262   111028321234   111028517961  
111028902048 453281321   453826067   454055781   454291014   111025794853  
111026014062   111026204210   111026389450   111026595482   111026789500  
111026977026   111027173665   111027357546   111027572062   111027778903  
111027954910   111028128284   111028321245   111028517972   111028902352
453282188   453826174   454055856   454291063   111025794897   111026014107  
111026204254   111026389540   111026595493   111026789623   111026977037  
111027173744   111027357557   111027572275   111027778936   111027954987  
111028128295   111028321313   111028518007   111028902420 453282360   453826364
  454055898   454291261   111025794909   111026014129   111026204311  
111026389551   111026595549   111026789746   111026977048   111027173788  
111027357568   111027572624   111027778969   111027954998   111028128318  
111028321379   111028518052   111028902442 453282485   453826505   454055922  
454291279   111025794921   111026014163   111026204322   111026389607  
111026595561   111026789757   111026977486   111027173801   111027357580  
111027572950   111027778981   111027955001   111028128329   111028321391  
111028518074   111028902453 453284721   453826539   454055989   454291303  
111025794932   111026014174   111026204445   111026389629   111026595572  
111026789825   111026977532   111027173812   111027357591   111027572972  
111027779050   111027955023   111028128363   111028321414   111028518120  
111028902486 453288078   453826547   454056185   454291337   111025794943  
111026014196   111026204456   111026389630   111026595662   111026789836  
111026977611   111027173834   111027357737   111027573007   111027779072  
111027955045   111028128408   111028321436   111028518782   111028902497
453288714   453826562   454056268   454291469   111025794954   111026014208  
111026204489   111026389641   111026595718   111026789847   111026977813  
111027173889   111027357782   111027573052   111027779083   111027955067  
111028128431   111028321447   111028518805   111028902699 453288912   453826620
  454056276   454291493   111025795012   111026014220   111026204580  
111026389652   111026595729   111026789858   111026978735   111027173935  
111027357816   111027573063   111027779117   111027955090   111028128554  
111028321605   111028518928   111028902712 453291734   453826729   454056417  
454291543   111025795023   111026014231   111026204591   111026389674  
111026595774   111026789937   111026978959   111027174004   111027357827  
111027573827   111027779128   111027955102   111028128666   111028321649  
111028518940   111028902734 453292690   453826745   454056532   454291683  
111025795034   111026014253   111026204614   111026389685   111026595796  
111026790018   111026978971   111027174037   111027357838   111027573838  
111027779207   111027956024   111028128701   111028321694   111028518962  
111028903869 453297814   453826752   454056615   454291691   111025795067  
111026014332   111026204658   111026390238   111026595909   111026790119  
111026979680   111027174082   111027357872   111027573850   111027779229  
111027956080   111028128778   111028321773   111028518973   111028903881
453300402   453826786   454056656   454291782   111025795078   111026014354  
111026205053   111026390250   111026595910   111026790164   111026979714  
111027174138   111027357917   111027573861   111027779285   111027956125  
111028128813   111028321863   111028519042   111028903937 453300725   453826893
  454056839   454291923   111025795102   111026014376   111026205097  
111026390272   111026595954   111026790197   111026979725   111027174149  
111027357951   111027573883   111027779296   111027956204   111028129702  
111028323023   111028519097   111028904017 453301228   453826984   454056847  
454291949   111025795113   111026014387   111026205211   111026390283  
111026595976   111026790209   111026979747   111027174150   111027358008  
111027573894   111027779353   111027956259   111028129836   111028323056  
111028519109   111028904040 453301517   453827131   454056854   454292103  
111025795124   111026015568   111026205266   111026390306   111026596012  
111026790355   111026979815   111027174161   111027358020   111027573962  
111027779364   111027956372   111028130287   111028323102   111028519187  
111028904208 453304198   453827198   454056961   454292160   111025795157  
111026015580   111026205299   111026390395   111026596067   111026790388  
111026979859   111027174183   111027358042   111027573984   111027779397  
111027956383   111028130298   111028323113   111028519569   111028904444
453306433   453827271   454057225   454292343   111025795191   111026015614  
111026205345   111026390407   111026596090   111026790490   111026979893  
111027174206   111027358064   111027573995   111027779410   111027956440  
111028130311   111028323168   111028519749   111028905423 453306680   453827388
  454057282   454292400   111025795214   111026015715   111026205367  
111026390474   111026596113   111026790557   111026979905   111027174217  
111027358075   111027574042   111027779476   111027956451   111028130366  
111028323315   111028519761   111028905490 453307779   453827669   454057340  
454292723   111025795247   111026015737   111026205378   111026390508  
111026596168   111026790748   111026979916   111027174228   111027358086  
111027574075   111027779544   111027956462   111028130388   111028323337  
111028519794   111028905681 453308561   453827735   454057399   454292780  
111025795258   111026015760   111026205389   111026390597   111026596179  
111026790771   111026979972   111027174262   111027358121   111027574097  
111027779566   111027956495   111028131020   111028323348   111028519840  
111028905816 453309502   453827784   454057498   454292822   111025795326  
111026015793   111026205446   111026390609   111026596203   111026790782  
111026980020   111027174352   111027358132   111027574121   111027779623  
111027956529   111028131031   111028323359   111028519974   111028906941
453309874   453827792   454057506   454292848   111025795348   111026015805  
111026205491   111026390687   111026596292   111026790850   111026980109  
111027174363   111027358143   111027574176   111027779667   111027956530  
111028131064   111028323360   111028520044   111028907188 453310914   453827917
  454057639   454293077   111025795382   111026015872   111026205514  
111026390711   111026596472   111026790917   111026980132   111027174723  
111027358929   111027574222   111027780951   111027956664   111028131086  
111028323483   111028520055   111028907212 453311730   453828048   454057746  
454293093   111025795393   111026015995   111026205558   111026390766  
111026596506   111026790995   111026980277   111027174835   111027358930  
111027574244   111027781019   111027956709   111028131200   111028323528  
111028520156   111028907223 453312464   453828063   454057787   454293119  
111025795427   111026016042   111026205615   111026390801   111026597080  
111026791042   111026980301   111027174903   111027359391   111027574299  
111027781187   111027956710   111028131211   111028323551   111028520189  
111028907368 453314197   453828147   454057845   454293168   111025795607  
111026016086   111026205682   111026390913   111026597091   111026791053  
111026980312   111027174914   111027359436   111027574323   111027781288  
111027956798   111028131244   111028323562   111028520213   111028907414
453314585   453828204   454057886   454293309   111025795652   111026016097  
111026205693   111026390935   111026597103   111026791075   111026980334  
111027174925   111027359447   111027574390   111027781299   111027956822  
111028131389   111028323595   111028520224   111028907425 453316846   453828337
  454058009   454293382   111025795731   111026016121   111026205806  
111026391026   111026597899   111026791086   111026980345   111027175353  
111027359458   111027574457   111027781312   111027956855   111028131413  
111028323607   111028520314   111028908000 453318115   453828352   454058199  
454293408   111025795742   111026016200   111026205828   111026391037  
111026597901   111026791097   111026980525   111027175566   111027359728  
111027574525   111027781446   111027956888   111028131446   111028323641  
111028520325   111028908123 453320137   453828360   454058348   454293424  
111025795753   111026016222   111026205839   111026391060   111026597912  
111026791132   111026980547   111027175612   111027359739   111027574558  
111027781468   111027956990   111028131457   111028324259   111028520459  
111028908189 453323149   453828386   454058371   454293432   111025795775  
111026016255   111026205862   111026391105   111026597967   111026791154  
111026980592   111027175634   111027359762   111027574581   111027781480  
111027957081   111028131468   111028324316   111028520516   111028908729
453323206   453828394   454058454   454293481   111025795887   111026016288  
111026205884   111026391116   111026597978   111026791176   111026980716  
111027175689   111027359997   111027574884   111027781503   111027957104  
111028131581   111028324338   111028520527   111028908842 453331191   453828428
  454058504   454293739   111025795898   111026016299   111026205941  
111026391127   111026598115   111026791187   111026980772   111027175803  
111027360001   111027575009   111027781536   111027957115   111028131592  
111028324350   111028520538   111028908853 453331654   453828501   454058603  
454294018   111025795900   111026016312   111026205985   111026391138  
111026598126   111026791200   111026980828   111027175836   111027360359  
111027575605   111027781660   111027957193   111028131604   111028324372  
111028520549   111028908965 453332538   453828568   454058611   454294042  
111025795944   111026016334   111026206076   111026391330   111026598148  
111026791266   111026981009   111027175869   111027360360   111027576325  
111027781671   111027957227   111028131615   111028324439   111028520628  
111028909056 453332579   453828733   454058637   454294117   111025795955  
111026016378   111026206098   111026391341   111026598160   111026791312  
111026981100   111027175892   111027360584   111027576437   111027781693  
111027957238   111028131648   111028324495   111028520639   111028909102
453333692   453828949   454058694   454294141   111025796934   111026016402  
111026206177   111026391352   111026598182   111026791323   111026981188  
111027175915   111027360618   111027576606   111027781749   111027957272  
111028131660   111028324507   111028520651   111028909191 453335119   453829004
  454058801   454294208   111025797014   111026016424   111026206717  
111026391363   111026598238   111026791356   111026981212   111027175926  
111027360753   111027576628   111027781750   111027957294   111028131671  
111028324552   111028520752   111028909517 453336349   453829020   454058835  
454294307   111025797058   111026017492   111026206728   111026392342  
111026598250   111026791390   111026981290   111027175959   111027360786  
111027576639   111027781862   111027957317   111028131682   111028324596  
111028520763   111028910351 453339608   453829111   454059007   454294349  
111025797159   111026017504   111026207044   111026392432   111026598261  
111026791468   111026981302   111027175960   111027360797   111027576651  
111027781884   111027957452   111028131716   111028324608   111028520785  
111028910373 453340382   453829137   454059031   454294505   111025797160  
111026017582   111026207066   111026392476   111026598272   111026791480  
111026981335   111027176826   111027360898   111027576662   111027781895  
111027957496   111028132380   111028324675   111028522798   111028910621
453342503   453829269   454059098   454294521   111025797283   111026017593  
111026207099   111026392533   111026598339   111026791806   111026981458  
111027176859   111027360900   111027576684   111027782010   111027957519  
111028132414   111028324800   111028522811   111028911048 453343006   453829640
  454059213   454294687   111025798004   111026018044   111026207101  
111026392599   111026598373   111026791828   111026981548   111027176893  
111027361125   111027576707   111027782021   111027957609   111028132425  
111028324822   111028522833   111028911105 453347163   453829673   454059254  
454294729   111025798105   111026018123   111026207189   111026392612  
111026598384   111026791839   111026981593   111027176905   111027361204  
111027576718   111027782054   111027957621   111028132436   111028324899  
111028522855   111028911149 453347445   453829921   454059346   454294802  
111025798116   111026018156   111026207213   111026392623   111026598407  
111026792650   111026981616   111027176927   111027361349   111027576729  
111027782559   111027957632   111028132458   111028324901   111028522877  
111028911408 453348971   453830101   454059387   454294836   111025798150  
111026018189   111026207572   111026392689   111026598418   111026792661  
111026981627   111027176961   111027361743   111027576741   111027782582  
111027957643   111028132481   111028324989   111028522912   111028911497
453349474   453830259   454059619   454295015   111025799072   111026018279  
111026207583   111026392746   111026598452   111026792739   111026982426  
111027176983   111027361765   111027576763   111027782593   111027957687  
111028132717   111028324990   111028522945   111028913129 453349532   453830432
  454059767   454295171   111025799083   111026018291   111026207695  
111026392779   111026598632   111026792784   111026982471   111027177018  
111027361800   111027576785   111027782605   111027957890   111028132739  
111028325025   111028522989   111028913174 453350894   453830440   454060013  
454295296   111025799117   111026018314   111026207741   111026392814  
111026598654   111026792920   111026982820   111027177849   111027361989  
111027576853   111027782649   111027957980   111028132740   111028325058  
111028523014   111028914366 453354466   453830697   454060211   454295403  
111025799139   111026018370   111026207752   111026392847   111026598665  
111026792931   111026982831   111027177917   111027361990   111027576886  
111027782650   111027957991   111028132751   111028325070   111028523058  
111028914603 453357345   453830721   454060302   454295411   111025799151  
111026018415   111026207763   111026392858   111026598698   111026792942  
111026982853   111027177928   111027362205   111027576998   111027782672  
111027958116   111028132795   111028325092   111028523069   111028914625
453358145   453830747   454060377   454295445   111025799252   111026018460  
111026207808   111026392869   111026598700   111026792953   111026982909  
111027177951   111027362407   111027577045   111027782694   111027958419  
111028132919   111028325126   111028523070   111028915963 453360083   453830754
  454060534   454295452   111025799285   111026018538   111026207819  
111026392904   111026598777   111026793033   111026982921   111027178008  
111027362531   111027577056   111027782728   111027958475   111028132920  
111028325148   111028523104   111028916728 453360687   453830788   454060625  
454295486   111025799296   111026018561   111026207842   111026392926  
111026598799   111026793055   111026982943   111027178020   111027362687  
111027577067   111027782740   111027959386   111028132942   111028325160  
111028523115   111028916852 453360786   453830804   454060641   454295510  
111025799353   111026018606   111026207875   111026392959   111026599037  
111026793066   111026982965   111027178042   111027362823   111027577191  
111027782762   111027959397   111028132953   111028325250   111028523182  
111028916885 453362535   453830895   454060831   454295569   111025799432  
111026018695   111026207897   111026392971   111026599060   111026793167  
111026982987   111027178064   111027362845   111027577203   111027782784  
111027959476   111028132986   111028325328   111028523193   111028916964
453363046   453830960   454061276   454295742   111025799454   111026018707  
111026207943   111026392982   111026599071   111026793178   111026983001  
111027178075   111027363464   111027577214   111027782795   111027959487  
111028133011   111028325340   111028523205   111028918506 453363327   453830994
  454061581   454296047   111025799487   111026018718   111026208067  
111026393006   111026599116   111026793189   111026983012   111027178154  
111027363532   111027577292   111027782807   111027959498   111028133022  
111028325351   111028523216   111028918630 453364606   453831299   454061631  
454296096   111025799533   111026018774   111026208089   111026393028  
111026599217   111026793325   111026983067   111027178211   111027364049  
111027577348   111027782818   111027959511   111028133965   111028325362  
111028523227   111028918731 453366007   453831356   454061680   454296153  
111025799667   111026018785   111026208090   111026393129   111026599228  
111026793347   111026983078   111027178244   111027364050   111027577359  
111027782841   111027959555   111028134023   111028325373   111028523261  
111028918775 453367104   453831455   454061730   454296161   111025799689  
111026018853   111026208203   111026393174   111026599240   111026793370  
111026983089   111027178299   111027364432   111027577696   111027782863  
111027959623   111028134078   111028325384   111028523283   111028919147
453367427   453831570   454061797   454296211   111025799735   111026019315  
111026208225   111026393208   111026599251   111026793415   111026983113  
111027178301   111027364656   111027577719   111027782885   111027959645  
111028134102   111028325395   111028523373   111028919170 453367526   453831687
  454061888   454296237   111025799757   111026020564   111026208236  
111026393219   111026599284   111026793437   111026983124   111027178389  
111027365387   111027577742   111027782953   111027960344   111028134113  
111028325418   111028523384   111028919844 453367823   453831737   454061904  
454296369   111025799780   111026020586   111026208292   111026393253  
111026599880   111026793459   111026983146   111027178390   111027365400  
111027577797   111027782975   111027960401   111028134157   111028325441  
111028523430   111028920295 453369241   453831786   454062043   454296385  
111025799803   111026020597   111026208416   111026393376   111026599903  
111026793471   111026983269   111027178424   111027365422   111027577809  
111027782986   111027960456   111028134179   111028325452   111028523474  
111028920958 453369613   453831828   454062100   454296476   111025799858  
111026020621   111026208427   111026393411   111026599970   111026793505  
111026983304   111027178435   111027365466   111027577832   111027783022  
111027960557   111028134180   111028325474   111028523531   111028921151
453371007   453831935   454062142   454296757   111025799870   111026020632  
111026208450   111026393433   111026600018   111026793527   111026983427  
111027178479   111027365703   111027577876   111027783055   111027960568  
111028134203   111028325485   111028523553   111028923063 453371429   453832008
  454062183   454296773   111025800604   111026020665   111026208472  
111026393523   111026600041   111026793561   111026983472   111027178525  
111027365725   111027577922   111027783077   111027960681   111028134236  
111028325508   111028523564   111028923197 453371692   453832024   454062449  
454297011   111025801380   111026020687   111026208517   111026393624  
111026600052   111026793594   111026983517   111027178570   111027365770  
111027577933   111027783123   111027960748   111028134360   111028325520  
111028523676   111028923210 453372526   453832073   454062464   454297029  
111025801469   111026020698   111026208562   111026393668   111026600063  
111026793617   111026983562   111027178581   111027365815   111027577966  
111027783167   111027960771   111028134371   111028325564   111028523687  
111028923300 453373078   453832123   454062605   454297201   111025801874  
111026020733   111026208573   111026393680   111026600377   111026793673  
111026983573   111027178592   111027366209   111027578024   111027783190  
111027960838   111028134382   111028325621   111028523700   111028923388
453374464   453832222   454062753   454297318   111025801931   111026020755  
111026208753   111026393736   111026600434   111026793707   111026983618  
111027178659   111027366221   111027578057   111027783246   111027960883  
111028134461   111028325643   111028523722   111028923557

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453376162   453832347   454062761   454297656   111025802134   111026020777  
111026208898   111026393769   111026600467   111026793730   111026984057  
111027178716   111027366254   111027578080   111027783932   111027960894  
111028134506   111028325665   111028523733   111028923580 453377194   453832370
  454062787   454297672   111025802145   111026020799   111026208922  
111026393792   111026600489   111026793752   111026984079   111027178738  
111027366322   111027578091   111027783965   111027960973   111028134539  
111028325755   111028523777   111028925100 453378093   453832453   454062852  
454297706   111025802156   111026020834   111026208933   111026393815  
111026600502   111026793785   111026984080   111027178750   111027366401  
111027578114   111027783976   111027961187   111028134595   111028325788  
111028523788   111028925144 453378267   453832529   454063033   454297748  
111025802190   111026020878   111026208966   111026393837   111026600524  
111026793796   111026984103   111027178794   111027366434   111027578125  
111027783998   111027961198   111028134607   111028325801   111028523823  
111028925245 453379190   453832701   454063231   454297789   111025802235  
111026020902   111026208977   111026393848   111026600568   111026793853  
111026984136   111027178817   111027367154   111027578169   111027784001  
111027961211   111028134629   111028326824   111028523834   111028925504
453381634   453832891   454063546   454297805   111025802246   111026020957  
111026209002   111026393916   111026600603   111026793976   111026984226  
111027179100   111027367176   111027578170   111027784078   111027961222  
111028134630   111028326846   111028523856   111028925537 453383861   453833147
  454063694   454297854   111025802257   111026020968   111026209080  
111026393927   111026600625   111026793987   111026984248   111027179144  
111027367244   111027578192   111027784157   111027961244   111028134641  
111028326879   111028525083   111028927023 453384497   453833162   454063728  
454298035   111025802279   111026020991   111026209091   111026393949  
111026600704   111026794001   111026984260   111027179166   111027367299  
111027578204   111027784304   111027961288   111028134663   111028326891  
111028525230   111028927034 453384547   453833253   454063975   454298043  
111025802280   111026021015   111026209158   111026394007   111026600759  
111026794012   111026984282   111027179199   111027367334   111027578259  
111027784337   111027961301   111028134685   111028326903   111028525241  
111028927124 453385692   453833261   454063983   454298514   111025802303  
111026021037   111026209204   111026394052   111026600760   111026794034  
111026984316   111027179234   111027367389   111027578282   111027784359  
111027961323   111028135473   111028326936   111028525252   111028927135
453385742   453833493   454064007   454298654   111025802325   111026021048  
111026209248   111026394063   111026600838   111026794067   111026984327  
111027179324   111027367390   111027578293   111027784360   111027961356  
111028135495   111028327128   111028525274   111028927270 453385866   453833709
  454064015   454298696   111025802370   111026021105   111026209259  
111026394085   111026600849   111026794089   111026984350   111027179357  
111027367413   111027578338   111027784416   111027961378   111028135518  
111028327140   111028525308   111028927786 453386583   453833790   454064122  
454298787   111025802392   111026021116   111026209271   111026394108  
111026600872   111026794113   111026984394   111027179368   111027367435  
111027578383   111027784438   111027961402   111028135529   111028327162  
111028525353   111028927955 453388605   453834012   454064130   454298837  
111025802459   111026021172   111026209361   111026394119   111026601367  
111026794124   111026984417   111027179414   111027368100   111027578394  
111027784494   111027961547   111028135552   111028327173   111028525410  
111028928013 453388662   453834277   454064239   454298910   111025802482  
111026021307   111026209439   111026394209   111026601435   111026795361  
111026984462   111027179447   111027368122   111027578428   111027784573  
111027961558   111028135608   111028327814   111028525476   111028928103
453388787   453834327   454064262   454299231   111025802594   111026021330  
111026209440   111026394210   111026601468   111026795372   111026984507  
111027179458   111027368144   111027578451   111027784595   111027961569  
111028135620   111028327858   111028525500   111028928147 453388860   453834343
  454064502   454299538   111025802640   111026021431   111026209484  
111026394232   111026601480   111026795383   111026984541   111027179470  
111027368166   111027578462   111027784607   111027961570   111028135653  
111028327870   111028525544   111028928192 453389942   453834434   454064643  
454299728   111025803045   111026021442   111026209495   111026394276  
111026601503   111026795439   111026984563   111027179504   111027368188  
111027578495   111027784629   111027961604   111028135664   111028327881  
111028525566   111028928237 453390395   453834525   454064791   454299785  
111025803056   111026021497   111026209507   111026394287   111026601525  
111026795440   111026984619   111027179515   111027368201   111027578529  
111027784641   111027961671   111028135721   111028327926   111028525588  
111028928305 453392011   453834673   454064817   454299819   111025803067  
111026021587   111026209518   111026394737   111026601569   111026795529  
111026984653   111027179537   111027368278   111027578574   111027784731  
111027962144   111028135776   111028327960   111028525599   111028928608
453392722   453834871   454064965   454299926   111025803113   111026021622  
111026209541   111026396290   111026601592   111026795530   111026984710  
111027179559   111027368289   111027579632   111027784775   111027962177  
111028135866   111028327993   111028525667   111028928754 453395725   453834897
  454065004   454299967   111025803157   111026021644   111026209585  
111026396313   111026601615   111026795563   111026984721   111027179582  
111027368302   111027580791   111027784786   111027962199   111028135877  
111028328006   111028525689   111028928855 453397820   453834947   454065269  
454300021   111025803180   111026021666   111026209596   111026396324  
111026602223   111026795619   111026984732   111027179706   111027368313  
111027580814   111027785035   111027962212   111028135912   111028328028  
111028525702   111028929036 453398638   453834954   454065285   454300237  
111025803225   111026021745   111026209620   111026396335   111026602267  
111026795675   111026984743   111027179728   111027368324   111027580847  
111027785057   111027962245   111028135923   111028328039   111028525735  
111028929115 453399131   453835217   454065301   454300328   111025803292  
111026021824   111026209653   111026396346   111026602278   111026795721  
111026984765   111027179740   111027368335   111027580869   111027785305  
111027962267   111028135945   111028328051   111028525780   111028929137
453400145   453835308   454065715   454300369   111025803348   111026021879  
111026210071   111026396368   111026602289   111026795798   111026984800  
111027179762   111027368740   111027580892   111027785327   111027962717  
111028135956   111028328107   111028525791   111028929148 453401671   453835506
  454065756   454300385   111025803359   111026021914   111026210082  
111026396380   111026602357   111026795855   111026984833   111027179874  
111027368807   111027580959   111027785350   111027962740   111028135967  
111028328174   111028525825   111028929160 453402208   453835910   454065830  
454300419   111025803371   111026022814   111026210116   111026396458  
111026602380   111026796014   111026984945   111027179908   111027368829  
111027581006   111027785361   111027962896   111028136069   111028328185  
111028525869   111028929306 453403206   453835928   454066002   454300575  
111025803416   111026022836   111026210330   111026396481   111026602391  
111026796092   111026985036   111027179931   111027368908   111027581051  
111027785372   111027962964   111028136081   111028328220   111028525915  
111028929317 453404832   453836041   454066234   454300682   111025803438  
111026022847   111026210868   111026396504   111026602403   111026796104  
111026985092   111027179964   111027368920   111027581062   111027785394  
111027963291   111028136104   111028328242   111028525959   111028930724
453405169   453836058   454066325   454300716   111025803483   111026022858  
111026211050   111026396515   111026602436   111026796755   111026985126  
111027180001   111027368953   111027581118   111027785428   111027963415  
111028136126   111028328253   111028525971   111028931196 453406548   453836306
  454066358   454300898   111025803517   111026022870   111026211061  
111026396548   111026602447   111026796766   111026985148   111027180045  
111027368975   111027581174   111027785484   111027964102   111028136137  
111028328309   111028525993   111028931578 453407611   453836454   454066507  
454300922   111025803641   111026022892   111026211117   111026396582  
111026602470   111026796799   111026985609   111027180102   111027368986  
111027581231   111027785495   111027964124   111028136171   111028328376  
111028526062   111028931815 453408361   453836496   454066580   454300963  
111025804259   111026022915   111026211128   111026396672   111026602526  
111026796935   111026985890   111027180113   111027368997   111027581264  
111027785507   111027964461   111028136205   111028328387   111028526354  
111028932119 453408486   453836611   454066648   454301037   111025804585  
111026022937   111026211207   111026396773   111026602537   111026796946  
111026985946   111027180135   111027369000   111027581309   111027785552  
111027964517   111028136249   111028328411   111028526387   111028932434
453410250   453836801   454066655   454301094   111025804596   111026022959  
111026211230   111026396896   111026602560   111026797037   111026985957  
111027180168   111027369033   111027581332   111027785585   111027964539  
111028136261   111028328501   111028526400   111028932489 453411100   453836868
  454066747   454301268   111025805610   111026022971   111026211263  
111026396919   111026602593   111026797048   111026986026   111027180225  
111027369077   111027581354   111027785619   111027964540   111028136508  
111028328556   111028526411   111028932850 453411779   453836959   454066937  
454301318   111025805654   111026022993   111026211274   111026396931  
111026602649   111026797059   111026986071   111027180258   111027369101  
111027581398   111027785620   111027964584   111028136957   111028328578  
111028526422   111028932962 453412231   453837072   454067018   454301383  
111025814171   111026023129   111026211285   111026397426   111026602661  
111026797093   111026986127   111027180269   111027369112   111027581433  
111027785631   111027964618   111028136979   111028328590   111028526455  
111028933772 453412389   453837205   454067141   454301391   111025814340  
111026023141   111026211320   111026397437   111026602683   111026797149  
111026986161   111027180281   111027369358   111027581477   111027785642  
111027964652   111028137060   111028328624   111028526477   111028935572
453412934   453837320   454067208   454301417   111025814395   111026023152  
111026211342   111026397482   111026602728   111026797172   111026986183  
111027180292   111027369369   111027581635   111027785664   111027964674  
111028137082   111028328691   111028526499   111028935606 453413106   453837551
  454067265   454301433   111025814687   111026023174   111026211409  
111026397527   111026602739   111026797194   111026986206   111027180348  
111027369415   111027581657   111027785686   111027964685   111028137116  
111028328770   111028526501   111028935897 453414336   453837700   454067299  
454301441   111025814698   111026023185   111026212017   111026397550  
111026602740   111026797206   111026986251   111027180461   111027369460  
111027581747   111027785710   111027964797   111028137194   111028328848  
111028526545   111028936113 453415184   453837775   454067422   454301458  
111025815194   111026023231   111026212051   111026397561   111026602773  
111026797453   111026986295   111027180472   111027369594   111027581781  
111027785754   111027964865   111028137273   111028328949   111028527894  
111028936203 453415606   453837783   454067539   454301532   111025815756  
111026023938   111026212129   111026397617   111026603482   111026797497  
111026986307   111027180494   111027369606   111027581815   111027785776  
111027965428   111028137284   111028328983   111028527917   111028937057
453417107   453837791   454067638   454301748   111025815778   111026023949  
111026212893   111026397628   111026603707   111026797554   111026986363  
111027180506   111027369662   111027581871   111027785800   111027965439  
111028137318   111028329333   111028527973   111028937103 453417271   453837916
  454067653   454302043   111025815846   111026023961   111026212905  
111026397651   111026604135   111026797565   111026986374   111027180562  
111027369673   111027582805   111027785899   111027965484   111028137330  
111028329973   111028528008   111028937114 453418378   453837924   454067752  
454302076   111025816296   111026023972   111026212938   111026397662  
111026604236   111026797587   111026986431   111027180573   111027369707  
111027582838   111027785901   111027965530   111028137341   111028330166  
111028528019   111028937316 453419582   453838021   454068040   454302100  
111025816320   111026024085   111026212994   111026398326   111026604247  
111026797611   111026986701   111027180618   111027369730   111027582894  
111027785912   111027965552   111028137352   111028330504   111028528031  
111028938148 453419830   453838054   454068065   454302175   111025816443  
111026024164   111026213030   111026398337   111026604269   111026797633  
111026986914   111027180629   111027370383   111027582973   111027785934  
111027965563   111028137363   111028330515   111028528053   111028938205
453421315   453838195   454068099   454302217   111025816476   111026024175  
111026213096   111026398371   111026604281   111026799736   111026986947  
111027181114   111027370877   111027583244   111027785967   111027965574  
111028137385   111028330537   111028528109   111028938340 453422065   453838229
  454068115   454302357   111025816881   111026024232   111026213108  
111026398405   111026604292   111026799770   111026987049   111027181125  
111027370899   111027583356   111027786003   111027965585   111028137431  
111028330582   111028528110   111028938384 453423717   453838385   454068347  
454302480   111025816926   111026024254   111026213120   111026398461  
111026604326   111026799804   111026987072   111027181136   111027370912  
111027583367   111027786014   111027965888   111028137475   111028330593  
111028528176   111028938610 453423865   453838393   454068370   454302506  
111025816993   111026024287   111026213142   111026398472   111026604382  
111026799860   111026987724   111027181169   111027371014   111027583390  
111027786025   111027965912   111028137554   111028330672   111028528198  
111028938665 453424863   453838419   454068396   454302522   111025817006  
111026024300   111026213186   111026398528   111026604416   111026799871  
111026987768   111027181192   111027371047   111027583435   111027786081  
111027965934   111028137699   111028330739   111028528233   111028938812
453425480   453838583   454068446   454302548   111025817141   111026024412  
111026213197   111026398539   111026604438   111026799916   111026987814  
111027181552   111027371238   111027583479   111027786148   111027965990  
111028137712   111028330740   111028528312   111028938878 453425928   453838591
  454068529   454302639   111025817220   111026024478   111026213210  
111026398551   111026604449   111026799949   111026987825   111027181574  
111027371250   111027583480   111027786182   111027966003   111028137734  
111028330773   111028528345   111028939925 453425969   453838740   454068644  
454302704   111025817297   111026024489   111026213254   111026398607  
111026604450   111026799950   111026987847   111027181653   111027371283  
111027583525   111027786216   111027966014   111028137778   111028330807  
111028528356   111028940118 453426298   453838823   454068818   454302811  
111025817321   111026024546   111026213265   111026398618   111026604461  
111026800065   111026987869   111027181664   111027371328   111027583581  
111027786777   111027966104   111028137813   111028330830   111028528424  
111028940163 453426629   453838955   454068883   454302928   111025817444  
111026024557   111026213276   111026398629   111026604483   111026800098  
111026987915   111027181710   111027371362   111027583637   111027786788  
111027966137   111028137835   111028330863   111028528446   111028940219
453430027   453839011   454068933   454302985   111025817455   111026024625  
111026213311   111026398630   111026604506   111026800144   111026987937  
111027181743   111027371441   111027583671   111027787701   111027966159  
111028137857   111028331044   111028528468   111028940590 453430225   453839052
  454068941   454303124   111025817523   111026024647   111026214198  
111026398685   111026604528   111026800166   111026987982   111027182227  
111027371452   111027583682   111027787767   111027966171   111028137903  
111028331066   111028528491   111028940736 453431280   453839235   454069121  
454303348   111025817589   111026024681   111026214200   111026398708  
111026604607   111026800380   111026988006   111027182351   111027371474  
111027583806   111027787778   111027966249   111028137925   111028331145  
111028528514   111028941018 453432395   453839284   454069246   454303371  
111025817635   111026025020   111026214367   111026398719   111026604630  
111026800458   111026988095   111027182485   111027371496   111027583817  
111027787789   111027966261   111028138094   111028331178   111028528525  
111028941052 453433112   453839482   454069295   454303421   111025817736  
111026025031   111026214378   111026398731   111026604663   111026800469  
111026988118   111027182496   111027371519   111027583839   111027787802  
111027966283   111028138106   111028331246   111028528738   111028942266
453433724   453839623   454069360   454303439   111025818030   111026025042  
111026214389   111026398764   111026604685   111026800526   111026988141  
111027182575   111027371542   111027583974   111027787824   111027966340  
111028138117   111028331257   111028528749   111028942356 453434029   453839706
  454069568   454303660   111025818041   111026025086   111026214390  
111026398797   111026604719   111026800537   111026988163   111027182609  
111027371700   111027584009   111027787835   111027966395   111028138465  
111028331370   111028528750   111028942367 453434391   453839748   454069592  
454303769   111025818085   111026025109   111026214424   111026398821  
111026604731   111026800571   111026988196   111027182722   111027371766  
111027584021   111027787903   111027966441   111028138500   111028331392  
111028528761   111028942592 453435877   453839755   454069618   454303785  
111025818108   111026025154   111026214435   111026398843   111026604742  
111026800605   111026988231   111027182788   111027371867   111027584043  
111027787914   111027966519   111028138522   111028331404   111028528772  
111028942761 453437089   453839797   454069832   454304007   111025818939  
111026025200   111026214457   111026398854   111026604753   111026800649  
111026988332   111027182867   111027371878   111027584122   111027787936  
111027966609   111028138544   111028331550   111028528794   111028943133
453437634   453839870   454070079   454304056   111025819211   111026025222  
111026214480   111026398865   111026604809   111026800717   111026988387  
111027182878   111027371890   111027584188   111027787958   111027966621  
111028138599   111028331572   111028528862   111028943155 453441032   453839912
  454070426   454304098   111025819840   111026025266   111026214503  
111026399158   111026604821   111026800773   111026988433   111027182890  
111027371902   111027584201   111027788016   111027967194   111028138825  
111028331640   111028528884   111028943380 453442089   453840209   454070442  
454304163   111025819862   111026025794   111026214536   111026399215  
111026604854   111026800784   111026988444   111027182902   111027371935  
111027584223   111027788061   111027967239   111028138881   111028331730  
111028528929   111028943526 453442386   453840340   454070459   454304205  
111025819918   111026025806   111026214569   111026399237   111026604898  
111026800795   111026988523   111027183475   111027371979   111027584302  
111027788173   111027967251   111028138959   111028331763   111028528952  
111028943559 453442816   453840498   454070483   454304213   111025820066  
111026025839   111026214570   111026399327   111026605192   111026800807  
111026988826   111027183486   111027372004   111027585077   111027788184  
111027967295   111028138971   111028331820   111028528963   111028944246
453442964   453840530   454070582   454304221   111025820134   111026025851  
111026214604   111026399866   111026606014   111026800920   111026988848  
111027183497   111027372037   111027585101   111027788229   111027967307  
111028139039   111028331853   111028529177   111028944279 453443400   453840860
  454070657   454304239   111025820954   111026026133   111026214637  
111026399888   111026606036   111026800931   111026988950   111027183509  
111027372059   111027585178   111027788241   111027967352   111028139129  
111028332001   111028529199   111028944426 453443798   453840944   454070822  
454304304   111025821012   111026026166   111026214660   111026399899  
111026606047   111026800986   111026988994   111027183521   111027372060  
111027585246   111027788274   111027967363   111028139152   111028332102  
111028530034   111028944493 453444945   453841041   454070871   454304395  
111025821090   111026026177   111026214794   111026400106   111026606069  
111026801011   111026989029   111027183543   111027372071   111027585965  
111027788308   111027967644   111028139163   111028332461   111028530124  
111028944550 453445140   453841207   454071085   454304452   111025821124  
111026026212   111026214974   111026400218   111026606081   111026801088  
111026989276   111027183554   111027372082   111027586045   111027788319  
111027967756   111028139196   111028332540   111028530146   111028944628
453446403   453841405   454071440   454304502   111025821135   111026026234  
111026214985   111026400296   111026606092   111026801123   111026989311  
111027183600   111027372453   111027586067   111027788320   111027968005  
111028139220   111028332607   111028530696   111028944729

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453446619   453841728   454071457   454304544   111025821450   111026026245  
111026214996   111026400308   111026606115   111026801280   111026989872  
111027183644   111027372475   111027586146   111027788331   111027968038  
111028139613   111028332696   111028530753   111028945540 453453235   453841777
  454071663   454304916   111025821517   111026026290   111026215133  
111026400634   111026606126   111026801336   111026989928   111027183655  
111027373061   111027586191   111027789163   111027968050   111028139871  
111028332786   111028530764   111028945630 453453540   453842015   454071838  
454304924   111025821528   111026026302   111026215144   111026400678  
111026606137   111026802225   111026989940   111027183666   111027373960  
111027586225   111027789208   111027968072   111028139961   111028332809  
111028530809   111028945685 453453615   453842072   454072018   454305277  
111025822080   111026026313   111026215188   111026400803   111026606216  
111026802236   111026990188   111027183699   111027373971   111027586247  
111027789253   111027968128   111028139994   111028332810   111028530887  
111028945797 453453623   453842239   454072075   454305483   111025822091  
111026026335   111026215201   111026400814   111026606238   111026802258  
111026990201   111027183857   111027373993   111027586281   111027789297  
111027968207   111028140019   111028333417   111028531002   111028945876
453453953   453842619   454072133   454305491   111025822136   111026026380  
111026215234   111026400869   111026606362   111026802269   111026990212  
111027183914   111027374051   111027586630   111027789310   111027968229  
111028140031   111028333495   111028531024   111028946057 453454977   453842734
  454072166   454305756   111025822147   111026026515   111026215324  
111026400892   111026606609   111026802337   111026990223   111027183947  
111027374141   111027586652   111027789499   111027968353   111028140064  
111028333518   111028531035   111028946114 453456337   453842742   454072208  
454305855   111025822158   111026026537   111026215346   111026400915  
111026606621   111026802472   111026990302   111027183969   111027374253  
111027586685   111027789512   111027968375   111028140075   111028333530  
111028531046   111028946158 453457400   453842759   454072257   454305913  
111025822204   111026026627   111026215739   111026400959   111026606676  
111026802618   111026990324   111027183981   111027374286   111027586708  
111027789523   111027968397   111028140086   111028333541   111028531057  
111028946945 453457434   453842783   454072315   454305954   111025822259  
111026026649   111026215751   111026400960   111026606766   111026802629  
111026990380   111027183992   111027374310   111027586775   111027789567  
111027968522   111028140165   111028333608   111028531080   111028947463
453459109   453842809   454072372   454306010   111025822439   111026026694  
111026215784   111026401185   111026606777   111026802630   111026990425  
111027184061   111027374332   111027586843   111027789747   111027968544  
111028140187   111028333619   111028531192   111028947531 453461360   453843047
  454072471   454306101   111025822440   111026026717   111026216189  
111026401411   111026606801   111026802696   111026990481   111027184094  
111027374343   111027586876   111027789905   111027968577   111028140200  
111028333664   111028531226   111028947766 453462103   453843088   454072513  
454306127   111025822484   111026026841   111026216202   111026401433  
111026606812   111026802708   111026990526   111027184106   111027374354  
111027586966   111027790165   111027968601   111028140211   111028333709  
111028531248   111028947856 453462756   453843161   454072620   454306150  
111025822541   111026026885   111026216213   111026401444   111026606845  
111026802786   111026990537   111027184139   111027374365   111027586988  
111027790176   111027968634   111028140345   111028333800   111028531293  
111028947991 453463564   453843203   454072653   454306259   111025822710  
111026026896   111026216257   111026401488   111026606856   111026802809  
111026990559   111027184140   111027374400   111027586999   111027790222  
111027968667   111028140356   111028333811   111028531349   111028948037
453464810   453843211   454072786   454306366   111025822732   111026026908  
111026216279   111026401501   111026606924   111026802854   111026990638  
111027184690   111027374433   111027587057   111027790266   111027969185  
111028140389   111028333844   111028531451   111028948059 453465353   453843286
  454072810   454306374   111025822743   111026027112   111026216280  
111026401512   111026606946   111026802887   111026990650   111027184735  
111027374501   111027588104   111027790277   111027969253   111028140413  
111028333899   111028531495   111028948644 453465502   453843351   454072836  
454306382   111025823014   111026027123   111026216303   111026401871  
111026606979   111026802955   111026990672   111027185006   111027374523  
111027588283   111027790288   111027969275   111028140468   111028333945  
111028531507   111028948802 453466567   453843393   454073099   454306408  
111025823047   111026027134   111026216314   111026401882   111026607059  
111026802977   111026990728   111027185668   111027374578   111027588339  
111027790323   111027969297   111028140547   111028333967   111028531574  
111028949498 453468035   453843419   454073305   454306440   111025823058  
111026027145   111026216358   111026402658   111026607082   111026803002  
111026990773   111027185680   111027374703   111027588418   111027790345  
111027969556   111028140604   111028334070   111028531596   111028949612
453470007   453843435   454073362   454306523   111025823069   111026027178  
111026217326   111026402715   111026607611   111026803125   111026990784  
111027185691   111027374747   111027588441   111027790356   111027969567  
111028140626   111028334081   111028531608   111028950175 453472052   453843468
  454073388   454306549   111025823092   111026027190   111026217359  
111026402737   111026607644   111026803192   111026990795   111027185736  
111027374938   111027588520   111027790389   111027969590   111028140895  
111028334126   111028531619   111028950197 453473472   453843534   454073438  
454306614   111025823115   111026027246   111026217393   111026402759  
111026607688   111026803237   111026990807   111027185758   111027374949  
111027588553   111027790402   111027969613   111028140952   111028334137  
111028532430   111028950232 453473860   453843674   454073503   454306622  
111025823159   111026027303   111026217461   111026403266   111026607699  
111026803316   111026991347   111027185770   111027374994   111027588609  
111027790424   111027969624   111028140963   111028334159   111028532441  
111028950265 453474116   453843690   454073685   454306648   111025823171  
111026027336   111026217472   111026404144   111026607712   111026803406  
111026991897   111027185792   111027375029   111027588632   111027790446  
111027969972   111028140996   111028334205   111028532496   111028950311
453474207   453843815   454073719   454306754   111025824273   111026027358  
111026217483   111026404177   111026607723   111026803439   111026991921  
111027185804   111027375030   111027588654   111027790457   111027969994  
111028141032   111028334227   111028532531   111028951165 453474892   453843856
  454073750   454306796   111025824330   111026027369   111026217494  
111026404212   111026607745   111026803473   111026991987   111027185837  
111027375041   111027588744   111027790468   111027970008   111028141043  
111028334238   111028532542   111028951187 453475493   453843898   454073800  
454306903   111025824352   111026027381   111026217506   111026404302  
111026607767   111026803507   111026992034   111027185848   111027375085  
111027588889   111027790536   111027970031   111028141065   111028334306  
111028532597   111028951200 453475568   453843948   454074089   454306929  
111025824363   111026027392   111026217528   111026404313   111026607778  
111026803541   111026992078   111027185859   111027375096   111027588991  
111027790558   111027970064   111028141098   111028334328   111028532609  
111028951244 453476053   453844052   454074147   454307026   111025824565  
111026027404   111026217539   111026404346   111026607790   111026803619  
111026992089   111027185882   111027375108   111027589004   111027790570  
111027970075   111028141111   111028334339   111028532621   111028951367
453476624   453844094   454074436   454307141   111025824598   111026027426  
111026217540   111026404560   111026607802   111026804182   111026992135  
111027185916   111027375119   111027589059   111027790626   111027970097  
111028141188   111028334340   111028532698   111028952133 453477234   453844193
  454074576   454307232   111025824677   111026027505   111026217551  
111026404571   111026607813   111026804238   111026992203   111027185938  
111027375120   111027589105   111027790648   111027970109   111028141201  
111028334351   111028532722   111028952144 453477770   453844250   454074592  
454307307   111025824767   111026027549   111026217607   111026404638  
111026607824   111026804250   111026992214   111027185949   111027375131  
111027589127   111027790659   111027970176   111028141357   111028334407  
111028533475   111028952267 453478166   453844664   454074691   454307364  
111025824914   111026027594   111026217652   111026404717   111026607857  
111026804339   111026992359   111027186287   111027375164   111027589239  
111027790693   111027970187   111028141391   111028334711   111028533521  
111028952391 453479644   453844722   454074774   454307463   111025825162  
111026027606   111026217685   111026404751   111026607868   111026804351  
111026992360   111027186298   111027375197   111027589284   111027790750  
111027970288   111028141425   111028334744   111028533598   111028952469
453480014   453844813   454074790   454307521   111025825218   111026027673  
111026217797   111026404784   111026607879   111026804373   111026992382  
111027186333   111027375210   111027589576   111027790817   111027970356  
111028142448   111028334755   111028533633   111028952492 453480840   453844839
  454074832   454307604   111025825263   111026027741   111026217832  
111026404807   111026607903   111026804407   111026992483   111027186355  
111027375221   111027590084   111027790840   111027970389   111028142482  
111028334766   111028533734   111028953178 453484339   453844847   454074980  
454307679   111025825319   111026027785   111026217887   111026404863  
111026607925   111026804430   111026992551   111027186412   111027376389  
111027591164   111027790884   111027970536   111028142505   111028334777  
111028533992   111028954090 453484651   453844912   454074998   454307976  
111025825555   111026028742   111026217898   111026404908   111026608106  
111026804441   111026993721   111027186434   111027376402   111027591175  
111027790895   111027970570   111028142527   111028334799   111028534353  
111028954270 453484982   453844938   454075136   454308107   111025825623  
111026028797   111026217900   111026404953   111026608140   111026804935  
111026993743   111027186456   111027376413   111027591210   111027791582  
111027970615   111028142550   111028334801   111028534421   111028954494
453485625   453845042   454075151   454308420   111025825678   111026028809  
111026217922   111026404964   111026608162   111026805026   111026993754  
111027186502   111027376457   111027591232   111027791638   111027970637  
111028142572   111028334845   111028534498   111028954652 453486300   453845091
  454075334   454308479   111025826095   111026029013   111026217944  
111026404975   111026608195   111026805048   111026993765   111027186513  
111027376468   111027591254   111027791672   111027970648   111028142583  
111028334890   111028534511   111028954753 453486938   453845158   454075433  
454308594   111025826129   111026029046   111026218002   111026404986  
111026608218   111026805059   111026993822   111027186568   111027376547  
111027591276   111027791706   111027970659   111028142594   111028334935  
111028534612   111028954775 453487407   453845257   454075722   454308602  
111025826174   111026029057   111026218035   111026405066   111026608274  
111026805105   111026993923   111027186580   111027376569   111027591287  
111027791717   111027970671   111028142606   111028334980   111028534814  
111028954797 453488744   453845265   454075839   454308834   111025826208  
111026029103   111026218080   111026405189   111026608285   111026805127  
111026993945   111027186625   111027376592   111027591333   111027793179  
111027970716   111028142617   111028335037   111028534836   111028956306
453489031   453845323   454075987   454308974   111025826231   111026029114  
111026218103   111026405347   111026608319   111026805150   111026993956  
111027186636   111027376604   111027591490   111027793247   111027970749  
111028142640   111028335059   111028534847   111028956520 453490005   453845430
  454076068   454309063   111025826253   111026029170   111026218114  
111026405370   111026608342   111026805183   111026993989   111027186658  
111027376615   111027591546   111027793483   111027970839   111028142796  
111028335127   111028534881   111028956542 453490062   453845596   454076183  
454309139   111025826275   111026029237   111026218181   111026405381  
111026608386   111026805217   111026994003   111027186669   111027376637  
111027591591   111027793506   111027970862   111028142808   111028335217  
111028534904   111028956711 453493090   453845679   454076241   454309253  
111025826310   111026029259   111026218664   111026405404   111026608421  
111026805239   111026994014   111027187121   111027376659   111027591647  
111027793528   111027970929   111028142864   111028335273   111028534915  
111028956867 453493231   453846354   454076316   454309428   111025826321  
111026029282   111026218675   111026405493   111026608443   111026805273  
111026994025   111027187165   111027376716   111027591669   111027793539  
111027970985   111028142875   111028335790   111028535859   111028956890
453494486   453846479   454076514   454309444   111025826398   111026029305  
111026218686   111026405505   111026608522   111026805284   111026994092  
111027187198   111027376749   111027591670   111027793607   111027970996  
111028142897   111028335802   111028535860   111028957149 453495582   453846503
  454076696   454309485   111025826523   111026029350   111026218710  
111026405527   111026608533   111026805318   111026994137   111027187514  
111027376750   111027591715   111027793663   111027971032   111028142909  
111028335813   111028535961   111028957239 453495889   453846594   454076811  
454309592   111025826545   111026029383   111026218754   111026405549  
111026608555   111026805329   111026994205   111027187525   111027376772  
111027591748   111027793720   111027971076   111028142943   111028335824  
111028535972   111028957431 453496234   453846693   454076902   454309709  
111025826613   111026029406   111026218765   111026405572   111026608926  
111026805363   111026994216   111027187547   111027376794   111027591872  
111027793753   111027971098   111028143438   111028335891   111028536030  
111028957587 453497737   453847048   454076977   454309766   111025826769  
111026029451   111026218776   111026405617   111026608948   111026805385  
111026994250   111027187761   111027376839   111027591906   111027793764  
111027971100   111028143449   111028335903   111028536052   111028957699
453500043   453847097   454077033   454309782   111025827018   111026029495  
111026218798   111026405639   111026608959   111026805419   111026994340  
111027187839   111027376851   111027591951   111027793786   111027971199  
111028143450   111028335914   111028536096   111028957756 453500571   453847188
  454077215   454309808   111025827670   111026029541   111026218822  
111026405741   111026608971   111026805442   111026994407   111027187929  
111027376873   111027591962   111027793821   111027971245   111028143461  
111028335981   111028536119   111028957790 453500621   453847287   454077348  
454309840   111025827850   111026029552   111026218967   111026405752  
111026608982   111026805453   111026994418   111027187941   111027376884  
111027591995   111027793955   111027971267   111028143472   111028335992  
111028536164   111028957925 453503096   453847295   454077355   454309980  
111025827906   111026030453   111026219003   111026405774   111026609073  
111026805521   111026994430   111027187985   111027376895   111027592019  
111027793977   111027971290   111028143494   111028336005   111028536175  
111028958533 453503674   453847386   454077512   454310038   111025827928  
111026030464   111026219025   111026405819   111026609129   111026805532  
111026994519   111027187996   111027376918   111027592086   111027794046  
111027971302   111028143753   111028336588   111028536197   111028958555
453503989   453847410   454077652   454310210   111025827995   111026030475  
111026219610   111026406438   111026609130   111026805655   111026994766  
111027188010   111027376941   111027592097   111027794114   111027971313  
111028143764   111028336612   111028536243   111028960110 453505513   453847428
  454077678   454310236   111025828200   111026030880   111026219654  
111026406450   111026609141   111026805688   111026994867   111027188021  
111027376963   111027592109   111027794169   111027971324   111028143775  
111028336645   111028536300   111028960570 453506289   453847691   454077736  
454310293   111025828266   111026030891   111026219665   111026406506  
111026609163   111026805789   111026994924   111027188054   111027376985  
111027592143   111027794170   111027971391   111028143786   111028336713  
111028536333   111028961885 453507329   453847717   454077769   454310343  
111025828299   111026030925   111026219733   111026406517   111026609208  
111026805802   111026994957   111027188144   111027377087   111027592233  
111027794215   111027971403   111028143797   111028336724   111028536861  
111028962000 453508202   453847816   454077819   454310350   111025828301  
111026030947   111026219788   111026406641   111026609219   111026805857  
111026994979   111027188199   111027377122   111027592266   111027794226  
111027971414   111028144305   111028336746   111028536883   111028962291
453509523   453847923   454077900   454310467   111025828312   111026030981  
111026219799   111026406720   111026609264   111026805868   111026995015  
111027188289   111027377177   111027592323   111027794349   111027971447  
111028144361   111028336780   111028536906   111028962932 453510026   453847998
  454077942   454310517   111025828345   111026030992   111026219856  
111026406731   111026609309   111026805879   111026995037   111027188313  
111027377199   111027592367   111027794361   111027971706   111028144394  
111028336926   111028536995   111028963102 453510083   453848004   454078288  
454310566   111025828356   111026031005   111026219867   111026406809  
111026609376   111026805891   111026995048   111027188379   111027377245  
111027592389   111027794394   111027971841   111028144406   111028336937  
111028537019   111028963315 453511123   453848020   454078338   454310632  
111025828389   111026031476   111026219878   111026406832   111026609398  
111026805936   111026995127   111027188380   111027377582   111027592390  
111027794417   111027972011   111028144439   111028336959   111028537075  
111028963326 453512162   453848376   454078346   454310780   111025828402  
111026031511   111026219890   111026406843   111026609400   111026805992  
111026995138   111027188526   111027377638   111027592402   111027794428  
111027972077   111028144440   111028336982   111028537109   111028963359
453514580   453848459   454078452   454310830   111025828817   111026031522  
111026219902   111026406854   111026609411   111026806072   111026995149  
111027188537   111027377683   111027592424   111027794462   111027972314  
111028144462   111028337309   111028537110   111028964596 453514820   453848475
  454078486   454310863   111025828828   111026031544   111026219980  
111026407204   111026609523   111026806083   111026995150   111027188627  
111027377762   111027592503   111027794507   111027972336   111028144473  
111028337310   111028537154   111028964608 453514960   453848483   454078700  
454310897   111025828895   111026031566   111026220072   111026407226  
111026609534   111026806139   111026995172   111027188672   111027377773  
111027592570   111027794529   111027972358   111028144484   111028337376  
111028537187   111028964787 453515215   453848616   454078858   454310939  
111025828907   111026031577   111026220083   111026407282   111026610480  
111026806162   111026995183   111027188694   111027378044   111027592626  
111027794541   111027973001   111028144529   111028337411   111028537200  
111028965430 453516353   453848749   454079021   454310954   111025828985  
111026031588   111026220803   111026407349   111026610547   111026806184  
111026995206   111027188740   111027378077   111027593649   111027794596  
111027973045   111028144530   111028337466   111028537277   111028965463
453518755   453848756   454079096   454310962   111025829188   111026031623  
111026220825   111026408227   111026610581   111026806229   111026995251  
111027188751   111027378088   111027593683   111027794608   111027973089  
111028144541   111028337477   111028537312   111028965711 453519571   453848772
  454079450   454311101   111025829515   111026031667   111026220858  
111026408249   111026610604   111026806230   111026995273   111027188762  
111027378167   111027593830   111027794620   111027973113   111028144620  
111028337488   111028537334   111028965812 453519829   453848905   454079468  
454311150   111025829605   111026031678   111026221691   111026408496  
111026610671   111026806252   111026995284   111027189651   111027378190  
111027593874   111027794642   111027973483   111028144631   111028337499  
111028537356   111028965913 453520066   453848954   454079575   454311507  
111025830090   111026031690   111026221736   111026408586   111026610682  
111026806274   111026995295   111027189662   111027379146   111027593953  
111027794686   111027973540   111028144686   111028337556   111028537390  
111028965957 453520173   453848988   454079815   454311523   111025830191  
111026031713   111026221781   111026408711   111026610716   111026806331  
111026995307   111027190158   111027379168   111027593964   111027794697  
111027973573   111028144697   111028337567   111028537457   111028965968
453522088   453849036   454079880   454311820   111025830405   111026031724  
111026221804   111026408722   111026610727   111026806353   111026995329  
111027190192   111027379191   111027594000   111027794710   111027973641  
111028144710   111028337578   111028537558   111028966037

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453523409   453849085   454079898   454311861   111025830449   111026031757  
111026221848   111026408733   111026610750   111026806410   111026996083  
111027190215   111027379247   111027594314   111027795452   111027973663  
111028144732   111028337613   111028537570   111028966318 453523425   453849200
  454080011   454311986   111025830944   111026031780   111026221859  
111026408856   111026610839   111026806713   111026996117   111027190259  
111027379281   111027594381   111027795520   111027973696   111028144787  
111028337646   111028537581   111028966420 453523813   453849242   454080094  
454311994   111025830966   111026031870   111026221983   111026408878  
111026610840   111026806735   111026996151   111027190293   111027379326  
111027594426   111027795531   111027973708   111028144798   111028337668  
111028537604   111028966633 453524464   453849390   454080169   454312059  
111025831002   111026031881   111026221994   111026408935   111026610851  
111026806746   111026996173   111027190305   111027379753   111027594460  
111027795575   111027973742   111028144833   111028337703   111028537615  
111028968208 453525388   453849572   454080284   454312315   111025831013  
111026031904   111026222063   111026408957   111026610907   111026806757  
111026996229   111027190338   111027379786   111027594516   111027795676  
111027973753   111028144844   111028337736   111028537659   111028968286
453525693   453849721   454080409   454312364   111025831406   111026032006  
111026222074   111026408979   111026610929   111026806768   111026996241  
111027190349   111027379797   111027594617   111027795845   111027973764  
111028144855   111028337747   111028537716   111028968433 453525818   453849804
  454080441   454312612   111025831428   111026032118   111026222119  
111026409004   111026610930   111026806814   111026996263   111027190350  
111027379809   111027595067   111027795889   111027973821   111028144901  
111028337770   111028538076   111028968512 453525826   453849929   454080524  
454312703   111025831439   111026032129   111026222164   111026409071  
111026610941   111026806858   111026996274   111027190406   111027379854  
111027595089   111027795890   111027973865   111028144912   111028337815  
111028538111   111028968545 453526105   453849960   454080623   454312729  
111025831440   111026032196   111026222210   111026409082   111026611054  
111026806870   111026997499   111027190440   111027379865   111027595090  
111027795902   111027973887   111028144956   111028337848   111028538289  
111028968769 453526832   453850075   454080706   454312844   111025831473  
111026032286   111026222221   111026409116   111026611076   111026806881  
111026997512   111027190451   111027379898   111027595146   111027795946  
111027973911   111028145058   111028337860   111028538357   111028969355
453526873   453850133   454081274   454312869   111025831484   111026032297  
111026222254   111026409127   111026611087   111026806926   111026997624  
111027190529   111027379933   111027595360   111027796217   111027974305  
111028145564   111028337871   111028539370   111028969670 453527111   453850190
  454081449   454312877   111025831541   111026032859   111026222298  
111026409183   111026611278   111026807028   111026997646   111027190552  
111027380058   111027595405   111027796273   111027974338   111028145621  
111028337927   111028539415   111028969940 453527160   453850489   454081472  
454312901   111025831574   111026032882   111026222322   111026409194  
111026611290   111026807130   111026997691   111027190563   111027380070  
111027595449   111027796284   111027974372   111028145755   111028337938  
111028539448   111028970054 453527301   453850505   454081738   454313057  
111025831585   111026032938   111026222355   111026409240   111026611379  
111026807185   111026997703   111027190596   111027380081   111027595472  
111027796295   111027974394   111028145777   111028337972   111028539640  
111028970155 453527418   453850729   454081951   454313123   111025831776  
111026033805   111026222388   111026409273   111026611436   111026807208  
111026997736   111027190642   111027380126   111027595483   111027796329  
111027974406   111028145799   111028338861   111028539684   111028970346
453527699   453850828   454082256   454313206   111025831888   111026033838  
111026222399   111026409284   111026611458   111026807354   111026997747  
111027190686   111027380182   111027595517   111027796330   111027974686  
111028146228   111028338883   111028539774   111028970504 453527731   453850851
  454082462   454313479   111025831899   111026033906   111026222445  
111026409341   111026611571   111026807365   111026997769   111027190732  
111027380193   111027596079   111027796352   111027974754   111028146240  
111028338894   111028539796   111028970515 453527780   453851008   454082595  
454313529   111025831923   111026034019   111026222478   111026409363  
111026611593   111026807590   111026997770   111027190800   111027380238  
111027596136   111027796385   111027974765   111028146251   111028338906  
111028539808   111028970593 453527889   453851107   454082827   454313925  
111025831945   111026034020   111026222502   111026409396   111026611605  
111026807657   111026997826   111027190811   111027380283   111027596552  
111027796396   111027974811   111028146307   111028338917   111028540710  
111028970661 453528002   453851115   454082868   454313974   111025831956  
111026034053   111026222557   111026409419   111026611672   111026807680  
111026997859   111027190833   111027380328   111027596631   111027796420  
111027974822   111028146318   111028338939   111028540721   111028971921
453528192   453851149   454082934   454314048   111025832003   111026034154  
111026222568   111026409497   111026611841   111026807703   111026997893  
111027190844   111027380362   111027596653   111027796431   111027974833  
111028146329   111028338951   111028540743   111028972685 453528895   453851248
  454083064   454314113   111025832047   111026034176   111026222591  
111026409565   111026611863   111026807714   111026997938   111027190866  
111027380418   111027596686   111027796464   111027975014   111028146330  
111028338962   111028540787   111028972854 453528945   453851370   454083189  
454314147   111025832216   111026034198   111026222658   111026409600  
111026611920   111026807781   111026997949   111027190877   111027380485  
111027596721   111027796486   111027975058   111028146363   111028338973  
111028540844   111028972865 453529240   453851446   454083239   454314436  
111025832238   111026034389   111026222681   111026409611   111026612987  
111026807792   111026997972   111027190901   111027381431   111027596855  
111027796497   111027975070   111028146396   111028338984   111028540855  
111028973057 453529844   453851644   454083411   454314485   111025832250  
111026034402   111026222692   111026409868   111026613001   111026807837  
111026998063   111027190912   111027381442   111027596888   111027796532  
111027975081   111028146408   111028338995   111028541249   111028973147
453530354   453851867   454083981   454314832   111025832261   111026034413  
111026222726   111026409914   111026613067   111026808063   111026998096  
111027190923   111027381464   111027596899   111027796543   111027975115  
111028146419   111028339097   111028541306   111028973181 453530479   453851909
  454084088   454314923   111025832306   111026034547   111026222771  
111026409925   111026613113   111026808074   111026998265   111027190945  
111027381475   111027596945   111027796554   111027975160   111028146431  
111028339110   111028541328   111028973552 453531022   453851933   454084187  
454314931   111025832430   111026034604   111026222782   111026409969  
111026613135   111026808085   111026998423   111027190956   111027381510  
111027596989   111027796600   111027975205   111028146442   111028339121  
111028541395   111028973608 453531030   453852022   454084344   454315003  
111025832441   111026034615   111026222849   111026410006   111026613180  
111026808096   111026999727   111027190967   111027381576   111027597014  
111027796745   111027975238   111028146453   111028339200   111028541429  
111028973653 453531097   453852030   454084351   454315060   111025832452  
111026034660   111026224100   111026410028   111026613337   111026808197  
111026999783   111027190978   111027381745   111027597025   111027796767  
111027975452   111028146464   111028339222   111028541430   111028973697
453531253   453852204   454084385   454315078   111025832575   111026034682  
111026224155   111026410039   111026613348   111026808265   111026999806  
111027190989   111027381756   111027597115   111027796992   111027975463  
111028146576   111028339255   111028541531   111028973743 453531501   453852295
  454084419   454315086   111025832597   111026034738   111026224177  
111026410062   111026613360   111026808276   111026999884   111027191047  
111027381778   111027597238   111027797005   111027975485   111028146655  
111028339277   111028541542   111028974047 453531741   453852360   454084492  
454315284   111025833071   111026034749   111026224267   111026410107  
111026613405   111026808311   111026999929   111027191980   111027381925  
111027597294   111027797117   111027975643   111028146688   111028339301  
111028541564   111028974182 453532905   453852469   454084542   454315342  
111025833105   111026034828   111026224302   111026410141   111026613438  
111026808344   111026999985   111027191991   111027381947   111027597339  
111027797128   111027975654   111028146701   111028339323   111028541610  
111028974193 453535981   453852550   454084708   454315391   111025833116  
111026034840   111026224324   111026410152   111026613528   111026808535  
111026999996   111027192060   111027382263   111027597340   111027797230  
111027975687   111028146767   111028339334   111028541632   111028974261
453536039   453852592   454084757   454315433   111025833150   111026034862  
111026224335   111026410163   111026613540   111026808557   111027000002  
111027192082   111027382296   111027597362   111027797285   111027975700  
111028146778   111028339345   111028541654   111028974283 453536336   453852683
  454084880   454315482   111025833161   111026034895   111026224368  
111026410196   111026613551   111026808614   111027000024   111027192093  
111027382308   111027597395   111027797296   111027975711   111028146813  
111028339424   111028541676   111028974890 453536369   453852691   454085002  
454315524   111025833183   111026034929   111026224403   111026410208  
111026613584   111026808737   111027000046   111027192116   111027382331  
111027597430   111027797319   111027975777   111028146846   111028339457  
111028541698   111028976285 453536468   453852717   454085093   454315565  
111025833217   111026034930   111026224436   111026410220   111026613797  
111026808793   111027000068   111027192127   111027382410   111027597676  
111027797320   111027976026   111028146857   111028339503   111028541711  
111028976296 453536484   453852956   454085119   454315607   111025833251  
111026034941   111026224447   111026410253   111026613832   111026808939  
111027000147   111027192183   111027382421   111027597755   111027797397  
111027976082   111028146879   111028339514   111028541722   111028976410
453536575   453853137   454085275   454315631   111025833262   111026034952  
111026224469   111026410275   111026613876   111026808940   111027000226  
111027192194   111027382443   111027597766   111027797409   111027976093  
111028147005   111028339569   111028541788   111028976825 453536674   453853194
  454085366   454315672   111025833273   111026035010   111026224481  
111026410321   111026613898   111026809165   111027000248   111027192239  
111027382476   111027597812   111027797410   111027976105   111028147027  
111028339592   111028541799   111028977332 453536815   453853202   454085671  
454315722   111025833307   111026035032   111026224515   111026410411  
111026613911   111026809255   111027000282   111027192251   111027382487  
111027597834   111027797443   111027976149   111028147072   111028339626  
111028541834   111028977343 453536898   453853251   454085697   454315938  
111025833352   111026035054   111026224593   111026412312   111026613944  
111026809895   111027000361   111027192273   111027382498   111027597867  
111027797454   111027976172   111028147094   111028339648   111028541856  
111028977499 453536906   453853319   454086059   454316076   111025833363  
111026035065   111026224616   111026412356   111026614002   111026809963  
111027000394   111027192284   111027382500   111027597991   111027797500  
111027976217   111028147117   111028339660   111028541889   111028977545
453537011   453853368   454086190   454316084   111025833408   111026035076  
111026224627   111026412390   111026614046   111026810000   111027000428  
111027192307   111027382533   111027598228   111027797599   111027976273  
111028147511   111028339749   111028541890   111028977567 453537276   453853483
  454086307   454316241   111025833453   111026035111   111026224650  
111026412402   111026614068   111026810202   111027000473   111027192318  
111027382601   111027598273   111027797601   111027976295   111028147522  
111028339873   111028542037   111028977590 453537300   453853491   454086448  
454316316   111025833497   111026035122   111026224683   111026412435  
111026614103   111026810246   111027000495   111027192363   111027382634  
111027598464   111027797623   111027976329   111028147588   111028340864  
111028543487   111028977624 453537409   453853616   454086596   454316456  
111025833532   111026035133   111026224818   111026412446   111026615698  
111026810583   111027000518   111027192408   111027382656   111027598565  
111027797634   111027976374   111028147601   111028340909   111028543533  
111028977938 453537466   453853699   454086612   454316506   111025833543  
111026036651   111026224863   111026412536   111026615700   111026810628  
111027000563   111027192644   111027382678   111027598600   111027797645  
111027976385   111028147612   111028340954   111028543612   111028979042
453537581   453853756   454086646   454316589   111025833576   111026036965  
111026224885   111026412558   111026615801   111026810651   111027000574  
111027192655   111027382702   111027598666   111027798152   111027976419  
111028147634   111028341001   111028543779   111028979053 453537623   453853863
  454086695   454316597   111025833598   111026037304   111026224942  
111026412604   111026615812   111026810673   111027000631   111027192688  
111027382858   111027599173   111027798196   111027976453   111028147757  
111028341045   111028543791   111028979604 453537706   453854127   454086703  
454316720   111025833677   111026037315   111026224964   111026412637  
111026615924   111026810684   111027000844   111027192699   111027382869  
111027599207   111027798220   111027976486   111028147904   111028341056  
111028543904   111028979626 453537730   453854150   454086737   454316779  
111025835062   111026037348   111026224997   111026412727   111026616093  
111026810752   111027000899   111027192868   111027382870   111027599218  
111027798253   111027976543   111028147993   111028341067   111028544297  
111028979671 453537870   453854309   454086794   454316910   111025835084  
111026037359   111026225000   111026413289   111026616116   111026810796  
111027000934   111027192936   111027382892   111027599331   111027798264  
111027976554   111028148039   111028341203   111028545591   111028979716
453538241   453854333   454086869   454317025   111025835107   111026037449  
111026225044   111026413290   111026616239   111026810875   111027000990  
111027192969   111027382926   111027599386   111027798286   111027976914  
111028148220   111028341225   111028545759   111028979749 453538746   453854341
  454086877   454317173   111025835129   111026038237   111026225066  
111026413313   111026616273   111026810909   111027001058   111027192981  
111027382993   111027599454   111027798321   111027976925   111028148297  
111028342147   111028545805   111028979794 453538837   453854366   454086919  
454317199   111025835185   111026038248   111026225077   111026413335  
111026616295   111026810987   111027001137   111027193050   111027383028  
111027599487   111027798332   111027976936   111028148523   111028342181  
111028545984   111028979862 453538852   453854408   454086976   454317272  
111025835309   111026038271   111026225101   111026413380   111026616396  
111026810998   111027001160   111027193117   111027383040   111027599982  
111027798411   111027976958   111028148556   111028342226   111028546031  
111028979884 453538894   453854614   454087099   454317314   111025835310  
111026038305   111026225112   111026413447   111026616408   111026811001  
111027001193   111027193140   111027383084   111027599993   111027798477  
111027977049   111028148646   111028342248   111028546053   111028980033
453538977   453854820   454087222   454317371   111025835321   111026038327  
111026225145   111026413526   111026616419   111026811562   111027001238  
111027193173   111027383130   111027600031   111027798826   111027977342  
111028148668   111028342406   111028546097   111028980190 453539165   453854861
  454087289   454317389   111025836546   111026038406   111026225224  
111026413559   111026616431   111026811584   111027001407   111027193252  
111027383590   111027600042   111027798905   111027977623   111028148770  
111028342484   111028546109   111028980268 453539199   453854945   454087297  
454317439   111025836579   111026038428   111026225235   111026413582  
111026616486   111026811607   111027002396   111027193263   111027383602  
111027600053   111027798938   111027977656   111028148837   111028342529  
111028546266   111028981078 453539215   453854952   454087412   454317546  
111025836580   111026038473   111026225268   111026413605   111026616497  
111026811630   111027002688   111027193296   111027383613   111027600075  
111027798949   111027977667   111028148848   111028342530   111028546378  
111028981180 453539272   453854994   454087503   454317843   111025836647  
111026038518   111026225279   111026413627   111026616622   111026811652  
111027002701   111027193375   111027383657   111027600086   111027798950  
111027977690   111028148871   111028342574   111028546435   111028981315
453539348   453855280   454087529   454317868   111025836715   111026038552  
111026225280   111026413638   111026616802   111026811663   111027002745  
111027193397   111027383679   111027600121   111027798994   111027977791  
111028148882   111028342585   111028546514   111028981595 453539397   453855348
  454087594   454317942   111025836760   111026038574   111026225404  
111026413649   111026616936   111026811674   111027002835   111027193634  
111027384041   111027600143   111027799052   111027977803   111028148893  
111028342642   111028546581   111028981988 453539744   453855389   454087644  
454317975   111025836782   111026038585   111026225493   111026413661  
111026616992   111026811685   111027002868   111027193926   111027384119  
111027600165   111027799063   111027977836   111028148949   111028342686  
111028546637   111028982169 453539843   453855595   454087693   454318056  
111025836850   111026038631   111026225538   111026413683   111026617016  
111026811742   111027002958   111027193937   111027384243   111027600176  
111027799108   111027977858   111028148950   111028342709   111028547111  
111028982787 453539942   453855652   454087735   454318122   111025836894  
111026038664   111026225549   111026413694   111026617140   111026811753  
111027003027   111027193948   111027384254   111027600187   111027799119  
111027977870   111028149007   111028342710   111028547122   111028983014
453539975   453855728   454087800   454318171   111025836928   111026038709  
111026225594   111026413706   111026617308   111026811810   111027003331  
111027193993   111027384300   111027600198   111027799186   111027977881  
111028149052   111028342967   111028547133   111028983159 453539983   453855793
  454087925   454318254   111025836939   111026038765   111026225628  
111026413739   111026617342   111026811832   111027003342   111027194017  
111027384311   111027600301   111027799254   111027977892   111028149085  
111028342990   111028547166   111028983238 453540007   453855892   454088089  
454318288   111025836995   111026038800   111026225662   111026413740  
111026617364   111026811865   111027003353   111027194028   111027384412  
111027600312   111027799366   111027977904   111028149108   111028343014  
111028547177   111028983249 453540239   453855926   454088121   454318320  
111025837020   111026038811   111026225729   111026413807   111026617421  
111026811977   111027003432   111027194051   111027384423   111027600727  
111027799377   111027977982   111028149131   111028343047   111028547188  
111028983306 453540270   453855942   454088147   454318338   111025837042  
111026038956   111026226786   111026413818   111026617645   111026812002  
111027003443   111027194129   111027384445   111027600873   111027799456  
111027978275   111028149142   111028343069   111028547357   111028983384
453540312   453856031   454088287   454318346   111025837187   111026039081  
111026226797   111026413931   111026617689   111026812046   111027003566  
111027194141   111027384489   111027601593   111027799478   111027978321  
111028149164   111028343171   111028547414   111028983430 453540353   453856056
  454088311   454318379   111025837222   111026039092   111026226821  
111026413964   111026617791   111026812068   111027003588   111027194365  
111027384513   111027601627   111027799490   111027978387   111028149715  
111028343193   111028547436   111028983474 453540395   453856080   454088352  
454318387   111025837255   111026039137   111026226832   111026414055  
111026618770   111026812091   111027003678   111027194411   111027384524  
111027601672   111027799502   111027978848   111028149771   111028343216  
111028547515   111028983856 453540445   453856163   454088667   454318429  
111025837277   111026039272   111026226865   111026414392   111026618792  
111026812103   111027003713   111027194433   111027384849   111027601829  
111027799535   111027978859   111028149782   111028343238   111028547526  
111028984701 453540494   453856197   454088683   454318445   111025837288  
111026039283   111026226876   111026414998   111026618848   111026812259  
111027003791   111027194545   111027384850   111027601997   111027799625  
111027978860   111028150469   111028343249   111028547571   111028984723
453540569   453856254   454088733   454318536   111025837299   111026039294  
111026226898   111026415304   111026618905   111026812260   111027003836  
111027194590   111027384872   111027602033   111027799670   111027978871  
111028150481   111028343261   111028547649   111028984802

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453540619   453856288   454088865   454318684   111025837323   111026039306  
111026226922   111026415449   111026618927   111026812271   111027003869  
111027194758   111027384951   111027602224   111027799715   111027978927  
111028150515   111028343294   111028547661   111028985027 453540775   453856304
  454088980   454318700   111025837345   111026039362   111026226933  
111026415450   111026618961   111026813070   111027003904   111027194769  
111027385749   111027602572   111027799939   111027978983   111028150560  
111028343317   111028547762   111028985601 453540858   453856601   454089087  
454318718   111025837389   111026039373   111026226944   111026415494  
111026618972   111026813081   111027003915   111027194837   111027385761  
111027602617   111027800123   111027978994   111028150650   111028343373  
111028547818   111028985645 453541005   453856619   454089129   454318874  
111025837390   111026039384   111026226966   111026415562   111026618994  
111026813104   111027003959   111027194860   111027385929   111027602684  
111027800145   111027979029   111028150683   111028343407   111028548190  
111028985667 453541013   453856767   454089178   454318981   111025837413  
111026039429   111026226977   111026415630   111026619085   111026813115  
111027004084   111027194972   111027385930   111027602763   111027800268  
111027979030   111028150739   111028343429   111028548505   111028985870
453541054   453856924   454089251   454319161   111025837435   111026039654  
111026226988   111026415641   111026619096   111026813137   111027004095  
111027195052   111027385941   111027603056   111027800279   111027979074  
111028150807   111028343430   111028548741   111028986376 453541062   453857229
  454089335   454319187   111025837446   111026039698   111026227024  
111026415685   111026619108   111026813227   111027004129   111027195120  
111027385952   111027603135   111027800291   111027979085   111028150818  
111028343474   111028548842   111028986398 453541104   453857369   454089418  
454319518   111025837581   111026039711   111026227169   111026415708  
111026619142   111026813272   111027004163   111027195164   111027385996  
111027603359   111027800303   111027979120   111028150829   111028343485  
111028548943   111028986815 453541203   453857658   454089467   454319625  
111025837671   111026039823   111026227181   111026415742   111026619186  
111026813496   111027004196   111027195175   111027386010   111027604776  
111027800561   111027979142   111028150874   111028343722   111028549236  
111028986848 453541237   453857716   454089483   454319724   111025837727  
111026039980   111026227248   111026415797   111026619221   111026813542  
111027004297   111027195186   111027386100   111027604833   111027800572  
111027979164   111028150920   111028343744   111028549269   111028986882
453541328   453857732   454089541   454319823   111025837772   111026040050  
111026227350   111026415821   111026619232   111026813553   111027004556  
111027195221   111027386188   111027604923   111027800628   111027979209  
111028150931   111028343788   111028549685   111028987108 453541500   453857773
  454089558   454319922   111025838391   111026040061   111026227439  
111026415832   111026619434   111026813564   111027005759   111027195243  
111027386290   111027605003   111027800639   111027979210   111028150953  
111028343801   111028549696   111028987209 453541633   453857914   454089582  
454319997   111025838458   111026040083   111026227451   111026415911  
111026619456   111026813610   111027005894   111027195287   111027386346  
111027605014   111027800673   111027979401   111028150986   111028343812  
111028549854   111028987254 453541674   453858003   454089624   454320094  
111025838470   111026040139   111026227518   111026415955   111026619467  
111026813676   111027005973   111027195322   111027386357   111027605058  
111027800684   111027979412   111028150997   111028343845   111028549887  
111028987344 453541740   453858128   454089798   454320235   111025838492  
111026040151   111026227541   111026416013   111026619502   111026813799  
111027005995   111027195355   111027386368   111027605126   111027800730  
111027979489   111028151011   111028343913   111028549898   111028987355
453541781   453858441   454089947   454320334   111025838560   111026040218  
111026227585   111026416024   111026619603   111026813823   111027006008  
111027195377   111027386391   111027605159   111027800774   111027979502  
111028151055   111028343968   111028549900   111028987715 453541815   453858474
  454089996   454320474   111025839156   111026040274   111026227620  
111026416046   111026619647   111026813867   111027006031   111027195401  
111027386403   111027605328   111027800819   111027979535   111028151077  
111028343979   111028550036   111028987782 453541963   453858482   454090127  
454320771   111025839325   111026040319   111026227631   111026416068  
111026619715   111026814172   111027006143   111027195412   111027386436  
111027605340   111027800820   111027979568   111028151101   111028344420  
111028550205   111028988626 453542185   453858565   454090226   454320797  
111025839347   111026040320   111026227653   111026416080   111026619805  
111026814228   111027006895   111027196097   111027386447   111027605384  
111027800831   111027979579   111028151112   111028344453   111028550373  
111028989481 453542300   453858615   454090259   454320805   111025839381  
111026040331   111026227664   111026416091   111026619816   111026814251  
111027006930   111027196110   111027386470   111027605395   111027800853  
111027979636   111028151280   111028344510   111028550845   111028989649
453542375   453858623   454090267   454320821   111025839426   111026040937  
111026227743   111026416103   111026619849   111026814307   111027007256  
111027196121   111027386504   111027605407   111027800864   111027979827  
111028151336   111028344622   111028550902   111028989795 453542383   453858649
  454090309   454320870   111025839549   111026040960   111026227787  
111026416125   111026619894   111026814352   111027007504   111027196132  
111027386537   111027605597   111027800875   111027979838   111028151370  
111028344677   111028550968   111028989896 453542466   453858797   454090317  
454320904   111025839561   111026040993   111026227901   111026416147  
111026620807   111026814431   111027007661   111027196165   111027386548  
111027605610   111027800910   111027979861   111028151392   111028344701  
111028551071   111028989908 453542581   453858805   454090333   454321043  
111025839572   111026041770   111026227923   111026416259   111026620852  
111026814453   111027007728   111027196187   111027386717   111027605834  
111027800932   111027979872   111028151404   111028344745   111028551183  
111028990898 453542680   453859076   454090382   454321233   111025839583  
111026041781   111026227956   111026416282   111026620885   111026814789  
111027007773   111027196233   111027386762   111027605957   111027801089  
111027979906   111028151572   111028344778   111028551598   111028991776
453542722   453859175   454090465   454321290   111025839594   111026041804  
111026228250   111026416372   111026620942   111026814903   111027007830  
111027196277   111027386807   111027605991   111027801135   111027979940  
111028151583   111028344824   111028552678   111028992171 453542730   453859191
  454090523   454321332   111025839628   111026041837   111026229060  
111026416417   111026621448   111026814914   111027007841   111027196299  
111027386896   111027606026   111027801258   111027980470   111028151640  
111028344868   111028552814   111028992216 453542920   453859308   454090564  
454321340   111025839640   111026041848   111026229149   111026416428  
111026621460   111026814925   111027007885   111027196356   111027387246  
111027606048   111027801270   111027980526   111028151651   111028344879  
111028552937   111028992306 453542953   453859647   454090705   454321373  
111025839651   111026041893   111026229183   111026416473   111026621482  
111026814936   111027008123   111027196424   111027387268   111027606060  
111027801281   111027980537   111028151695   111028344903   111028552948  
111028992328 453543027   453859951   454090739   454321449   111025839662  
111026042153   111026229239   111026416495   111026621516   111026814947  
111027008134   111027196457   111027387279   111027606161   111027801304  
111027980582   111028151729   111028344914   111028553039   111028992610
453543035   453860066   454090804   454321456   111025839673   111026042164  
111026229273   111026416507   111026621527   111026814992   111027008156  
111027196503   111027387303   111027606172   111027801382   111027980605  
111028151763   111028344925   111028553073   111028992845 453543134   453860348
  454091000   454321555   111025839730   111026042186   111026229284  
111026416518   111026621561   111026815005   111027008167   111027196525  
111027387314   111027606194   111027801438   111027980627   111028152517  
111028344936   111028553343   111028992878 453543233   453860389   454091141  
454321571   111025839741   111026042197   111026229374   111026417227  
111026621594   111026815016   111027008189   111027196581   111027387336  
111027606217   111027801449   111027980649   111028152528   111028344947  
111028553354   111028992957 453543365   453860421   454091307   454321621  
111025839763   111026042210   111026229385   111026417249   111026621785  
111026815083   111027008246   111027196659   111027387471   111027606745  
111027801461   111027980740   111028152584   111028344969   111028553455  
111028993183 453544033   453860462   454091331   454321910   111025839808  
111026042243   111026229486   111026417306   111026621831   111026815094  
111027008257   111027196671   111027387527   111027606802   111027801494  
111027980751   111028152607   111028344992   111028553747   111028993273
453544041   453860496   454091398   454322017   111025839853   111026042276  
111026229497   111026417441   111026621853   111026815117   111027008291  
111027196749   111027387561   111027606835   111027801506   111027980920  
111028152630   111028345038   111028553792   111028993464 453544108   453860553
  454091448   454322041   111025839897   111026042311   111026229509  
111026417485   111026621921   111026815139   111027008831   111027197571  
111027388012   111027607139   111027801517   111027980931   111028152641  
111028345049   111028553815   111028994285 453544116   453860728   454091745  
454322108   111025839910   111026042333   111026229521   111026417508  
111026621932   111026815263   111027008897   111027197593   111027388056  
111027607151   111027801528   111027980997   111028152719   111028345106  
111028553826   111028994364 453544140   453860835   454091778   454322231  
111025839965   111026042377   111026229543   111026417632   111026621954  
111026815274   111027008954   111027197616   111027388090   111027608545  
111027801652   111027981000   111028152753   111028345128   111028553972  
111028994511 453544389   453860900   454091844   454322306   111025840079  
111026042401   111026229576   111026417711   111026621965   111026815308  
111027009034   111027197672   111027388124   111027608624   111027801685  
111027981022   111028152876   111028345139   111028554041   111028995534
453544504   453860959   454091885   454322413   111025840114   111026042478  
111026229622   111026417744   111026621987   111026815364   111027009045  
111027197694   111027388135   111027608691   111027801876   111027981055  
111028152887   111028345151   111028554063   111028995703 453544561   453860991
  454091984   454322447   111025840147   111026042489   111026229633  
111026417788   111026622034   111026815397   111027009067   111027197739  
111027388180   111027608725   111027801933   111027981134   111028152898  
111028345162   111028554074   111028995837 453544579   453861031   454092107  
454322553   111025841160   111026042490   111026229677   111026417799  
111026622102   111026815409   111027009078   111027197795   111027388191  
111027608747   111027801955   111027981167   111028152944   111028345195  
111028554502   111028996041 453544587   453861080   454092164   454322587  
111025841328   111026042513   111026229699   111026418228   111026622157  
111026815410   111027009102   111027197807   111027388225   111027608961  
111027801977   111027981189   111028152999   111028345207   111028554524  
111028996872 453544611   453861163   454092172   454322595   111025841339  
111026042524   111026229734   111026418262   111026622236   111026815779  
111027009168   111027197830   111027388247   111027609007   111027801999  
111027981235   111028153002   111028345230   111028554579   111028997480
453544736   453861197   454092230   454322652   111025841351   111026042546  
111026229756   111026418284   111026622269   111026815814   111027009180  
111027197896   111027388269   111027609029   111027802035   111027981257  
111028153046   111028345252   111028554603   111028997536 453544769   453861221
  454092396   454322678   111025841384   111026042557   111026229778  
111026418295   111026622315   111026815870   111027009214   111027198000  
111027388270   111027609153   111027802046   111027981538   111028153079  
111028345296   111028555019   111028997547 453544918   453861247   454092420  
454322702   111025841395   111026042580   111026229813   111026418318  
111026622348   111026815892   111027009247   111027198617   111027388292  
111027609164   111027802125   111027981549   111028153114   111028345308  
111028555031   111028997750 453545014   453861486   454092479   454322751  
111025841407   111026043109   111026229903   111026418341   111026622416  
111026815904   111027009292   111027198639   111027388416   111027609186  
111027802440   111027981606   111028153204   111028345353   111028555345  
111028997907 453545295   453861601   454092487   454322785   111025841474  
111026043143   111026229925   111026418352   111026622438   111026815948  
111027009393   111027198651   111027388461   111027609197   111027802484  
111027981673   111028153686   111028345364   111028555547   111028998076
453545634   453861676   454092552   454322991   111025841531   111026043187  
111026229958   111026418374   111026622450   111026815971   111027009405  
111027198662   111027389080   111027609210   111027802912   111027981684  
111028153709   111028345409   111028555581   111028998155 453545642   453861718
  454092602   454323080   111025841621   111026043198   111026229992  
111026418408   111026622517   111026816006   111027009416   111027198695  
111027389114   111027609445   111027803025   111027981695   111028153721  
111028345421   111028555615   111028998289 453545733   453861734   454092693  
454323379   111025841698   111026043435   111026231120   111026418453  
111026623664   111026816017   111027009528   111027198707   111027389136  
111027609524   111027803160   111027981729   111028153765   111028345443  
111028555648   111028998335 453545758   453862088   454092727   454323395  
111025841700   111026043457   111026231131   111026418464   111026623721  
111026817029   111027009562   111027198752   111027389169   111027609546  
111027803171   111027981998   111028153787   111028345454   111028556144  
111028998683 453545923   453862203   454092891   454323403   111025841711  
111026043468   111026231142   111026418497   111026623732   111026817030  
111027009595   111027198763   111027389170   111027609557   111027803362  
111027982034   111028153800   111028345476   111028556559   111028998807
453546376   453862435   454092909   454323437   111025841722   111026043479  
111026231175   111026418510   111026623754   111026817096   111027009629  
111027198796   111027389259   111027609603   111027803575   111027982056  
111028153811   111028345498   111028556571   111028999291 453546509   453862476
  454093006   454323452   111025841777   111026043480   111026231186  
111026418532   111026623776   111026817108   111027009719   111027198820  
111027389260   111027609782   111027803610   111027982124   111028153833  
111028345511   111028556661   111028999369 453546517   453862526   454093121  
454323510   111025841788   111026043536   111026231221   111026418543  
111026624081   111026817119   111027009742   111027198831   111027389271  
111027609861   111027803643   111027982135   111028153901   111028345522  
111028556672   111028999392 453546566   453862591   454093162   454323536  
111025841845   111026043558   111026231243   111026418611   111026624160  
111026817175   111027009797   111027198932   111027390352   111027609917  
111027803665   111027982146   111028153912   111028345533   111028556706  
111028999415 453546574   453862682   454093238   454323726   111025841935  
111026043569   111026231287   111026418655   111026624171   111026817298  
111027009821   111027198954   111027390408   111027609940   111027803676  
111027982203   111028153934   111028345746   111028557066   111029000026
453546608   453862799   454093360   454323767   111025841946   111026043581  
111026231298   111026418677   111026624193   111026817490   111027009999  
111027198987   111027390419   111027609962   111027803700   111027982258  
111028154564   111028345757   111028557145   111029000093 453546772   453862989
  454093436   454323791   111025841979   111026043604   111026231300  
111026418723   111026624238   111026817546   111027010003   111027198998  
111027390587   111027610010   111027803744   111027982269   111028154597  
111028346253   111028558933   111029000127 453546806   453863110   454093469  
454323981   111025841980   111026043851   111026231377   111026418745  
111026624249   111026817557   111027010047   111027199034   111027390598  
111027610087   111027803823   111027982304   111028154621   111028346309  
111028559024   111029000138 453546897   453863235   454093816   454323999  
111025842015   111026043862   111026231401   111026418756   111026624250  
111026817614   111027010519   111027199102   111027390633   111027610122  
111027803845   111027982315   111028154654   111028346332   111028559057  
111029000295 453547051   453863250   454094145   454324005   111025842037  
111026043884   111026231478   111026418857   111026624362   111026817636  
111027010979   111027199113   111027390712   111027610133   111027803867  
111027982382   111028154700   111028346343   111028559136   111029000756
453547085   453863318   454094178   454324179   111025842048   111026043941  
111026231489   111026418879   111026624384   111026817647   111027016368  
111027199135   111027390778   111027610155   111027803890   111027982393  
111028154766   111028346411   111028559169   111029001038 453547663   453863326
  454094483   454324187   111025842071   111026043974   111026231490  
111026418880   111026624407   111026817658   111027018506   111027199225  
111027390846   111027610223   111027803924   111027982427   111028154777  
111028346444   111028559170   111029001296 453547671   453863342   454094574  
454324385   111025842161   111026044021   111026231535   111026418969  
111026624429   111026817669   111027018696   111027199269   111027390936  
111027610537   111027803980   111027982450   111028154788   111028346466  
111028559226   111029001353 453547770   453863540   454094640   454324476  
111025842217   111026044032   111026231546   111026418992   111026624430  
111026817737   111027018720   111027199281   111027391083   111027610559  
111027804048   111027982483   111028154801   111028346488   111028559383  
111029001511 453547879   453863649   454094665   454324724   111025842329  
111026044054   111026231614   111026419005   111026624463   111026817748  
111027018742   111027199315   111027391106   111027610571   111027804059  
111027982528   111028154812   111028346499   111028559473   111029001544
453547911   453863698   454094756   454325176   111025842330   111026044087  
111026231625   111026419016   111026624474   111026817771   111027018775  
111027199359   111027391421   111027610627   111027804105   111027982540  
111028154845   111028346590   111028559529   111029003579 453547937   453863813
  454094772   454325192   111025843555   111026044098   111026232110  
111026419027   111026624485   111026817816   111027018786   111027199360  
111027391432   111027610661   111027804161   111027982562   111028154980  
111028346646   111028559620   111029004367 453548240   453863888   454094855  
454325259   111025843577   111026044188   111026232211   111026419364  
111026624496   111026817827   111027018887   111027199382   111027391465  
111027610683   111027804194   111027982573   111028154991   111028346668  
111028559833   111029004503 453548307   453863912   454094871   454325275  
111025843588   111026044199   111026232233   111026419410   111026624519  
111026817849   111027018900   111027200273   111027391476   111027610807  
111027804240   111027982618   111028155004   111028346679   111028559866  
111029004592 453548331   453863953   454094954   454325325   111025843601  
111026044201   111026232244   111026419432   111026624531   111026817861  
111027018999   111027200307   111027391500   111027610863   111027804251  
111027982630   111028155341   111028346703   111028559888   111029004648
453548497   453863979   454094962   454325481   111025843667   111026044278  
111026232255   111026419465   111026624542   111026817872   111027019002  
111027200644   111027392826   111027610953   111027804284   111027982641  
111028155396   111028346781   111028560004   111029004828 453548505   453863987
  454095308   454325580   111025843678   111026044346   111026232288  
111026419487   111026624575   111026817906   111027019035   111027200688  
111027392848   111027611055   111027804318   111027982663   111028155464  
111028347636   111028560026   111029004929 453548539   453864001   454095365  
454325861   111025843690   111026044379   111026232356   111026419522  
111026624913   111026817917   111027019057   111027200790   111027392860  
111027611101   111027804329   111027983158   111028155475   111028347670  
111028560127   111029004952 453548968   453864019   454095548   454325879  
111025845096   111026044380   111026234336   111026419533   111026624980  
111026817928   111027019091   111027200824   111027392893   111027611426  
111027804330   111027983170   111028155497   111028347704   111028560206  
111029006493 453549172   453864043   454095951   454325911   111025845142  
111026044436   111026234381   111026419544   111026625431   111026817951  
111027019136   111027200947   111027392916   111027611471   111027804420  
111027983327   111028155633   111028347771   111028560273   111029006583
453549198   453864159   454096025   454326042   111025845210   111026044447  
111026234415   111026419623   111026625464   111026818211   111027019170  
111027200969   111027393221   111027611505   111027804442   111027983383  
111028155655   111028348042   111028561128   111029006639

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453549305   453864415   454096330   454326125   111025845344   111026044470  
111026234437   111026419634   111026625554   111026818244   111027019181  
111027201094   111027393232   111027611527   111027804835   111027983406  
111028155666   111028348075   111028561173   111029006640 453549354   453864571
  454096397   454326174   111025845399   111026044492   111026234460  
111026419678   111026625565   111026818323   111027019192   111027201117  
111027393243   111027611549   111027804846   111027983417   111028155712  
111028348176   111028561218   111029006820 453549883   453864597   454096488  
454326182   111025845401   111026044515   111026234482   111026419713  
111026625587   111026818334   111027019316   111027201151   111027393333  
111027611583   111027804857   111027983439   111028155745   111028348233  
111028561487   111029006921 453550006   453864746   454096595   454326273  
111025845434   111026044526   111026234561   111026419735   111026625611  
111026819391   111027019350   111027201195   111027393344   111027611628  
111027804868   111027983440   111028155790   111028348244   111028561533  
111029007023 453550253   453864845   454096637   454326471   111025845568  
111026044649   111026234594   111026419791   111026625622   111026819425  
111027019372   111027201218   111027393388   111027611640   111027804879  
111027983451   111028155835   111028348334   111028561869   111029007999
453550436   453865040   454096645   454326489   111025845580   111026044807  
111026234639   111026419803   111026625644   111026819436   111027019394  
111027201229   111027393401   111027611673   111027804903   111027983899  
111028155970   111028348345   111028562455   111029008158 453550642   453865172
  454096769   454326547   111025845636   111026044874   111026234640  
111026419948   111026625655   111026819447   111027019776   111027201230  
111027393456   111027611707   111027805094   111027983989   111028155992  
111028348378   111028562578   111029008170 453550857   453865180   454096850  
454326877   111025845669   111026045055   111026234662   111026420029  
111026625688   111026819481   111027019844   111027201241   111027393513  
111027611741   111027805274   111027984003   111028156038   111028348413  
111028562635   111029008259 453551350   453865271   454096876   454326935  
111025845670   111026045684   111026234707   111026420041   111026625699  
111026819548   111027019866   111027201320   111027393636   111027611763  
111027805285   111027984014   111028156061   111028348457   111028562703  
111029008349 453551384   453865339   454096918   454326992   111025846110  
111026045718   111026234730   111026420108   111026625745   111026819560  
111027019901   111027201331   111027393928   111027611819   111027805296  
111027984069   111028156117   111028348479   111028562770   111029008518
453551418   453865362   454097023   454327040   111025846132   111026045741  
111026234763   111026420164   111026625958   111026819582   111027019956  
111027201342   111027393951   111027611842   111027805319   111027984081  
111028156151   111028348480   111028562905   111029008563 453551749   453865412
  454097049   454327065   111025846165   111026045864   111026234796  
111026420232   111026625992   111026819616   111027020015   111027201364  
111027393962   111027612629   111027805331   111027984104   111028156252  
111028348491   111028562916   111029009384 453551814   453865446   454097064  
454327180   111025846200   111026046135   111026234886   111026420287  
111026626005   111026819638   111027020048   111027201476   111027394020  
111027612641   111027805397   111027984148   111028156285   111028348525  
111028562961   111029009429 453551939   453865511   454097106   454327339  
111025846222   111026046416   111026234897   111026420322   111026626049  
111026819650   111027020149   111027201498   111027394165   111027612696  
111027805409   111027984159   111028156319   111028348828   111028562983  
111029009711 453552085   453865602   454097163   454327388   111025846233  
111026046517   111026234921   111026420333   111026626050   111026819661  
111027020194   111027201858   111027394176   111027612797   111027805421  
111027984216   111028156331   111028348862   111028562994   111029010027
453552119   453865701   454097213   454327495   111025846244   111026046539  
111026234932   111026420366   111026626106   111026819706   111027020385  
111027201904   111027394211   111027612809   111027805454   111027984227  
111028156353   111028348907   111028563029   111029010566 453552135   453865719
  454097254   454327545   111025846255   111026046540   111026234965  
111026420490   111026626117   111026819751   111027020464   111027201915  
111027394334   111027612832   111027805498   111027984238   111028156421  
111028349010   111028563366   111029010612 453552176   453865735   454097262  
454327669   111025846277   111026046573   111026235023   111026420636  
111026626140   111026819762   111027020510   111027201960   111027394693  
111027612843   111027805500   111027984249   111028156533   111028349043  
111028563399   111029010803 453552275   453865768   454097270   454327677  
111025846323   111026046607   111026235179   111026420681   111026626184  
111026819773   111027020532   111027202039   111027394839   111027612933  
111027805511   111027984250   111028156702   111028349054   111028563456  
111029010892 453552333   453865792   454097312   454327743   111025846334  
111026046674   111026235180   111026420692   111026626229   111026819784  
111027020543   111027202040   111027394895   111027613002   111027805667  
111027984384   111028156814   111028349144   111028563513   111029011051
453552507   453865834   454097387   454327792   111025846378   111026046685  
111026235281   111026420715   111026626230   111026819795   111027020576  
111027202062   111027394930   111027613316   111027805689   111027984441  
111028156825   111028349155   111028563917   111029011084 453552598   453865941
  454097452   454327883   111025846390   111026046742   111026235292  
111026421086   111026626241   111026819829   111027020598   111027202095  
111027394974   111027613349   111027806051   111027984463   111028157039  
111028349199   111028564288   111029011624 453552689   453866121   454097585  
454327974   111025846402   111026046753   111026235326   111026421143  
111026626320   111026819896   111027020611   111027202208   111027395076  
111027613361   111027806321   111027984496   111028157051   111028349223  
111028565201   111029012827 453552929   453866295   454097619   454327982  
111025846503   111026046797   111026235405   111026421277   111026626397  
111026819964   111027020712   111027202354   111027395133   111027613406  
111027806400   111027984553   111028157073   111028349267   111028565223  
111029012894 453552978   453866329   454097627   454328030   111025846558  
111026046810   111026235449   111026421334   111026626421   111026820001  
111027020723   111027202578   111027396796   111027613495   111027806466  
111027984621   111028157107   111028349313   111028565368   111029013110
453553141   453866345   454097643   454328097   111025846592   111026046821  
111026235562   111026421457   111026627556   111026820012   111027020745  
111027202668   111027396819   111027613518   111027806499   111027984665  
111028157118   111028349379   111028565380   111029014155 453553158   453866402
  454097650   454328352   111025846659   111026047596   111026235584  
111026421851   111026627657   111026820168   111027020778   111027202679  
111027396875   111027613529   111027806501   111027984687   111028157129  
111028349537   111028565425   111029014188 453553323   453866444   454097684  
454328451   111025846750   111026047620   111026235618   111026421996  
111026627826   111026820191   111027020789   111027202691   111027396976  
111027613552   111027806646   111027984698   111028157196   111028349548  
111028565481   111029014201 453553406   453866451   454097874   454328683  
111025846772   111026047653   111026235641   111026422021   111026627949  
111026820214   111027020790   111027202781   111027396987   111027613596  
111027806668   111027984700   111028157208   111028349605   111028565526  
111029015112 453553869   453866683   454097932   454328733   111025846783  
111026047675   111026235674   111026422111   111026627950   111026820225  
111027020868   111027202792   111027397078   111027613653   111027806714  
111027984711   111028157231   111028349728   111028565548   111029015617
453554032   453866709   454098096   454329160   111025846794   111026047743  
111026235696   111026422199   111026627961   111026820247   111027020914  
111027202826   111027397089   111027613675   111027806770   111027984812  
111028157297   111028349762   111028565649   111029015774 453554057   453866725
  454098112   454329178   111025846817   111026047765   111026235708  
111026422223   111026628007   111026820258   111027021016   111027202860  
111027397225   111027613686   111027806781   111027984823   111028157354  
111028349773   111028565694   111029015842 453554198   453866766   454098260  
454329251   111025846839   111026047776   111026236068   111026422504  
111026628030   111026820270   111027021050   111027202938   111027397258  
111027613710   111027806815   111027984845   111028157400   111028349852  
111028565830   111029015921 453554214   453866824   454098385   454329285  
111025846873   111026048373   111026236125   111026422515   111026628052  
111026820359   111027021409   111027202949   111027397269   111027613754  
111027806837   111027984867   111028157411   111028349874   111028565986  
111029016090 453554313   453866840   454098567   454329343   111025847874  
111026048384   111026236147   111026422548   111026628120   111026820360  
111027021601   111027202972   111027397315   111027614799   111027806871  
111027984890   111028157499   111028349919   111028566066   111029016102
453554669   453866857   454098831   454329590   111025847896   111026048429  
111026236248   111026423190   111026628142   111026820450   111027022174  
111027203142   111027397326   111027614845   111027806882   111027984902  
111028157501   111028349920   111028566145   111029016135 453554693   453866907
  454098880   454329665   111025847942   111026048430   111026236260  
111026423213   111026628153   111026820461   111027022275   111027203197  
111027397348   111027614913   111027806905   111027984913   111028158276  
111028349975   111028566291   111029016180 453554800   453866949   454098955  
454329749   111025847964   111026048474   111026236282   111026423257  
111026628243   111026820472   111027022411   111027203254   111027397360  
111027614924   111027807298   111027984946   111028158322   111028350045  
111028566303   111029016326 453555047   453866956   454099474   454329806  
111025847986   111026048946   111026236327   111026423280   111026628298  
111026820483   111027022680   111027203265   111027397450   111027614980  
111027807344   111027984979   111028158478   111028350067   111028566325  
111029016348 453555187   453867004   454099490   454329855   111025849326  
111026049789   111026236383   111026423291   111026628300   111026820540  
111027022691   111027203344   111027397595   111027615048   111027807412  
111027985004   111028158513   111028350090   111028566381   111029016483
453555195   453867129   454099599   454329954   111025849360   111026049824  
111026236417   111026423853   111026628311   111026820551   111027022792  
111027203366   111027397674   111027615273   111027807524   111027985408  
111028158524   111028350102   111028566471   111029016719 453555336   453867160
  454099623   454330044   111025849405   111026049936   111026236518  
111026423897   111026629941   111026820562   111027022826   111027203388  
111027397731   111027615284   111027807591   111027985442   111028158535  
111028350135   111028566909   111029016753 453555435   453867293   454099755  
454330077   111025849416   111026049947   111026237070   111026423921  
111026629996   111026820573   111027022848   111027203401   111027397944  
111027615295   111027807603   111027985453   111028158579   111028351912  
111028566954   111029017541 453555559   453867301   454099797   454330085  
111025849449   111026049981   111026237104   111026423998   111026630000  
111026820618   111027022905   111027203490   111027397955   111027615318  
111027807614   111027985464   111028158580   111028352160   111028567157  
111029017585 453555583   453867459   454099987   454330218   111025849450  
111026050039   111026237238   111026424045   111026630055   111026820630  
111027022916   111027203513   111027398068   111027615352   111027807894  
111027985510   111028158591   111028352171   111028567236   111029018047
453555674   453867590   454100090   454330374   111025849461   111026050208  
111026237250   111026424056   111026630088   111026820674   111027022938  
111027203524   111027398372   111027615374   111027807928   111027985600  
111028158669   111028352193   111028567348   111029019206 453555724   453867632
  454100322   454330440   111025849517   111026050220   111026237340  
111026424090   111026630099   111026820786   111027023052   111027203557  
111027398989   111027615408   111027808031   111027985633   111028159109  
111028352205   111028567742   111029019914 453556037   453867863   454100371  
454330465   111025849630   111026050253   111026237351   111026424157  
111026630167   111026821125   111027023063   111027203603   111027399564  
111027615431   111027808042   111027985688   111028159165   111028352216  
111028567753   111029019947 453556102   453867988   454100520   454330689  
111025849674   111026050321   111026237430   111026424179   111026630213  
111026821248   111027023096   111027203647   111027399609   111027615475  
111027808312   111027985701   111028159200   111028352249   111028567900  
111029020040 453556235   453868093   454100603   454330754   111025849731  
111026050343   111026237575   111026424225   111026630224   111026821259  
111027023120   111027203704   111027399610   111027615554   111027808334  
111027986117   111028159255   111028352250   111028568079   111029020567
453556250   453868119   454100694   454330945   111025849786   111026050354  
111026237610   111026424281   111026630268   111026821282   111027023175  
111027203726   111027399621   111027615576   111027808402   111027986128  
111028159266   111028352339   111028568114   111029020972 453556821   453868283
  454100744   454331059   111025849821   111026050365   111026237643  
111026424315   111026630336   111026821372   111027023197   111027203737  
111027399632   111027615598   111027808525   111027986140   111028159323  
111028352384   111028568147   111029020983 453556912   453868309   454100827  
454331166   111025849898   111026050398   111026237700   111026424337  
111026630370   111026821428   111027023209   111027203771   111027399665  
111027615666   111027808592   111027986151   111028159334   111028352395  
111028568484   111029021568 453556920   453868556   454100843   454331281  
111025849933   111026050400   111026237722   111026424382   111026630392  
111026821440   111027023265   111027203872   111027399687   111027615712  
111027809223   111027986162   111028159402   111028352418   111028568529  
111029021591 453557068   453868580   454100934   454331307   111025849944  
111026051007   111026237744   111026424393   111026630404   111026821451  
111027023355   111027203883   111027399913   111027615723   111027809234  
111027986207   111028159424   111028352621   111028568697   111029021759
453557167   453868663   454100991   454331489   111025849999   111026051030  
111026237755   111026424416   111026630426   111026821462   111027023377  
111027203917   111027399935   111027615756   111027809245   111027986218  
111028159435   111028352654   111028568709   111029021805 453557266   453868721
  454101015   454331513   111025850003   111026051041   111026237801  
111026424427   111026630471   111026821866   111027023456   111027204097  
111027399946   111027615802   111027809278   111027986229   111028159457  
111028352700   111028568877   111029022109 453557340   453868895   454101031  
454331547   111025850014   111026051108   111026237812   111026424449  
111026630505   111026821912   111027023502   111027204154   111027400163  
111027615813   111027809346   111027986241   111028159468   111028352711  
111028568934   111029022200 453557530   453868937   454101080   454331844  
111025850036   111026051164   111026237834   111026424483   111026630561  
111026821967   111027023546   111027204198   111027400196   111027615857  
111027809379   111027986263   111028159503   111028352878   111028568978  
111029023032 453557647   453868952   454101155   454331968   111025850159  
111026051311   111026237845   111026424506   111026630572   111026821978  
111027023669   111027204244   111027400297   111027615868   111027809380  
111027986285   111028159514   111028352890   111028568989   111029023694
453557712   453869539   454101163   454331984   111025850205   111026051322  
111026237856   111026424562   111026630594   111026822047   111027023748  
111027204288   111027400343   111027615879   111027809425   111027986780  
111028159963   111028352957   111028569205   111029023807 453557910   453869547
  454101247   454332016   111025850227   111026051771   111026237902  
111026425046   111026630640   111026822126   111027023760   111027204390  
111027400365   111027615947   111027809436   111027986836   111028159974  
111028353037   111028569238   111029023975 453557977   453869554   454101320  
454332024   111025850250   111026051805   111026237913   111026425114  
111026630695   111026822137   111027023771   111027204435   111027400411  
111027615958   111027809458   111027986870   111028160011   111028353059  
111028569249   111029024011 453558082   453869752   454101346   454332073  
111025850261   111026051827   111026237924   111026425125   111026630730  
111026822159   111027023782   111027204446   111027400488   111027616038  
111027809469   111027986892   111028161461   111028353071   111028569339  
111029024279 453558132   453869760   454101429   454332164   111025850294  
111026051838   111026237946   111026425158   111026630752   111026822160  
111027023861   111027204491   111027400590   111027616049   111027809492  
111027986937   111028161494   111028353116   111028569384   111029024381
453558140   453869836   454101486   454332230   111025850317   111026051849  
111026237957   111026425181   111026630819   111026822418   111027024075  
111027204503   111027400613   111027616050   111027809526   111027987006  
111028161506   111028353127   111028569508   111029024527 453558181   453870008
  454101601   454332271   111025850429   111026051883   111026237968  
111026425204   111026630820   111026822441   111027024097   111027204525  
111027400635   111027616353   111027809997   111027987039   111028161539  
111028353778   111028569799   111029024987 453558421   453870123   454101650  
454332347   111025850452   111026051894   111026238004   111026425215  
111026630897   111026822474   111027024110   111027204581   111027400668  
111027616397   111027810012   111027987073   111028161573   111028353846  
111028569823   111029024998 453558652   453870206   454101775   454332446  
111025850463   111026051906   111026238015   111026425349   111026630943  
111026822519   111027024187   111027204637   111027400679   111027616432  
111027810045   111027987084   111028161584   111028353880   111028569878  
111029025078 453558884   453870305   454101791   454332495   111025850508  
111026052019   111026238037   111026425372   111026630998   111026822520  
111027024200   111027204659   111027400736   111027616500   111027810056  
111027987174   111028161607   111028354263   111028569913   111029025720
453558926   453870370   454101858   454332545   111025850519   111026052031  
111026238059   111026425394   111026631056   111026822542   111027024222  
111027204693   111027400758   111027616544   111027810067   111027987185  
111028161674   111028354274   111028570139   111029025731 453559114   453870412
  454102005   454332610   111025851532   111026052053   111026238093  
111026425440   111026631067   111026822609   111027024604   111027204705  
111027400804   111027616588   111027810089   111027987196   111028161742  
111028354285   111028570151   111029025797 453559387   453870511   454102138  
454332685   111025851576   111026052109   111026238172   111026425518  
111026631078   111026822643   111027025560   111027204749   111027400859  
111027616599   111027810113   111027987297   111028161753   111028354308  
111028570184   111029025809 453559494   453870545   454102278   454332719  
111025851622   111026052110   111026238217   111026425541   111026631090  
111026822654   111027025616   111027204772   111027401579   111027616601  
111027810146   111027987602   111028161775   111028354319   111028570207  
111029025865 453559833   453870727   454102393   454332727   111025851688  
111026052143   111026238228   111026425552   111026631102   111026822676  
111027025627   111027204907   111027401704   111027616612   111027810191  
111027987691   111028161797   111028354421   111028570218   111029025933
453559866   453870800   454102419   454332743   111025851701   111026052154  
111026239634   111026425574   111026631113   111026822687   111027025672  
111027204930   111027401715   111027616634   111027810203   111027987703  
111028161832   111028354432   111028570252   111029026013 453559874   453870875
  454102476   454332768   111025851846   111026052165   111026239746  
111026426328   111026631146   111026822698   111027025694   111027204985  
111027401748   111027616645   111027810258   111027987714   111028161843  
111028355534   111028570263   111029026226 453559932   453870941   454102542  
454332776   111025851857   111026052277   111026239892   111026426340  
111026631157   111026822700   111027025706   111027205166   111027401760  
111027618119   111027810269   111027988399   111028161854   111028355545  
111028570364   111029026372 453559981   453870982   454102591   454332834  
111025851880   111026052299   111026239904   111026426407   111026631168  
111026822711   111027025717   111027205661   111027401827   111027618131  
111027810281   111027988401   111028161865   111028355589   111028570500  
111029026440 453560112   453871030   454102625   454332941   111025851914  
111026052301   111026239915   111026426418   111026631269   111026822902  
111027025740   111027206842   111027401838   111027618142   111027810315  
111027988445   111028161922   111028355590   111028570588   111029027351
453560351   453871113   454102674   454332958   111025851947   111026053267  
111026240007   111026426575   111026631292   111026822968   111027025751  
111027206853   111027401850   111027618153   111027810797   111027988489  
111028161977   111028355635   111028570623   111029028206

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453560443   453871196   454102732   454332990   111025851958   111026053290  
111026240018   111026426609   111026631304   111026822980   111027025852  
111027206954   111027401861   111027618186   111027810810   111027988579  
111028162024   111028355725   111028570724   111029028284 453560484   453871287
  454102823   454333097   111025851969   111026053324   111026240210  
111026426621   111026631315   111026823475   111027025863   111027206987  
111027401906   111027618210   111027810821   111027988580   111028162035  
111028355747   111028570982   111029028442 453560708   453871378   454102864  
454333170   111025851981   111026053403   111026240232   111026426890  
111026631337   111026823554   111027025885   111027206998   111027401951  
111027618221   111027810865   111027988603   111028162114   111028355826  
111028570993   111029028600 453560765   453871410   454102872   454333303  
111025852038   111026053425   111026240377   111026426902   111026631416  
111026823611   111027026134   111027207168   111027402075   111027618300  
111027810876   111027988614   111028162204   111028355860   111028571130  
111029028622 453560864   453871535   454102880   454333360   111025852050  
111026053469   111026240401   111026426913   111026631427   111026824117  
111027026189   111027207191   111027402097   111027618311   111027810933  
111027988625   111028162237   111028356153   111028571220   111029028790
453560963   453871543   454102963   454333469   111025852083   111026053548  
111026241941   111026427004   111026631449   111026824139   111027026279  
111027207236   111027402110   111027618647   111027810966   111027988658  
111028162349   111028356221   111028571567   111029028802 453560989   453871949
  454103052   454333576   111025852106   111026053728   111026241963  
111026427105   111026631461   111026824184   111027026459   111027207269  
111027402176   111027618658   111027810977   111027988681   111028162394  
111028356287   111028571815   111029028835 453561037   453872269   454103177  
454333592   111025852195   111026053740   111026242009   111026427116  
111026633047   111026824241   111027026482   111027207281   111027402222  
111027618681   111027810999   111027988704   111028162451   111028356366  
111028571826   111029029038 453561250   453872343   454103193   454333618  
111025852218   111026053751   111026242010   111026427138   111026633069  
111026824263   111027026594   111027207315   111027402288   111027618737  
111027811024   111027988883   111028162473   111028356377   111028572108  
111029029050 453561367   453872368   454103318   454333691   111025852229  
111026053773   111026242065   111026427262   111026633081   111026824296  
111027026606   111027207360   111027402299   111027618760   111027811046  
111027988928   111028162484   111028356423   111028572131   111029029285
453561482   453872400   454103466   454333741   111025853017   111026053818  
111026242076   111026427329   111026633137   111026824319   111027026640  
111027207427   111027402312   111027618793   111027811080   111027988951  
111028162529   111028356546   111028572692   111029029566 453561854   453872715
  454103516   454333865   111025853354   111026053852   111026242098  
111026427363   111026633227   111026824353   111027026718   111027207843  
111027402345   111027618850   111027811103   111027988962   111028162653  
111028356557   111028572704   111029029588 453561938   453872806   454103524  
454333915   111025853398   111026053942   111026242111   111026427420  
111026633261   111026824421   111027026730   111027207854   111027402389  
111027618883   111027811169   111027989031   111028162710   111028356580  
111028572737   111029029634 453561953   453872913   454103557   454334103  
111025853411   111026053953   111026242122   111026427497   111026633328  
111026824432   111027026774   111027207898   111027402435   111027618917  
111027811192   111027989053   111028162765   111028356625   111028572872  
111029029960 453561987   453872954   454103581   454334186   111025853444  
111026053964   111026242166   111026427509   111026633339   111026824476  
111027026785   111027207900   111027402446   111027618928   111027811215  
111027989132   111028162787   111028356636   111028572883   111029030063
453562167   453873259   454103623   454334301   111025853455   111026054921  
111026242177   111026427521   111026633373   111026824500   111027026820  
111027207944   111027402581   111027618940   111027811226   111027989143  
111028162811   111028356715   111028572951   111029031626 453562258   453873291
  454103755   454334376   111025853523   111026054943   111026242245  
111026427532   111026633384   111026824544   111027026875   111027208024  
111027402659   111027618962   111027811237   111027989198   111028162923  
111028356771   111028573008   111029031817 453562704   453873432   454103763  
454334459   111025853545   111026054976   111026242289   111026428588  
111026633407   111026824588   111027026943   111027208046   111027402738  
111027618984   111027811248   111027989244   111028162934   111028356782  
111028573053   111029032054 453562712   453873481   454103797   454334541  
111025854210   111026054998   111026242324   111026428599   111026633418  
111026824623   111027026954   111027208103   111027402783   111027619008  
111027811282   111027989299   111028162956   111028356793   111028573064  
111029032087 453563033   453873606   454103854   454334723   111025854265  
111026055023   111026242357   111026428678   111026633429   111026824667  
111027027001   111027208136   111027403818   111027619031   111027811833  
111027989390   111028162989   111028356838   111028573086   111029032223
453563322   453873648   454103938   454334814   111025854300   111026055045  
111026242403   111026428689   111026633441   111026824689   111027027012  
111027208158   111027403829   111027619053   111027811866   111027989402  
111028163036   111028356861   111028573176   111029032414 453563439   453873663
  454104027   454334830   111025854388   111026055113   111026242571  
111026428836   111026633463   111026824768   111027027067   111027208169  
111027403830   111027619143   111027811877   111027989413   111028163047  
111028356872   111028573222   111029033606 453563603   453873713   454104266  
454334863   111025854704   111026055146   111026242582   111026428971  
111026633508   111026824825   111027027090   111027208237   111027403874  
111027619154   111027811888   111027989468   111028163104   111028356940  
111028573299   111029033628 453563694   453873903   454104324   454335076  
111025855211   111026055168   111026242616   111026429006   111026633542  
111026824870   111027027180   111027208259   111027403908   111027619176  
111027811899   111027989480   111028163160   111028357008   111028573356  
111029033673 453563710   453873994   454104415   454335126   111025855266  
111026055191   111026242694   111026429499   111026633586   111026824937  
111027027191   111027208451   111027403942   111027619233   111027811901  
111027989491   111028163171   111028357020   111028574380   111029034012
453564072   453874042   454104423   454335191   111025855288   111026055203  
111026242728   111026429534   111026633609   111026825040   111027027203  
111027208462   111027403964   111027619266   111027811923   111027989514  
111028163227   111028357031   111028574414   111029034023 453564114   453874059
  454104548   454335530   111025855301   111026055225   111026242739  
111026429545   111026634082   111026825051   111027027214   111027208608  
111027404011   111027619288   111027811934   111027989525   111028163249  
111028357110   111028574447   111029034102 453564247   453874117   454104639  
454335662   111025855312   111026055236   111026242784   111026429567  
111026634105   111026825062   111027027225   111027208642   111027404077  
111027619312   111027812261   111027989547   111028163272   111028357154  
111028574919   111029034124 453564833   453874216   454104654   454335738  
111025855806   111026055292   111026242863   111026429578   111026634116  
111026825095   111027027304   111027208653   111027404088   111027619334  
111027812272   111027989592   111028163294   111028357176   111028575112  
111029034630 453564924   453874273   454104712   454335902   111025855884  
111026055337   111026242885   111026429657   111026634138   111026825185  
111027027326   111027208664   111027404213   111027619345   111027812283  
111027989615   111028163351   111028357222   111028575167   111029034696
453565020   453874331   454104894   454336116   111025855895   111026055359  
111026242919   111026430233   111026634149   111026825297   111027027337  
111027208675   111027404224   111027619356   111027812384   111027989648  
111028163700   111028357288   111028575538   111029034764 453565145   453874463
  454104910   454336421   111025855907   111026055360   111026243000  
111026430266   111026634161   111026825310   111027027359   111027208686  
111027404235   111027619446   111027812395   111027989660   111028163755  
111028357312   111028575808   111029034775 453565277   453874539   454105255  
454336736   111025855963   111026055371   111026243011   111026430288  
111026634183   111026825365   111027027405   111027208709   111027404257  
111027619457   111027812441   111027989750   111028163834   111028357402  
111028575976   111029035686 453565673   453874661   454105693   454336751  
111025856032   111026055382   111026243022   111026430345   111026634228  
111026825376   111027027540   111027208743   111027404358   111027619491  
111027812452   111027989783   111028163878   111028358278   111028576089  
111029035721 453565699   453874810   454105784   454336942   111025856054  
111026055393   111026244685   111026430389   111026634251   111026825433  
111027027562   111027208923   111027404932   111027620549   111027812463  
111027989839   111028163957   111028358403   111028576180   111029035967
453565863   453874851   454105909   454337049   111025856076   111026055405  
111026244731   111026430390   111026634262   111026825444   111027027584  
111027208967   111027404987   111027620550   111027812508   111027989907  
111028164071   111028358414   111028576269   111029036058 453566044   453874943
  454106006   454337163   111025856087   111026055438   111026244786  
111026430503   111026634475   111026825466   111027027607   111027209025  
111027404998   111027620561   111027812531   111027989941   111028164082  
111028359099   111028576281   111029036081 453566218   453875080   454106014  
454337270   111025856122   111026055450   111026244854   111026430772  
111026634486   111026825578   111027027630   111027209036   111027405034  
111027620583   111027812542   111027989952   111028164150   111028359112  
111028576292   111029036272 453566226   453875106   454106147   454337288  
111025856155   111026055494   111026244865   111026430783   111026634510  
111026825589   111027027809   111027209205   111027405090   111027620594  
111027812597   111027989963   111028164172   111028359156   111028576449  
111029036519 453566614   453875262   454106311   454337320   111025856166  
111026055517   111026244887   111026431548   111026634521   111026825590  
111027027843   111027209216   111027405157   111027620639   111027812609  
111027990011   111028164194   111028359189   111028576483   111029037071
453566663   453875379   454106337   454337460   111025856177   111026055551  
111026244911   111026431605   111026635184   111026825602   111027027876  
111027209227   111027405629   111027620842   111027812610   111027990022  
111028164217   111028359202   111028577361   111029037789 453566804   453875403
  454106428   454337627   111025856245   111026055573   111026244944  
111026431616   111026635599   111026826591   111027028372   111027209306  
111027405641   111027620886   111027812632   111027990460   111028164240  
111028359268   111028577901   111029037813 453566846   453875452   454106485  
454337643   111025856313   111026055843   111026245024   111026431706  
111026635702   111026826625   111027028406   111027209340   111027405720  
111027620897   111027812643   111027990493   111028164352   111028359279  
111028577945   111029037857 453566952   453875460   454106527   454337676  
111025857392   111026055854   111026245080   111026431739   111026635780  
111026826658   111027028439   111027209395   111027405742   111027620921  
111027812654   111027990516   111028164374   111028359280   111028578025  
111029038779 453567034   453875486   454106600   454337791   111025857909  
111026055876   111026245114   111026431751   111026635803   111026826681  
111027028440   111027209418   111027405775   111027620943   111027812687  
111027990594   111028165151   111028359358   111028578115   111029039040
453567331   453875734   454106618   454337825   111025857954   111026055898  
111026245125   111026431762   111026635814   111026826692   111027028473  
111027209452   111027405810   111027620976   111027812700   111027990651  
111028165173   111028359370   111028578272   111029039107 453567562   453875817
  454106808   454337841   111025858135   111026055900   111026245316  
111026431773   111026635892   111026826726   111027028642   111027209834  
111027405854   111027620987   111027812711   111027990662   111028165296  
111028359381   111028578328   111029039433 453567836   453875825   454106998  
454337882   111025858450   111026055977   111026245327   111026431795  
111026635915   111026826759   111027028664   111027209889   111027405933  
111027621001   111027812733   111027990707   111028165319   111028359415  
111028578339   111029039523 453568180   453875932   454107210   454337973  
111025858472   111026055988   111026245350   111026432268   111026635971  
111026826805   111027028697   111027209890   111027405977   111027621034  
111027812744   111027991506   111028165320   111028359459   111028578384  
111029039534 453568313   453875999   454107434   454338013   111025858629  
111026056002   111026245372   111026432325   111026636039   111026826827  
111027028743   111027209980   111027406079   111027621089   111027812755  
111027991540   111028165331   111028359471   111028578395   111029039725
453568362   453876187   454107491   454338302   111025858685   111026056035  
111026245406   111026432358   111026636107   111026826849   111027028765  
111027210083   111027406103   111027621797   111027812801   111027991573  
111028165375   111028359527   111028578452   111029039860 453568438   453876211
  454107517   454338351   111025858809   111026056046   111026245596  
111026432369   111026636129   111026826861   111027028800   111027210117  
111027406125   111027621809   111027812823   111027991629   111028165397  
111028359639   111028578485   111029039905 453568644   453876286   454107715  
454338567   111025858821   111026056068   111026245642   111026432370  
111026636174   111026826906   111027028822   111027210162   111027406260  
111027621810   111027812867   111027991641   111028165432   111028359774  
111028578564   111029040143 453568701   453876294   454107822   454338591  
111025858865   111026056080   111026245697   111026432381   111026636185  
111026826917   111027028833   111027210195   111027406271   111027621821  
111027812878   111027991696   111028165454   111028359785   111028578889  
111029040165 453568784   453876369   454108010   454338807   111025858887  
111026056103   111026245710   111026432404   111026636208   111026826940  
111027028855   111027210207   111027406282   111027621876   111027812913  
111027991719   111028165476   111028359875   111028579060   111029040222
453568958   453876427   454108077   454338872   111025858922   111026056158  
111026245877   111026432415   111026636219   111026826951   111027028888  
111027210218   111027406327   111027621898   111027812979   111027991731  
111028165511   111028360507   111028579127   111029041076 453569014   453876492
  454108143   454338914   111025858955   111026056293   111026245901  
111026432459   111026636220   111026826995   111027029069   111027210274  
111027406383   111027621922   111027812991   111027991832   111028165599  
111028360518   111028579150   111029042358 453569204   453876575   454108184  
454339011   111025858977   111026056316   111026245990   111026432550  
111026636253   111026827356   111027029104   111027210320   111027406462  
111027621933   111027813015   111027991865   111028165601   111028360529  
111028579161   111029042527 453569295   453876609   454108267   454339037  
111025859035   111026056338   111026246003   111026432583   111026636275  
111026827389   111027029148   111027210331   111027406495   111027621944  
111027813037   111027991900   111028165612   111028360563   111028579330  
111029042718 453569337   453876740   454108424   454339110   111025859046  
111026057137   111026247116   111026432639   111026636332   111026827390  
111027029159   111027210386   111027406529   111027621966   111027813093  
111027991933   111028165623   111028360642   111028579396   111029042819
453569592   453876856   454108440   454339169   111025859057   111026057249  
111026247150   111026432651   111026636387   111026827424   111027029182  
111027210432   111027406530   111027621977   111027813116   111027991944  
111028165645   111028360653   111028579576   111029042864 453569717   453876864
  454108465   454339375   111025859079   111026057283   111026247161  
111026432662   111026636499   111026827480   111027029193   111027210454  
111027406596   111027622035   111027813127   111027991955   111028166028  
111028360754   111028579677   111029042932 453569733   453876948   454108556  
454339466   111025859136   111026057328   111026247228   111026432673  
111026636545   111026827491   111027029238   111027211556   111027406619  
111027622080   111027813419   111027991966   111028166039   111028360776  
111028579745   111029043203 453569741   453877029   454108564   454339599  
111025859215   111026057339   111026247273   111026432741   111026636646  
111026827503   111027029261   111027211602   111027406697   111027622103  
111027813464   111027992024   111028166051   111028360798   111028579789  
111029043270 453569790   453877284   454108598   454339615   111025859237  
111026057362   111026247374   111026432752   111026636792   111026827525  
111027029272   111027211613   111027406709   111027622192   111027813475  
111027992035   111028166073   111028360811   111028579879   111029043506
453569816   453877490   454108747   454339706   111025859248   111026057384  
111026248094   111026432763   111026637164   111026827558   111027029306  
111027211769   111027406710   111027622417   111027813510   111027992091  
111028166118   111028360877   111028580523   111029043696 453569923   453877722
  454108978   454339771   111025859259   111026057395   111026248106  
111026432796   111026637186   111026827570   111027029351   111027211815  
111027406754   111027622462   111027813565   111027992125   111028166433  
111028360912   111028580567   111029043731 453570046   453877920   454109059  
454339805   111025859271   111026057441   111026248139   111026432819  
111026637209   111026827581   111027029384   111027211826   111027406765  
111027622529   111027813576   111027992136   111028166455   111028360934  
111028580613   111029043742 453570053   453877987   454109125   454339904  
111025859316   111026057463   111026248140   111026434192   111026637221  
111026827592   111027029407   111027211837   111027406776   111027622596  
111027813600   111027992192   111028166523   111028360967   111028580679  
111029043900 453570269   453878001   454109216   454340019   111025859338  
111026057508   111026248173   111026434215   111026637232   111026827671  
111027029430   111027211882   111027406787   111027622642   111027813611  
111027992204   111028166534   111028361058   111028580691   111029043911
453570277   453878209   454109331   454340043   111025859349   111026057575  
111026248195   111026434271   111026637265   111026827750   111027029508  
111027211927   111027406822   111027622710   111027813622   111027992215  
111028166556   111028361441   111028581423   111029045643 453570384   453878233
  454109422   454340159   111025859350   111026057586   111026248218  
111026434282   111026637276   111026827761   111027029643   111027212580  
111027406844   111027622743   111027813699   111027992260   111028166613  
111028361452   111028581524   111029046734 453570467   453878506   454109455  
454340167   111025859394   111026057609   111026248252   111026434293  
111026637298   111026827839   111027029665   111027212591   111027406866  
111027622776   111027813756   111027992338   111028166657   111028361463  
111028581557   111029047173 453570517   453878522   454109653   454340209  
111025859484   111026057632   111026248342   111026434361   111026637300  
111026827873   111027029676   111027212603   111027406899   111027622811  
111027813802   111027992383   111028166680   111028361834   111028581625  
111029047364 453570731   453878696   454109661   454340233   111025859507  
111026057676   111026248926   111026434372   111026637355   111026827884  
111027029698   111027212647   111027407137   111027622822   111027813835  
111027992439   111028166691   111028361878   111028581726   111029047397
453570830   453878811   454109786   454340282   111025859518   111026057687  
111026248948   111026434428   111026637388   111026828773   111027029711  
111027212669   111027407542   111027623126   111027813868   111027992495  
111028166725   111028361890   111028582097   111029047577 453570848   453878894
  454110131   454340415   111025859574   111026057700   111026248960  
111026434439   111026637399   111026828829   111027029777   111027212726  
111027407700   111027623294   111027813879   111027992529   111028166736  
111028361979   111028582323   111029047713 453571085   453878944   454110198  
454340431   111025859787   111026057711   111026248971   111026434473  
111026637489   111026828841   111027029788   111027212872   111027407711  
111027623317   111027813925   111027992541   111028166769   111028361991  
111028582345   111029048017 453571515   453878951   454110271   454340472  
111025860004   111026057722   111026249017   111026434507   111026637502  
111026828852   111027029799   111027212894   111027407744   111027623328  
111027813970   111027992563   111028166781   111028362037   111028582356  
111029048040 453571531   453879421   454110297   454340704   111025860071  
111026057733   111026249028   111026434530   111026637535   111026828874  
111027029845   111027212928   111027408284   111027623339   111027813981  
111027992574   111028166792   111028362060   111028582480   111029048174
453571705   453879488   454110370   454340761   111025860082   111026057946  
111026249039   111026434563   111026637546   111026828931   111027029867  
111027212939   111027408329   111027623362   111027813992   111027993362  
111028166804   111028362105   111028582569   111029049557

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453571911   453879629   454110438   454340886   111025860105   111026057991  
111026249062   111026434675   111026637748   111026828964   111027030072  
111027212962   111027408419   111027623373   111027814016   111027993373  
111028166826   111028362453   111028582581   111029049849 453571960   453879710
  454110487   454340910   111025860138   111026058026   111026249095  
111026434697   111026637782   111026829077   111027030106   111027212984  
111027408442   111027623429   111027814140   111027993395   111028166860  
111028362509   111028582637   111029049951 453571986   453879850   454110594  
454340993   111025860149   111026058037   111026249118   111026434721  
111026637816   111026829088   111027030162   111027213031   111027408453  
111027623441   111027814229   111027993407   111028167300   111028362600  
111028582738   111029050357 453572141   453879942   454110602   454341082  
111025860161   111026058048   111026249220   111026434732   111026637827  
111026829123   111027030173   111027213110   111027409162   111027623452  
111027814241   111027993430   111028167311   111028362622   111028583032  
111029050504 453572372   453880197   454110636   454341173   111025860183  
111026058127   111026249242   111026434754   111026637849   111026829156  
111027031107   111027214100   111027409241   111027623519   111027814285  
111027993485   111028167344   111028362677   111028584448   111029050548
453572570   453880270   454110701   454341249   111025860206   111026058150  
111026249264   111026434787   111026637883   111026829178   111027031163  
111027214144   111027409252   111027623610   111027814308   111027993520  
111028167355   111028362958   111028584459   111029051033 453572679   453880312
  454110909   454341280   111025860240   111026058273   111026249297  
111026434855   111026637939   111026829202   111027031196   111027214245  
111027409320   111027623632   111027814320   111027993542   111028167366  
111028363083   111028584505   111029051077 453572836   453880411   454110925  
454341397   111025860262   111026058284   111026249309   111026434899  
111026637940   111026829224   111027031309   111027214368   111027409342  
111027623700   111027814386   111027993575   111028167388   111028363386  
111028584594   111029051088 453572877   453880510   454111279   454341496  
111025860295   111026058330   111026249321   111026435036   111026638020  
111026829268   111027031310   111027214458   111027409364   111027623711  
111027814814   111027993597   111028167399   111028363465   111028584617  
111029051123 453572927   453880544   454111345   454341579   111025860318  
111026058341   111026249354   111026435058   111026638053   111026829291  
111027031376   111027214469   111027409465   111027623733   111027814825  
111027993610   111028167401   111028363511   111028584808   111029051415
453572943   453880858   454111469   454341611   111025860914   111026058363  
111026249387   111026435081   111026638075   111026829347   111027031400  
111027214537   111027409498   111027623744   111027814869   111027993621  
111028167434   111028363533   111028584820   111029051954 453573073   453880874
  454111519   454341694   111025860925   111026058374   111026249411  
111026435137   111026638097   111026829370   111027031488   111027216045  
111027409500   111027623777   111027814881   111027993654   111028167467  
111028363634   111028585775   111029052258 453573099   453880924   454111683  
454341751   111025860936   111026058396   111026249433   111026435205  
111026638110   111026829460   111027031501   111027216113   111027409881  
111027623799   111027814959   111027993665   111028167580   111028363678  
111028585786   111029052269 453573180   453881252   454112038   454341876  
111025860981   111026058497   111026249444   111026435294   111026638132  
111026829471   111027031545   111027216180   111027409904   111027623812  
111027814982   111027993687   111028167614   111028363814   111028585988  
111029052742 453573206   453881336   454112079   454342072   111025861106  
111026058510   111026249466   111026435317   111026638323   111026829482  
111027031589   111027216214   111027409948   111027623889   111027815006  
111027993711   111028167681   111028363892   111028586192   111029052821
453573396   453881369   454112103   454342296   111025861128   111026058576  
111026249512   111026435362   111026638446   111026829516   111027031635  
111027216236   111027410074   111027624677   111027815163   111027993722  
111028167692   111028363904   111028586642   111029052854 453573487   453881443
  454112202   454342338   111025861207   111026058587   111026249534  
111026435441   111026638457   111026829538   111027031680   111027216269  
111027410119   111027624699   111027815310   111027993777   111028167715  
111028363926   111028586675   111029053035 453573511   453881567   454112244  
454342387   111025861229   111026058598   111026249545   111026435508  
111026638468   111026829549   111027031714   111027216281   111027410120  
111027624723   111027815387   111027993788   111028167748   111028364017  
111028586686   111029053181 453573693   453881682   454112384   454342395  
111025861263   111026058611   111026249725   111026435519   111026638503  
111026829561   111027031770   111027216315   111027410131   111027624745  
111027815398   111027993801   111028167838   111028364073   111028586888  
111029053518 453573735   453881740   454112426   454342445   111025861296  
111026058655   111026249860   111026435531   111026638525   111026829572  
111027031792   111027216337   111027410153   111027624790   111027815477  
111027993845   111028167849   111028364084   111028586989   111029053574
453574014   453882102   454112491   454342460   111025861353   111026058712  
111026249905   111026435542   111026638536   111026829695   111027032007  
111027216359   111027410175   111027624879   111027815501   111027993913  
111028167861   111028364107   111028587058   111029053596 453574154   453882441
  454112608   454342486   111025861724   111026058723   111026249927  
111026435564   111026638547   111026829808   111027032096   111027216449  
111027410186   111027624947   111027815512   111027993980   111028167883  
111028364129   111028587182   111029053697 453574188   453882508   454112616  
454342742   111025861803   111026058745   111026249949   111026435609  
111026638569   111026829875   111027032276   111027216450   111027410221  
111027624970   111027815534   111027993991   111028167917   111028364130  
111028587261   111029053709 453574402   453882573   454112699   454342759  
111025861869   111026058767   111026249972   111026435632   111026638581  
111026829932   111027032311   111027216461   111027410232   111027624992  
111027815545   111027994026   111028167984   111028364141   111028587294  
111029053912 453574675   453882714   454112822   454342924   111025861937  
111026059320   111026250008   111026435654   111026638604   111026829943  
111027032366   111027216517   111027410243   111027625005   111027815567  
111027994059   111028168020   111028364185   111028587306   111029053945
453574741   453882748   454112863   454343070   111025861959   111026059331  
111026250031   111026435665   111026639010   111026829976   111027032388  
111027216630   111027410254   111027625027   111027815590   111027994071  
111028168334   111028365030   111028587496   111029054441 453574774   453882847
  454112996   454343096   111025861993   111026059364   111026250064  
111026435687   111026639098   111026830338   111027032423   111027216663  
111027410276   111027625072   111027815602   111027994082   111028168435  
111028365131   111028587597   111029055767 453574923   453882896   454113010  
454343153   111025862028   111026059375   111026250143   111026435698  
111026639100   111026830361   111027032445   111027216685   111027410298  
111027625184   111027815624   111027994161   111028168468   111028365580  
111028587733   111029055813 453574964   453882995   454113101   454343393  
111025862040   111026059386   111026250154   111026435711   111026639133  
111026830383   111027032456   111027216720   111027410300   111027625195  
111027815635   111027994251   111028168514   111028365838   111028587744  
111029056128 453575094   453883142   454113176   454343419   111025862107  
111026059397   111026250233   111026435733   111026639177   111026830428  
111027032467   111027216742   111027410322   111027625241   111027815646  
111027994284   111028168705   111028366312   111028587878   111029056230
453575417   453883167   454113226   454343450   111025862129   111026059410  
111026250244   111026435744   111026639201   111026830451   111027032490  
111027216832   111027410344   111027625274   111027815657   111027994295  
111028168761   111028366637   111028587924   111029057163 453575524   453883431
  454113382   454343484   111025862387   111026059498   111026250479  
111026435755   111026639324   111026831014   111027032579   111027216876  
111027410366   111027625296   111027815679   111027994330   111028168794  
111028367032   111028587957   111029057310 453575623   453883449   454113465  
454343583   111025862433   111026059522   111026250514   111026435812  
111026639346   111026831025   111027032580   111027216911   111027410423  
111027625308   111027815680   111027995476   111028168839   111028367087  
111028587979   111029057646 453576050   453883530   454113663   454343591  
111025862444   111026059533   111026250615   111026435867   111026639357  
111026831047   111027032603   111027217226   111027411053   111027625320  
111027816074   111027995498   111028168862   111028367346   111028587991  
111029059255 453576159   453883720   454113697   454343666   111025862501  
111026059577   111026250794   111026435913   111026640270   111026831058  
111027032614   111027217327   111027411301   111027625331   111027816265  
111027995500   111028168873   111028367368   111028588004   111029060875
453576324   453883944   454113762   454343757   111025862523   111026059634  
111026250806   111026435935   111026640337   111026831069   111027032625  
111027217361   111027411378   111027625353   111027816276   111027995544  
111028168985   111028367403   111028588015   111029060954 453576332   453883951
  454114067   454343823   111025862567   111026059645   111026250817  
111026435968   111026640359   111026831070   111027032715   111027217406  
111027411389   111027625443   111027816287   111027995555   111028168996  
111028367964   111028588048   111029061012 453576373   453883969   454114281  
454343906   111025862589   111026059667   111026250828   111026435979  
111026640360   111026831104   111027032737   111027217428   111027411929  
111027625500   111027816298   111027995599   111028169009   111028368044  
111028588093   111029061191 453576712   453884009   454114331   454343971  
111025862602   111026059678   111026250839   111026436004   111026640427  
111026831126   111027032760   111027217518   111027411952   111027625522  
111027816300   111027995779   111028169021   111028368336   111028589836  
111029061843 453576878   453884058   454114422   454344169   111025862624  
111026059724   111026250840   111026436082   111026640472   111026831160  
111027032861   111027217530   111027412245   111027625555   111027816322  
111027995780   111028169043   111028368347   111028589892   111029061922
453576985   453884066   454114471   454344185   111025862646   111026059735  
111026250851   111026436105   111026640911   111026831272   111027032894  
111027217619   111027412256   111027625577   111027816366   111027995791  
111028169087   111028368369   111028590096   111029062192 453577041   453884074
  454114588   454344235   111025862680   111026059768   111026250862  
111026436127   111026640933   111026831283   111027032928   111027217675  
111027412290   111027625601   111027816423   111027995803   111028169098  
111028368426   111028590344   111029062608 453577298   453884124   454114711  
454344250   111025862804   111026059814   111026250873   111026437218  
111026640966   111026831339   111027032939   111027218687   111027412346  
111027625690   111027816445   111027995869   111028169100   111028368505  
111028590399   111029062620 453577439   453884132   454114778   454344292  
111025862815   111026059825   111026251065   111026437308   111026640999  
111026831351   111027033705   111027218711   111027412425   111027625713  
111027816467   111027995937   111028169122   111028368516   111028590489  
111029062631 453577538   453884215   454115080   454344425   111025862859  
111026059847   111026251155   111026437780   111026641013   111026831384  
111027034616   111027219251   111027412436   111027625724   111027816478  
111027995948   111028169133   111028369102   111028590579   111029062721
453577660   453884389   454115163   454344433   111025862882   111026060490  
111026251166   111026437814   111026641080   111026831395   111027034627  
111027219262   111027412492   111027625746   111027816489   111027996051  
111028169188   111028369113   111028590670   111029062934 453577785   453884405
  454115189   454344540   111025862905   111026060557   111026251199  
111026437836   111026641204   111026831429   111027034672   111027219295  
111027412504   111027625803   111027816513   111027996062   111028169290  
111028369135   111028591378   111029063003 453577959   453884439   454115247  
454344573   111025862938   111026060872   111026251267   111026437847  
111026641462   111026831474   111027034683   111027219352   111027413640  
111027625870   111027816524   111027996095   111028169302   111028369191  
111028591413   111029064509 453578023   453884470   454115270   454344656  
111025862949   111026060917   111026251290   111026437869   111026641473  
111026831496   111027034717   111027219868   111027413695   111027625881  
111027816557   111027996152   111028169346   111028369203   111028591480  
111029064655 453578031   453885188   454115577   454344714   111025862961  
111026060928   111026251379   111026437937   111026641495   111026831508  
111027034728   111027219880   111027413718   111027625915   111027816568  
111027996174   111028169357   111028369247   111028591525   111029065050
453578056   453885238   454115650   454344771   111025862983   111026060939  
111026251447   111026438017   111026641530   111026831621   111027034739  
111027219914   111027413729   111027625926   111027816579   111027996219  
111028169379   111028369258   111028591761   111029065083 453578403   453885345
  454115833   454345190   111025863108   111026060951   111026251458  
111026438051   111026641541   111026831654   111027034751   111027220017  
111027413763   111027625982   111027817008   111027996220   111028169380  
111028369270   111028591783   111029065476 453578536   453885402   454115858  
454345216   111025863120   111026060984   111026251469   111026438107  
111026641563   111026831665   111027034762   111027220051   111027413864  
111027627287   111027817031   111027996309   111028169391   111028369304  
111028591828   111029067333 453578551   453885493   454115866   454345281  
111025863175   111026061020   111026251481   111026438130   111026641574  
111026831687   111027034829   111027220062   111027413886   111027627333  
111027817042   111027996433   111028169403   111028369326   111028591851  
111029067670 453578635   453885626   454115965   454345489   111025863186  
111026061198   111026251504   111026438141   111026641710   111026831788  
111027034830   111027220095   111027413921   111027627366   111027817075  
111027996444   111028169436   111028369382   111028591884   111029067715
453578668   453885667   454115973   454345497   111025863221   111026061222  
111026251515   111026438174   111026641721   111026831867   111027034841  
111027220107   111027413932   111027627399   111027817154   111027996455  
111028169469   111028369551   111028591918   111029067782 453578767   453885725
  454116179   454345505   111025863232   111026061233   111026251560  
111026438398   111026641754   111026831890   111027034852   111027220129  
111027414023   111027627412   111027817165   111027996534   111028169481  
111028369607   111028591930   111029067805 453578890   453885758   454116252  
454345620   111025863366   111026061277   111026251571   111026438444  
111026641800   111026831902   111027034919   111027220130   111027414078  
111027627489   111027817176   111027996691   111028169492   111028370261  
111028591985   111029067850 453578924   453886095   454116450   454345794  
111025863467   111026061288   111026251582   111026438488   111026642272  
111026831935   111027034920   111027220141   111027414124   111027627580  
111027817198   111027996826   111028169515   111028370272   111028592009  
111029067939 453578957   453886111   454116484   454345950   111025863502  
111026061301   111026251593   111026438534   111026642294   111026831946  
111027034931   111027220208   111027414135   111027627614   111027817200  
111027996871   111028169526   111028370317   111028592021   111029068020
453578965   453886186   454116856   454345976   111025863524   111026061312  
111026251638   111026439018   111026642317   111026831979   111027034953  
111027220219   111027414179   111027627681   111027817277   111027996893  
111028169537   111028370328   111028592234   111029068053 453579112   453886228
  454116971   454345984   111025863636   111026061334   111026251706  
111026439063   111026642339   111026831980   111027035055   111027220242  
111027414225   111027627692   111027817312   111027997939   111028169559  
111028370339   111028592256   111029068738 453579260   453886343   454117227  
454346016   111025864020   111026061345   111026251717   111026439108  
111026642429   111026832004   111027035099   111027220275   111027414304  
111027627759   111027817323   111027997973   111028169672   111028370362  
111028592290   111029068772 453579476   453886434   454117300   454346057  
111025864109   111026061389   111026251728   111026439119   111026642496  
111026832015   111027035167   111027220286   111027414359   111027627782  
111027817334   111027997995   111028169717   111028370373   111028592335  
111029069290 453579492   453886483   454117474   454346164   111025864143  
111026061413   111026251739   111026439120   111026642531   111026832048  
111027035235   111027220309   111027414382   111027627793   111027817345  
111027998042   111028169807   111028370384   111028592560   111029069931
453579567   453886509   454117508   454346289   111025864154   111026061446  
111026251751   111026439142   111026642553   111026832082   111027035279  
111027220398   111027414494   111027627827   111027817356   111027998064  
111028169964   111028370418   111028592650   111029069975 453579682   453886608
  454117680   454346297   111025864165   111026061491   111026251762  
111026439197   111026642564   111026832093   111027035325   111027220411  
111027414517   111027627849   111027817389   111027998165   111028169986  
111028370430   111028592728   111029070494 453579906   453886723   454117789  
454346305   111025864176   111026061525   111026251773   111026439209  
111026642586   111026832116   111027035369   111027220422   111027414540  
111027627906   111027817424   111027998176   111028170135   111028370452  
111028592740   111029070584 453580441   453886814   454117938   454346362  
111025864198   111026061569   111026251807   111026439861   111026642711  
111026832183   111027035437   111027220747   111027414551   111027627939  
111027817446   111027998198   111028170214   111028370463   111028592795  
111029070618 453580573   453886897   454117987   454346388   111025864200  
111026062324   111026251818   111026439894   111026642733   111026832194  
111027035460   111027220758   111027414573   111027627951   111027817480  
111027998211   111028170304   111028370474   111028593000   111029070696
453580664   453887051   454118050   454346438   111025864211   111026062357  
111026252279   111026439917   111026642766   111026832251   111027035493  
111027220769   111027414584   111027628064   111027817569   111027998288  
111028170326   111028370722   111028593112   111029071170 453580672   453887101
  454118076   454346461   111025864222   111026062368   111026252640  
111026439928   111026642812   111026832307   111027035516   111027220792  
111027415912   111027628075   111027817604   111027998301   111028170405  
111028371329   111028593381   111029071282 453581118   453887184   454118258  
454346479   111025864301   111026062379   111026252921   111026439939  
111026642889   111026832329   111027035684   111027220859   111027415945  
111027628086   111027817615   111027998312   111028170449   111028371330  
111028593561   111029071620 453581324   453887325   454118357   454346537  
111025864312   111026062414   111026252932   111026439940   111026642913  
111026832767   111027036865   111027220871   111027416014   111027628132  
111027818032   111027998345   111028170472   111028371374   111028593617  
111029071664 453581340   453887358   454118514   454346743   111025864334  
111026062458   111026252954   111026439951   111026642924   111026832790  
111027036999   111027220893   111027416036   111027628165   111027818043  
111027998356   111028170494   111028371408   111028593628   111029071732
453581548   453887416   454118563   454346784   111025864356   111026062481  
111026253405   111026439984   111026642957   111026832802   111027037013  
111027220916   111027416070   111027628187   111027818054   111027998389  
111028171046   111028371420   111028593640   111029072777 453581811   453887465
  454118621   454346990   111025864378   111026062504   111026253427  
111026440009   111026643060   111026832868   111027037057   111027220927  
111027416092   111027628198   111027818087   111027998402   111028171079  
111028371486   111028593741   111029072812 453581944   453887614   454118647  
454347006   111025864446   111026062515   111026253449   111026440087  
111026643071   111026833050   111027037068   111027220938   111027416115  
111027628200   111027818100   111027998424   111028171204   111028371497  
111028593785   111029072890 453582140   453887820   454118688   454347105  
111025864503   111026062526   111026253539   111026440122   111026643127  
111026833139   111027037091   111027220949   111027416182   111027628299  
111027818133   111027998592   111028171237   111028371611   111028593819  
111029073004 453582165   453887838   454118779   454347196   111025864592  
111026062560   111026253618   111026440166   111026643138   111026833162  
111027037125   111027220950   111027416272   111027628312   111027818188  
111027998615   111028171529   111028371622   111028593909   111029073262
453582215   453887911   454118993   454347444   111025864738   111026062571  
111026253629   111026440201   111026643149   111026833195   111027037204  
111027220961   111027416407   111027628334   111027818256   111027998626  
111028171619   111028371644   111028594023   111029073284

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453582421   453887952   454119074   454347519   111025865043   111026062605  
111026253663   111026440234   111026643150   111026833230   111027037237  
111027220972   111027416418   111027628390   111027818278   111027998637  
111028171631   111028371677   111028594034   111029073475 453582504   453888133
  454119082   454347790   111025865076   111026062627   111026253865  
111026440256   111026644140   111026833274   111027037259   111027220983  
111027416429   111027628435   111027818324   111027998659   111028172294  
111028371699   111028594113   111029074184 453582595   453888240   454119371  
454347899   111025865098   111026062717   111026253911   111026440267  
111026644184   111026833320   111027037260   111027220994   111027416496  
111027628761   111027818751   111027998682   111028172306   111028371712  
111028594236   111029074218 453582801   453888265   454119579   454347998  
111025865177   111026062728   111026254091   111026440278   111026644229  
111026833331   111027037271   111027221018   111027416508   111027628828  
111027818784   111027998693   111028172328   111028371734   111028594641  
111029075242 453582967   453888489   454119595   454348103   111025865201  
111026062740   111026254147   111026440313   111026644252   111026833454  
111027037293   111027221029   111027416553   111027628851   111027818841  
111027998806   111028172351   111028371789   111028594696   111029075275
453582991   453888570   454119777   454348160   111025865997   111026062773  
111026254204   111026440357   111026644263   111026833500   111027037338  
111027221030   111027416586   111027628862   111027818919   111027998862  
111028172384   111028371813   111028596036   111029075365 453583726   453888604
  454119819   454348301   111025866000   111026062784   111026254226  
111026440368   111026644320   111026833566   111027037394   111027221052  
111027416621   111027628873   111027818931   111027998884   111028172395  
111028372735   111028596092   111029075512 453583908   453888695   454119900  
454348467   111025866055   111026062795   111026254260   111026440391  
111026644353   111026833645   111027037473   111027221096   111027416643  
111027628930   111027818942   111027998929   111028172407   111028372779  
111028596227   111029075545 453583916   453888703   454119918   454348525  
111025866101   111026062807   111026254316   111026440403   111026644476  
111026833702   111027037507   111027221131   111027416654   111027628941  
111027818986   111027998963   111028172418   111028372780   111028596283  
111029076007 453583981   453888729   454119959   454348590   111025866189  
111026062818   111026254349   111026440942   111026644533   111026833724  
111027037541   111027221186   111027416676   111027628963   111027819033  
111027998996   111028172452   111028372791   111028596407   111029076412
453584047   453888737   454119983   454348608   111025866235   111026062830  
111026254967   111026440953   111026644577   111026833779   111027037563  
111027221287   111027416722   111027629032   111027819167   111027999021  
111028172474   111028372814   111028596441   111029076502 453584161   453888794
  454120049   454348616   111025866279   111026063246   111026254989  
111026440986   111026644601   111026833825   111027037596   111027221298  
111027416777   111027629795   111027819189   111027999043   111028172485  
111028372836   111028596531   111029076995 453584187   453888828   454120197  
454348707   111025866325   111026063358   111026254990   111026441055  
111026644656   111026833836   111027037608   111027221850   111027416799  
111027629807   111027819213   111027999144   111028172531   111028372847  
111028596553   111029077109 453584294   453888968   454120296   454348764  
111025866673   111026063369   111026255003   111026441077   111026644690  
111026833858   111027037653   111027221894   111027416801   111027629818  
111027819224   111027999155   111028172542   111028372904   111028596676  
111029077222 453584377   453889131   454120643   454348988   111025866684  
111026063415   111026255014   111026441099   111026644702   111026833870  
111027037710   111027221906   111027416823   111027629830   111027819235  
111027999201   111028172553   111028372960   111028597161   111029077277
453584468   453889214   454120734   454349150   111025866831   111026063426  
111026255070   111026441404   111026644757   111026833937   111027037754  
111027221928   111027416845   111027629852   111027819257   111027999267  
111028172575   111028372993   111028597194   111029077592 453584518   453889263
  454120783   454349259   111025866842   111026063448   111026255384  
111026441415   111026644768   111026833982   111027037787   111027221951  
111027417396   111027630146   111027819291   111027999289   111028172586  
111028373006   111028597318   111029077604 453584567   453889370   454120858  
454349267   111025866897   111026063459   111026255823   111026441426  
111026644814   111026834028   111027037866   111027222008   111027417408  
111027630157   111027819303   111027999302   111028172632   111028373017  
111028597576   111029078874 453584633   453889388   454120890   454349408  
111025866921   111026063460   111026255834   111026441471   111026644869  
111026834040   111027037978   111027222020   111027417442   111027630179  
111027819325   111027999391   111028172700   111028373028   111028597633  
111029079011 453584914   453889446   454121112   454349432   111025866932  
111026063471   111026255913   111026441482   111026644881   111026834107  
111027038036   111027222031   111027417475   111027630191   111027819336  
111027999425   111028173059   111028373062   111028597644   111029079033
453584963   453889479   454121153   454349556   111025866954   111026063482  
111026255968   111026441516   111026645578   111026834163   111027038081  
111027222109   111027418195   111027630225   111027819358   111027999436  
111028173060   111028373152   111028597756   111029079156 453585119   453889545
  454121187   454349705   111025866976   111026063493   111026256026  
111026441583   111026645602   111026834185   111027038092   111027222110  
111027418207   111027630258   111027819369   111027999492   111028173071  
111028373297   111028598207   111029079235 453585176   453889560   454121245  
454349721   111025867001   111026063505   111026256037   111026441617  
111026645680   111026834297   111027038126   111027222244   111027418218  
111027630269   111027819460   111027999526   111028173194   111028373321  
111028598241   111029079369 453585747   453889586   454121294   454349911  
111025867056   111026063516   111026256048   111026441662   111026645736  
111026834455   111027038159   111027222266   111027418252   111027630281  
111027819538   111027999571   111028173633   111028373343   111028598263  
111029079538 453585754   453889768   454121302   454349929   111025867067  
111026063561   111026256071   111026441695   111026645859   111026834523  
111027038160   111027222288   111027418285   111027630326   111027819550  
111027999593   111028173644   111028373387   111028598320   111029079785
453585796   453889859   454121344   454349994   111025867078   111026063572  
111026256116   111026441741   111026645860   111026835085   111027038171  
111027222299   111027418296   111027630405   111027819572   111028000014  
111028173677   111028373433   111028598342   111029079875 453585879   453890097
  454121427   454350307   111025867483   111026063932   111026256150  
111026441752   111026645871   111026835096   111027038227   111027222367  
111027418364   111027630450   111027819594   111028000069   111028173688  
111028373477   111028598386   111029080350 453585887   453890147   454121500  
454350604   111025867506   111026063965   111026256183   111026441774  
111026645882   111026836042   111027038261   111027222378   111027418375  
111027630506   111027819651   111028000081   111028173734   111028373488  
111028598409   111029080394 453586422   453890394   454121526   454350661  
111025867528   111026063987   111026256778   111026441831   111026645961  
111026836053   111027038272   111027222402   111027418476   111027630562  
111027819718   111028000104   111028173767   111028373512   111028598511  
111029080417 453586513   453890428   454121567   454350828   111025867753  
111026064023   111026256789   111026441886   111026646030   111026836097  
111027038283   111027222468   111027418487   111027630607   111027819774  
111028000115   111028173802   111028373556   111028598544   111029080686
453586554   453890535   454121799   454350984   111025868372   111026064225  
111026256790   111026441910   111026646063   111026836110   111027038317  
111027222525   111027418498   111027630629   111027819796   111028000137  
111028173813   111028373567   111028599017   111029080787 453586562   453890576
  454122201   454350992   111025868394   111026064258   111026256835  
111026441921   111026646085   111026836132   111027038328   111027222547  
111027418566   111027630652   111027819842   111028000744   111028173824  
111028373578   111028599488   111029080866 453586570   453890717   454122227  
454351099   111025868462   111026064269   111026256846   111026441954  
111026646096   111026836154   111027038373   111027222592   111027418612  
111027630663   111027820080   111028000799   111028174409   111028373590  
111028599860   111029080901 453586901   453890725   454122367   454351248  
111025868574   111026064304   111026256879   111026441987   111026646120  
111026836176   111027038418   111027222693   111027418634   111027630674  
111027820091   111028000834   111028174487   111028373602   111028599882  
111029080934 453586919   453890907   454122375   454351297   111025868721  
111026064337   111026256891   111026441998   111026646142   111026836187  
111027038496   111027222772   111027418645   111027630685   111027820147  
111028000889   111028174533   111028373624   111028600098   111029081036
453587107   453891228   454122425   454351388   111025868743   111026064359  
111026256947   111026442056   111026646175   111026836198   111027038766  
111027223054   111027418656   111027630708   111027820349   111028001026  
111028174544   111028373646   111028600111   111029081137 453587222   453891269
  454122540   454351446   111025868855   111026064382   111026256992  
111026442067   111026646186   111026836211   111027038777   111027223076  
111027418678   111027630742   111027820361   111028001385   111028174599  
111028374018   111028600166   111029081575 453587396   453891350   454122664  
454351545   111025868901   111026064393   111026257005   111026442078  
111026646209   111026836299   111027038867   111027223098   111027418689  
111027630809   111027820653   111028001475   111028174634   111028374041  
111028600414   111029082284 453587420   453891459   454122755   454351644  
111025868989   111026064405   111026257016   111026442337   111026646210  
111026836301   111027038924   111027223100   111027418690   111027630821  
111027821047   111028001521   111028174678   111028374074   111028600504  
111029083139 453587453   453891616   454122847   454351941   111025869003  
111026064427   111026257049   111026442348   111026646232   111026836367  
111027038935   111027223133   111027418735   111027630854   111027821058  
111028001587   111028174702   111028374085   111028600683   111029083252
453587461   453891848   454122854   454352055   111025869014   111026064438  
111026257072   111026442382   111026646254   111026836378   111027038979  
111027223155   111027418757   111027630887   111027821092   111028001611  
111028174757   111028374726   111028600717   111029083870 453587529   453891954
  454123076   454352089   111025869104   111026064494   111026257139  
111026442618   111026646333   111026836435   111027038991   111027223245  
111027418814   111027630922   111027821115   111028001633   111028175118  
111028374737   111028600852   111029083915 453587784   453892051   454123290  
454352105   111025869182   111026064517   111026257162   111026442641  
111026646434   111026836468   111027039116   111027223256   111027418881  
111027630966   111027821148   111028002016   111028175141   111028374748  
111028600931   111029085120 453587800   453892226   454123357   454352139  
111025869193   111026064539   111026257173   111026442652   111026646579  
111026836479   111027039161   111027223324   111027418926   111027631002  
111027821160   111028002072   111028175220   111028374782   111028600942  
111029085153 453587834   453892275   454123407   454352253   111025869452  
111026064629   111026257229   111026442663   111026646591   111026836558  
111027039420   111027223380   111027418993   111027633206   111027821182  
111028002229   111028175264   111028374805   111028601134   111029085210
453588055   453892432   454123415   454352360   111025869496   111026064630  
111026257274   111026442696   111026646647   111026836615   111027039475  
111027223469   111027419006   111027633228   111027821193   111028002241  
111028175275   111028374849   111028602304   111029085243 453588105   453892523
  454123522   454352410   111025869508   111026064663   111026257296  
111026442719   111026646681   111026836671   111027039767   111027223470  
111027419062   111027633318   111027821261   111028002252   111028175286  
111028374872   111028602416   111029085265 453588113   453892580   454123712  
454352519   111025869519   111026064685   111026257319   111026443035  
111026646704   111026836705   111027039846   111027223492   111027419073  
111027633330   111027821294   111028002274   111028175297   111028374883  
111028602584   111029085524 453588436   453892630   454123720   454352527  
111025869586   111026064696   111026257331   111026443103   111026646737  
111026836716   111027039903   111027223571   111027419208   111027633352  
111027821317   111028002375   111028175309   111028374917   111028602607  
111029085670 453588444   453892655   454123886   454352717   111025869609  
111026064708   111026257375   111026443170   111026646748   111026836738  
111027039936   111027223582   111027419220   111027633385   111027821328  
111028002386   111028175332   111028374951   111028602618   111029085681
453588691   453892663   454123928   454352915   111025869654   111026064731  
111026258376   111026443226   111026646771   111026836806   111027039969  
111027223728   111027420323   111027633420   111027821373   111028002476  
111028175365   111028375154   111028602652   111029085726 453588816   453892788
  454124124   454353004   111025869687   111026065811   111026258411  
111026443282   111026648087   111026836817   111027039992   111027223739  
111027420378   111027633453   111027821407   111028002500   111028175422  
111028375176   111028602685   111029086064 453588949   453892903   454124231  
454353103   111025869698   111026065833   111026258433   111026443776  
111026648098   111026836839   111027040073   111027223740   111027420390  
111027633509   111027821429   111028002511   111028175893   111028375187  
111028602708   111029086479 453589343   453893091   454124579   454353194  
111025869700   111026065912   111026258444   111026443787   111026648100  
111026837076   111027040174   111027223762   111027420480   111027633510  
111027821452   111028002533   111028175916   111028375200   111028602775  
111029087391 453589376   453893158   454124694   454353285   111025869733  
111026065934   111026258455   111026443800   111026648111   111026837436  
111027040208   111027223807   111027420491   111027633554   111027821508  
111028002577   111028175949   111028375592   111028602898   111029087469
453589426   453893331   454124702   454353319   111025869812   111026065945  
111026258466   111026443866   111026648122   111026838303   111027040219  
111027223829   111027420514   111027633576   111027821564   111028002588  
111028175961   111028375659   111028602977   111029087492 453589764   453893463
  454124751   454353384   111025869856   111026065956   111026258499  
111026443967   111026648133   111026838336   111027040220   111027223830  
111027420547   111027633600   111027821632   111028002623   111028175994  
111028375660   111028602999   111029087526 453589897   453893539   454124801  
454353574   111025870421   111026066126   111026258523   111026444003  
111026648199   111026838347   111027040286   111027223874   111027420570  
111027633611   111027821643   111028002689   111028176029   111028375705  
111028603002   111029087638 453590093   453893752   454124827   454353657  
111025870454   111026066171   111026258657   111026444036   111026648223  
111026838392   111027040297   111027223896   111027420592   111027633666  
111027822026   111028002713   111028176085   111028375727   111028603068  
111029087728 453590374   453894040   454124884   454353673   111025870476  
111026066182   111026258691   111026444058   111026648234   111026838437  
111027040376   111027223919   111027420615   111027633699   111027822149  
111028002779   111028176096   111028375761   111028603440   111029087773
453590390   453894081   454124900   454353707   111025870588   111026066205  
111026258758   111026444609   111026648245   111026838482   111027040466  
111027223920   111027420659   111027633745   111027822150   111028002803  
111028176108   111028375794   111028603507   111029087784 453590473   453894099
  454124934   454353756   111025870645   111026066227   111026258781  
111026444665   111026648278   111026838516   111027040501   111027223931  
111027420693   111027633778   111027822183   111028002814   111028176119  
111028375806   111028604250   111029088178 453590572   453894347   454125022  
454353814   111025870667   111026066250   111026258792   111026444722  
111026648324   111026838549   111027040534   111027223986   111027420705  
111027633925   111027822295   111028002858   111028176120   111028375840  
111028604351   111029089720 453590598   453894404   454125089   454354226  
111025871400   111026066272   111026258804   111026444777   111026648346  
111026838594   111027040736   111027224022   111027420727   111027633970  
111027822307   111028002881   111028176131   111028375851   111028604452  
111029090845 453590606   453894453   454125097   454354515   111025871466  
111026066306   111026258882   111026444812   111026648391   111026838606  
111027041142   111027224044   111027420761   111027633992   111027822497  
111028002915   111028176142   111028375862   111028604463   111029090946
453590770   453894552   454125188   454354572   111025871501   111026066395  
111026258893   111026444834   111026648458   111026839056   111027041164  
111027224055   111027420783   111027634027   111027822622   111028002937  
111028176164   111028375884   111028604508   111029091048 453590853   453894776
  454125394   454354911   111025871523   111026066913   111026258916  
111026444845   111026648504   111026839089   111027041232   111027224066  
111027420794   111027634038   111027823656   111028002982   111028176186  
111028375895   111028604687   111029091701 453590887   453895120   454125469  
454354952   111025871545   111026066980   111026258938   111026444856  
111026648526   111026839168   111027041401   111027224088   111027420985  
111027634049   111027823690   111028002993   111028176377   111028375930  
111028604777   111029092601 453590929   453895153   454125477   454355249  
111025871589   111026067015   111026259018   111026444867   111026648605  
111026839191   111027041423   111027224099   111027421021   111027634050  
111027823724   111028003017   111028176850   111028375941   111028604924  
111029092623 453591240   453895302   454125535   454355579   111025871602  
111026067059   111026259030   111026444946   111026648649   111026839203  
111027041445   111027224123   111027421054   111027634083   111027823779  
111028003039   111028176872   111028375952   111028605004   111029093376
453591497   453895401   454125543   454355603   111025871613   111026067071  
111026259041   111026444980   111026648650   111026839247   111027041456  
111027224134   111027421582   111027634151   111027823847   111028003051  
111028176894   111028375974   111028605048   111029093613 453591620   453895435
  454125584   454355637   111025871635   111026068241   111026259052  
111026444991   111026648661   111026839269   111027041489   111027224156  
111027421593   111027634218   111027823869   111028003073   111028176939  
111028376526   111028605284   111029094007 453591968   453895492   454125717  
454355660   111025871703   111026068263   111026259108   111026445015  
111026648717   111026839292   111027041513   111027224190   111027421616  
111027634274   111027823960   111028003107   111028176962   111028376537  
111028605464   111029094018 453592230   453895500   454125790   454355678  
111025871826   111026068320   111026259120   111026445026   111026648762  
111026839359   111027041568   111027224303   111027421683   111027634308  
111027824084   111028003130   111028177019   111028376559   111028605587  
111029094052 453592339   453895625   454126046   454355769   111025871837  
111026068353   111026259131   111026445037   111026648784   111026839393  
111027041579   111027224314   111027421694   111027634319   111027824219  
111028003141   111028177211   111028376571   111028605600   111029094579
453593055   453895658   454126095   454355827   111025871871   111026068397  
111026259153   111026445396   111026648795   111026839405   111027041603  
111027224325   111027421740   111027634342   111027824387   111028003343  
111028177323   111028376593   111028605633   111029094715 453593139   453895724
  454126145   454355892   111025871893   111026068409   111026259164  
111026445453   111026648818   111026839416   111027041658   111027224336  
111027421751   111027635466   111027824411   111028003354   111028177345  
111028376616   111028605644   111029094940 453593311   453895815   454126426  
454356031   111025871905   111026068555   111026259175   111026445497  
111026648852   111026839427   111027041669   111027224358   111027421829  
111027635501   111027824466   111028003400   111028177390   111028376627  
111028605655   111029096032 453593477   453895823   454126442   454356080  
111025871927   111026068588   111026259298   111026445958   111026648874  
111026839438   111027041704   111027224404   111027421863   111027635512  
111027824477   111028003422   111028177402   111028376773   111028605767  
111029096111 453593501   453895922   454126533   454356205   111025871961  
111026068656   111026259333   111026445969   111026648896   111026839539  
111027041715   111027224471   111027422101   111027635590   111027824499  
111028003488   111028177413   111028376784   111028605824   111029096166
453593600   453895955   454126699   454356239   111025872018   111026068689  
111026259344   111026445992   111026648964   111026839540   111027041759  
111027224482   111027422189   111027635680   111027824523   111028003512  
111028177424   111028376795   111028605879   111029096380

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453593998   453895971   454126798   454356296   111025872085   111026068702  
111026259355   111026446072   111026649493   111026839595   111027041861  
111027224505   111027422190   111027635725   111027824534   111028003534  
111028177446   111028376818   111028605891   111029096391 453594301   453895997
  454127002   454356312   111025872175   111026068713   111026259579  
111026446117   111026649505   111026839652   111027041872   111027224516  
111027422257   111027635781   111027824545   111028003556   111028177480  
111028376829   111028605947   111029096492 453594384   453896110   454127093  
454356486   111025872197   111026068746   111026259603   111026446128  
111026649527   111026839731   111027041906   111027224583   111027422279  
111027635815   111027824567   111028003602   111028177491   111028376931  
111028605992   111029096559 453594392   453896169   454127143   454356585  
111025872232   111026068757   111026259614   111026446173   111026649561  
111026839764   111027041951   111027224594   111027422303   111027635826  
111027824590   111028003613   111028177503   111028376942   111028606375  
111029097112 453594566   453896664   454127259   454356593   111025872298  
111026068780   111026259669   111026446230   111026649606   111026839797  
111027042031   111027224606   111027422314   111027635859   111027824602  
111028003624   111028177514   111028376986   111028606421   111029097224
453594608   453896789   454127408   454356650   111025872311   111026068803  
111026260559   111026446623   111026650822   111026839810   111027042053  
111027224617   111027422347   111027635905   111027824635   111028003635  
111028177525   111028377011   111028606566   111029097538 453594616   453896888
  454127416   454356817   111025872322   111026068847   111026260650  
111026446645   111026650833   111026839843   111027042086   111027224651  
111027422785   111027635927   111027824657   111028003691   111028177547  
111028377077   111028607062   111029097549 453594772   453896904   454127507  
454356858   111025872377   111026068870   111026260728   111026446667  
111026650866   111026839876   111027042110   111027224695   111027423898  
111027635938   111027824668   111028003769   111028177570   111028377088  
111028607095   111029097550 453594921   453896953   454127606   454356890  
111025872513   111026068892   111026260773   111026446678   111026650888  
111026839922   111027042154   111027224707   111027423911   111027635972  
111027824703   111028003804   111028177626   111028377134   111028607208  
111029097583 453594939   453896987   454127770   454356973   111025872535  
111026068948   111026260807   111026446689   111026650901   111026839933  
111027042165   111027224729   111027424136   111027636029   111027824714  
111028003826   111028177660   111028377167   111028607297   111029097662
453595001   453897076   454127895   454356981   111025872568   111026069095  
111026260863   111026446702   111026650934   111026839999   111027042301  
111027224752   111027424147   111027636030   111027824725   111028003859  
111028177671   111028377202   111028607309   111029097730 453595043   453897142
  454127929   454357039   111025872692   111026069129   111026260885  
111026446713   111026650978   111026840003   111027042312   111027224785  
111027424215   111027636120   111027824736   111028003871   111028178436  
111028377224   111028607365   111029097842 453595183   453897258   454128091  
454357070   111025872726   111026069163   111026260919   111026446724  
111026651025   111026840115   111027042356   111027224820   111027424248  
111027636131   111027824770   111028003882   111028178447   111028377303  
111028607376   111029097987 453595324   453897290   454128281   454357088  
111025872748   111026069196   111026260953   111026446780   111026651081  
111026840137   111027042389   111027224831   111027424282   111027636186  
111027824781   111028003949   111028178469   111028377325   111028607411  
111029098078 453595365   453897324   454128315   454357104   111025872759  
111026069219   111026261044   111026446814   111026651159   111026840160  
111027042413   111027224954   111027424349   111027636221   111027824815  
111028003961   111028178559   111028378146   111028607422   111029098438
453595407   453897373   454128349   454357179   111025873468   111026069242  
111026261077   111026446825   111026651182   111026840182   111027042468  
111027224976   111027424440   111027636232   111027824871   111028004030  
111028178571   111028378595   111028607499   111029098641 453595480   453897555
  454128505   454357211   111025873671   111026069815   111026261101  
111026446881   111026651227   111026840238   111027042479   111027224987  
111027425812   111027636311   111027824916   111028004063   111028178582  
111028378618   111028607523   111029102692 453595506   453897571   454128539  
454357229   111025873727   111026069848   111026261505   111026446937  
111026651250   111026840283   111027042558   111027224998   111027425867  
111027636322   111027824972   111028004096   111028178605   111028378629  
111028607578   111029103110 453595522   453897662   454128612   454357310  
111025873750   111026069859   111026261527   111026447118   111026651272  
111026840294   111027042615   111027225056   111027425924   111027636490  
111027825007   111028004209   111028178616   111028378641   111028607589  
111029103222 453595597   453897712   454128620   454357443   111025873761  
111026069871   111026261538   111026447141   111026651306   111026840306  
111027042974   111027225089   111027425946   111027636524   111027825018  
111028004221   111028178638   111028378652   111028608120   111029103255
453595795   453897746   454128729   454357500   111025873806   111026069916  
111026261549   111026447624   111026651317   111026840339   111027043065  
111027225090   111027425968   111027636579   111027825074   111028004232  
111028178694   111028378674   111028608131   111029103288 453595910   453897761
  454128752   454357765   111025873963   111026069938   111026261550  
111026447736   111026651328   111026840496   111027044011   111027225113  
111027426004   111027636614   111027825108   111028004322   111028178728  
111028378685   111028608906   111029103817 453595969   453897829   454128893  
454357963   111025874953   111026069994   111026261572   111026447758  
111026651340   111026840508   111027044055   111027225168   111027426026  
111027636658   111027825119   111028004399   111028178739   111028378719  
111028608940   111029104144 453596124   453897845   454128919   454357997  
111025874964   111026070008   111026261628   111026447769   111026651373  
111026840519   111027044099   111027225528   111027426037   111027636737  
111027825265   111028004434   111028178795   111028378742   111028609008  
111029104245 453596132   453898058   454129008   454358011   111025875011  
111026070019   111026261651   111026447770   111026651384   111026840542  
111027044101   111027225573   111027426082   111027636760   111027825300  
111028004681   111028178830   111028378775   111028609019   111029104324
453596157   453898066   454129040   454358128   111025875055   111026070042  
111026261707   111026447781   111026651395   111026840621   111027044178  
111027225753   111027426105   111027637053   111027825333   111028004692  
111028179325   111028378821   111028609075   111029104751 453596215   453898249
  454129099   454358235   111025875112   111026070851   111026261774  
111026447815   111026651452   111026840711   111027044213   111027225843  
111027426127   111027637064   111027825344   111028004748   111028179347  
111028378854   111028609110   111029104908 453596298   453898264   454129628  
454358268   111025875156   111026070895   111026261831   111026447848  
111026651531   111026840755   111027044268   111027225933   111027426149  
111027637873   111027825366   111028004805   111028179370   111028378887  
111028609200   111029105729 453596330   453898348   454129644   454358276  
111025875167   111026070907   111026261842   111026447882   111026651553  
111026840823   111027044279   111027226507   111027426228   111027637895  
111027825412   111028005097   111028179437   111028378898   111028609222  
111029106012 453596447   453898462   454129669   454358342   111025875257  
111026070952   111026261875   111026447916   111026651564   111026840845  
111027044303   111027226529   111027426239   111027637907   111027825524  
111028005356   111028179482   111028378944   111028609390   111029106090
453596512   453898769   454129883   454358417   111025875268   111026071021  
111026261886   111026447950   111026651643   111026840867   111027044392  
111027226574   111027426273   111027638010   111027825535   111028005503  
111028179493   111028379068   111028609536   111029106483 453596587   453899155
  454129891   454358433   111025875279   111026071379   111026261954  
111026448052   111026651654   111026840902   111027044460   111027226608  
111027426318   111027638043   111027825546   111028005570   111028179505  
111028379079   111028609569   111029106595 453596645   453899403   454130154  
454358466   111025875291   111026071391   111026262102   111026448085  
111026651665   111026841105   111027044516   111027226642   111027426341  
111027638098   111027825568   111028005581   111028179516   111028379080  
111028609806   111029106618 453596702   453899452   454130196   454358508  
111025875325   111026071425   111026262113   111026448805   111026651788  
111026841420   111027044538   111027227081   111027426374   111027638133  
111027825580   111028005716   111028179572   111028379091   111028609817  
111029106663 453596728   453899551   454130295   454358565   111025875336  
111026071436   111026262124   111026448816   111026651801   111026841486  
111027044550   111027228127   111027426419   111027638166   111027825636  
111028006212   111028179583   111028379136   111028609840   111029107383
453596751   453899601   454130337   454358672   111025875358   111026071447  
111026262157   111026448906   111026651823   111026842555   111027044594  
111027228161   111027426420   111027638199   111027825658   111028006278  
111028179730   111028379170   111028609884   111029107440 453596868   453899619
  454130402   454358722   111025875404   111026071515   111026262168  
111026448928   111026651834   111026842689   111027044606   111027228206  
111027426464   111027638278   111027826446   111028006335   111028179752  
111028379192   111028610033   111029107574 453596991   453899627   454130410  
454358730   111025875426   111026071537   111026262179   111026449031  
111026651878   111026842746   111027044673   111027228217   111027426497  
111027638302   111027826536   111028006469   111028180428   111028379204  
111028610178   111029107899 453597106   453899668   454130600   454358755  
111025875437   111026071559   111026262180   111026449042   111026651889  
111026842780   111027044729   111027228240   111027426543   111027638324  
111027826637   111028006560   111028180462   111028379237   111028610189  
111029108148 453597403   453899692   454130659   454358805   111025875448  
111026071638   111026262191   111026449097   111026651924   111026842836  
111027044808   111027228341   111027426600   111027638346   111027826659  
111028006638   111028180484   111028379248   111028610224   111029109060
453597486   453899726   454130725   454358995   111025875482   111026071706  
111026262281   111026449165   111026651957   111026842892   111027044842  
111027228408   111027426677   111027638380   111027826660   111028006661  
111028181430   111028379316   111028610246   111029109138 453597577   453899866
  454130824   454359001   111025875617   111026071728   111026262304  
111026449187   111026651991   111026842937   111027044875   111027228442  
111027426778   111027638414   111027826873   111028006773   111028181508  
111028379462   111028610370   111029109149 453597627   453899890   454130980  
454359241   111025875639   111026071739   111026262315   111026449233  
111026652004   111026843006   111027044910   111027228510   111027427151  
111027638447   111027826884   111028006919   111028181519   111028379484  
111028610381   111029109262 453597643   453899924   454130998   454359332  
111025876056   111026071795   111026262337   111026449299   111026652015  
111026843017   111027044921   111027228521   111027427207   111027638458  
111027826929   111028006997   111028181531   111028379518   111028611089  
111029109802 453597692   453899957   454131186   454359605   111025876078  
111026071830   111026262359   111026449334   111026652105   111026843073  
111027044954   111027228587   111027427229   111027638481   111027826930  
111028007347   111028181564   111028379530   111028611168   111029109879
453597726   453900011   454131194   454359704   111025876090   111026071852  
111026264036   111026449389   111026652240   111026843107   111027044976  
111027228688   111027427230   111027638492   111027826985   111028007358  
111028181643   111028379798   111028611179   111029110400 453597759   453900367
  454131285   454359712   111025876157   111026071863   111026264047  
111026449402   111026652330   111026843208   111027045012   111027228723  
111027427252   111027638515   111027827032   111028007404   111028181698  
111028379822   111028611214   111029110781 453598138   453900375   454131327  
454359738   111025876179   111026071874   111026264081   111026449491  
111026652341   111026843253   111027045135   111027228745   111027427263  
111027638548   111027827043   111028007460   111028181722   111028379833  
111028611247   111029111164 453598344   453900458   454131335   454359829  
111025876225   111026071885   111026264092   111026449525   111026652374  
111026843310   111027045157   111027228767   111027427274   111027638559  
111027827515   111028007493   111028181777   111028379844   111028611269  
111029111287 453598724   453900466   454131467   454359977   111025876247  
111026071920   111026264115   111026449569   111026652408   111026843365  
111027045236   111027228790   111027427296   111027638560   111027827537  
111028007505   111028181823   111028379866   111028611359   111029111300
453598757   453900615   454131509   454360157   111025876270   111026072000  
111026264159   111026449592   111026652419   111026843376   111027045517  
111027228857   111027427364   111027638605   111027827885   111028007549  
111028181834   111028379901   111028611449   111029111748 453598807   453900656
  454131517   454360306   111025876281   111026072011   111026264182  
111026449604   111026654006   111026843488   111027045540   111027228868  
111027427397   111027638739   111027828213   111028007572   111028181845  
111028379967   111028611551   111029111861 453599011   453900664   454131574  
454360371   111025876348   111026072101   111026264249   111026449659  
111026654017   111026843512   111027045562   111027229308   111027427544  
111027638784   111027828235   111028007594   111028181878   111028380532  
111028613216   111029111917 453599045   453900755   454131608   454360397  
111025876427   111026073135   111026264306   111026449749   111026654028  
111026843567   111027045573   111027229320   111027427623   111027638807  
111027828280   111028007639   111028181889   111028380543   111028613261  
111029111951 453599334   453900896   454131715   454360603   111025876438  
111026073168   111026264340   111026449750   111026654073   111026843578  
111027045629   111027229353   111027427724   111027638818   111027828314  
111028007673   111028181890   111028380633   111028613452   111029112367
453599458   453900912   454131798   454360736   111025876472   111026073180  
111026264351   111026449761   111026654084   111026843624   111027045674  
111027229397   111027427735   111027638852   111027828426   111028007707  
111028181913   111028380677   111028613531   111029112671 453599516   453900946
  454131889   454360785   111025876506   111026073258   111026264362  
111026449840   111026654185   111026843646   111027045685   111027229432  
111027427768   111027638896   111027828437   111028007741   111028181935  
111028380699   111028613586   111029112873 453599821   453900979   454132523  
454360801   111025876540   111026073292   111026264384   111026449862  
111026654208   111026843679   111027045696   111027229443   111027427780  
111027638953   111027828448   111028007774   111028181957   111028380745  
111028613621   111029113357 453599854   453901159   454132812   454360918  
111025876562   111026073348   111026264418   111026449895   111026654253  
111026843758   111027045719   111027229465   111027427791   111027638997  
111027828460   111028007819   111028182004   111028380778   111028613722  
111029113436 453599946   453901241   454132838   454361015   111025876584  
111026073359   111026264429   111026449918   111026654286   111026843769  
111027045720   111027229487   111027427803   111027639022   111027828493  
111028007820   111028182127   111028380813   111028613845   111029113492
453600165   453901597   454132978   454361064   111025876595   111026073438  
111026264430   111026450909   111026654310   111026843893   111027045731  
111027229544   111027427825   111027639066   111027828538   111028008641  
111028182150   111028380925   111028613867   111029113694 453600249   453901613
  454133109   454361247   111025876764   111026073449   111026264496  
111026450921   111026654343   111026844030   111027045753   111027229601  
111027427836   111027639123   111027828617   111028008708   111028182161  
111028380936   111028613878   111029113706 453600280   453901803   454133265  
454361460   111025876775   111026073506   111026264520   111026450954  
111026654365   111026844108   111027046305   111027229623   111027427870  
111027639730   111027828628   111028008742   111028182172   111028380958  
111028613902   111029114695 453600306   453901944   454133331   454361494  
111025876786   111026073607   111026264531   111026451045   111026654444  
111026844131   111027046394   111027229634   111027427915   111027639741  
111027828640   111028008843   111028182206   111028380992   111028613968  
111029114741 453600405   453901951   454133414   454361528   111025876854  
111026073652   111026264610   111026451067   111026654488   111026844153  
111027046439   111027229656   111027427937   111027639774   111027829618  
111028008933   111028182228   111028381779   111028614037   111029114932
453600520   453902025   454133455   454361601   111025876944   111026073663  
111026264621   111026451090   111026654499   111026844243   111027046529  
111027230311   111027427960   111027639831   111027829641   111028008944  
111028182251   111028381780   111028614172   111029115090 453600629   453902033
  454133471   454361619   111025877798   111026073674   111026264643  
111026451135   111026654590   111026844254   111027046552   111027230377  
111027427971   111027639853   111027829652   111028008988   111028182307  
111028381803   111028614194   111029115382 453600645   453902173   454133505  
454361684   111025877822   111026073708   111026264733   111026451146  
111026654657   111026844265   111027046574   111027230388   111027428028  
111027639864   111027829663   111028009057   111028182329   111028381858  
111028614239   111029115405 453600660   453902215   454133547   454361767  
111025877833   111026073843   111026264744   111026451180   111026654691  
111026844276   111027046585   111027230399   111027428668   111027639875  
111027829719   111028009091   111028182330   111028381881   111028614341  
111029115449 453601072   453902579   454133588   454361825   111025877877  
111026073966   111026264766   111026451247   111026654714   111026844311  
111027046631   111027230467   111027428703   111027639897   111027829720  
111028009136   111028182813   111028381948   111028614655   111029115843
453601114   453902819   454133596   454361833   111025877934   111026073988  
111026264777   111026451348   111026654747   111026844322   111027046675  
111027230490   111027428815   111027639910   111027829742   111028009451  
111028183476   111028381971   111028614666   111029117564 453601221   453903031
  454133695   454362138   111025877956   111026074068   111026264799  
111026451461   111026654758   111026844861   111027046743   111027230591  
111027428848   111027639921   111027829764   111028009484   111028183498  
111028382006   111028614677   111029117597 453601288   453903114   454133794  
454362153   111025877978   111026074125   111026264801   111026451708  
111026654770   111026847000   111027046811   111027230805   111027428893  
111027639943   111027829809   111028009495   111028183522   111028382062  
111028614712   111029118835 453601411   453903171   454134016   454362187  
111025877989   111026074169   111026264834   111026451821   111026654837  
111026847066   111027046822   111027230816   111027428905   111027640002  
111027829810   111028009518   111028183634   111028382523   111028614756  
111029119083 453601569   453903262   454134321   454362278   111025878025  
111026074181   111026265048   111026451977   111026654848   111026847101  
111027046923   111027230883   111027428916   111027640035   111027829854  
111028009552   111028183702   111028382534   111028614936   111029119409
453601734   453903395   454134354   454362302   111025878058   111026074192  
111026265105   111026452530   111026654882   111026847145   111027046978  
111027230906   111027428950   111027640091   111027829944   111028009563  
111028183757   111028382578   111028615779   111029120456 453601767   453903452
  454134396   454362344   111025878070   111026074204   111026265127  
111026452552   111026654893   111026847268   111027047014   111027230995  
111027428983   111027640103   111027829955   111028009596   111028183779  
111028382589   111028615971   111029120793 453601775   453903502   454134404  
454362351   111025878126   111026074215   111026265138   111026452574  
111026654905   111026847314   111027047036   111027231008   111027429007  
111027640215   111027829977   111028009608   111028183814   111028382624  
111028616017   111029120827 453601825   453903544   454134636   454362377  
111025878340   111026074237   111026265149   111026452664   111026654916  
111026847325   111027047069   111027231053   111027429074   111027640226  
111027829999   111028009811   111028183836   111028382646   111028616073  
111029120838 453602021   453903577   454134727   454362385   111025878351  
111026074765   111026265161   111026452765   111026654938   111026847369  
111027047957   111027231064   111027429164   111027640327   111027830003  
111028009934   111028183869   111028382679   111028616118   111029120928
453602203   453903643   454134735   454362526   111025878362   111026074798  
111026265194   111026452800   111026654949   111026847392   111027047968  
111027231075   111027429186   111027640361   111027830025   111028009989  
111028183948   111028382781   111028616130   111029122032

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453602245   453903718   454134834   454362534   111025878395   111026074833  
111026265699   111026452822   111026655300   111026847415   111027047980  
111027231086   111027429197   111027640439   111027830058   111028010004  
111028183993   111028382792   111028616411   111029122122 453602286   453903734
  454135013   454362542   111025878430   111026074888   111026265712  
111026452855   111026656053   111026847426   111027048059   111027231143  
111027429221   111027640451   111027830069   111028010026   111028184084  
111028382826   111028616488   111029122559 453602328   453903775   454135229  
454362567   111025878474   111026074901   111026265767   111026453429  
111026656064   111026847493   111027048127   111027231187   111027429276  
111027641351   111027830092   111028010082   111028184163   111028382893  
111028616499   111029122571 453602450   453903866   454135237   454362641  
111025878520   111026075520   111026265789   111026453430   111026656110  
111026847505   111027048150   111027231200   111027429388   111027641362  
111027830159   111028010093   111028184208   111028382905   111028616590  
111029122627 453602518   453903874   454135252   454362765   111025878531  
111026075553   111026265790   111026453441   111026656121   111026847538  
111027048172   111027231255   111027430032   111027641373   111027830171  
111028010172   111028184275   111028383030   111028616714   111029122706
453602724   453903924   454135419   454362864   111025878553   111026075597  
111026265868   111026453463   111026656176   111026847549   111027048183  
111027231266   111027430054   111027641384   111027830182   111028010239  
111028184297   111028383041   111028616725   111029122773 453602740   453903965
  454135542   454363060   111025878586   111026075632   111026265879  
111026453665   111026656301   111026847606   111027048206   111027231277  
111027430065   111027641407   111027830205   111028010307   111028184321  
111028383074   111028616871   111029122795 453602799   453903973   454135583  
454363078   111025878665   111026075643   111026265903   111026453687  
111026656345   111026847628   111027048240   111027231334   111027430111  
111027641418   111027830250   111028010318   111028184365   111028383096  
111028616983   111029123662 453602872   453903999   454135609   454363086  
111025878722   111026075676   111026266005   111026453698   111026656402  
111026847639   111027048329   111027231367   111027430188   111027641429  
111027830373   111028010622   111028184387   111028383108   111028617018  
111029123673 453603003   453904005   454135682   454363334   111025878733  
111026075698   111026266072   111026453700   111026656435   111026847695  
111027048341   111027232458   111027430201   111027641441   111027830384  
111028010699   111028184422   111028383120   111028617052   111029123998
453603151   453904161   454135773   454363557   111025878777   111026075801  
111026266128   111026453722   111026656457   111026847707   111027048396  
111027232469   111027430212   111027641452   111027830407   111028010734  
111028184589   111028383175   111028617063   111029124427 453603219   453904203
  454135823   454363714   111025878799   111026075834   111026266140  
111026453777   111026656479   111026847718   111027048408   111027232470  
111027430245   111027641474   111027830429   111028010745   111028184635  
111028383186   111028617377   111029124719 453603482   453904245   454135914  
454363870   111025878812   111026075867   111026266162   111026453799  
111026656503   111026847785   111027048419   111027232830   111027430256  
111027641519   111027830430   111028011252   111028185131   111028383209  
111028617445   111029124955 453603730   453904328   454136276   454363888  
111025878867   111026075890   111026266184   111026453812   111026656547  
111026847796   111027048453   111027232841   111027430313   111027641520  
111027830485   111028011263   111028185366   111028383210   111028617489  
111029125204 453604076   453904401   454136367   454363953   111025878902  
111026075913   111026266195   111026453834   111026656581   111026847831  
111027048510   111027232874   111027430368   111027641553   111027830496  
111028011285   111028185377   111028383232   111028618952   111029125271
453604175   453904419   454136490   454363995   111025878924   111026075946  
111026266218   111026453867   111026656592   111026847842   111027048622  
111027232885   111027430380   111027641575   111027830519   111028011308  
111028185388   111028383276   111028619144   111029125439 453604266   453904450
  454136508   454364043   111025879745   111026075968   111026266230  
111026453878   111026656626   111026847853   111027048666   111027232896  
111027430391   111027641610   111027831352   111028011353   111028185399  
111028383298   111028619470   111029125574 453604340   453904724   454136532  
454364183   111025879756   111026075991   111026266353   111026453889  
111026656716   111026847976   111027048712   111027232964   111027430414  
111027641621   111027831396   111028011364   111028185401   111028383300  
111028619627   111029126834 453604357   453904740   454136607   454364209  
111025879778   111026076071   111026266364   111026453890   111026656817  
111026848012   111027048879   111027232975   111027430425   111027641665  
111027831453   111028011375   111028185456   111028383355   111028619650  
111029127408 453604530   453904815   454136623   454364258   111025879789  
111026076116   111026266386   111026453968   111026656840   111026848023  
111027048936   111027233033   111027430447   111027641711   111027831497  
111028011432   111028185478   111028383377   111028620067   111029128230
453604639   453904898   454136714   454364340   111025879790   111026076149  
111026266409   111026454015   111026656873   111026848034   111027048947  
111027233055   111027430492   111027641722   111027831521   111028011454  
111028185489   111028383388   111028620124   111029129444 453604761   453904922
  454136847   454364373   111025879802   111026076150   111026266432  
111026454037   111026657032   111026848056   111027048958   111027233088  
111027430559   111027641744   111027831554   111028011498   111028185524  
111028383399   111028620157   111029130053 453604894   453905101   454136961  
454364399   111025879868   111026076194   111026266498   111026454082  
111026657335   111026848102   111027048969   111027233099   111027430560  
111027641777   111027831587   111028011522   111028185535   111028383412  
111028620168   111029130176 453605107   453905184   454137001   454364548  
111025879936   111026076576   111026266588   111026454127   111026657346  
111026848113   111027048970   111027233123   111027430593   111027641801  
111027831598   111028011858   111028185579   111028384086   111028620191  
111029130491 453605289   453905473   454137068   454364779   111025879947  
111026076622   111026267994   111026454172   111026657391   111026848135  
111027049500   111027233190   111027430807   111027641845   111027831600  
111028011892   111028185625   111028384109   111028621170   111029130806
453605313   453905622   454137126   454364845   111025879958   111026076633  
111026268018   111026454194   111026657458   111026848179   111027050243  
111027233213   111027430841   111027641913   111027831666   111028011937  
111028185658   111028384110   111028621350   111029130929 453605347   453905887
  454137183   454364910   111025879969   111026076677   111026268052  
111026455599   111026657515   111026848180   111027050300   111027233662  
111027430896   111027642677   111027831802   111028011948   111028185670  
111028384132   111028621439   111029131054 453605420   453905994   454137225  
454364944   111025879970   111026076699   111026268119   111026455634  
111026657526   111026848258   111027050344   111027233673   111027430908  
111027642790   111027831824   111028011959   111028185704   111028384299  
111028621596   111029134349 453605479   453906018   454137340   454365073  
111025880006   111026076745   111026268164   111026455656   111026658224  
111026848304   111027050412   111027233718   111027430920   111027642981  
111027831857   111028011971   111028185748   111028384356   111028621608  
111029134507 453605503   453906158   454137381   454365214   111025880028  
111026076813   111026268232   111026455689   111026658404   111026848360  
111027050535   111027233730   111027431910   111027643005   111027831903  
111028011982   111028185759   111028384457   111028621619   111029134675
453605545   453906182   454137464   454365578   111025880848   111026076868  
111026268243   111026455690   111026658415   111026848595   111027050557  
111027233741   111027431932   111027643038   111027832083   111028012062  
111028185782   111028384570   111028621620   111029134822 453605750   453906380
  454137605   454365594   111025880859   111026076879   111026268254  
111026455724   111026658426   111026848641   111027050568   111027233774  
111027431943   111027643050   111027832094   111028012220   111028185816  
111028384604   111028621912   111029135216 453605834   453906604   454137647  
454365776   111025880882   111026076958   111026268298   111026455757  
111026658437   111026848685   111027050591   111027233796   111027431965  
111027643061   111027832128   111028012231   111028185872   111028384615  
111028621923   111029135250 453606071   453906695   454137688   454365891  
111025881030   111026077016   111026268322   111026455814   111026658448  
111026848731   111027050603   111027233875   111027432034   111027643072  
111027832139   111028012275   111028185883   111028384637   111028622171  
111029135452 453606097   453906786   454137704   454365966   111025881052  
111026077386   111026268344   111026455847   111026658471   111026848810  
111027050816   111027233921   111027432539   111027643117   111027832207  
111028012310   111028185917   111028384705   111028622317   111029135755
453606238   453906810   454137894   454366188   111025881063   111026077410  
111026268377   111026455870   111026658482   111026848843   111027050928  
111027233932   111027432562   111027643140   111027832229   111028012321  
111028185940   111028384738   111028622340   111029135834 453606311   453906901
  454137985   454366204   111025881074   111026077443   111026268401  
111026455948   111026658493   111026849068   111027051895   111027233954  
111027432573   111027643218   111027832241   111028012343   111028185951  
111028384794   111028622687   111029136464 453606428   453907016   454138017  
454366253   111025881096   111026077454   111026268423   111026455993  
111026658516   111026849125   111027051963   111027233998   111027432641  
111027643870   111027832285   111028012804   111028186031   111028384806  
111028622823   111029137588 453606592   453907040   454138058   454366295  
111025881131   111026077487   111026268445   111026456163   111026658538  
111026849237   111027051996   111027234023   111027432674   111027643948  
111027832319   111028012826   111028186075   111028384828   111028622867  
111029137814 453606717   453907081   454138330   454366378   111025881210  
111026077566   111026268490   111026456185   111026658549   111026849327  
111027052009   111027234078   111027432786   111027643971   111027832364  
111028012848   111028186109   111028384862   111028624117   111029137971
453606840   453907180   454138405   454366469   111025881232   111026077577  
111026268568   111026456208   111026658594   111026849350   111027052043  
111027234472   111027432865   111027644028   111027832476   111028012871  
111028186132   111028384873   111028624342   111029137993 453606873   453907271
  454138520   454366600   111025881311   111026077612   111026268579  
111026456231   111026658718   111026849361   111027052065   111027234506  
111027432887   111027644062   111027832487   111028012905   111028186154  
111028384895   111028624375   111029139793 453606899   453907438   454138553  
454366667   111025881456   111026077667   111026268603   111026456242  
111026658741   111026849428   111027052133   111027234517   111027432911  
111027644107   111027832498   111028012938   111028186187   111028384930  
111028624410   111029139838 453606964   453907578   454138595   454366766  
111025881704   111026077724   111026268614   111026456253   111026658774  
111026849439   111027052144   111027234540   111027432933   111027644129  
111027833792   111028012983   111028186198   111028384941   111028624454  
111029139906 453607061   453907628   454138660   454367269   111025881715  
111026077768   111026268669   111026456309   111026658808   111026849440  
111027052199   111027234551   111027432944   111027644163   111027833893  
111028013119   111028186200   111028384963   111028624465   111029139917
453607343   453907644   454138801   454367293   111025881737   111026077780  
111026268692   111026456477   111026658831   111026849507   111027052245  
111027234595   111027433046   111027644185   111027833938   111028013254  
111028186288   111028384985   111028624577   111029140245 453607509   453907818
  454139122   454367319   111025881748   111026077803   111026268704  
111026456488   111026658842   111026849541   111027052278   111027234607  
111027433068   111027644242   111027833972   111028013276   111028186558  
111028385054   111028624713   111029140492 453607699   453907883   454139130  
454367327   111025881771   111026077847   111026268838   111026456613  
111026658864   111026849686   111027052290   111027234663   111027433080  
111027644590   111027834052   111028013287   111028186604   111028385065  
111028624825   111029140672 453607707   453907909   454139197   454367384  
111025881782   111026077869   111026268850   111026456668   111026658875  
111026849888   111027052391   111027234674   111027433091   111027644758  
111027834063   111028013298   111028186626   111028385100   111028624870  
111029140784 453607996   453908006   454139205   454367459   111025881805  
111026077971   111026268883   111026456703   111026658909   111026849934  
111027052447   111027234719   111027433125   111027645120   111027834074  
111028013300   111028186637   111028385144   111028625309   111029140795
453608051   453908055   454139213   454367475   111025881849   111026077982  
111026268906   111026456714   111026658943   111026850071   111027052469  
111027234742   111027433136   111027645142   111027834120   111028013388  
111028186671   111028385199   111028625815   111029140818 453608465   453908097
  454139270   454367541   111025881917   111026078152   111026268917  
111026456725   111026658965   111026850093   111027052537   111027234775  
111027433147   111027645287   111027834131   111028013401   111028186693  
111028385201   111028625882   111029141707 453608499   453908188   454139387  
454367574   111025881962   111026078185   111026270268   111026456747  
111026659001   111026850105   111027052582   111027234854   111027433181  
111027645298   111027834142   111028013412   111028186705   111028385492  
111028626007   111029141886 453608606   453908212   454139569   454367699  
111025881984   111026078196   111026270347   111026456815   111026659012  
111026850352   111027052661   111027234898   111027433316   111027645333  
111027834164   111028013456   111028186738   111028385582   111028626276  
111029141921 453608754   453908303   454139619   454367756   111025882008  
111026078208   111026270471   111026456826   111026659045   111026850475  
111027052694   111027234955   111027433899   111027645939   111027834197  
111028013513   111028186772   111028385706   111028626377   111029141965
453608812   453908394   454139668   454368002   111025882020   111026079186  
111026270482   111026456848   111026659113   111026850497   111027052706  
111027235620   111027433901   111027646075   111027834300   111028013535  
111028186794   111028385728   111028626399   111029141976 453608929   453908550
  454139692   454368069   111025882042   111026079265   111026270550  
111026456938   111026659539   111026850598   111027052717   111027236160  
111027433912   111027646097   111027834388   111028013580   111028186828  
111028385751   111028626535   111029142483 453609067   453908691   454140203  
454368119   111025882109   111026079287   111026270617   111026456950  
111026659663   111026850824   111027052751   111027236171   111027433934  
111027646121   111027834445   111028013591   111028186840   111028385762  
111028626748   111029142685 453609091   453908733   454140229   454368143  
111025882110   111026079377   111026270640   111026457085   111026659719  
111026850857   111027052784   111027236182   111027434171   111027646143  
111027834478   111028013928   111028186941   111028385795   111028626917  
111029142720 453609281   453908816   454140260   454368168   111025882165  
111026079399   111026270684   111026457108   111026660913   111026850879  
111027052829   111027236249   111027434283   111027646198   111027834489  
111028013940   111028186963   111028385830   111028626928   111029142797
453609406   453909046   454140286   454368374   111025882176   111026079423  
111026270695   111026457142   111026660979   111026850969   111027052852  
111027236250   111027434294   111027646200   111027834490   111028013951  
111028187289   111028385852   111028626940   111029142810 453609562   453909384
  454140591   454368531   111025882323   111026079467   111026270763  
111026457153   111026660991   111026851005   111027052863   111027236261  
111027434339   111027646211   111027834568   111028014019   111028187290  
111028385863   111028627514   111029143327 453609612   453909442   454140658  
454368648   111025882345   111026079502   111026270785   111026457164  
111026661015   111026851049   111027052885   111027236283   111027434351  
111027646266   111027834603   111028014086   111028187302   111028386123  
111028627536   111029143451 453610172   453909541   454140815   454368747  
111025882480   111026079524   111026270875   111026457221   111026661037  
111026851083   111027052896   111027236306   111027434418   111027646367  
111027835895   111028014165   111028187335   111028386134   111028627592  
111029143484 453610271   453909624   454140856   454368846   111025882514  
111026079546   111026271001   111026457254   111026661082   111026851094  
111027052964   111027236339   111027434519   111027646424   111027835929  
111028014198   111028187346   111028386156   111028627615   111029143743
453610388   453909665   454140880   454368978   111025882536   111026079579  
111026271012   111026457276   111026661093   111026851162   111027052986  
111027236777   111027434621   111027646738   111027835941   111028014244  
111028187627   111028386189   111028627648   111029143765 453610438   453909814
  454140997   454369042   111025883201   111026079614   111026271045  
111026457300   111026661385   111026851320   111027053033   111027236845  
111027434632   111027646761   111027836054   111028015177   111028187638  
111028386213   111028627693   111029143800 453610537   453909855   454141029  
454369083   111025883212   111026079872   111026271180   111026457399  
111026661396   111026851364   111027053044   111027236902   111027434643  
111027646783   111027836076   111028015199   111028187661   111028386291  
111028627705   111029145138 453610826   453909947   454141045   454369182  
111025884112   111026079917   111026271269   111026457401   111026661419  
111026851386   111027053606   111027236935   111027434687   111027646794  
111027836100   111028015223   111028187672   111028386325   111028627750  
111029145206 453610958   453909962   454141052   454369364   111025884123  
111026079940   111026271337   111026457412   111026661420   111026851500  
111027053684   111027236979   111027434733   111027646817   111027836111  
111028015267   111028187717   111028386347   111028627783   111029146151
453611188   453910002   454141094   454369455   111025884134   111026079951  
111026271382   111026457445   111026661587   111026851533   111027053695  
111027237059   111027434799   111027646840   111027836166   111028015436  
111028187728   111028386358   111028627952   111029146814 453611394   453910143
  454141136   454369620   111025884178   111026079962   111026271449  
111026457490   111026661598   111026851544   111027053741   111027237093  
111027434834   111027646884   111027836177   111028015447   111028187739  
111028386448   111028628289   111029146825 453611550   453910192   454141151  
454369943   111025884279   111026079984   111026271461   111026457513  
111026661622   111026851566   111027053808   111027237105   111027434856  
111027646974   111027836212   111028015537   111028187751   111028387270  
111028628335   111029148557 453611618   453910242   454141292   454370057  
111025884280   111026079995   111026271595   111026457524   111026661655  
111026851713   111027053819   111027237138   111027434867   111027647054  
111027836245   111028015548   111028187773   111028387292   111028628368  
111029149839 453611907   453910259   454141318   454370206   111025884291  
111026080021   111026271607   111026457579   111026661688   111026851724  
111027053897   111027237161   111027434889   111027647144   111027836290  
111028015582   111028187784   111028387337   111028628469   111029150550
453612004   453910341   454141367   454370321   111025884314   111026080032  
111026271999   111026457603   111026661712   111026851746   111027053921  
111027237206   111027434913   111027647166   111027836346   111028015649  
111028187795   111028387359   111028628504   111029150741 453612244   453910440
  454141409   454370479   111025884336   111026080054   111026272024  
111026457692   111026661723   111026851757   111027053976   111027237217  
111027434924   111027647201   111027836368   111028015706   111028187830  
111028387371   111028628650   111029150897 453612590   453910515   454141508  
454370594   111025884426   111026080076   111026272035   111026457748  
111026661745   111026851791   111027053987   111027237240   111027435015  
111027647212   111027836379   111028015829   111028188000   111028387764  
111028628683   111029151067 453612939   453910770   454141516   454370636  
111025884437   111026080155   111026272079   111026457759   111026661778  
111026851858   111027054102   111027237273   111027435251   111027647234  
111027836380   111028015852   111028188077   111028387797   111028628740  
111029151135 453612962   453910887   454141615   454370669   111025884538  
111026080166   111026272080   111026457872   111026661914   111026851870  
111027054236   111027237318   111027435419   111027647267   111027836458  
111028015863   111028188088   111028387832   111028628784   111029152035
453613218   453910952   454141763   454370727   111025884550   111026080188  
111026272091   111026457939   111026661970   111026851915   111027054269  
111027237363   111027436735   111027647290   111027836470   111028015885  
111028188099   111028387865   111028628830   111029152125

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453613291   453911026   454141813   454370743   111025884606   111026080199  
111026272103   111026459087   111026662050   111026851948   111027054281  
111027237374   111027436746   111027647346   111027836492   111028016077  
111028188123   111028387898   111028628852   111029152394 453613358   453911133
  454141821   454370776   111025884617   111026080425   111026272136  
111026459098   111026662061   111026851960   111027054292   111027237385  
111027436825   111027647481   111027836515   111028016112   111028188213  
111028388147   111028628953   111029152406 453613572   453911232   454142001  
454370792   111025884639   111026080504   111026272147   111026459919  
111026662094   111026852017   111027054337   111027237396   111027436847  
111027648392   111027836593   111028016189   111028188224   111028388204  
111028629583   111029152675 453613820   453911406   454142340   454370842  
111025884640   111026080571   111026272158   111026459920   111026662106  
111026852062   111027054348   111027237442   111027436937   111027648415  
111027836605   111028017146   111028188257   111028388260   111028629897  
111029152754 453614208   453911489   454142449   454370867   111025884651  
111026080638   111026272169   111026459931   111026662241   111026852231  
111027054360   111027237464   111027437006   111027648471   111027836650  
111028017180   111028188268   111028388271   111028629943   111029152776
453614471   453911661   454142506   454370990   111025884662   111026080649  
111026272170   111026459942   111026662320   111026852242   111027054405  
111027237532   111027437028   111027649001   111027836706   111028017214  
111028188279   111028388293   111028629998   111029152822 453614695   453911695
  454142639   454371022   111025884673   111026080852   111026272226  
111026459964   111026662342   111026852253   111027054438   111027237565  
111027437051   111027649764   111027836717   111028017281   111028188303  
111028388316   111028630035   111029152855 453614786   453911984   454142647  
454371196   111025884684   111026080931   111026272361   111026459975  
111026662409   111026852310   111027054461   111027237576   111027437073  
111027649809   111027836739   111028017359   111028188336   111028388327  
111028630103   111029155128 453614919   453912032   454142662   454371329  
111025884853   111026081145   111026272372   111026459986   111026662476  
111026852400   111027054517   111027237598   111027437084   111027649832  
111027836740   111028017450   111028188347   111028388349   111028630271  
111029155173 453615072   453912040   454142738   454371469   111025884932  
111026081178   111026272428   111026460001   111026662544   111026852613  
111027054540   111027237611   111027437107   111027649911   111027836751  
111028017506   111028188370   111028388350   111028630372   111029155858
453615205   453912065   454142746   454371576   111025884976   111026081190  
111026272462   111026460023   111026662667   111026852646   111027054562  
111027237644   111027437130   111027649922   111027836773   111028017528  
111028188415   111028388372   111028630406   111029156163 453615296   453912073
  454142837   454371659   111025885023   111026081224   111026272473  
111026460102   111026662870   111026852758   111027055811   111027237655  
111027437141   111027649977   111027836784   111028017540   111028188448  
111028388439   111028630428   111029156297 453615734   453912180   454143058  
454371931   111025885034   111026081246   111026272484   111026460135  
111026662959   111026852770   111027055822   111027237666   111027437242  
111027650115   111027836818   111028017562   111028188459   111028388440  
111028630440   111029156589 453615817   453912206   454143132   454372087  
111025885045   111026081280   111026272495   111026460214   111026662960  
111026852792   111027055855   111027237688   111027437354   111027650126  
111027836852   111028017719   111028188471   111028388451   111028630462  
111029156646 453615908   453912404   454143249   454372442   111025885056  
111026081358   111026272507   111026460269   111026662993   111026852938  
111027055866   111027237701   111027437376   111027650171   111027837257  
111028017786   111028188516   111028388462   111028630484   111029156657
453616187   453912420   454143306   454372582   111025885102   111026081392  
111026272530   111026460304   111026663006   111026853007   111027055978  
111027237723   111027437422   111027650193   111027837268   111028017843  
111028188718   111028388507   111028630653   111029156770 453616328   453912503
  454143330   454372590   111025885113   111026081404   111026272552  
111026460348   111026663039   111026853030   111027056014   111027237745  
111027437523   111027650261   111027837640   111028017900   111028188774  
111028388541   111028630675   111029156949 453616500   453912529   454143348  
454372848   111025885135   111026081437   111026272709   111026460382  
111026663084   111026853074   111027056058   111027237767   111027438164  
111027650283   111027837695   111028017944   111028188831   111028388552  
111028631384   111029157052 453616658   453912560   454143678   454372947  
111025885146   111026081516   111026272710   111026460450   111026663129  
111026853197   111027056069   111027237802   111027438254   111027650294  
111027838180   111028017966   111028188853   111028388620   111028631777  
111029157131 453616716   453912727   454143801   454373218   111025885203  
111026081527   111026272732   111026460517   111026663141   111026853546  
111027056070   111027237846   111027438366   111027650328   111027838247  
111028018046   111028188943   111028388642   111028631889   111029157153
453616955   453912768   454143850   454373317   111025885225   111026081538  
111026272743   111026460528   111026663174   111026853591   111027056104  
111027238982   111027438399   111027650339   111027838281   111028018080  
111028188976   111028389531   111028634264   111029158109 453617136   453912826
  454144072   454373382   111025885359   111026081549   111026272798  
111026460539   111026663185   111026853816   111027056126   111027239242  
111027438401   111027650340   111027838315   111028018473   111028189281  
111028389542   111028634635   111029158839 453617169   453912867   454144080  
454373390   111025885393   111026081606   111026272811   111026460540  
111026663196   111026854031   111027056148   111027239253   111027438478  
111027650373   111027838337   111028018484   111028189438   111028389575  
111028634703   111029158873 453617250   453912941   454144247   454373473  
111025885416   111026081662   111026272822   111026460551   111026663220  
111026854042   111027057521   111027239321   111027439200   111027650384  
111027838348   111028018495   111028189450   111028389665   111028634781  
111029159021 453617409   453912982   454144312   454373499   111025885449  
111026081695   111026272844   111026460685   111026663231   111026854097  
111027057598   111027239343   111027439211   111027650418   111027838382  
111028018518   111028189685   111028389698   111028635142   111029159076
453617490   453913014   454144320   454373523   111025885607   111026081730  
111026272899   111026460696   111026663253   111026854110   111027057611  
111027239398   111027439222   111027650429   111027838416   111028018574  
111028189742   111028389722   111028635232   111029159290 453617730   453913055
  454144361   454373614   111025885630   111026081808   111026272934  
111026460720   111026663275   111026854525   111027057622   111027239411  
111027439288   111027650430   111027838438   111028018585   111028189786  
111028389733   111028637694   111029159335 453617896   453913287   454144387  
454373754   111025885719   111026081910   111026272967   111026461024  
111026663297   111026854536   111027057644   111027239444   111027439299  
111027650463   111027838494   111028018596   111028189843   111028389924  
111028639023   111029159357 453618092   453913303   454144445   454373762  
111025885809   111026082001   111026272978   111026461068   111026663466  
111026854558   111027057677   111027239534   111027439356   111027650508  
111027838539   111028018608   111028189854   111028389968   111028641497  
111029159458 453618241   453913477   454144452   454373853   111025885821  
111026082102   111026272989   111026461147   111026663488   111026854569  
111027057688   111027239545   111027439390   111027650520   111027838540  
111028018619   111028189887   111028389980   111028642308   111029159896
453618340   453913501   454144510   454373861   111025885843   111026082179  
111026273171   111026461169   111026663499   111026854626   111027057701  
111027239567   111027439424   111027650542   111027838573   111028018653  
111028189911   111028390016   111028642926   111029160023 453618522   453913550
  454144577   454374257   111025885854   111026082191   111026273249  
111026461181   111026663512   111026854637   111027057756   111027239578  
111027439480   111027650586   111027838584   111028018664   111028189944  
111028390072   111028642959   111029160168 453618662   453913642   454144627  
454374281   111025885865   111026082247   111026273531   111026461215  
111026663590   111026854648   111027057778   111027239613   111027439491  
111027650597   111027838629   111028018709   111028190126   111028390117  
111028643545   111029160270 453618670   453913683   454144767   454374372  
111025886563   111026082337   111026273564   111026461259   111026663613  
111026854660   111027057790   111027239624   111027439626   111027650733  
111027838641   111028018732   111028190159   111028390274   111028643837  
111029160281 453618712   453913725   454144809   454374406   111025886899  
111026082360   111026273609   111026461293   111026663635   111026854716  
111027057835   111027239668   111027439637   111027650744   111027838652  
111028018743   111028190171   111028390296   111028643927   111029160304
453618738   453913790   454144932   454374661   111025886901   111026082371  
111026273632   111026461361   111026664276   111026854749   111027057891  
111027239679   111027439648   111027650755   111027838685   111028018765  
111028190238   111028390331   111028645334   111029160360 453618761   453913808
  454144973   454374687   111025886967   111026082393   111026273687  
111026461541   111026664399   111026854750   111027057903   111027239680  
111027439659   111027650788   111027838708   111028018811   111028190249  
111028390757   111028647235   111029160472 453618969   453913964   454145020  
454374745   111025886978   111026082449   111026273733   111026461552  
111026664591   111026854941   111027057969   111027239725   111027439660  
111027650801   111027838731   111028018822   111028190283   111028391062  
111028647493   111029161372 453619082   453914111   454145152   454374786  
111025886989   111026082450   111026273755   111026461574   111026664614  
111026855065   111027058061   111027239736   111027439682   111027651330  
111027838786   111028018855   111028190351   111028391477   111028647516  
111029161428 453619215   453914186   454145236   454374802   111025887070  
111026082494   111026273957   111026461596   111026664636   111026855087  
111027058106   111027239769   111027439705   111027651352   111027839002  
111028018901   111028190373   111028391501   111028647550   111029161585
453619249   453914194   454145327   454374851   111025887092   111026082562  
111026274048   111026462171   111026664692   111026855481   111027058151  
111027239770   111027439727   111027651385   111027839013   111028019474  
111028190407   111028391590   111028647662   111029161710 453619256   453914210
  454145624   454374976   111025887115   111026082618   111026274060  
111026462294   111026664759   111026855582   111027058218   111027239792  
111027439738   111027651475   111027839035   111028019485   111028190418  
111028391602   111028647886   111029161732 453619462   453914327   454145764  
454375056   111025887384   111026082630   111026274082   111026462306  
111026664805   111026855616   111027058229   111027239804   111027441157  
111027651510   111027839057   111028019711   111028190441   111028391679  
111028648168   111029161776 453619645   453914475   454146002   454375148  
111025887474   111026082641   111026274105   111026462317   111026664827  
111026856280   111027058308   111027239815   111027441236   111027652106  
111027839169   111028019744   111028190496   111028391703   111028649103  
111029162069 453619744   453914509   454146028   454375197   111025887508  
111026082685   111026274116   111026462340   111026664872   111026856303  
111027058421   111027239826   111027441270   111027652151   111027839192  
111028019755   111028190519   111028391747   111028649158   111029162137
453620171   453914517   454146051   454375221   111025887520   111026082797  
111026274138   111026462351   111026664951   111026856314   111027058454  
111027239882   111027441281   111027652162   111027839293   111028019801  
111028190531   111028391758   111028649259   111029162148 453620197   453914715
  454146119   454375536   111025887531   111026082810   111026274149  
111026462632   111026664984   111026856325   111027058487   111027240165  
111027441292   111027652195   111027839327   111028019856   111028190553  
111028391769   111028649316   111029162351 453620239   453914806   454146457  
454375775   111025887564   111026082843   111026275049   111026462676  
111026665110   111026856336   111027058498   111027240176   111027441382  
111027652241   111027839338   111028019867   111028190609   111028391792  
111028649349   111029162430 453620486   453914822   454146473   454375858  
111025887586   111026083068   111026275072   111026462722   111026665200  
111026856347   111027058511   111027240480   111027441393   111027652263  
111027839361   111028019889   111028190643   111028391815   111028649383  
111029162508 453620957   453914889   454146523   454375882   111025888318  
111026083181   111026275140   111026462834   111026665299   111026856370  
111027058555   111027240547   111027441438   111027653073   111027839383  
111028019902   111028190654   111028391826   111028649945   111029162553
453621187   453914988   454146549   454376088   111025888408   111026083192  
111026275173   111026462889   111026665479   111026856415   111027058601  
111027240659   111027441483   111027653084   111027839451   111028019913  
111028190687   111028391882   111028650295   111029162665 453621195   453914996
  454146580   454376096   111025888497   111026083204   111026275184  
111026462902   111026665536   111026856448   111027058645   111027240671  
111027441876   111027653095   111027839462   111028019980   111028190698  
111028391893   111028650385   111029163543 453621252   453915050   454146663  
454376161   111025888509   111026083248   111026275229   111026462991  
111026665570   111026856516   111027058656   111027240693   111027441887  
111027653130   111027839495   111028020016   111028190711   111028391905  
111028650453   111029163576 453621484   453915084   454146739   454376237  
111025888521   111026083417   111026275274   111026463082   111026665626  
111026856527   111027058667   111027240738   111027441922   111027653332  
111027839529   111028020038   111028190733   111028391961   111028650532  
111029163868 453621757   453915100   454146796   454376260   111025888543  
111026083439   111026275319   111026463105   111026665705   111026856572  
111027058702   111027242875   111027441955   111027653376   111027839530  
111028020049   111028190744   111028392007   111028650587   111029164184
453621773   453915290   454146846   454376294   111025889229   111026083462  
111026275353   111026463116   111026665716   111026856628   111027058746  
111027242886   111027442002   111027653398   111027839541   111028020106  
111028191969   111028392052   111028650723   111029165028 453621856   453915423
  454146853   454376328   111025889252   111026083552   111026275443  
111026463273   111026665761   111026856673   111027058780   111027242897  
111027442035   111027653400   111027839585   111028020117   111028191981  
111028392085   111028650824   111029165208 453622128   453915480   454147000  
454376385   111025889274   111026083697   111026275476   111026463295  
111026665918   111026856752   111027059826   111027242965   111027442046  
111027653422   111027839619   111028020128   111028192027   111028392108  
111028650879   111029165219 453622185   453915589   454147034   454376427  
111025889353   111026083899   111026275487   111026463329   111026665930  
111026856774   111027059893   111027242987   111027442057   111027653444  
111027839642   111028020139   111028192049   111028392175   111028651005  
111029165354 453622318   453915738   454147109   454376518   111025889409  
111026084036   111026275511   111026463330   111026665941   111026856820  
111027059905   111027243023   111027442091   111027653466   111027839697  
111028020151   111028192094   111028392186   111028651027   111029165422
453622425   453915878   454147141   454376542   111025889421   111026084069  
111026275522   111026463846   111026665985   111026856853   111027059972  
111027243102   111027442103   111027653499   111027839709   111028020162  
111028192106   111028392232   111028651050   111029165703 453622433   453915977
  454147190   454376666   111025889511   111026084104   111026275555  
111026463857   111026666009   111026856965   111027060042   111027243135  
111027442215   111027653567   111027839710   111028020184   111028192117  
111028392254   111028651106   111029165758 453622466   453916066   454147398  
454376872   111025889577   111026084193   111026275588   111026463868  
111026666054   111026857449   111027060053   111027243214   111027442260  
111027653589   111027839765   111028020263   111028192162   111028392265  
111028651140   111029166861 453622615   453916298   454147596   454377029  
111025889599   111026084227   111026275599   111026463880   111026666065  
111026857450   111027060109   111027243258   111027442305   111027653590  
111027839776   111028020274   111028192184   111028392276   111028652130  
111029167233 453622722   453916504   454147612   454377110   111025889623  
111026084238   111026276679   111026463970   111026666087   111026857539  
111027060154   111027243304   111027442383   111027653657   111027839798  
111028020285   111028192195   111028392322   111028652253   111029167378
453622797   453916702   454147620   454377219   111025889634   111026084249  
111026276714   111026463992   111026666111   111026857540   111027060165  
111027243360   111027442428   111027653758   111027839811   111028020331  
111028192218   111028392399   111028652376   111029167615 453622805   453916843
  454147679   454377334   111025889757   111026084261   111026276804  
111026464072   111026666133   111026857551   111027060233   111027243382  
111027443014   111027653848   111027839822   111028020410   111028192230  
111028392412   111028652422   111029167648 453622912   453916876   454147786  
454377516   111025889803   111026084441   111026276815   111026464106  
111026666155   111026857641   111027061144   111027243405   111027443025  
111027653859   111027839866   111028020421   111028192241   111028392434  
111028652455   111029168740 453622961   453917015   454147851   454377664  
111025889814   111026084878   111026276882   111026464195   111026666199  
111026857674   111027061199   111027243427   111027443058   111027653860  
111027839901   111028020465   111028192263   111028392524   111028652488  
111029168762 453623118   453917320   454147943   454377672   111025891479  
111026084902   111026276927   111026464241   111026666245   111026857696  
111027061223   111027243461   111027443148   111027653927   111027839945  
111028020511   111028192319   111028394357   111028652499   111029168784
453623639   453917346   454148107   454377698   111025891569   111026084935  
111026276938   111026464274   111026666256   111026857731   111027061278  
111027243551   111027443159   111027654052   111027839956   111028020555  
111028192353   111028394379   111028652758   111029168908 453623712   453917387
  454148172   454377748   111025891570   111026084979   111026276972  
111026464319   111026666267   111026857764   111027061289   111027243562  
111027443643   111027654063   111027840071   111028020588   111028192386  
111028394458   111028652804   111029169178 453623878   453917478   454148180  
454377797   111025891592   111026085059   111026276983   111026464331  
111026666313   111026857786   111027061290   111027243573   111027443654  
111027654074   111027840251   111028020634   111028192397   111028394548  
111028652938   111029169189 453624108   453917593   454148263   454377805  
111025891604   111026085082   111026277007   111026464342   111026666368  
111026857821   111027061313   111027243584   111027443665   111027654120  
111027840374   111028020724   111028192421   111028394627   111028653052  
111029169303 453624140   453917726   454148339   454377904   111025891615  
111026085093   111026277029   111026464432   111026666537   111026857865  
111027061335   111027243663   111027443676   111027654906   111027840385  
111028020735   111028192487   111028394649   111028653085   111029169314
453624165   453917734   454148560   454377912   111025891716   111026085105  
111026277041   111026464465   111026666841   111026857876   111027061379  
111027243674   111027443698   111027654917   111027840666   111028020791  
111028192533   111028394672   111028653108   111029169415 453624397   453917809
  454148776   454377979   111025891794   111026085150   111026277108  
111026464498   111026666908   111026857887   111027061380   111027243742  
111027443733   111027655019   111027840756   111028020803   111028192678  
111028394739   111028653142   111029169493 453624587   453917817   454148800  
454378241   111025891840   111026085273   111026277119   111026464500  
111026666931   111026857911   111027061403   111027243854   111027443766  
111027655097   111027840903   111028020825   111028192724   111028394807  
111028653175   111029169752 453624611   453917858   454148818   454378357  
111025891873   111026085329   111026277175   111026464713   111026666942  
111026857922   111027061436   111027243887   111027443845   111027655198  
111027841005   111028020858   111028192780   111028394818   111028653287  
111029169796 453624660   453917957   454148933   454378365   111025891884  
111026085891   111026277209   111026464724   111026666953   111026858002  
111027061447   111027243911   111027443856   111027655222   111027841061  
111028021961   111028192825   111028394830   111028653311   111029171520
453624678   453917981   454149055   454378548   111025893639   111026085914  
111026277210   111026464757   111026668135   111026858013   111027061458  
111027243944   111027443946   111027655233   111027841533   111028021994  
111028192847   111028394852   111028653399   111029171700

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453624702   453918062   454149113   454378571   111025893662   111026085925  
111026277254   111026464779   111026668146   111026858035   111027061470  
111027243966   111027443968   111027655255   111027841599   111028022030  
111028192858   111028394885   111028654255   111029172778 453624793   453918179
  454149196   454378647   111025893707   111026085947   111026277311  
111026464803   111026668157   111026858080   111027061481   111027243988  
111027444903   111027655299   111027841601   111028022041   111028192960  
111028394908   111028654266   111029173128 453624991   453918351   454149246  
454378654   111025893741   111026085958   111026277366   111026464825  
111026668179   111026858147   111027061560   111027244002   111027444925  
111027655356   111027841656   111028022120   111028194502   111028394986  
111028654323   111029173241 453625063   453918435   454149287   454378738  
111025893785   111026085981   111026277399   111026464948   111026668315  
111026858158   111027061616   111027244013   111027444947   111027655435  
111027841724   111028022131   111028194513   111028395011   111028654367  
111029173252 453625261   453918443   454149469   454378795   111025893796  
111026085992   111026277490   111026465073   111026668348   111026858181  
111027061751   111027244057   111027444958   111027655446   111027841779  
111028022142   111028194535   111028395033   111028654402   111029173285
453625337   453918500   454149758   454379108   111025893842   111026086410  
111026277502   111026465185   111026668517   111026858192   111027061762  
111027244079   111027444992   111027655480   111027841791   111028022186  
111028194580   111028395044   111028654985   111029173308 453625675   453918617
  454149790   454379181   111025893875   111026086612   111026277535  
111026465242   111026668528   111026858204   111027061795   111027244136  
111027445005   111027655514   111027841926   111028022221   111028194591  
111028395088   111028654996   111029173386 453625790   453918633   454150079  
454379249   111025893886   111026086623   111026277557   111026465387  
111026668652   111026858226   111027061829   111027244192   111027445061  
111027655569   111027841959   111028022276   111028195097   111028395145  
111028655155   111029173410 453625857   453918641   454150194   454379298  
111025893954   111026086634   111026277568   111026465398   111026668742  
111026858530   111027061852   111027245205   111027445117   111027655581  
111027841960   111028022298   111028195154   111028395189   111028655537  
111029173522 453625956   453918716   454150277   454379520   111025893965  
111026086656   111026277579   111026465512   111026668809   111026859799  
111027061874   111027245238   111027445140   111027655749   111027842006  
111028022322   111028195200   111028395235   111028655560   111029173724
453626111   453918757   454150335   454379595   111025893987   111026086713  
111026278693   111026465534   111026668922   111026859823   111027061885  
111027245272   111027445173   111027655817   111027842039   111028022366  
111028195222   111028395246   111028655605   111029173915 453626137   453918799
  454150343   454379603   111025894012   111026086746   111026278727  
111026465668   111026668955   111026859834   111027061896   111027245306  
111027445218   111027655862   111027842051   111028022388   111028195244  
111028395268   111028655638   111029174028 453626384   453918856   454150434  
454379645   111025894023   111026086768   111026278750   111026465679  
111026669114   111026859856   111027061908   111027245339   111027445308  
111027655907   111027842084   111028022412   111028195334   111028395279  
111028655672   111029174130 453626392   453918948   454150442   454379751  
111025894102   111026086814   111026278783   111026465680   111026669169  
111026859867   111027061919   111027245430   111027445319   111027655963  
111027842499   111028022489   111028195413   111028395314   111028655784  
111029175546 453626558   453919078   454150665   454379785   111025894179  
111026086869   111026278794   111026465714   111026669316   111026859957  
111027061920   111027245597   111027445331   111027655974   111027842556  
111028022524   111028195457   111028395347   111028655818   111029175704
453626913   453919094   454150830   454379959   111025894180   111026086870  
111026278817   111026466186   111026669349   111026859968   111027061997  
111027245654   111027445443   111027656032   111027842567   111028022535  
111028195480   111028395415   111028656246   111029175715 453626954   453919169
  454150889   454380114   111025894203   111026086948   111026278884  
111026466197   111026669518   111026859979   111027062000   111027245665  
111027445724   111027656087   111027842578   111028022546   111028195491  
111028395628   111028656617   111029176154 453627119   453919193   454150913  
454380189   111025894236   111026086971   111026278895   111026466209  
111026669530   111026860027   111027062268   111027245711   111027445735  
111027656166   111027842590   111028022580   111028195558   111028395651  
111028656695   111029176200 453627200   453919417   454151010   454380197  
111025894247   111026086982   111026278918   111026466232   111026669563  
111026860049   111027062370   111027245733   111027445814   111027656403  
111027842602   111028022614   111028195569   111028395707   111028656886  
111029176211 453627242   453919425   454151101   454380262   111025894270  
111026086993   111026278929   111026466243   111026669664   111026860083  
111027062404   111027245744   111027445825   111027656559   111027842646  
111028022625   111028195581   111028396629   111028656943   111029176402
453627259   453919433   454151226   454380593   111025894337   111026087376  
111026278930   111026466276   111026669686   111026860094   111027062426  
111027245777   111027445847   111027656627   111027842668   111028023299  
111028195659   111028396641   111028656965   111029176536 453627275   453919441
  454151358   454380601   111025894359   111026087387   111026278941  
111026466300   111026669822   111026860117   111027062471   111027245788  
111027445869   111027656672   111027842679   111028023323   111028195671  
111028396708   111028656987   111029177076 453627291   453919474   454151366  
454380890   111025894382   111026087398   111026278974   111026466311  
111026669901   111026860184   111027062651   111027245935   111027445870  
111027656830   111027842680   111028023334   111028195693   111028396720  
111028657056   111029177100 453627499   453919482   454151382   454380908  
111025894405   111026087422   111026279010   111026466377   111026669989  
111026860229   111027062673   111027245946   111027445881   111027656841  
111027842691   111028023345   111028195794   111028396731   111028657102  
111029177155 453627523   453919490   454151614   454381013   111025894416  
111026087534   111026279098   111026466401   111026669990   111026860241  
111027062741   111027246037   111027445937   111027656919   111027842703  
111028023356   111028195817   111028396742   111028657179   111029177212
453627531   453919540   454151630   454381047   111025894427   111026087545  
111026279100   111026466456   111026670161   111026860252   111027062785  
111027246060   111027445993   111027656953   111027842714   111028023367  
111028195828   111028396764   111028657674   111029177278 453627564   453919557
  454151713   454381088   111025894483   111026087938   111026279166  
111026466704   111026670206   111026860274   111027062831   111027246082  
111027446286   111027657134   111027842770   111028023435   111028195851  
111028396843   111028657731   111029177469 453627606   453919631   454151721  
454381260   111025894584   111026087949   111026279177   111026466737  
111026670251   111026860296   111027062842   111027246093   111027446309  
111027657235   111027842792   111028023468   111028195862   111028396865  
111028657821   111029177762 453627762   453919664   454151812   454381302  
111025894618   111026088085   111026279199   111026466748   111026671623  
111026860319   111027062853   111027246149   111027446376   111027657268  
111027842804   111028023547   111028196379   111028396933   111028657876  
111029178358 453627945   453919755   454151846   454381336   111025894630  
111026088096   111026279201   111026466759   111026671634   111026860364  
111027062864   111027246239   111027446387   111027657291   111027843254  
111028023558   111028196380   111028396966   111028658068   111029178437
453628018   453919979   454151879   454381559   111025894663   111026088164  
111026279223   111026466872   111026671656   111026860500   111027062886  
111027246251   111027446411   111027657314   111027843265   111028023570  
111028196694   111028396999   111028658125   111029178796 453628232   453919995
  454152000   454381930   111025894720   111026088209   111026279234  
111026466894   111026671689   111026860511   111027062909   111027246262  
111027446422   111027657471   111027843276   111028023581   111028196852  
111028397091   111028658226   111029178842 453628331   453920043   454152141  
454382078   111025894764   111026088210   111026279267   111026467255  
111026671768   111026860623   111027063012   111027246341   111027446444  
111027657549   111027843535   111028023615   111028196863   111028397114  
111028658293   111029178864 453628729   453920100   454152299   454382102  
111025894775   111026088232   111026279313   111026467389   111026671825  
111026860858   111027063023   111027246420   111027446477   111027657561  
111027843557   111028023626   111028196885   111028397125   111028658349  
111029178875 453628984   453920258   454152539   454382227   111025894797  
111026088243   111026279335   111026467581   111026671836   111026860892  
111027063090   111027246453   111027446512   111027657583   111027843579  
111028023705   111028196953   111028397136   111028658473   111029179135
453629370   453920332   454152810   454382243   111025894810   111026088287  
111026279346   111026467592   111026671858   111026860926   111027063157  
111027246510   111027446545   111027657606   111027843580   111028023862  
111028197011   111028397169   111028658541   111029180047 453629412   453920399
  454152828   454382409   111025894832   111026088298   111026279391  
111026467648   111026671904   111026861006   111027063179   111027246565  
111027446556   111027657628   111027843614   111028023895   111028197044  
111028397248   111028658608   111029180474 453629461   453920449   454152844  
454382490   111025895978   111026088300   111026279470   111026467884  
111026671915   111026861185   111027063225   111027246611   111027446578  
111027657662   111027843681   111028023918   111028197088   111028397260  
111028658631   111029181239 453629503   453920506   454152877   454382532  
111025896036   111026088322   111026279560   111026468212   111026671937  
111026861264   111027063258   111027246622   111027446589   111027657673  
111027843715   111028023929   111028197123   111028397350   111028658686  
111029181307 453629545   453920597   454152893   454382631   111025896070  
111026088333   111026279605   111026468245   111026672747   111026861286  
111027063337   111027247050   111027446590   111027657684   111027844019  
111028023930   111028197156   111028397372   111028658754   111029181846
453629578   453920605   454152901   454382789   111025896137   111026088344  
111026279616   111026468368   111026672769   111026861297   111027063382  
111027247106   111027448301   111027657718   111027844075   111028023952  
111028197213   111028397394   111028659137   111029182139 453629842   453920712
  454152943   454382920   111025896171   111026088355   111026279683  
111026468380   111026672770   111026861309   111027063405   111027247173  
111027448312   111027658034   111027844176   111028023985   111028197954  
111028397440   111028659249   111029182207 453629883   453920753   454153008  
454383068   111025896182   111026088366   111026280090   111026468447  
111026672837   111026861343   111027063416   111027247184   111027448356  
111027658348   111027844187   111028024010   111028197965   111028397844  
111028659339   111029182263 453629933   453921009   454153198   454383209  
111025896238   111026088377   111026280135   111026468470   111026672893  
111026861387   111027063438   111027247241   111027448367   111027658405  
111027844491   111028024032   111028197987   111028397855   111028660050  
111029182588 453630048   453921017   454153271   454383506   111025896924  
111026088614   111026280146   111026468526   111026672905   111026861398  
111027063540   111027247331   111027448457   111027658517   111027844569  
111028024098   111028198034   111028397888   111028660072   111029182634
453630121   453921256   454153586   454383589   111025896968   111026088669  
111026280157   111026468537   111026672949   111026861433   111027063562  
111027247397   111027448525   111027659091   111027844615   111028024144  
111028198078   111028397899   111028660364   111029182971 453630345   453921314
  454153842   454383688   111025897071   111026088681   111026280179  
111026468650   111026672983   111026861455   111027063584   111027247454  
111027448558   111027659226   111027844637   111028024166   111028198180  
111028399093   111028660555   111029183040 453630402   453921330   454153883  
454383712   111025897082   111026088704   111026280304   111026468706  
111026673029   111026861477   111027063607   111027247465   111027448570  
111027659248   111027844750   111028024223   111028198269   111028399138  
111028660599   111029183152 453630535   453921462   454154014   454383746  
111025897161   111026088715   111026280326   111026468717   111026673052  
111026861488   111027063618   111027247522   111027448581   111027659293  
111027844806   111028024245   111028198292   111028399228   111028660634  
111029183174 453630568   453921538   454154055   454383779   111025897262  
111026088748   111026280360   111026468728   111026673063   111026861499  
111027063629   111027247544   111027448626   111027659754   111027844817  
111028024267   111028198326   111028399239   111028660689   111029183321
453630584   453921611   454154188   454383829   111025897329   111026088759  
111026280382   111026468751   111026673120   111026861501   111027063663  
111027247555   111027448637   111027659899   111027844918   111028024290  
111028198359   111028399240   111028661433   111029183466 453630873   453921702
  454154246   454383977   111025897352   111026088771   111026280393  
111026470057   111026673153   111026861523   111027063674   111027247577  
111027448659   111027660059   111027844952   111028024313   111028198371  
111028399307   111028661466   111029183477 453631269   453921868   454154469  
454384116   111025897464   111026088849   111026280405   111026470080  
111026673232   111026861567   111027063685   111027247588   111027448716  
111027661263   111027845032   111028024346   111028198427   111028399318  
111028661499   111029183589 453631277   453922098   454154527   454384207  
111025897554   111026088861   111026280449   111026470091   111026673344  
111026861578   111027063719   111027247656   111027448727   111027661308  
111027845043   111028024616   111028198461   111028399330   111028661545  
111029183736 453631673   453922163   454154584   454384231   111025897576  
111026088906   111026280494   111026470125   111026673401   111026861613  
111027063720   111027247678   111027448839   111027661342   111027845133  
111028024649   111028198696   111028399341   111028661567   111029185211
453631822   453922213   454154881   454384306   111025897587   111026088940  
111026280506   111026470136   111026673423   111026861938   111027063731  
111027247779   111027448884   111027661386   111027845177   111028024650  
111028198753   111028399352   111028661646   111029185233 453631855   453922338
  454155029   454384520   111025897622   111026090527   111026280528  
111026470305   111026673456   111026861983   111027063832   111027247847  
111027448907   111027661410   111027845199   111028024728   111028198764  
111028399576   111028661680   111029185378 453632101   453922411   454155052  
454384645   111025897723   111026090538   111026281136   111026470383  
111026673489   111026862029   111027063988   111027247870   111027448918  
111027661533   111027845302   111028024739   111028198843   111028399622  
111028661703   111029185660 453632259   453922544   454155110   454384702  
111025897756   111026090561   111026281158   111026470394   111026673502  
111026862502   111027064068   111027247881   111027448996   111027661892  
111027845414   111028024751   111028198900   111028399677   111028661882  
111029185716 453632366   453922866   454155136   454384801   111025898308  
111026090572   111026281181   111026470462   111026673535   111026862591  
111027064349   111027247993   111027449021   111027662613   111027845425  
111028024830   111028198955   111028399688   111028661972   111029185895
453632374   453923021   454155144   454384819   111025898342   111026090583  
111026281282   111026470507   111026673546   111026862625   111027064417  
111027248006   111027449032   111027662792   111027845436   111028024841  
111028198999   111028399701   111028662007   111029186100 453632408   453923054
  454155185   454384835   111025898353   111026090639   111026281305  
111026470529   111026673636   111026862636   111027064439   111027248028  
111027449111   111027662815   111027845593   111028024852   111028199024  
111028399745   111028662096   111029186313 453632531   453923088   454155417  
454384926   111025899398   111026090718   111026281316   111026470608  
111026673658   111026862647   111027064451   111027248051   111027449166  
111027662837   111027845616   111028024885   111028199079   111028399756  
111028662210   111029186414 453632572   453923120   454155441   454385048  
111025899411   111026090730   111026281383   111026470620   111026673670  
111026862658   111027064541   111027248062   111027449188   111027663243  
111027845661   111028024896   111028199080   111028399767   111028662221  
111029186649 453632622   453923153   454155466   454385238   111025899422  
111026090763   111026281518   111026470653   111026673704   111026862669  
111027064563   111027248073   111027449357   111027664008   111027845728  
111028024920   111028199091   111028399802   111028663086   111029186650
453632747   453923286   454155474   454385253   111025899444   111026090774  
111026281574   111026470800   111026673760   111026862704   111027064710  
111027248499   111027449403   111027664086   111027845762   111028024931  
111028199136   111028399824   111028663109   111029186683 453632762   453923294
  454155540   454385261   111025899466   111026090796   111026281619  
111026470822   111026673805   111026862715   111027064732   111027248523  
111027449458   111027664097   111027845807   111028024942   111028199192  
111028399857   111028663143   111029186694 453632952   453923328   454155664  
454385493   111025899488   111026090853   111026281631   111026470833  
111026673827   111026862726   111027064743   111027248646   111027449470  
111027664200   111027845830   111028024964   111028199204   111028399891  
111028663154   111029186784 453633067   453923351   454155748   454385766  
111025899499   111026090875   111026281653   111026470888   111026673940  
111026862748   111027064787   111027248657   111027449504   111027664211  
111027845841   111028025123   111028199237   111028399958   111028663200  
111029186795 453633109   453923526   454155870   454385808   111025899578  
111026090897   111026281664   111026470899   111026673962   111026862760  
111027064800   111027248714   111027449526   111027664244   111027845874  
111028025549   111028199271   111028399969   111028663211   111029187549
453633554   453923583   454155896   454385865   111025899590   111026090909  
111026281697   111026471362   111026673973   111026862771   111027064844  
111027248758   111027449571   111027664266   111027845885   111028025583  
111028199383   111028399970   111028663244   111029188168 453633612   453923658
  454155953   454385980   111025899646   111026090932   111026281721  
111026471373   111026673984   111026862984   111027064901   111027248804  
111027449593   111027664334   111027845919   111028025639   111028199451  
111028399992   111028663378   111029188214 453633786   453923708   454156225  
454386509   111025899657   111026090943   111026281732   111026471384  
111026674053   111026863378   111027064956   111027248848   111027449627  
111027664345   111027846022   111028025707   111028199495   111028400029  
111028663592   111029188269 453633802   453923773   454156233   454386905  
111025899680   111026090954   111026281743   111026471407   111026674064  
111026863413   111027065058   111027248893   111027449649   111027664356  
111027846055   111028025730   111028199776   111028400074   111028663615  
111029188449 453633869   453923898   454156324   454387176   111025899691  
111026090976   111026281798   111026471496   111026674121   111026863468  
111027065092   111027249399   111027449706   111027664378   111027846066  
111028025741   111028199787   111028400153   111028663659   111029188539
453633877   453923906   454156506   454387366   111025899703   111026090998  
111026281833   111026471520   111026674132   111026863479   111027065474  
111027249401   111027449739   111027664435   111027846077   111028026191  
111028199811   111028400175   111028663682   111029189169 453633968   453923948
  454156530   454387440   111025899804   111026091001   111026281844  
111026471531   111026674154   111026863491   111027065755   111027249423  
111027449784   111027664918   111027846088   111028026393   111028199888  
111028400311   111028663772   111029189552 453634529   453924045   454156662  
454387473   111025899815   111026091023   111026281888   111026471542  
111026674165   111026863503   111027065834   111027249524   111027449829  
111027664952   111027846134   111028026595   111028199899   111028400322  
111028663817   111029189574 453634594   453924052   454156720   454387481  
111025899837   111026091034   111026281912   111026471665   111026674200  
111026863659   111027065856   111027249580   111027450955   111027664974  
111027846156   111028026618   111028200285   111028400366   111028663840  
111029189697 453634610   453924177   454156845   454387515   111025899871  
111026091056   111026281934   111026471698   111026674211   111026863750  
111027065890   111027249670   111027450999   111027664996   111027847629  
111028026630   111028200308   111028400939   111028663974   111029190015
453634792   453924292   454156878   454387549   111025899893   111026091067  
111026281989   111026471744   111026674301   111026863895   111027065913  
111027249692   111027451057   111027665054   111027847630   111028026685  
111028200320   111028401277   111028665224   111029190161

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453634883   453924318   454156936   454387580   111025899905   111026091113  
111026282014   111026471902   111026674323   111026863996   111027066048  
111027249748   111027451080   111027665111   111027847641   111028026809  
111028200342   111028402021   111028665268   111029190419 453634990   453924359
  454157215   454387770   111025900021   111026091157   111026282036  
111026471935   111026674334   111026864043   111027066060   111027249771  
111027451215   111027665122   111027847674   111028026843   111028200397  
111028402043   111028665303   111029190453 453635005   453924383   454157462  
454387796   111025900032   111026091168   111026282047   111026471946  
111026674356   111026864098   111027066093   111027249816   111027451226  
111027665177   111027847720   111028026876   111028200533   111028402324  
111028665347   111029190587 453635153   453924433   454157561   454387887  
111025900098   111026091179   111026282069   111026471957   111026674389  
111026864481   111027066138   111027250830   111027451259   111027665188  
111027847775   111028026911   111028200601   111028402357   111028665628  
111029190600 453635252   453924466   454157603   454388034   111025900155  
111026091203   111026282092   111026472015   111026674413   111026864504  
111027066150   111027250852   111027451260   111027665278   111027847887  
111028026944   111028200623   111028402379   111028665651   111029190655
453635344   453924474   454157751   454388109   111025900177   111026091236  
111026282104   111026472048   111026674435   111026864515   111027066217  
111027250874   111027452171   111027665683   111027847898   111028026988  
111028200678   111028402403   111028665796   111029190745 453635385   453924599
  454157843   454388182   111025900212   111026091247   111026282115  
111026472059   111026674479   111026864559   111027066239   111027250908  
111027452205   111027665739   111027847966   111028027057   111028200690  
111028402414   111028665909   111029190958 453635450   453924698   454157934  
454388299   111025900302   111026091269   111026282126   111026472116  
111026674503   111026864560   111027066240   111027250931   111027452362  
111027665751   111027847977   111028027079   111028200746   111028402425  
111028665921   111029191016 453635583   453924763   454157991   454388364  
111025900357   111026091270   111026282755   111026472194   111026674536  
111026864593   111027066835   111027250986   111027452519   111027665762  
111027848035   111028027103   111028200757   111028402458   111028665954  
111029192488 453635666   453924854   454158007   454388398   111025900368  
111026091348   111026282799   111026472228   111026674648   111026864650  
111027066846   111027251000   111027452700   111027665773   111027848079  
111028027125   111028200814   111028402537   111028666157   111029192501
453635831   453924912   454158031   454388414   111025900391   111026091371  
111026282834   111026472240   111026674716   111026864728   111027066880  
111027251022   111027452722   111027665807   111027848091   111028027170  
111028200836   111028402559   111028666168   111029192534 453635963   453924961
  454158163   454388448   111025900403   111026091393   111026282845  
111026472251   111026674783   111026864740   111027066891   111027251088  
111027452755   111027665818   111027848103   111028027248   111028200869  
111028402560   111028666179   111029192679 453635989   453924987   454158189  
454388471   111025900414   111026091539   111026282878   111026472273  
111026674839   111026864751   111027066914   111027251145   111027452946  
111027665863   111027848125   111028027293   111028200960   111028402616  
111028666247   111029192848 453636318   453925091   454158221   454388489  
111025900447   111026091562   111026282889   111026472396   111026676347  
111026864818   111027066947   111027251167   111027452957   111027665919  
111027848136   111028027305   111028201017   111028402661   111028666348  
111029192893 453636334   453925257   454158304   454388562   111025900470  
111026091573   111026282890   111026472532   111026676369   111026864863  
111027066969   111027251178   111027452968   111027665942   111027848181  
111028027675   111028201051   111028402694   111028666494   111029193063
453636391   453925349   454158338   454388620   111025900942   111026092732  
111026282902   111026472543   111026676404   111026865066   111027066970  
111027251202   111027452979   111027665964   111027848215   111028028250  
111028201141   111028402740   111028666562   111029193614 453636714   453925513
  454158627   454388760   111025900997   111026092743   111026283273  
111026472576   111026676459   111026865077   111027067027   111027251279  
111027453026   111027665975   111027848237   111028028317   111028201321  
111028402807   111028666865   111029193625 453636805   453925539   454158635  
454388794   111025901011   111026092765   111026283284   111026472622  
111026676493   111026865101   111027067443   111027251448   111027453150  
111027666000   111027848259   111028028373   111028201354   111028402829  
111028666898   111029193850 453636839   453925562   454158742   454388950  
111025901044   111026092811   111026283295   111026472633   111026676516  
111026865112   111027067959   111027251617   111027453194   111027666011  
111027848495   111028028395   111028201411   111028402920   111028667237  
111029193906 453636938   453925679   454158874   454389222   111025901066  
111026092899   111026283307   111026472677   111026676583   111026865134  
111027067960   111027251628   111027453228   111027666022   111027848541  
111028028429   111028201488   111028402975   111028667327   111029193917
453637167   453925851   454159013   454389347   111025901112   111026092901  
111026283442   111026472958   111026676594   111026865189   111027068051  
111027251639   111027453239   111027666763   111027848574   111028028452  
111028201499   111028403000   111028667383   111029194581 453637175   453925927
  454159195   454389362   111025901167   111026092934   111026283475  
111026472969   111026676617   111026865268   111027068152   111027251729  
111027453262   111027666796   111027848989   111028028520   111028201501  
111028403033   111028667440   111029194637 453637258   453925950   454159203  
454389388   111025901202   111026092945   111026283486   111026472992  
111026676673   111026865314   111027068174   111027251831   111027453273  
111027666820   111027849014   111028028531   111028201512   111028403044  
111028667507   111029194783 453637266   453925968   454159237   454389511  
111025901213   111026092967   111026283600   111026473050   111026676707  
111026865358   111027068185   111027251886   111027453284   111027666864  
111027849036   111028028553   111028201545   111028403055   111028667732  
111029194794 453637381   453925992   454159393   454389602   111025901246  
111026093014   111026283611   111026473162   111026676718   111026865370  
111027068196   111027252179   111027453318   111027666897   111027849092  
111028028586   111028201567   111028403112   111028667743   111029194806
453637506   453926016   454159658   454389651   111025901257   111026093036  
111026283701   111026473173   111026676774   111026865404   111027068253  
111027252269   111027453329   111027666910   111027849137   111028028609  
111028201646   111028403156   111028667787   111029194828 453637548   453926115
  454159708   454389677   111025901291   111026093081   111026283734  
111026473195   111026676796   111026865415   111027068321   111027252337  
111027453374   111027666921   111027849160   111028028665   111028201691  
111028403178   111028667798   111029194840 453637639   453926305   454159765  
454389727   111025901325   111026093092   111026283745   111026473207  
111026676842   111026865482   111027068354   111027252449   111027453396  
111027666965   111027849182   111028028687   111028201714   111028403189  
111028667833   111029194873 453637951   453926313   454159930   454389776  
111025901370   111026093115   111026283767   111026473397   111026676886  
111026865516   111027068422   111027252483   111027453431   111027667023  
111027849283   111028028698   111028201994   111028403190   111028667844  
111029194963 453638017   453926362   454159971   454389800   111025901707  
111026093250   111026284320   111026473465   111026677247   111026865538  
111027068433   111027252506   111027453453   111027667056   111027849306  
111028028700   111028202074   111028403943   111028667855   111029195313
453638322   453926396   454160029   454389834   111025901741   111026093261  
111026284364   111026473724   111026677269   111026865550   111027068444  
111027252517   111027453464   111027667102   111027849317   111028028733  
111028202232   111028403954   111028667934   111029195650 453638389   453926594
  454160052   454390097   111025901763   111026093294   111026284375  
111026473735   111026677326   111026865561   111027068477   111027252528  
111027453497   111027667135   111027849328   111028028823   111028202311  
111028403976   111028668261   111029196336 453638538   453926602   454160086  
454390121   111025901796   111026093384   111026284386   111026473803  
111026677360   111026865572   111027068488   111027252607   111027453509  
111027667304   111027849339   111028028979   111028202344   111028403987  
111028668339   111029196369 453638587   453926693   454160136   454390253  
111025901808   111026093418   111026284410   111026473814   111026677483  
111026865594   111027068589   111027252630   111027453576   111027667315  
111027849407   111028028980   111028202502   111028404012   111028668351  
111029196729 453638827   453926859   454160219   454390337   111025901820  
111026093463   111026284421   111026473926   111026677528   111026865741  
111027068590   111027252674   111027453587   111027667326   111027849441  
111028029004   111028202513   111028404023   111028669071   111029197135
453639395   453926933   454160227   454390360   111025901842   111026093508  
111026284432   111026473982   111026677562   111026865752   111027068646  
111027252696   111027453699   111027667359   111027849553   111028029015  
111028202579   111028404045   111028669082   111029197146 453639544   453926966
  454160276   454390808   111025901932   111026093700   111026284443  
111026474017   111026677607   111026866405   111027068668   111027252708  
111027453723   111027667506   111027849586   111028029127   111028202603  
111028404090   111028669127   111029197247 453639692   453927121   454160417  
454390824   111025902258   111026093733   111026284498   111026474028  
111026677630   111026866416   111027068679   111027252753   111027453745  
111027667540   111027849597   111028029150   111028202726   111028404124  
111028669217   111029197315 453640054   453927162   454160524   454390873  
111025902270   111026093788   111026284500   111026474196   111026677719  
111026866450   111027068680   111027252775   111027454061   111027667551  
111027849610   111028029161   111028202759   111028404146   111028669510  
111029197360 453640062   453927188   454160623   454390915   111025902281  
111026093799   111026284533   111026474220   111026677742   111026866517  
111027068703   111027252809   111027454094   111027668002   111027850252  
111028029172   111028202771   111028404214   111028669611   111029197449
453640211   453927204   454160631   454391038   111025902304   111026093812  
111026284577   111026474264   111026677786   111026866629   111027068736  
111027252810   111027454162   111027668024   111027850342   111028029262  
111028202793   111028404630   111028669699   111029197472 453640237   453927261
  454160672   454391178   111025902315   111026093913   111026284601  
111026474286   111026677876   111026866720   111027068747   111027252821  
111027454230   111027668046   111027850375   111028029273   111028202883  
111028404685   111028669958   111029197539 453640427   453927394   454160680  
454391277   111025902326   111026093924   111026284757   111026474332  
111026677900   111026866764   111027068792   111027252887   111027454274  
111027668068   111027850386   111028029284   111028202894   111028404696  
111028669970   111029197573 453640484   453927436   454160813   454391343  
111025902360   111026094015   111026284803   111026474343   111026677933  
111026866911   111027068815   111027253721   111027454285   111027668204  
111027850397   111028029420   111028202951   111028404719   111028670039  
111029197652 453640682   453927451   454160938   454391566   111025902427  
111026094037   111026284892   111026474354   111026678024   111026867002  
111027068826   111027253743   111027454353   111027668316   111027850432  
111028029431   111028203008   111028405259   111028670062   111029197810
453640724   453927519   454160953   454391608   111025902438   111026094251  
111026284926   111026474400   111026678080   111026867079   111027069265  
111027253754   111027454386   111027668327   111027850454   111028029464  
111028203019   111028405305   111028670297   111029197854 453640740   453927584
  454161050   454391632   111025902483   111026094262   111026284959  
111026474411   111026678147   111026867080   111027069388   111027253934  
111027454421   111027668394   111027850465   111028029486   111028203053  
111028405316   111028670376   111029198114 453640781   453927683   454161365  
454391665   111025902517   111026094284   111026285040   111026474444  
111026678293   111026867103   111027069456   111027253967   111027454522  
111027668417   111027850487   111028029497   111028203110   111028405338  
111028670534   111029199047 453640807   453927709   454161415   454391822  
111025902528   111026094307   111026285163   111026474781   111026678349  
111026867226   111027069478   111027254261   111027454588   111027668451  
111027850498   111028029510   111028203121   111028405372   111028670567  
111029199115 453640963   453927725   454161431   454391871   111025902584  
111026094318   111026285242   111026474804   111026678406   111026867259  
111027069647   111027254283   111027454623   111027668473   111027850511  
111028029543   111028204380   111028405417   111028670589   111029199610
453641045   453927857   454161472   454392127   111025902618   111026094374  
111026285253   111026474837   111026678417   111026867271   111027069692  
111027254339   111027455107   111027668507   111027850533   111028029554  
111028204470   111028405439   111028670590   111029201085 453641078   453928079
  454161506   454392242   111025902629   111026094475   111026285264  
111026475029   111026678473   111026867305   111027069715   111027254362  
111027455185   111027668529   111027851781   111028029565   111028204526  
111028405451   111028670714   111029201490 453641128   453928145   454161746  
454392309   111025902652   111026094486   111026285275   111026475030  
111026678608   111026867361   111027069726   111027254373   111027455220  
111027668563   111027851804   111028029600   111028204548   111028405484  
111028670882   111029201524 453641193   453928236   454161803   454392408  
111025902685   111026094543   111026285309   111026475041   111026678664  
111026867406   111027069872   111027254429   111027455286   111027668596  
111027851848   111028029622   111028204560   111028405530   111028670916  
111029201658 453641912   453928277   454161886   454392432   111025902696  
111026094554   111026285343   111026475074   111026678697   111026867440  
111027069883   111027254531   111027455309   111027668619   111027851938  
111028029633   111028204627   111028405552   111028670949   111029201692
453641938   453928590   454161944   454392549   111025902708   111026094565  
111026285376   111026475131   111026678710   111026867619   111027069894  
111027254654   111027455365   111027668620   111027851949   111028029666  
111028204650   111028405608   111028670961   111029202233 453642001   453928657
  454161951   454392879   111025902876   111026094587   111026285400  
111026475197   111026678754   111026867653   111027069917   111027254698  
111027455398   111027669306   111027851961   111028029677   111028204661  
111028405619   111028670994   111029202277 453642209   453928707   454161969  
454393000   111025902933   111026094600   111026285411   111026475243  
111026678798   111026867888   111027069940   111027254711   111027455433  
111027669362   111027851994   111028029688   111028204728   111028405631  
111028671119   111029202345 453642258   453928830   454162025   454393042  
111025902977   111026094633   111026285422   111026475333   111026678912  
111026867934   111027069984   111027254733   111027455499   111027669418  
111027852041   111028029712   111028204751   111028406047   111028671131  
111029202378 453642514   453928848   454162280   454393158   111025903002  
111026094644   111026285433   111026475344   111026679036   111026867945  
111027070032   111027254788   111027455613   111027669429   111027852063  
111028029745   111028204807   111028406069   111028671456   111029202952
453642639   453928913   454162371   454393232   111025903035   111026095364  
111026285477   111026475366   111026679047   111026867978   111027070098  
111027254878   111027455747   111027669463   111027852096   111028029767  
111028204931   111028406070   111028672075   111029203201 453642670   453928939
  454162397   454393323   111025903057   111026095689   111026285499  
111026476671   111026679058   111026868058   111027070144   111027254980  
111027455804   111027669496   111027852108   111028029778   111028204953  
111028406159   111028672097   111029203256 453642688   453928996   454162447  
454393364   111025903079   111026095735   111026285578   111026476682  
111026679238   111026868126   111027070324   111027255015   111027455815  
111027669766   111027852120   111028029835   111028204964   111028406193  
111028672389   111029203346 453642993   453929234   454162462   454393380  
111025903114   111026095814   111026285589   111026476693   111026679520  
111026868160   111027070335   111027255059   111027455826   111027669777  
111027852131   111028029880   111028204997   111028406205   111028672570  
111029204370 453643041   453929267   454162736   454393455   111025903136  
111026095825   111026285590   111026476705   111026679531   111026868171  
111027070357   111027255060   111027455848   111027669878   111027852164  
111028029891   111028205000   111028406227   111028672626   111029204448
453643116   453929333   454163189   454393463   111025903462   111026095847  
111026285613   111026476716   111026679564   111026868205   111027070380  
111027255082   111027455950   111027669889   111027852197   111028029925  
111028205011   111028406238   111028672671   111029204707 453643124   453929408
  454163221   454393505   111025903473   111026095870   111026285758  
111026476750   111026679597   111026868216   111027070391   111027256173  
111027456063   111027670241   111027852265   111028029936   111028205066  
111028406283   111028672682   111029205113 453643215   453929523   454163312  
454393646   111025903495   111026095892   111026285769   111026476761  
111026679632   111026868272   111027070481   111027256184   111027456074  
111027670768   111027852298   111028029958   111028205088   111028406328  
111028672693   111029205393 453643470   453929630   454163353   454393679  
111025903530   111026095915   111026285781   111026476772   111026679698  
111026868340   111027070852   111027256218   111027456108   111027670779  
111027852322   111028029969   111028205101   111028406351   111028673010  
111029206541 453643496   453929747   454163494   454393828   111025903541  
111026095926   111026285893   111026476817   111026679777   111026868496  
111027070920   111027256230   111027456131   111027670836   111027852355  
111028030006   111028205167   111028406362   111028673032   111029206620
453643652   453929838   454163627   454393901   111025903552   111026095959  
111026285938   111026476828   111026679799   111026868508   111027070931  
111027256285   111027456142   111027670870   111027852366   111028030017  
111028205190   111028406441   111028673065   111029206675 453643660   453929853
  454163718   454393984   111025903563   111026095993   111026286197  
111026476862   111026679834   111026868575   111027070975   111027256296  
111027456153   111027670892   111027852412   111028031142   111028205279  
111028406496   111028673076   111029206945 453643702   453929986   454163734  
454394057   111025903620   111026096017   111026286221   111026476929  
111026679890   111026868665   111027071055   111027256308   111027456940  
111027670982   111027852434   111028031186   111028205314   111028406531  
111028674426   111029206978 453643785   453930075   454163767   454394198  
111025903686   111026096129   111026286243   111026476930   111026679902  
111026868687   111027071101   111027256319   111027457110   111027671051  
111027852445   111028031243   111028205358   111028406553   111028674572  
111029207272 453643827   453930182   454163957   454394214   111025903697  
111026096141   111026286265   111026476996   111026679924   111026868698  
111027071695   111027256353   111027457165   111027671095   111027852478  
111028031366   111028205369   111028406597   111028674617   111029207429
453644148   453930265   454163965   454394255   111025903855   111026096152  
111026286276   111026477021   111026679968   111026868700   111027071730  
111027256454   111027457176   111027671107   111027852489   111028031917  
111028205392   111028406823   111028674639   111029207610 453644205   453930422
  454164104   454394289   111025903956   111026096174   111026286366  
111026477098   111026679979   111026868902   111027071752   111027256465  
111027457187   111027671118   111027852490   111028032659   111028205943  
111028406834   111028675630   111029208082 453644239   453930562   454164252  
454394693   111025904047   111026096242   111026286377   111026477100  
111026679991   111026869138   111027071785   111027256476   111027457457  
111027671129   111027852513   111028032693   111028205965   111028406845  
111028675786   111029208251 453644320   453930752   454164260   454394768  
111025904070   111026096950   111026286388   111026477133   111026680005  
111026869194   111027071796   111027256779   111027457525   111027671130  
111027852524   111028032727   111028205998   111028406878   111028675988  
111029208329 453644346   453930760   454164344   454394776   111025904193  
111026096961   111026286401   111026477155   111026680038   111026869284  
111027071820   111027256814   111027457558   111027671208   111027852579  
111028032738   111028206012   111028406890   111028675999   111029209252
453644387   453930976   454164443   454394909   111025904216   111026096994  
111026286423   111026477188   111026680061   111026869307   111027071831  
111027256858   111027457693   111027671219   111027852580   111028032873  
111028206067   111028406902   111028676024   111029209511

 

SCH-A-23



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453644403   453931016   454164450   454394917   111025904227   111026097029  
111026286502   111026477199   111026680083   111026869475   111027071910  
111027256948   111027458201   111027671220   111027852591   111028032918  
111028206078   111028407149   111028676158   111029209522 453644494   453931099
  454164559   454395013   111025904238   111026097041   111026286524  
111026477223   111026680724   111026869497   111027071965   111027257006  
111027458425   111027671253   111027852625   111028033010   111028206663  
111028407172   111028676169   111029209555 453644791   453931263   454164658  
454395138   111025904249   111026097074   111026286557   111026477245  
111026680746   111026869510   111027071987   111027257174   111027458559  
111027671297   111027852647   111028033021   111028206731   111028407183  
111028676170   111029209623 453644825   453931321   454164690   454395237  
111025904261   111026097096   111026286580   111026477289   111026680757  
111026869532   111027072012   111027257343   111027458728   111027671310  
111027852669   111028033043   111028206786   111028407217   111028676608  
111029209634 453645020   453931347   454164716   454395252   111025904519  
111026097333   111026286614   111026477324   111026680780   111026869598  
111027072045   111027257365   111027458818   111027671321   111027852692  
111028033087   111028206854   111028407239   111028676686   111029209713
453645178   453931362   454164880   454395500   111025904845   111026097366  
111026286625   111026477335   111026680847   111026869600   111027072180  
111027257523   111027458874   111027671332   111027852759   111028033100  
111028206900   111028407273   111028676721   111029209803 453645228   453931396
  454164971   454395526   111025904867   111026097445   111026286658  
111026477379   111026680858   111026870736   111027072247   111027257545  
111027459156   111027671376   111027852805   111028033133   111028206933  
111028407341   111028676732   111029209869 453645293   453931453   454164997  
454395534   111025904991   111026097489   111026286669   111026477380  
111026680904   111026870747   111027072292   111027257556   111027459189  
111027671466   111027852816   111028033144   111028206966   111028407352  
111028676743   111029210580 453645301   453931677   454165036   454395542  
111025905060   111026097984   111026286692   111026477447   111026680915  
111026870826   111027072348   111027257589   111027459224   111027671488  
111027852861   111028033166   111028207215   111028407419   111028676765  
111029210681 453645368   453931750   454165184   454395567   111025905857  
111026097995   111026286715   111026477458   111026680937   111026870837  
111027072359   111027257613   111027459257   111027671523   111027852872  
111028033201   111028207282   111028407486   111028676787   111029210760
453645632   453931768   454165267   454395591   111025905903   111026098019  
111026286726   111026478437   111026680960   111026870848   111027072382  
111027257624   111027459268   111027671534   111027852894   111028033212  
111028207585   111028407509   111028677418   111029211356 453645681   453931818
  454165317   454395716   111025905925   111026098053   111026286917  
111026478448   111026680971   111026870893   111027072629   111027257668  
111027459336   111027671624   111027853110   111028033234   111028207710  
111028407554   111028677777   111029211402 453645871   453931859   454165507  
454395724   111025906049   111026098086   111026287154   111026478550  
111026680993   111026870938   111027072652   111027257703   111027459392  
111027671657   111027853121   111028033245   111028207776   111028407565  
111028677788   111029211503 453646192   453931891   454165630   454395815  
111025906117   111026098109   111026287176   111026478561   111026681028  
111026870949   111027072696   111027257747   111027460305   111027671680  
111027853143   111028033256   111028207800   111028407611   111028677924  
111029211547 453646309   453931933   454165671   454395823   111025906274  
111026098143   111026287200   111026478572   111026681062   111026870950  
111027072708   111027257769   111027460327   111027671691   111027853222  
111028033278   111028207899   111028407644   111028677968   111029211592
453646341   453931990   454165713   454395856   111025906296   111026098187  
111026287301   111026478628   111026681084   111026870972   111027072731  
111027257792   111027460361   111027671736   111027853255   111028033302  
111028208025   111028407655   111028677980   111029211783 453646515   453932147
  454165770   454396045   111025906397   111026098266   111026287367  
111026478695   111026681107   111026871018   111027072775   111027257837  
111027460754   111027672658   111027853378   111028033313   111028208070  
111028407677   111028677991   111029213471 453646671   453932444   454165838  
454396151   111025907185   111026098277   111026287637   111026478718  
111026681130   111026871029   111027072821   111027257848   111027460776  
111027672692   111027853402   111028033357   111028208081   111028407688  
111028678161   111029213707 453646705   453932451   454165861   454396177  
111025907196   111026098367   111026288133   111026478796   111026681141  
111026871030   111027072876   111027257859   111027460866   111027672737  
111027853435   111028033379   111028208104   111028407712   111028678217  
111029213718 453646754   453932568   454166091   454396201   111025907264  
111026098402   111026288144   111026478808   111026681286   111026871052  
111027072887   111027257860   111027460877   111027672759   111027853457  
111028033380   111028208126   111028407723   111028678239   111029214001
453646911   453932626   454166133   454396482   111025907321   111026098413  
111026288201   111026478819   111026681297   111026871063   111027072898  
111027257927   111027460888   111027672805   111027853468   111028033436  
111028208339   111028407767   111028679421   111029214113 453647067   453932634
  454166216   454396755   111025907365   111026098435   111026288234  
111026478831   111026681387   111026871108   111027072966   111027257972  
111027460899   111027672816   111027853806   111028033492   111028208351  
111028407778   111028679780   111029214157 453647158   453932642   454166273  
454396888   111025907376   111026098446   111026288852   111026478864  
111026681400   111026871119   111027072977   111027258030   111027460912  
111027672894   111027853851   111028033504   111028208362   111028407789  
111028680029   111029214900 453647299   453932683   454166281   454397035  
111025907422   111026098468   111026288885   111026478886   111026681411  
111026871131   111027073776   111027259750   111027460923   111027672906  
111027853873   111028033560   111028208407   111028407790   111028680186  
111029214922 453647380   453932709   454166299   454397100   111025907433  
111026098479   111026288896   111026478932   111026681477   111026871142  
111027073844   111027259794   111027460934   111027672917   111027853895  
111028033616   111028208441   111028408465   111028680197   111029215787
453647539   453932774   454166364   454397316   111025907488   111026098491  
111026288908   111026479034   111026681567   111026871210   111027073866  
111027259929   111027460945   111027672939   111027853918   111028033672  
111028208463   111028408498   111028680232   111029217880 453648263   453932832
  454166679   454397324   111025907534   111026098514   111026288920  
111026479045   111026681589   111026871221   111027073945   111027260055  
111027460956   111027672940   111027853929   111028033740   111028208508  
111028408577   111028680243   111029217914 453648412   453932857   454166711  
454397381   111025907556   111026098581   111026289235   111026479056  
111026681590   111026871287   111027073956   111027260077   111027461047  
111027672951   111027853952   111028033784   111028208520   111028408588  
111028680254   111029217925 453648420   453933004   454166745   454397399  
111025907635   111026098592   111026289257   111026479405   111026681602  
111026871311   111027073989   111027260088   111027461081   111027672984  
111027854010   111028033852   111028208531   111028408599   111028680580  
111029218285 453648735   453933194   454166786   454397415   111025907703  
111026098828   111026289279   111026479416   111026681668   111026871377  
111027074014   111027260112   111027461159   111027673008   111027854054  
111028033896   111028208553   111028408601   111028680906   111029218375
453648776   453933277   454166968   454397431   111025907769   111026098862  
111026289280   111026479450   111026681725   111026871412   111027074070  
111027260213   111027461171   111027673075   111027854122   111028034628  
111028208564   111028408612   111028681097   111029218386 453648909   453933335
  454166992   454397464   111025908669   111026099009   111026289291  
111026479461   111026681770   111026871423   111027074081   111027260279  
111027461205   111027673109   111027854177   111028034640   111028208575  
111028408689   111028681121   111029218443 453648990   453933392   454167214  
454397472   111025908692   111026099739   111026289325   111026479663  
111026681804   111026871434   111027074092   111027260785   111027461216  
111027673121   111027854201   111028035089   111028208586   111028408702  
111028681222   111029218634 453649030   453933574   454167255   454397548  
111025908760   111026099795   111026289369   111026479764   111026681815  
111026871490   111027074104   111027260796   111027461227   111027673132  
111027854245   111028035113   111028208801   111028408724   111028681356  
111029218814 453649063   453933590   454167297   454397555   111025908816  
111026099920   111026289460   111026479809   111026681893   111026871546  
111027074137   111027260820   111027461261   111027673154   111027854256  
111028035168   111028208812   111028408757   111028681839   111029218847
453649162   453933673   454167321   454397852   111025908850   111026100147  
111026289505   111026480317   111026681950   111026871579   111027074148  
111027260932   111027461272   111027673165   111027854267   111028035214  
111028208845   111028408780   111028681851   111029218892 453649246   453933848
  454167503   454397878   111025908872   111026100293   111026289516  
111026480340   111026681983   111026871580   111027074205   111027260943  
111027461306   111027673176   111027854302   111028035337   111028208867  
111028408814   111028681884   111029218959 453649329   453933855   454167552  
454397993   111025908883   111026100620   111026289538   111026480351  
111026682007   111026872761   111027074227   111027260965   111027461339  
111027673187   111027854324   111028035348   111028208935   111028408847  
111028681895   111029219073 453649352   453933889   454167768   454398173  
111025908962   111026100642   111026289921   111026480418   111026682030  
111026872817   111027074283   111027260987   111027461520   111027673222  
111027854368   111028035887   111028208968   111028409039   111028682087  
111029219882 453649402   453933939   454167891   454398249   111025909020  
111026100675   111026289932   111026480429   111026682052   111026872839  
111027074317   111027261045   111027461531   111027673233   111027854515  
111028035900   111028209004   111028409040   111028682234   111029219949
453649485   453933970   454168030   454398306   111025909592   111026100697  
111026289954   111026480430   111026682074   111026872873   111027074429  
111027261056   111027461597   111027673277   111027854548   111028035933  
111028209015   111028409084   111028682403   111029219994 453649519   453934234
  454168253   454398330   111025909637   111026100709   111026289998  
111026480441   111026682085   111026872884   111027074508   111027261113  
111027461632   111027673301   111027854605   111028035988   111028209059  
111028409343   111028682593   111029220053 453649675   453934275   454168303  
454398470   111025909648   111026100721   111026290002   111026480485  
111026682096   111026872895   111027075554   111027261124   111027462587  
111027673334   111027855370   111028035999   111028209060   111028409354  
111028682740   111029220154 453649915   453934291   454168352   454398553  
111025909659   111026100754   111026290158   111026480597   111026682108  
111026872930   111027075622   111027261146   111027462611   111027674111  
111027855392   111028036114   111028209093   111028409376   111028682807  
111029220176 453649931   453934382   454168428   454398694   111025909682  
111026100866   111026290260   111026480632   111026682120   111026872974  
111027075655   111027261168   111027462846   111027674122   111027855426  
111028036125   111028209105   111028409398   111028682997   111029220233
453650020   453934432   454168493   454399239   111025909828   111026100877  
111026290361   111026480700   111026682300   111026873054   111027075699  
111027261203   111027462868   111027674133   111027855448   111028036158  
111028209138   111028409422   111028683011   111029220301 453650285   453934606
  454168576   454399411   111025909839   111026100901   111026290394  
111026480711   111026682423   111026873065   111027075701   111027261214  
111027462880   111027674144   111027855606   111028036170   111028209194  
111028409499   111028683022   111029220918 453650467   453934648   454168592  
454399544   111025909873   111026100923   111026290495   111026480755  
111026682467   111026873155   111027075745   111027261236   111027462891  
111027674177   111027855628   111028036181   111028209206   111028409578  
111028683099   111029221054 453650673   453934655   454168667   454399882  
111025909895   111026100989   111026290563   111026480856   111026682726  
111026873212   111027075767   111027261292   111027462903   111027674223  
111027855640   111028036260   111028209307   111028409590   111028683213  
111029221199 453650731   453934721   454168725   454399932   111025909941  
111026100990   111026291227   111026480867   111026682759   111026873290  
111027075813   111027261348   111027462914   111027674234   111027855662  
111028036574   111028209330   111028409657   111028683257   111029221368
453650913   453934754   454168774   454399973   111025909974   111026101047  
111026291261   111026480878   111026682760   111026873313   111027075868  
111027262103   111027462925   111027674256   111027855684   111028036608  
111028209363   111028409736   111028683280   111029221391 453650962   453934903
  454168782   454400060   111025910886   111026101069   111026291272  
111026480889   111026682816   111026873526   111027075936   111027262136  
111027462969   111027674290   111027855774   111028036697   111028209419  
111028409758   111028683381   111029221425 453651358   453934952   454168840  
454400102   111025910921   111026101092   111026291395   111026480902  
111026682850   111026873559   111027075969   111027262158   111027462992  
111027674313   111027855864   111028036709   111028209453   111028409781  
111028683819   111029221436 453651697   453935116   454168881   454400326  
111025910932   111026101160   111026291407   111026480913   111026682861  
111026873571   111027075992   111027262169   111027463049   111027674379  
111027855875   111028036710   111028209475   111028409792   111028683853  
111029221504 453652216   453935140   454168931   454400417   111025910987  
111026101171   111026291418   111026480980   111026682894   111026873605  
111027076027   111027262192   111027463061   111027674403   111027855954  
111028036743   111028209486   111028409815   111028683875   111029221605
453652232   453935223   454168980   454400698   111025911023   111026101238  
111026291430   111026481093   111026683378   111026873650   111027076083  
111027262620   111027463083   111027674425   111027855976   111028036754  
111028209510   111028409826   111028683886   111029221997 453652315   453935264
  454169053   454400730   111025911056   111026101250   111026291520  
111026481116   111026683839   111026873672   111027076432   111027262686  
111027463151   111027674470   111027855987   111028036800   111028209576  
111028409859   111028684113   111029222011 453652414   453935348   454169079  
454400813   111025911067   111026101261   111026291542   111026481756  
111026683952   111026873739   111027076500   111027262710   111027463184  
111027674548   111027855998   111028036855   111028209587   111028409860  
111028684258   111029222471 453652513   453935421   454169129   454400912  
111025911438   111026101272   111026291553   111026481789   111026684065  
111026874516   111027076511   111027262743   111027463241   111027674627  
111027856001   111028036956   111028209611   111028409882   111028684359  
111029222550 453652752   453935967   454169145   454400961   111025911450  
111026101283   111026291564   111026481802   111026684076   111026874527  
111027076533   111027262754   111027463308   111027674650   111027856023  
111028037238   111028209633   111028409893   111028684382   111029224574
453652851   453935975   454169194   454401084   111025911494   111026101654  
111026291575   111026481813   111026684100   111026874550   111027076555  
111027262787   111027463320   111027674728   111027856034   111028037418  
111028209666   111028410086   111028684427   111029224978 453653180   453935991
  454169483   454401092   111025911528   111026101665   111026291586  
111026481824   111026684144   111026874572   111027076588   111027262811  
111027463397   111027674829   111027856056   111028037429   111028209677  
111028410097   111028685002   111029225069 453653297   453936007   454169509  
454401142   111025911641   111026101700   111026291654   111026481880  
111026684166   111026874594   111027076678   111027262844   111027463410  
111027674896   111027856124   111028037430   111028209699   111028410110  
111028685057   111029225115 453653396   453936072   454169566   454401209  
111025911652   111026101744   111026291676   111026481903   111026684212  
111026874617   111027076689   111027262899   111027463544   111027674931  
111027856135   111028037496   111028209701   111028410200   111028685158  
111029226239 453653479   453936130   454169608   454401225   111025911708  
111026101777   111026291698   111026481925   111026684234   111026874684  
111027076690   111027262901   111027463566   111027674953   111027856179  
111028037508   111028210220   111028410266   111028685169   111029226251
453653503   453936270   454169830   454401258   111025911731   111026101788  
111026291722   111026482005   111026684425   111026874730   111027076702  
111027262990   111027463577   111027675033   111027856191   111028038598  
111028210253   111028410277   111028685170   111029226284 453653628   453936288
  454169871   454401498   111025912024   111026101801   111026291744  
111026482049   111026684447   111026874785   111027076847   111027263036  
111027463601   111027675077   111027856270   111028038600   111028210286  
111028410288   111028685204   111029226442 453653693   453936296   454169921  
454401647   111025912181   111026101834   111026291766   111026482061  
111026684481   111026875157   111027076926   111027263058   111027463667  
111027675112   111027856337   111028038699   111028210387   111028410312  
111028685237   111029226486 453654154   453936387   454169988   454401654  
111025912215   111026101845   111026291799   111026482072   111026684492  
111026875191   111027076937   111027263069   111027463678   111027675235  
111027856371   111028038767   111028210433   111028410334   111028685349  
111029226509 453654410   453936403   454170127   454401720   111025912226  
111026101902   111026291823   111026482140   111026684526   111026875203  
111027076948   111027263081   111027463724   111027675268   111027856540  
111028038857   111028210444   111028410367   111028685350   111029226565
453654493   453936445   454170275   454401829   111025912248   111026101946  
111026291834   111026482173   111026684560   111026875225   111027076971  
111027263250   111027463746   111027675336   111027856641   111028038868  
111028210455   111028410413   111028685361   111029226587 453654501   453936452
  454170333   454401860   111025912259   111026101979   111026291845  
111026482241   111026684593   111026875269   111027078030   111027263294  
111027463814   111027676236   111027856652   111028038880   111028210499  
111028410424   111028685417   111029226723 453654519   453937039   454170374  
454401878   111025912316   111026102037   111026291878   111026482274  
111026684605   111026875326   111027078041   111027263317   111027463982  
111027676450   111027856663   111028038914   111028210578   111028410457  
111028685473   111029227061 453654907   453937641   454170473   454402074  
111025912327   111026102059   111026291935   111026482285   111026684672  
111026875371   111027078108   111027263362   111027464039   111027676898  
111027856674   111028038958   111028210613   111028410480   111028685541  
111029227162 453654956   453937674   454170705   454402090   111025912574  
111026102082   111026291946   111026483017   111026684852   111026875438  
111027078119   111027263384   111027464040   111027677697   111027857349  
111028038981   111028211029   111028410525   111028685653   111029227184
453654972   453937880   454170911   454402116   111025912619   111026102093  
111026292071   111026483040   111026685190   111026875461   111027078209  
111027263418   111027464961   111027677743   111027857350   111028039027  
111028211096   111028410536   111028685710   111029227195 453655102   453938003
  454171059   454402124   111025912642   111026102116   111026292149  
111026483141   111026685213   111026875551   111027078210   111027263429  
111027464983   111027677765   111027857811   111028039061   111028211108  
111028410569   111028685787   111029227218 453655136   453938177   454171174  
454402199   111025912675   111026102127   111026292150   111026483174  
111026685246   111026875562   111027078333   111027263519   111027465007  
111027677855   111027857822   111028039083   111028211119   111028410648  
111028685822   111029227229 453655151   453938201   454171414   454402280  
111025912743   111026102914   111026292228   111026483219   111026685257  
111026875573   111027078377   111027263531   111027465030   111027677912  
111027857833   111028039106   111028211928   111028410659   111028686003  
111029227263 453655318   453938243   454171620   454402306   111025912967  
111026102947   111026292420   111026483242   111026685279   111026875674  
111027078412   111027263575   111027465142   111027677934   111027857844  
111028039285   111028211973   111028410671   111028686047   111029227397
453655367   453938334   454171760   454402371   111025913014   111026102970  
111026293263   111026483264   111026685280   111026875708   111027078489  
111027263597   111027465186   111027677990   111027857855   111028039308  
111028211984   111028410738   111028686205   111029227421

 

SCH-A-24



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453655490   453938474   454171786   454402488   111025913081   111026102981  
111026294028   111026483309   111026685291   111026875911   111027078568  
111027263609   111027465311   111027678070   111027857901   111028039331  
111028211995   111028410761   111028686564   111029227432 453655656   453938482
  454172107   454402496   111025913126   111026102992   111026294040  
111026483387   111026685303   111026875944   111027078591   111027263722  
111027465355   111027678081   111027857912   111028039375   111028212008  
111028410772   111028686610   111029227443 453655722   453938623   454172230  
454402595   111025913137   111026103049   111026294062   111026483804  
111026685325   111026875955   111027079345   111027263733   111027465366  
111027678115   111027857990   111028039409   111028212019   111028411201  
111028686687   111029227487 453655789   453938631   454172347   454402660  
111025913160   111026103061   111026294118   111026483893   111026685808  
111026875966   111027079367   111027263755   111027465388   111027678126  
111027858003   111028039454   111028212042   111028411335   111028687060  
111029227500 453655961   453938649   454172412   454402710   111025913205  
111026103083   111026294130   111026483916   111026685820   111026876248  
111027079378   111027263913   111027465445   111027678148   111027858014  
111028039847   111028212053   111028411571   111028687116   111029227522
453656035   453938946   454172420   454402801   111025913328   111026103139  
111026294141   111026483950   111026685831   111026876259   111027079435  
111027263946   111027465467   111027678159   111027858036   111028039892  
111028212389   111028412202   111028687149   111029227555 453656175   453938953
  454172438   454402892   111025913351   111026103140   111026294264  
111026484007   111026686359   111026876338   111027079525   111027263979  
111027465478   111027678238   111027858104   111028039915   111028212806  
111028412785   111028687150   111029228657 453656183   453939241   454172545  
454403098   111025913362   111026103151   111026294309   111026484030  
111026686360   111026876350   111027079536   111027264172   111027465489  
111027678250   111027858126   111028039937   111028212828   111028412820  
111028687262   111029228668 453656225   453939464   454172586   454403106  
111025913441   111026103173   111026294310   111026484052   111026686382  
111026876361   111027079547   111027264183   111027465513   111027678261  
111027858193   111028039959   111028212851   111028412831   111028687318  
111029229175 453656233   453939472   454172719   454403163   111025913463  
111026103195   111026294411   111026484074   111026686393   111026876372  
111027079615   111027264217   111027465568   111027678272   111027858227  
111028039971   111028212895   111028412886   111028687701   111029229344
453656274   453939480   454172735   454403338   111025913496   111026103230  
111026294422   111026484096   111026686416   111026876383   111027079637  
111027264251   111027466648   111027678340   111027858249   111028039982  
111028212907   111028413102   111028687868   111029229467 453656290   453939498
  454172792   454403387   111025913542   111026103241   111026294455  
111026484108   111026686450   111026876473   111027079660   111027264262  
111027466705   111027678362   111027858250   111028040142   111028212918  
111028413135   111028688184   111029229861 453656753   453939506   454172909  
454403916   111025913597   111026103252   111026294477   111026484186  
111026686494   111026876484   111027079671   111027264936   111027466761  
111027678418   111027858395   111028040254   111028212930   111028413203  
111028688791   111029229973 453657082   453939530   454172974   454403999  
111025913609   111026103263   111026294488   111026484276   111026686517  
111026876552   111027079682   111027265128   111027466952   111027678429  
111027858429   111028040265   111028213694   111028413225   111028688825  
111029231257 453657231   453939555   454173055   454404088   111025913610  
111026103319   111026294499   111026484355   111026686539   111026876574  
111027079761   111027265195   111027467087   111027678441   111027858586  
111028040322   111028213740   111028413371   111028689163   111029231763
453657611   453939621   454173063   454404096   111025913643   111026103320  
111026294512   111026484603   111026686562   111026876596   111027080033  
111027265218   111027467100   111027678463   111027858609   111028040344  
111028213795   111028413573   111028689208   111029232933 453657645   453939654
  454173113   454404138   111025913711   111026103331   111026294534  
111026484883   111026686573   111026876619   111027080066   111027265296  
111027467111   111027678508   111027858610   111028040782   111028213807  
111028414192   111028689220   111029233912 453657652   453939696   454173279  
454404153   111025913744   111026103353   111026294567   111026484939  
111026686584   111026876776   111027080077   111027265319   111027467166  
111027678519   111027858621   111028040816   111028213841   111028414215  
111028689376   111029234889 453657686   453939746   454173402   454404252  
111025913834   111026103364   111026294589   111026484995   111026686607  
111026876787   111027080099   111027265353   111027467201   111027678520  
111027858676   111028040849   111028213863   111028414237   111028689567  
111029235251 453657850   453939753   454173519   454404385   111025913856  
111026103386   111026294725   111026485480   111026686629   111026876844  
111027080123   111027265375   111027467245   111027678531   111027859037  
111028040872   111028213908   111028414248   111028690211   111029235330
453658346   453939787   454173527   454404393   111025913924   111026103397  
111026294747   111026485503   111026687068   111026876877   111027080167  
111027265397   111027467256   111027678542   111027859048   111028041042  
111028213919   111028414260   111028690255   111029235598 453658577   453939845
  454173584   454404401   111025913935   111026103409   111026294758  
111026485514   111026687079   111026876888   111027080189   111027265454  
111027467346   111027678632   111027859082   111028041075   111028213975  
111028414282   111028690491   111029235600 453658981   453939886   454173667  
454404468   111025913979   111026103421   111026294770   111026485604  
111026687091   111026876901   111027080202   111027266073   111027467357  
111027678665   111027859093   111028041086   111028214314   111028414293  
111028690503   111029236230 453659021   453939928   454173691   454404625  
111025914015   111026103432   111026294792   111026486010   111026687103  
111026876956   111027080257   111027266107   111027467368   111027678700  
111027859149   111028041097   111028214460   111028414305   111028690525  
111029236296 453659088   453939977   454173709   454404898   111025914037  
111026103443   111026295041   111026486122   111026687114   111026876989  
111027080291   111027266118   111027467447   111027678744   111027859228  
111028041143   111028214471   111028414327   111028690749   111029236623
453659500   453939985   454173766   454405010   111025914059   111026103511  
111026295052   111026486177   111026687169   111026876990   111027080314  
111027266129   111027467559   111027679048   111027859239   111028041154  
111028214493   111028414338   111028690772   111029238276 453659773   453940108
  454173907   454405036   111025914060   111026103522   111026295119  
111026486267   111026687215   111026877003   111027080392   111027266141  
111027467560   111027679105   111027859262   111028041176   111028214505  
111028414349   111028690817   111029238838 453659906   453940264   454174053  
454405143   111025914093   111026103544   111026295131   111026486278  
111026687316   111026877058   111027080404   111027266152   111027467605  
111027679251   111027859307   111028041200   111028214516   111028414350  
111028690851   111029238995 453659955   453940363   454174079   454405192  
111025915500   111026103566   111026295423   111026486289   111026687327  
111026877070   111027080516   111027266174   111027468741   111027680006  
111027859330   111028041514   111028214550   111028414361   111028691391  
111029239536 453659963   453940397   454174228   454405325   111025915511  
111026103601   111026295557   111026486335   111026687350   111026877092  
111027080561   111027266219   111027468796   111027680488   111027859497  
111028041525   111028214763   111028414428   111028691403   111029239581
453660193   453940421   454174277   454405382   111025915566   111026103612  
111026295568   111026486357   111026687406   111026878273   111027080594  
111027266220   111027468808   111027680499   111027859723   111028041570  
111028214785   111028414439   111028691469   111029239615 453660243   453940447
  454174301   454405424   111025915599   111026103623   111026295579  
111026486379   111026687417   111026878419   111027080628   111027266242  
111027468820   111027680534   111027859756   111028041637   111028214853  
111028414440   111028691537   111029239749 453660292   453940561   454174335  
454405572   111025915612   111026103689   111026295591   111026486391  
111026687440   111026878420   111027080639   111027266297   111027468909  
111027680556   111027859778   111028041648   111028214864   111028414923  
111028691560   111029240022 453660730   453940629   454174400   454405614  
111025915645   111026103702   111026295669   111026486458   111026687451  
111026878723   111027081113   111027266400   111027468910   111027680567  
111027859824   111028041671   111028214897   111028414990   111028691593  
111029240796 453660763   453940710   454174418   454405663   111025915656  
111026103724   111026295692   111026486469   111026687473   111026878745  
111027081146   111027266411   111027468965   111027680635   111027859835  
111028041682   111028214932   111028415003   111028692213   111029240910
453661035   453940793   454174517   454405721   111025915667   111026103735  
111026295715   111026486492   111026687484   111026878767   111027081157  
111027266477   111027468976   111027680646   111027859846   111028041716  
111028214987   111028415058   111028692268   111029240965 453661092   453941031
  454174657   454405762   111025915735   111026103779   111026295737  
111026486526   111026687541   111026878846   111027081203   111027266499  
111027469023   111027680657   111027859868   111028041761   111028215001  
111028415070   111028692280   111029241124 453661134   453941205   454174681  
454405812   111025915803   111026103791   111026295748   111026486537  
111026687596   111026878879   111027081225   111027266501   111027469045  
111027680668   111027859880   111028041783   111028215045   111028415317  
111028692303   111029241337 453661282   453941254   454174749   454405903  
111025915825   111026103847   111026295793   111026486582   111026687620  
111026878936   111027081641   111027266512   111027469089   111027680691  
111027859891   111028041806   111028215438   111028415373   111028692314  
111029241348 453661290   453941270   454174939   454406026   111025915892  
111026103858   111026295849   111026486605   111026687642   111026878947  
111027081685   111027266556   111027469090   111027680703   111027859925  
111028041828   111028215821   111028415867   111028692459   111029241540
453661308   453941304   454174962   454406091   111025915904   111026103881  
111026295850   111026486616   111026687664   111026880096   111027081775  
111027266578   111027469113   111027680714   111027859969   111028041839  
111028215887   111028415968   111028692617   111029242103 453661597   453941353
  454175001   454406315   111025915915   111026103937   111026295906  
111026486672   111026687697   111026880108   111027081786   111027266602  
111027469157   111027680781   111027859981   111028041862   111028216406  
111028415980   111028692662   111029242990 453661662   453941452   454175019  
454406380   111025915982   111026104095   111026296042   111026486683  
111026687776   111026880119   111027081797   111027266635   111027469203  
111027680837   111027860028   111028041884   111028216439   111028415991  
111028692673   111029243238 453662157   453941726   454175068   454406463  
111025916040   111026104231   111026296086   111026486694   111026687811  
111026880120   111027081854   111027266680   111027469247   111027680860  
111027860039   111028041895   111028216686   111028416026   111028692707  
111029243272 453662199   453941783   454175142   454406679   111025916062  
111026105131   111026296132   111026487369   111026687899   111026880142  
111027081900   111027266758   111027469304   111027680882   111027860095  
111028041929   111028216697   111028416116   111028693348   111029243788
453662207   453941791   454175159   454406729   111025916073   111026105164  
111026296154   111026487404   111026687923   111026880164   111027081922  
111027266826   111027469315   111027680893   111027860208   111028041985  
111028216709   111028416149   111028693405   111029243799 453662280   453942013
  454175217   454406836   111025916107   111026105276   111026296299  
111026487415   111026687956   111026880243   111027081955   111027266860  
111027469371   111027680916   111027860264   111028042054   111028216710  
111028416161   111028693416   111029244071 453662579   453942054   454175308  
454406851   111025916129   111026105322   111026296367   111026487426  
111026688003   111026880300   111027081977   111027266949   111027469450  
111027680949   111027860387   111028042166   111028216732   111028416228  
111028693438   111029244868 453662629   453942070   454175423   454406893  
111025916130   111026105333   111026296389   111026487437   111026688025  
111026880366   111027082002   111027266950   111027469472   111027680972  
111027860455   111028042177   111028220007   111028416240   111028693506  
111029244992 453662785   453942138   454175530   454406935   111025916141  
111026105344   111026296402   111026487448   111026688069   111026880377  
111027082035   111027266961   111027469652   111027681074   111027860501  
111028042201   111028220018   111028416273   111028694013   111029245263
453662827   453942153   454175704   454407057   111025916152   111026105366  
111026296435   111026487482   111026688081   111026880401   111027082079  
111027266983   111027469708   111027681096   111027860545   111028042212  
111028220120   111028416284   111028694237   111029245331 453663338   453942203
  454176066   454407073   111025916297   111026105401   111026296446  
111026487538   111026688104   111026880423   111027082125   111027267074  
111027469810   111027681119   111027860567   111028042289   111028220142  
111028416318   111028694282   111029245678 453663551   453942252   454176165  
454407131   111025916365   111026105434   111026296569   111026487550  
111026689396   111026880434   111027082136   111027267603   111027469821  
111027681175   111027860578   111028042313   111028220186   111028416330  
111028694293   111029245803 453663619   453942328   454176181   454407172  
111025916376   111026105445   111026296671   111026487606   111026689532  
111026880478   111027082147   111027267625   111027469977   111027681209  
111027860624   111028042335   111028220210   111028416396   111028694305  
111029245825 453663692   453942351   454176231   454407321   111025916387  
111026105456   111026296705   111026487617   111026689543   111026880579  
111027082158   111027267647   111027470137   111027681243   111027861399  
111028042357   111028220243   111028416420   111028694349   111029246398
453663767   453942377   454176298   454407354   111025916444   111026105478  
111026296738   111026487639   111026690231   111026880603   111027082619  
111027267669   111027470294   111027681276   111027861412   111028042379  
111028220276   111028416442   111028694372   111029246725 453663858   453942443
  454176314   454407370   111025916499   111026105591   111026296794  
111026487651   111026690264   111026880614   111027082653   111027267670  
111027470362   111027681489   111027861423   111028042391   111028220287  
111028416497   111028694383   111029247333 453663924   453942559   454176389  
454407628   111025916512   111026105670   111026296817   111026487662  
111026690275   111026880625   111027082664   111027267759   111027470384  
111027681524   111027861490   111028042403   111028220445   111028416521  
111028694417   111029247580 453663965   453942583   454176504   454407719  
111025916523   111026105681   111026296840   111026487684   111026690297  
111026880636   111027082686   111027267793   111027470395   111027681568  
111027861546   111028042414   111028220467   111028416554   111028694439  
111029247827 453664088   453942633   454176512   454407891   111025916556  
111026105715   111026296941   111026487695   111026690310   111026880658  
111027082732   111027267838   111027470429   111027681681   111027861670  
111028042425   111028220568   111028416903   111028694484   111029248413
453664260   453942716   454176520   454408105   111025916567   111026105782  
111026297335   111026487741   111026690321   111026880715   111027082743  
111027267850   111027470430   111027681692   111027861681   111028042504  
111028220579   111028416914   111028694608   111029248424 453664369   453942823
  454176868   454408113   111025916589   111026105838   111026297357  
111026487808   111026690343   111026880759   111027082776   111027267861  
111027470485   111027681827   111027861759   111028042526   111028220658  
111028416925   111028694754   111029249357 453664385   453942906   454176983  
454408154   111025916624   111026105962   111026297368   111026487897  
111026690488   111026880827   111027082787   111027267883   111027470610  
111027681940   111027861849   111028042582   111028220692   111028416936  
111028694765   111029249560 453665077   453943078   454177221   454408196  
111025916635   111026105984   111026297379   111026487909   111026690501  
111026880861   111027082800   111027267894   111027470687   111027682042  
111027861872   111028042605   111028220726   111028417634   111028694787  
111029249593 453665093   453943185   454177239   454408493   111025917164  
111026106020   111026297436   111026487910   111026690523   111026880883  
111027082888   111027267939   111027470777   111027682288   111027861917  
111028042649   111028220748   111028417667   111028695216   111029249616
453665127   453943219   454177262   454408618   111025917232   111026106075  
111026297537   111026487943   111026690534   111026880973   111027082945  
111027267995   111027470812   111027682323   111027861940   111028042740  
111028220759   111028417768   111028695227   111029249852 453665218   453943508
  454177403   454408725   111025917254   111026106288   111026297559  
111026488090   111026690545   111026881075   111027082956   111027268020  
111027470856   111027682367   111027861973   111028042751   111028220782  
111028417779   111028695261   111029249986 453665622   453943532   454177452  
454408808   111025917939   111026107256   111026297706   111026488124  
111026690567   111026881626   111027082967   111027268042   111027471161  
111027682389   111027861984   111028042773   111028220838   111028417870  
111028695294   111029251417 453665655   453943540   454177460   454408832  
111025917940   111026107313   111026297717   111026488135   111026690578  
111026881637   111027082978   111027268075   111027471172   111027682468  
111027862097   111028042795   111028220951   111028417881   111028695373  
111029251697 453665804   453943599   454177536   454408873   111025917951  
111026107324   111026297908   111026488168   111026690602   111026881648  
111027082990   111027268086   111027471183   111027682581   111027862110  
111028042885   111028220973   111028417892   111028695801   111029252014
453666091   453943649   454177577   454408881   111025917962   111026107379  
111026298066   111026488179   111026690613   111026881659   111027083137  
111027269212   111027471712   111027682637   111027862187   111028042986  
111028221042   111028417904   111028695845   111029252373 453666117   453943672
  454177668   454408899   111025918020   111026107414   111026298123  
111026488258   111026690668   111026882414   111027083159   111027269234  
111027471745   111027682682   111027862266   111028043011   111028221053  
111028417926   111028695924   111029253240 453666166   453943995   454177759  
454408923   111025918031   111026107458   111026298156   111026488337  
111026690714   111026882560   111027083272   111027269368   111027471767  
111027682705   111027862345   111028043033   111028221075   111028417982  
111028696037   111029253880 453666257   453944027   454177791   454408972  
111025918109   111026107469   111026298291   111026488359   111026690736  
111026882638   111027083306   111027269379   111027471789   111027683436  
111027862367   111028043044   111028221109   111028417993   111028696059  
111029254993 453666265   453944258   454177841   454409160   111025918479  
111026107470   111026298325   111026488371   111026690792   111026882649  
111027083328   111027269403   111027471790   111027683469   111027862378  
111028043088   111028221121   111028418039   111028696127   111029255017
453666281   453944290   454177932   454409202   111025918480   111026107492  
111026298370   111026488382   111026690804   111026882683   111027083340  
111027269414   111027471802   111027683492   111027862390   111028043101  
111028221132   111028418073   111028696150   111029255062 453666448   453944340
  454178088   454409350   111025918514   111026107526   111026298459  
111026488393   111026690837   111026882739   111027083373   111027269425  
111027471824   111027683548   111027862413   111028043112   111028221143  
111028418118   111028696307   111029255365 453666638   453944373   454178252  
454409608   111025918693   111026107593   111026298460   111026488450  
111026690871   111026882740   111027083441   111027269436   111027471868  
111027683560   111027862424   111028043325   111028221154   111028418129  
111028696329   111029255477 453666760   453944506   454178294   454409681  
111025918716   111026107649   111026298482   111026489091   111026690882  
111026882773   111027083564   111027269469   111027471992   111027683582  
111027862479   111028043448   111028221176   111028418208   111028696341  
111029255624 453666893   453944548   454178401   454409699   111025918738  
111026107661   111026298527   111026489114   111026690949   111026882784  
111027083575   111027269481   111027472072   111027683605   111027862480  
111028043561   111028221211   111028418231   111028696374   111029255781
453666901   453944639   454178500   454409756   111025918783   111026107706  
111026298549   111026489530   111026691007   111026882795   111027083609  
111027269504   111027472094   111027683649   111027862570   111028043785  
111028221222   111028418275   111028696408   111029255916

 

SCH-A-25



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453666984   453944647   454178674   454409798   111025918794   111026107795  
111026298550   111026489541   111026691018   111026882920   111027083643  
111027269526   111027472207   111027683694   111027862615   111028043820  
111028221233   111028418477   111028697005   111029256018 453667610   453944688
  454178716   454409947   111025918884   111026107818   111026298583  
111026489552   111026691029   111026883167   111027083711   111027269571  
111027472229   111027683717   111027862637   111028043842   111028221301  
111028418927   111028697050   111029257457 453667719   453944696   454178740  
454409970   111025919032   111026108099   111026298594   111026489585  
111026691063   111026883246   111027083766   111027269582   111027472230  
111027683739   111027862671   111028043875   111028221312   111028418949  
111028697072   111029257547 453667743   453944720   454178989   454410093  
111025919111   111026108190   111026298606   111026489619   111026691984  
111026883257   111027084712   111027269627   111027472263   111027683740  
111027863133   111028043954   111028221356   111028418961   111028697218  
111029257592 453667818   453944746   454179144   454410200   111025919144  
111026108224   111026298639   111026489620   111026692019   111026883336  
111027084745   111027269650   111027472342   111027683751   111027863223  
111028044573   111028221378   111028418983   111028697296   111029257626
453667891   453944860   454179227   454410333   111025919188   111026108268  
111026298695   111026489989   111026692020   111026883358   111027084756  
111027269683   111027472353   111027683964   111027863234   111028044652  
111028221389   111028419052   111028697342   111029258425 453667982   453945032
  454179318   454410564   111025919212   111026108279   111026298707  
111026489990   111026692042   111026883369   111027084778   111027269706  
111027472397   111027684077   111027863245   111028044685   111028221390  
111028419423   111028697353   111029260608 453668022   453945206   454179441  
454410572   111025919223   111026108426   111026298718   111026490048  
111026692109   111026883437   111027084846   111027269717   111027472410  
111027684088   111027863313   111028044809   111028221402   111028419467  
111028697410   111029261003 453668113   453945271   454179466   454410614  
111025919278   111026108459   111026298730   111026490059   111026692143  
111026883482   111027084857   111027269739   111027472432   111027684189  
111027863335   111028044810   111028221503   111028419546   111028697432  
111029261036 453668204   453945305   454179474   454410721   111025919931  
111026108561   111026298741   111026490082   111026692176   111026883493  
111027084879   111027269740   111027472443   111027684213   111027863357  
111028044821   111028221514   111028419568   111028697500   111029261216
453668451   453945651   454179508   454410788   111025919997   111026108741  
111026298808   111026490149   111026692200   111026883516   111027084925  
111027269762   111027472454   111027684370   111027863368   111028044832  
111028221682   111028419579   111028697735   111029261823 453668501   453945982
  454179516   454410820   111025920023   111026108774   111026298819  
111026490150   111026692211   111026883639   111027084936   111027269773  
111027472498   111027684471   111027863403   111028045259   111028221772  
111028419625   111028697746   111029262037 453668618   453946147   454179524  
454410838   111025920078   111026108819   111026298842   111026490172  
111026692222   111026884113   111027084947   111027270258   111027472511  
111027684516   111027863425   111028045260   111028221794   111028420290  
111028697803   111029262082 453668741   453946162   454179557   454410846  
111025920090   111026108998   111026298853   111026490217   111026692266  
111026884146   111027085117   111027270269   111027472522   111027684527  
111027863436   111028045338   111028221839   111028420324   111028697937  
111029262767 453668824   453946238   454179664   454411018   111025920124  
111026109102   111026298897   111026490239   111026692299   111026884157  
111027085128   111027270270   111027472555   111027684796   111027863447  
111028045361   111028221840   111028420368   111028698107   111029263803
453669160   453946519   454179698   454411034   111025920281   111026109720  
111026298909   111026490262   111026692301   111026884180   111027085139  
111027270405   111027472588   111027684808   111027863537   111028045372  
111028221862   111028420379   111028698365   111029263982 453669251   453946634
  454179755   454411224   111025920371   111026109832   111026298921  
111026490295   111026692378   111026884258   111027085195   111027270427  
111027472599   111027684819   111027863548   111028045428   111028221895  
111028420414   111028698747   111029264130 453669285   453946675   454179862  
454411596   111025920472   111026110014   111026298932   111026490318  
111026692413   111026884348   111027085229   111027270438   111027472601  
111027684820   111027863560   111028045439   111028221907   111028420425  
111028698781   111029264433 453669491   453946683   454179888   454411679  
111025920551   111026110025   111026298965   111026490329   111026692424  
111026884359   111027086208   111027270562   111027472612   111027684864  
111027863571   111028045743   111028221963   111028420447   111028698837  
111029264770 453669558   453946816   454179946   454411737   111025920629  
111026110317   111026299944   111026490341   111026692435   111026884393  
111027086219   111027270685   111027472623   111027684987   111027863582  
111028045765   111028221974   111028420469   111028700066   111029265546
453669582   453946881   454179995   454411869   111025920641   111026110384  
111026300116   111026490363   111026692446   111026884416   111027086220  
111027270708   111027472746   111027685001   111027863672   111028045776  
111028222032   111028420470   111028700099   111029265557 453669590   453947103
  454180225   454411877   111025920719   111026110430   111026300149  
111026490374   111026692491   111026884685   111027086231   111027270764  
111027472757   111027685067   111027863694   111028045787   111028222043  
111028420560   111028700112   111029265737 453669616   453947202   454180241  
454411893   111025920797   111026110867   111026300161   111026490419  
111026692547   111026884708   111027086264   111027270786   111027472869  
111027685078   111027864594   111028045822   111028222076   111028420571  
111028700314   111029265827 453669681   453947210   454180431   454411919  
111025920821   111026111138   111026300396   111026490442   111026692558  
111026884797   111027086275   111027270797   111027472892   111027685179  
111027864606   111028045833   111028222087   111028420605   111028700381  
111029265849 453670077   453947293   454180464   454411984   111025920887  
111026111161   111026300453   111026491870   111026692592   111026884887  
111027086321   111027270832   111027472926   111027685180   111027864628  
111028045844   111028222111   111028420616   111028700426   111029266525
453670184   453947400   454180472   454412032   111025920898   111026111194  
111026300464   111026491892   111026692604   111026884933   111027086332  
111027270843   111027472948   111027685203   111027864639   111028045855  
111028222122   111028420638   111028700459   111029266671 453670358   453947426
  454180605   454412040   111025920933   111026111262   111026300475  
111026491959   111026692637   111026885349   111027086354   111027270900  
111027472971   111027685236   111027864662   111028045877   111028222166  
111028420649   111028700505   111029266682 453670531   453947467   454180670  
454412073   111025920944   111026111341   111026300486   111026491982  
111026692659   111026885912   111027086365   111027270933   111027473039  
111027685258   111027864673   111028045888   111028222199   111028420650  
111028700549   111029266693 453670788   453947566   454180910   454412289  
111025920955   111026111363   111026300521   111026492051   111026692693  
111026885945   111027086376   111027270955   111027473130   111027685326  
111027864684   111028045923   111028222212   111028420683   111028700561  
111029266862 453670879   453947640   454180977   454412305   111025920977  
111026111880   111026300532   111026492084   111026692716   111026885956  
111027086398   111027270977   111027473174   111027685360   111027864729  
111028045934   111028222256   111028420694   111028700606   111029267155
453670952   453947723   454181066   454412321   111025921024   111026112016  
111026300543   111026492095   111026692727   111026886036   111027086422  
111027271046   111027473185   111027685450   111027864763   111028045945  
111028222267   111028420717   111028700640   111029267852 453670960   453947954
  454181074   454412347   111025921080   111026112027   111026300554  
111026492129   111026692806   111026886070   111027086433   111027271383  
111027473310   111027685494   111027864774   111028045967   111028222302  
111028420728   111028701090   111029267942 453671224   453948127   454181215  
454412669   111025921091   111026112746   111026300598   111026492130  
111026692817   111026886092   111027086477   111027271394   111027473332  
111027685506   111027864785   111028045989   111028222335   111028420818  
111028701146   111029267986 453671273   453948184   454181421   454412677  
111025921125   111026112814   111026300677   111026492141   111026692828  
111026886283   111027086488   111027272126   111027473343   111027685517  
111027864796   111028046036   111028222346   111028420830   111028701168  
111029268178 453671562   453948200   454181637   454412719   111025921169  
111026112825   111026300712   111026492152   111026692839   111026886452  
111027086512   111027272216   111027473400   111027685528   111027864819  
111028046485   111028222357   111028420863   111028701203   111029268189
453671901   453948358   454181678   454412800   111025921181   111026112948  
111026300789   111026492163   111026692873   111026886597   111027086590  
111027272272   111027473501   111027685562   111027864831   111028046496  
111028222380   111028420874   111028701359   111029268257 453672354   453948465
  454181694   454412925   111025921226   111026112971   111026300868  
111026492264   111026693133   111026886610   111027086613   111027272395  
111027474838   111027685573   111027864909   111028046609   111028222391  
111028420908   111028701371   111029268628 453672461   453948481   454181702  
454413170   111025921282   111026112982   111026300879   111026492275  
111026693166   111026886654   111027086635   111027272407   111027474849  
111027686136   111027864932   111028046610   111028222481   111028420920  
111028702608   111029268718 453672578   453948598   454181710   454413212  
111025921338   111026113017   111026300903   111026492309   111026693177  
111026886698   111027086680   111027272418   111027474850   111027686181  
111027864987   111028046643   111028222492   111028420953   111028702675  
111029268741 453672776   453948754   454181751   454413311   111025921945  
111026113039   111026300947   111026492310   111026693201   111026886700  
111027086781   111027272788   111027474883   111027686530   111027865001  
111028046665   111028222526   111028421022   111028702686   111029268875
453673048   453948903   454181967   454413360   111025921978   111026113062  
111026301016   111026492400   111026693234   111026886711   111027086815  
111027272801   111027474917   111027686563   111027865023   111028046676  
111028222548   111028421707   111028702732   111029268886 453673162   453948937
  454182031   454413378   111025921989   111026113084   111026301050  
111026492523   111026693335   111026886766   111027086859   111027272834  
111027474939   111027686585   111027865056   111028046698   111028222605  
111028421729   111028702754   111029268897 453673527   453949125   454182049  
454413535   111025923048   111026113118   111026301173   111026492534  
111026693346   111026886788   111027086882   111027272889   111027474951  
111027686596   111027865113   111028046733   111028222683   111028421785  
111028702800   111029269045 453673535   453949232   454182072   454413881  
111025923060   111026113219   111026301184   111026492567   111026693807  
111026886812   111027086949   111027273026   111027475031   111027686619  
111027865124   111028046812   111028222717   111028421842   111028702833  
111029269102 453674178   453949422   454182098   454413972   111025923172  
111026113220   111026301274   111026492589   111026693920   111026886845  
111027086961   111027273048   111027475075   111027686620   111027865135  
111028046823   111028222739   111028421853   111028703115   111029269124
453674269   453949513   454182296   454413998   111025923183   111026113297  
111026301331   111026492624   111026694022   111026886867   111027086983  
111027273240   111027475109   111027686653   111027865146   111028046890  
111028222773   111028421864   111028703441   111029269191 453674301   453949521
  454182486   454414012   111025923206   111026113309   111026301702  
111026492635   111026694189   111026886913   111027087007   111027273251  
111027475143   111027686664   111027865179   111028046902   111028222784  
111028421875   111028703463   111029269281 453674343   453949570   454182502  
454414061   111025923217   111026113354   111026301724   111026492961  
111026694448   111026887037   111027087119   111027273330   111027475154  
111027686710   111027865203   111028046913   111028222818   111028421921  
111028703485   111029270979 453674459   453949588   454182510   454414202  
111025923239   111026113398   111026301825   111026492983   111026694471  
111026887060   111027087131   111027273352   111027475165   111027686721  
111027865281   111028046968   111028222874   111028421943   111028703520  
111029271206 453674467   453950024   454182544   454414251   111025923240  
111026113444   111026301915   111026492994   111026694482   111026887071  
111027087197   111027273554   111027475176   111027686765   111027865427  
111028046991   111028222919   111028422102   111028703654   111029271385
453674566   453950123   454182676   454414327   111025923251   111026113455  
111026301948   111026493018   111026694493   111026887116   111027087210  
111027273666   111027475187   111027686945   111027865461   111028047004  
111028222920   111028422135   111028703698   111029271576 453674699   453950214
  454182866   454414350   111025923262   111026113466   111026302321  
111026493030   111026694516   111026887194   111027087221   111027273701  
111027475266   111027686990   111027865494   111028047060   111028222986  
111028422214   111028703856   111029271587 453674731   453950263   454182957  
454414525   111025923273   111026113477   111026302332   111026493096  
111026694538   111026887206   111027088312   111027273734   111027475390  
111027687069   111027865595   111028047071   111028223000   111028422258  
111028704745   111029271633 453674822   453950347   454182965   454414558  
111025923329   111026113488   111026302354   111026493108   111026694651  
111026887239   111027088323   111027273767   111027475413   111027687092  
111027865607   111028047116   111028223011   111028422270   111028705599  
111029271745 453674913   453950370   454183005   454414574   111025923363  
111026113523   111026302455   111026493546   111026694763   111026887251  
111027088378   111027273778   111027475514   111027687104   111027865652  
111028047149   111028223055   111028422315   111028705814   111029271767
453675159   453950784   454183047   454414582   111025923396   111026113545  
111026302501   111026493603   111026694785   111026887307   111027088446  
111027273914   111027475525   111027687137   111027865720   111028047217  
111028223066   111028422382   111028705858   111029271891 453675308   453950800
  454183088   454414640   111025923419   111026113589   111026302512  
111026493625   111026694820   111026887341   111027088514   111027273969  
111027475536   111027687148   111027865843   111028047846   111028223101  
111028422416   111028706028   111029271925 453675324   453951139   454183369  
454414707   111025923431   111026113602   111026302523   111026493658  
111026694831   111026887374   111027088547   111027273981   111027475626  
111027687654   111027865900   111028047857   111028223123   111028422775  
111028706141   111029272375 453675407   453951154   454183450   454414764  
111025923475   111026113703   111026302556   111026493692   111026694864  
111026887543   111027088581   111027274061   111027476896   111027687755  
111027866046   111028048072   111028223145   111028422797   111028706455  
111029272454 453675449   453951170   454183617   454414830   111025923486  
111026113725   111026302680   111026494143   111026694886   111026887565  
111027088727   111027274498   111027476931   111027687766   111027866057  
111028048117   111028223189   111028422832   111028706545   111029272498
453675571   453951295   454183724   454415001   111025923521   111026113769  
111026302691   111026494165   111026694909   111026887598   111027088750  
111027274500   111027476942   111027687788   111027866215   111028048128  
111028223190   111028422843   111028706624   111029272588 453675613   453951394
  454183799   454415100   111025923565   111026113860   111026302769  
111026494187   111026694910   111026887600   111027088839   111027274645  
111027476953   111027687812   111027866338   111028048151   111028223202  
111028422911   111028706804   111029272656 453675654   453951519   454183963  
454415118   111025923622   111026114221   111026302826   111026494200  
111026694987   111026887611   111027089458   111027274667   111027476975  
111027687823   111027866372   111028048173   111028223224   111028422933  
111028706826   111029272690 453675787   453951568   454183989   454415167  
111025923688   111026114243   111026302860   111026494211   111026695001  
111026887666   111027089469   111027274678   111027477000   111027687845  
111027866406   111028048207   111028223235   111028423260   111028706994  
111029272724 453675803   453951576   454184011   454415290   111025923699  
111026114298   111026302871   111026494255   111026695023   111026887712  
111027089504   111027274702   111027477044   111027687878   111027866417  
111028048229   111028223246   111028423271   111028707276   111029272780
453675894   453951618   454184144   454415647   111025923767   111026114355  
111026302893   111026494277   111026695034   111026889242   111027089526  
111027274779   111027477190   111027687902   111027866529   111028048285  
111028223268   111028423596   111028707355   111029272803 453675969   453951634
  454184300   454415670   111025923789   111026114366   111026302905  
111026494334   111026695090   111026889275   111027089582   111027274803  
111027477279   111027687979   111027866620   111028048308   111028223314  
111028423721   111028707366   111029272836 453676207   453951733   454184342  
454415720   111025923857   111026114388   111026302927   111026494389  
111026695102   111026889310   111027089593   111027274814   111027477280  
111027687980   111027866653   111028048319   111028223358   111028423787  
111028707401   111029272993 453676439   453952061   454184540   454415753  
111025923879   111026114502   111026302938   111026494446   111026695191  
111026889545   111027089627   111027274825   111027477358   111027688026  
111027867632   111028048421   111028223369   111028423798   111028707513  
111029273028 453676645   453952111   454184755   454415787   111025923914  
111026115053   111026302950   111026494491   111026695258   111026889567  
111027089728   111027274836   111027477392   111027688037   111027867799  
111028048432   111028223370   111028423811   111028707546   111029273084
453676678   453952384   454184771   454415837   111025923925   111026115097  
111026302961   111026494660   111026695281   111026889613   111027089740  
111027274869   111027477493   111027688903   111027867924   111028048443  
111028223381   111028423822   111028707579   111029273118 453676793   453952582
  454184821   454415852   111025923936   111026115187   111026302983  
111026494705   111026695573   111026889657   111027089751   111027274892  
111027477516   111027688992   111027867980   111028049196   111028223404  
111028423833   111028707658   111029273129 453676843   453952665   454184912  
454415902   111025923969   111026115862   111026303737   111026495010  
111026695652   111026889703   111027089762   111027275107   111027477572  
111027689016   111027868026   111028049219   111028223448   111028423901  
111028707793   111029273163 453676918   453952731   454185018   454415910  
111025924049   111026115895   111026303748   111026495357   111026695674  
111026889736   111027089841   111027275118   111027477583   111027689375  
111027868194   111028049220   111028223549   111028423912   111028708424  
111029273297 453676942   453952764   454185141   454415993   111025924050  
111026115963   111026303782   111026495368   111026695685   111026889747  
111027089863   111027275219   111027477606   111027689409   111027868891  
111028049264   111028223550   111028423923   111028708491   111029274232
453677338   453952772   454185158   454416041   111025924072   111026116087  
111026303849   111026495403   111026697104   111026889758   111027089885  
111027275253   111027477628   111027689476   111027868903   111028049275  
111028223606   111028423945   111028708604   111029274265 453677346   453952863
  454185265   454416066   111025924094   111026116100   111026303883  
111026495436   111026697115   111026889781   111027089942   111027275286  
111027477640   111027689544   111027869061   111028049286   111028223639  
111028423956   111028708749   111029274399 453677544   453952889   454185281  
454416116   111025924331   111026116188   111026303917   111026495447  
111026697159   111026889792   111027090023   111027275297   111027478135  
111027689555   111027869072   111028049297   111028223752   111028424025  
111028708828   111029274412 453677676   453952947   454185307   454416280  
111025924342   111026116199   111026303984   111026495481   111026697193  
111026890086   111027090067   111027275310   111027478146   111027689566  
111027869151   111028050109   111028223808   111028424171   111028708873  
111029274467 453677726   453953168   454185349   454416439   111025924353  
111026116212   111026303995   111026495515   111026697216   111026890097  
111027090090   111027275422   111027478180   111027689599   111027869319  
111028050110   111028223820   111028424182   111028708884   111029274726
453677734   453953234   454185356   454416462   111025924409   111026116234  
111026304008   111026495526   111026697306   111026890121   111027090102  
111027275433   111027478214   111027689724   111027869487   111028050132  
111028223886   111028424193   111028708963   111029274748

 

SCH-A-26



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453677874   453953242   454185414   454416520   111025924465   111026116245  
111026304019   111026495560   111026697328   111026890143   111027090124  
111027275466   111027478247   111027689757   111027869511   111028050143  
111028223909   111028424238   111028709098   111029274894 453677924   453953259
  454185489   454416686   111025924555   111026116289   111026304031  
111026495593   111026697351   111026890187   111027090157   111027275590  
111027478955   111027689768   111027869623   111028050660   111028223910  
111028424249   111028709144   111029275008 453678161   453953283   454185497  
454416991   111025924634   111026116346   111026304042   111026495751  
111026697395   111026890198   111027090168   111027275736   111027478966  
111027689814   111027869645   111028050693   111028223921   111028424250  
111028709920   111029275042 453678385   453953325   454185505   454417023  
111025924678   111026116357   111026304097   111026495885   111026697452  
111026890200   111027090203   111027275837   111027479002   111027689858  
111027869768   111028050705   111028223943   111028424306   111028709931  
111029275165 453679052   453953382   454185588   454417379   111025924689  
111026116379   111026304110   111026495919   111026697654   111026890334  
111027090269   111027275927   111027479024   111027691042   111027869779  
111028050716   111028224001   111028424317   111028709942   111029275255
453679177   453953531   454185786   454417429   111025924757   111026116391  
111026304132   111026495964   111026697711   111026890402   111027090281  
111027276108   111027479035   111027691053   111027869847   111028050738  
111028224113   111028424351   111028710023   111029275312 453679193   453953655
  454185984   454417478   111025924780   111026116582   111026304143  
111026496000   111026697733   111026890413   111027090629   111027276120  
111027479079   111027691086   111027869858   111028050761   111028224124  
111028424362   111028710067   111029275716 453679250   453953663   454186099  
454417585   111025924791   111026116649   111026304154   111026496101  
111026697812   111026890525   111027091529   111027276164   111027479103  
111027691097   111027869937   111028050839   111028224191   111028424373  
111028710124   111029275862 453679482   453953861   454186172   454417627  
111025924870   111026116728   111026304165   111026496123   111026697834  
111026890558   111027091574   111027276748   111027479136   111027691109  
111027869960   111028050840   111028224203   111028424384   111028710168  
111029276065 453679904   453953903   454186271   454417700   111025924881  
111026116740   111026304222   111026496145   111026697913   111026890581  
111027091686   111027276759   111027479181   111027691121   111027870186  
111028050884   111028224225   111028424429   111028710269   111029276380
453679953   453954323   454186289   454417890   111025924915   111026116762  
111026304255   111026496606   111026697924   111026890727   111027091743  
111027276906   111027479215   111027691143   111027870221   111028050895  
111028224247   111028424474   111028710281   111029276560 453680035   453954380
  454186347   454417957   111025924948   111026116807   111026304277  
111026496662   111026697935   111026890750   111027091754   111027276984  
111027479248   111027691198   111027870399   111028050930   111028224258  
111028424485   111028710416   111029277336 453680126   453954521   454186370  
454417999   111025925017   111026116852   111026304312   111026496820  
111026697946   111026890761   111027091765   111027277086   111027479271  
111027691255   111027870456   111028050996   111028224304   111028424508  
111028710449   111029277459 453680159   453954620   454186529   454418120  
111025925130   111026116863   111026304693   111026496842   111026697957  
111026890772   111027091798   111027277187   111027479327   111027691288  
111027870726   111028051021   111028224326   111028424531   111028710472  
111029277572 453680290   453955122   454186594   454418138   111025925163  
111026116931   111026304716   111026496886   111026697979   111026890783  
111027091800   111027277211   111027479338   111027691312   111027870793  
111028051032   111028224337   111028424542   111028710607   111029278405
453680514   453955387   454186735   454418179   111025925174   111026116942  
111026304794   111026496943   111026698374   111026891672   111027091811  
111027277615   111027479372   111027691323   111027870805   111028051054  
111028224371   111028424586   111028710618   111029278630 453680829   453955452
  454186925   454418377   111025925185   111026117099   111026304806  
111026497102   111026698385   111026892370   111027091844   111027277626  
111027479394   111027691424   111027870838   111028051100   111028224416  
111028424597   111028710685   111029278652 453680886   453955932   454187014  
454418450   111025925231   111026117112   111026304817   111026497113  
111026698486   111026892404   111027091855   111027277828   111027479417  
111027691569   111027870894   111028051111   111028224427   111028424643  
111028710753   111029278674 453681116   453955981   454187089   454418500  
111025925242   111026117123   111026304839   111026497168   111026698497  
111026892415   111027091888   111027277895   111027479428   111027691570  
111027870928   111028051122   111028224461   111028424665   111028710775  
111029278696 453681306   453955999   454187188   454418617   111025925286  
111026117392   111026304873   111026497191   111026698532   111026892437  
111027091901   111027277985   111027479563   111027691604   111027871019  
111028051133   111028224472   111028424698   111028710832   111029278731
453681389   453956013   454187253   454418872   111025925310   111026118247  
111026304974   111026497438   111026698554   111026892459   111027091945  
111027278043   111027479574   111027691626   111027871121   111028051155  
111028224494   111028424733   111028711518   111029278854 453681603   453956047
  454187485   454418906   111025925343   111026118281   111026305021  
111026497449   111026698622   111026892460   111027092092   111027278098  
111027479596   111027691693   111027871176   111028051199   111028224528  
111028424744   111028711642   111029278922 453681942   453956088   454187568  
454419045   111025925398   111026118382   111026305043   111026497618  
111026698666   111026892831   111027092104   111027278290   111027479608  
111027691705   111027871187   111028051201   111028224540   111028424755  
111028711675   111029280116 453682304   453956096   454187642   454419078  
111025925477   111026118405   111026305054   111026497685   111026698688  
111026892842   111027092182   111027278324   111027479642   111027691716  
111027871200   111028051256   111028224562   111028425431   111028711686  
111029280194 453682338   453956179   454187782   454419151   111025925501  
111026118416   111026305065   111026497731   111026698699   111026892875  
111027092272   111027278379   111027479675   111027691761   111027871266  
111028051379   111028224595   111028425745   111028711697   111029280206
453682353   453956252   454187816   454419201   111025925512   111026118450  
111026305076   111026497764   111026698701   111026892897   111027092452  
111027278403   111027479800   111027691772   111027871806   111028051380  
111028224674   111028425778   111028712711   111029280262 453682411   453956534
  454188012   454419243   111025925567   111026118539   111026305087  
111026497810   111026698712   111026892932   111027092474   111027278436  
111027480194   111027691794   111027871929   111028051469   111028224708  
111028425790   111028712733   111029280408 453682874   453956609   454188020  
454419342   111025925589   111026119079   111026305100   111026498046  
111026698734   111026892954   111027092485   111027279493   111027480228  
111027691918   111027872357   111028051649   111028224720   111028425802  
111028712812   111029280497 453683229   453956617   454188087   454419433  
111025925590   111026119080   111026305188   111026498248   111026698767  
111026892965   111027092508   111027279505   111027480295   111027691929  
111027872368   111028051650   111028225002   111028425813   111028712889  
111029280509 453683443   453956708   454188178   454419441   111025927165  
111026119170   111026305199   111026498260   111026698802   111026893012  
111027092519   111027279583   111027480318   111027692032   111027872379  
111028051661   111028225057   111028425835   111028713408   111029280510
453683492   453956849   454188327   454419482   111025927200   111026119204  
111026305212   111026498271   111026698813   111026893034   111027092564  
111027279639   111027480329   111027692098   111027872403   111028051728  
111028225079   111028425846   111028713453   111029280677 453683609   453956914
  454188335   454419680   111025927288   111026119282   111026305245  
111026498305   111026698846   111026893056   111027092621   111027279662  
111027480341   111027692111   111027872425   111028051762   111028225114  
111028425879   111028713486   111029280723 453683914   453956955   454188442  
454419730   111025927312   111026119305   111026305267   111026498361  
111026698868   111026893067   111027092676   111027279684   111027480352  
111027692144   111027872447   111028051784   111028225136   111028425925  
111028713510   111029280767 453684219   453956989   454188749   454419771  
111025927468   111026120093   111026305290   111026499328   111026698879  
111026893078   111027092711   111027279718   111027480385   111027692166  
111027872470   111028051852   111028225169   111028425947   111028713600  
111029280778 453684334   453957052   454188913   454419805   111025927491  
111026120161   111026305302   111026499340   111026698914   111026893124  
111027092722   111027279752   111027480408   111027692177   111027872492  
111028051863   111028225170   111028426027   111028713622   111029281410
453684409   453957086   454189010   454419896   111025927581   111026120183  
111026305313   111026499384   111026698969   111026893225   111027092744  
111027279774   111027480442   111027692199   111027872526   111028051874  
111028225237   111028426117   111028713644   111029282398 453684698   453957185
  454189036   454419920   111025927637   111026120206   111026305357  
111026499429   111026699016   111026893292   111027092799   111027279785  
111027480464   111027692201   111027872559   111028051885   111028225248  
111028426128   111028713666   111029282422 453684730   453957243   454189077  
454419953   111025927828   111026120217   111026305964   111026499474  
111026699049   111026893304   111027092856   111027279808   111027480486  
111027692278   111027872582   111028051896   111028225259   111028426151  
111028713880   111029282668 453684805   453957375   454189101   454420084  
111025927974   111026120228   111026305997   111026499485   111026699050  
111026893360   111027092890   111027279864   111027480521   111027692773  
111027872627   111028051920   111028225293   111028426274   111028713947  
111029284301 453684813   453957458   454189119   454420167   111025927996  
111026120240   111026306011   111026499508   111026699162   111026893405  
111027092924   111027279998   111027480576   111027692807   111027872649  
111028051975   111028225305   111028426296   111028714465   111029284390
453684987   453957490   454189192   454420332   111025928065   111026120273  
111026306044   111026499564   111026699195   111026893450   111027092946  
111027280013   111027480587   111027692885   111027872672   111028051986  
111028225338   111028426319   111028715129   111029284604 453685356   453957557
  454189267   454420365   111025928098   111026120431   111026306077  
111026499609   111026699230   111026893472   111027092980   111027280024  
111027480611   111027692896   111027872683   111028052000   111028225372  
111028426320   111028715174   111029284693 453685547   453957722   454189309  
454420431   111025928313   111026120486   111026306088   111026499654  
111026699612   111026893483   111027093004   111027280079   111027480633  
111027692908   111027872739   111028052011   111028225406   111028426353  
111028715433   111029284783 453685596   453957771   454189598   454420480  
111025928324   111026120543   111026306145   111026499700   111026699656  
111026893551   111027093026   111027280169   111027480734   111027692931  
111027872751   111028052044   111028225451   111028426364   111028715455  
111029285638 453685893   453957904   454189689   454420571   111025928403  
111026120688   111026306156   111026499711   111026699667   111026893641  
111027093037   111027280192   111027480756   111027692964   111027872841  
111028052055   111028225462   111028426409   111028715747   111029285694
453686115   453958134   454189796   454420662   111025928425   111026120701  
111026306213   111026499744   111026699689   111026893663   111027093060  
111027280204   111027480767   111027692986   111027872896   111028052066  
111028225484   111028426410   111028715781   111029285784 453686149   453958381
  454189994   454420829   111025928458   111026120745   111026306257  
111026499968   111026699690   111026893720   111027093082   111027280237  
111027480789   111027693000   111027872908   111028052099   111028225495  
111028426432   111028715815   111029285931 453686206   453958415   454190018  
454420894   111025928470   111026120789   111026306279   111026500163  
111026699724   111026893731   111027093161   111027280710   111027480824  
111027693044   111027872953   111028052112   111028225507   111028426454  
111028715859   111029286561 453686230   453958498   454190158   454421215  
111025928481   111026120790   111026306291   111026500231   111026699735  
111026893753   111027093172   111027280754   111027480835   111027693055  
111027872997   111028052145   111028225530   111028426476   111028715916  
111029286662 453686438   453958597   454190315   454421397   111025928559  
111026120835   111026306303   111026500309   111026699757   111026893764  
111027093194   111027280811   111027480857   111027693112   111027873011  
111028052156   111028225541   111028426645   111028715950   111029287652
453686511   453958662   454190349   454421645   111025928571   111026120880  
111026306358   111026500321   111026700143   111026893797   111027093262  
111027280822   111027480903   111027693729   111027873088   111028052167  
111028225596   111028426690   111028716399   111029287708 453686552   453958688
  454190414   454421652   111025928593   111026120903   111026306369  
111026500387   111026700424   111026893810   111027093284   111027280844  
111027480914   111027693741   111027873167   111028052189   111028225642  
111028427668   111028716647   111029287887 453686784   453959066   454190455  
454421686   111025928997   111026120914   111026306370   111026500411  
111026700435   111026893898   111027093295   111027280934   111027481409  
111027693752   111027873178   111028052190   111028225664   111028427747  
111028717761   111029288338 453686800   453959090   454190745   454421694  
111025929055   111026120925   111026306381   111026500422   111026700503  
111026893922   111027093341   111027280956   111027481454   111027693808  
111027873213   111028052246   111028225675   111028428074   111028717839  
111029288394 453686826   453959199   454191016   454421835   111025929101  
111026120958   111026306392   111026500433   111026700514   111026893944  
111027093396   111027280978   111027481498   111027693820   111027873279  
111028052291   111028225732   111028428119   111028717918   111029288440
453687006   453959389   454191073   454421843   111025929178   111026120969  
111026306404   111026500545   111026700536   111026893977   111027093419  
111027281452   111027481500   111027693831   111027873347   111028052314  
111028225776   111028428120   111028717963   111029288451 453687105   453959405
  454191263   454421918   111025929189   111026120970   111026306415  
111026500556   111026700570   111026893988   111027093453   111027281474  
111027481544   111027693853   111027873381   111028052347   111028225978  
111028428131   111028717985   111029288721 453687170   453959470   454191529  
454421934   111025929224   111026120992   111026306471   111026500680  
111026700604   111026893999   111027093475   111027281508   111027481566  
111027693910   111027873404   111028052369   111028226036   111028428164  
111028718100   111029289799 453687295   453959496   454191552   454422171  
111025929246   111026121050   111026306493   111026501478   111026700626  
111026894002   111027093497   111027281542   111027481689   111027693932  
111027873415   111028052381   111028226070   111028428221   111028718133  
111029289801 453687337   453959611   454191669   454422304   111025929875  
111026121106   111026306640   111026501489   111026700648   111026894013  
111027093510   111027281610   111027481779   111027694360   111027873471  
111028053315   111028226081   111028428254   111028718144   111029289834
453687352   453959710   454191958   454422338   111025930079   111026121151  
111026307090   111026501535   111026700705   111026894024   111027093521  
111027281643   111027481780   111027694405   111027873550   111028053359  
111028226148   111028428344   111028718447   111029289845 453687501   453959819
  454191974   454422528   111025930103   111026121173   111026307146  
111026501603   111026700738   111026894046   111027093554   111027281654  
111027481825   111027694416   111027874281   111028053371   111028226159  
111028428355   111028718537   111029289890 453687576   453959835   454192006  
454422676   111025930170   111026121544   111026307157   111026501658  
111026700749   111026894147   111027093576   111027281665   111027481869  
111027694449   111027874438   111028053382   111028226160   111028428388  
111028718571   111029290139 453687626   453959850   454192055   454422684  
111025930181   111026121599   111026307168   111026501670   111026700794  
111026894169   111027093611   111027282554   111027481870   111027694461  
111027874449   111028053416   111028226227   111028428399   111028718593  
111029290151 453687709   453960049   454192154   454423054   111025930248  
111026121601   111026307179   111026501726   111026700929   111026894440  
111027093666   111027282598   111027482130   111027694483   111027874450  
111028053483   111028226249   111028428490   111028718649   111029290162
453688152   453960148   454192196   454423062   111025930440   111026121634  
111026307450   111026501737   111026700963   111026894451   111027093712  
111027282600   111027482152   111027694528   111027874461   111028053517  
111028226272   111028428524   111028718672   111029290229 453688475   453960262
  454192311   454423120   111025930451   111026121667   111026307517  
111026501748   111026701111   111026894484   111027093723   111027282666  
111027482220   111027694573   111027874472   111028053539   111028226283  
111028428535   111028718728   111029290320 453688772   453960296   454192394  
454423187   111025930473   111026121678   111026307584   111026501849  
111026701133   111026894552   111027093745   111027282688   111027482231  
111027694629   111027874528   111028053584   111028226339   111028428546  
111028718751   111029291725 453688905   453960536   454192543   454423302  
111025930495   111026121713   111026307607   111026502042   111026701155  
111026894619   111027094106   111027282699   111027482242   111027694652  
111027874539   111028053607   111028226351   111028428580   111028718773  
111029291781 453688921   453960643   454192568   454423336   111025930529  
111026121724   111026307618   111026502121   111026701302   111026894631  
111027094128   111027282701   111027482264   111027694720   111027874618  
111028053629   111028226384   111028428591   111028718885   111029292164
453689044   453960759   454192600   454423344   111025930934   111026121735  
111026307663   111026502132   111026701379   111026894642   111027095152  
111027282712   111027483524   111027694775   111027874652   111028053674  
111028226407   111028428636   111028718975   111029292209 453689051   453960916
  454192683   454423377   111025930978   111026121768   111026308226  
111026502154   111026701380   111026894653   111027095163   111027282723  
111027483658   111027694786   111027874719   111028053685   111028226430  
111028428647   111028718997   111029292298 453689218   453960965   454192840  
454423518   111025931092   111026121814   111026308293   111026502187  
111026701403   111026894776   111027095219   111027282734   111027483726  
111027694898   111027874720   111028053719   111028226474   111028428669  
111028719044   111029292355 453689242   453961005   454192899   454423591  
111025931137   111026121904   111026308305   111026502200   111026701414  
111026894800   111027095220   111027282756   111027483793   111027694900  
111027874809   111028053731   111028226485   111028428692   111028719099  
111029292669 453689341   453961039   454193004   454423666   111025931418  
111026121959   111026308417   111026502211   111026701447   111026894811  
111027095309   111027282767   111027483816   111027694922   111027874821  
111028053764   111028227532   111028428715   111028719347   111029292793
453689556   453961112   454193079   454423690   111025931441   111026121993  
111026308451   111026502288   111026701504   111026895025   111027095354  
111027282802   111027483838   111027694944   111027874900   111028053797  
111028227543   111028428759   111028719583   111029293525 453689630   453961278
  454193194   454423757   111025931463   111026122062   111026308541  
111026502299   111026702178   111026895070   111027095499   111027282879  
111027483894   111027695013   111027874999   111028053809   111028227554  
111028428872   111028719998   111029293974 453689739   453961377   454193285  
454423823   111025931519   111026122141   111026308574   111026502323  
111026702369   111026895081   111027095512   111027282947   111027483928  
111027695079   111027875024   111028053821   111028227565   111028428928  
111028720136   111029294010 453689846   453961427   454193319   454423971  
111025931520   111026122152   111026308620   111026502367   111026702370  
111026895092   111027095545   111027282970   111027484187   111027695608  
111027875046   111028054260   111028227891   111028429402   111028720192  
111029296595 453689879   453961443   454193434   454424045   111025931531  
111026122163   111026308642   111026502378   111026702381   111026895182  
111027097019   111027282992   111027484222   111027695620   111027875057  
111028054282   111028227903   111028429424   111028720215   111029296663
453689903   453961583   454193517   454424235   111025931542   111026122185  
111026308721   111026502390   111026702460   111026895249   111027097031  
111027283005   111027484266   111027695664   111027875079   111028054305  
111028227969   111028429435   111028720226   111029296674

 

SCH-A-27



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453690190   453961625   454193624   454424284   111025931586   111026122264  
111026308743   111026502435   111026702482   111026895250   111027097109  
111027283038   111027484277   111027695754   111027875541   111028054349  
111028227981   111028429480   111028720833   111029296764 453690281   453961773
  454193632   454424367   111025931597   111026122309   111026308833  
111026502457   111026702516   111026895339   111027097110   111027283162  
111027484299   111027695798   111027875563   111028054406   111028228016  
111028429514   111028720945   111029296933 453690489   453961914   454193640  
454424383   111025931610   111026122332   111026308877   111026502468  
111026702527   111026895351   111027097154   111027283207   111027484424  
111027695833   111027875585   111028054417   111028228049   111028429525  
111028721003   111029297237 453690505   453962011   454193848   454424417  
111025931654   111026122343   111026308934   111026502547   111026702594  
111026895362   111027097323   111027283230   111027484435   111027695888  
111027875596   111028054439   111028228050   111028430190   111028721160  
111029298351 453690596   453962037   454193889   454424433   111025931698  
111026122916   111026308990   111026502569   111026702640   111026895508  
111027097356   111027283296   111027484446   111027695901   111027875619  
111028054462   111028228061   111028430224   111028721205   111029298531
453690836   453962086   454193905   454424581   111025932116   111026122927  
111026309058   111026502581   111026702662   111026895520   111027097367  
111027283319   111027484491   111027696092   111027875664   111028054978  
111028228072   111028430369   111028721238   111029299857 453690935   453962128
  454193988   454425018   111025932149   111026122938   111026309069  
111026502592   111026702695   111026895542   111027097402   111027283386  
111027484514   111027696115   111027875675   111028054990   111028228083  
111028430404   111028721586   111029299936 453691149   453962169   454193996  
454425042   111025932194   111026122950   111026309092   111026502604  
111026702785   111026895553   111027097457   111027283409   111027484547  
111027696159   111027875743   111028055104   111028228139   111028430415  
111028721698   111029300085 453691156   453962235   454194168   454425059  
111025932239   111026122961   111026309137   111026502750   111026702808  
111026895575   111027097468   111027283443   111027484558   111027696609  
111027876698   111028055148   111028228140   111028430426   111028721711  
111029300175 453691321   453962532   454194309   454425091   111025932341  
111026122994   111026309351   111026502772   111026702875   111026895610  
111027097514   111027284062   111027484569   111027696698   111027876711  
111028055159   111028228184   111028430819   111028721722   111029302683
453691339   453962557   454194317   454425141   111025932497   111026123007  
111026309407   111026502783   111026702886   111026895632   111027097525  
111027284084   111027484570   111027696788   111027877790   111028055171  
111028228207   111028430842   111028721733   111029302728 453691388   453962649
  454194457   454425158   111025932576   111026123018   111026309485  
111026503290   111026702897   111026895665   111027097581   111027284095  
111027485582   111027696812   111027877802   111028055205   111028228320  
111028430864   111028721867   111029302795 453691602   453962664   454194515  
454425166   111025932600   111026123096   111026309519   111026503324  
111026703472   111026895676   111027097592   111027284107   111027485605  
111027696823   111027877868   111028055227   111028228331   111028430875  
111028721946   111029303190 453691636   453962680   454194622   454425372  
111025932622   111026123119   111026309609   111026503368   111026703483  
111026895700   111027097626   111027284141   111027485616   111027696856  
111027877879   111028055283   111028228870   111028430910   111028722116  
111029303415 453691677   453962706   454194671   454425398   111025932655  
111026123131   111026309698   111026503380   111026703506   111026895733  
111027097637   111027284196   111027485638   111027696867   111027878005  
111028055317   111028228881   111028430987   111028722150   111029303482
453691701   453962896   454194804   454425562   111025932666   111026123175  
111026309711   111026503391   111026703517   111026895788   111027097783  
111027284219   111027485650   111027696878   111027878049   111028055328  
111028229039   111028430998   111028722431   111029303538 453691875   453962979
  454194812   454425661   111025932699   111026123197   111026309799  
111026503447   111026703551   111026895890   111027097884   111027284253  
111027485694   111027696935   111027878117   111028055351   111028229051  
111028431023   111028722475   111029303550 453691909   453963027   454194853  
454425679   111025932723   111026123221   111026309890   111026503470  
111026703562   111026895924   111027097918   111027284398   111027485751  
111027696946   111027878173   111028055362   111028229062   111028431113  
111028722486   111029303606 453692121   453963043   454194945   454425703  
111025932790   111026123243   111026309979   111026503515   111026703674  
111026895946   111027097941   111027284411   111027485964   111027696968  
111027878218   111028055395   111028229084   111028431135   111028722509  
111029304629 453692287   453963126   454195017   454425752   111025932813  
111026123287   111026310173   111026503526   111026703731   111026896217  
111027097952   111027284422   111027486044   111027696979   111027878230  
111028055430   111028229107   111028431157   111028722644   111029304663
453692410   453963167   454195231   454425794   111025932824   111026123298  
111026310218   111026503548   111026703753   111026896295   111027098098  
111027284433   111027486088   111027697004   111027878353   111028055463  
111028229118   111028431168   111028722767   111029304999 453692444   453963225
  454195256   454425828   111025932879   111026123344   111026310331  
111026503559   111026703764   111026896307   111027098122   111027284455  
111027486099   111027697015   111027878409   111028055474   111028229141  
111028431180   111028723050   111029305024 453692543   453963258   454195355  
454425893   111025932958   111026123388   111026310364   111026503649  
111026704260   111026896329   111027098133   111027284466   111027486101  
111027697026   111027878443   111028055508   111028229163   111028431584  
111028723139   111029305484 453692568   453963324   454195371   454425919  
111025933016   111026123401   111026310432   111026503650   111026704271  
111026896330   111027098166   111027284501   111027486145   111027697093  
111027878465   111028055564   111028229174   111028431618   111028723162  
111029305686 453692584   453963399   454195546   454426016   111025933027  
111026123737   111026310522   111026503942   111026704282   111026896374  
111027098223   111027284523   111027486235   111027697138   111027878533  
111028055575   111028229196   111028431652   111028723195   111029305721
453692600   453963431   454195587   454426156   111025933038   111026123827  
111026310645   111026504000   111026704327   111026896992   111027098593  
111027284545   111027486314   111027697161   111027878555   111028055676  
111028229208   111028431663   111028723207   111029306610 453692899   453963506
  454195801   454426230   111025933061   111026123838   111026310724  
111026504066   111026704372   111026897061   111027098616   111027284613  
111027486325   111027697194   111027878702   111028055698   111028229310  
111028431674   111028723218   111029307127 453692980   453963530   454195827  
454426354   111025933117   111026123906   111026310779   111026504145  
111026704608   111026897140   111027098638   111027284994   111027486336  
111027697217   111027878982   111028055733   111028229332   111028431731  
111028723229   111029307239 453693228   453963563   454195967   454426412  
111025933139   111026123928   111026310892   111026504279   111026704620  
111026897162   111027098683   111027285018   111027486392   111027697228  
111027879051   111028055777   111028229354   111028431775   111028723397  
111029307374 453693541   453963589   454195975   454426446   111025933252  
111026123939   111026310948   111026504280   111026704631   111026897229  
111027098751   111027285063   111027486404   111027697262   111027879073  
111028056037   111028229365   111028431821   111028723432   111029307565
453693624   453963613   454196015   454426479   111025933296   111026124019  
111026310982   111026504291   111026704642   111026898084   111027098773  
111027285119   111027486482   111027697273   111027879084   111028056071  
111028229398   111028431843   111028723443   111029309488 453693806   453963662
  454196056   454426594   111025933948   111026124031   111026310993  
111026504336   111026704664   111026898095   111027100092   111027285120  
111027486549   111027697318   111027879095   111028056082   111028229411  
111028431854   111028723803   111029309512 453693897   453963753   454196197  
454426735   111025933959   111026124053   111026311062   111026504369  
111026704675   111026898129   111027100104   111027285142   111027486583  
111027697329   111027879107   111028056105   111028229433   111028431865  
111028723904   111029310323 453693913   453963829   454196205   454426800  
111025933993   111026124075   111026311073   111026504370   111026704798  
111026898163   111027100160   111027285210   111027486606   111027697374  
111027879118   111028056149   111028229455   111028431911   111028724017  
111029310367 453694002   453963936   454196353   454426826   111025934039  
111026124187   111026311084   111026504404   111026704833   111026898231  
111027100171   111027285221   111027486628   111027697486   111027879130  
111028056161   111028229477   111028432068   111028724815   111029310424
453694127   453964074   454196387   454426990   111025934062   111026124200  
111026311129   111026504437   111026704912   111026898242   111027100238  
111027285243   111027486729   111027698207   111027879994   111028056194  
111028229488   111028432136   111028724860   111029311098 453694135   453964132
  454196395   454427204   111025934107   111026124222   111026311433  
111026504448   111026704923   111026898264   111027100317   111027285254  
111027486820   111027698230   111027880020   111028056217   111028229501  
111028432147   111028724972   111029311863 453694275   453964223   454196437  
454427311   111025934152   111026124244   111026311466   111026504471  
111026704967   111026898297   111027100339   111027285276   111027487180  
111027698263   111027880042   111028056251   111028229512   111028432169  
111028725120   111029311920 453694713   453964322   454196544   454427360  
111025934163   111026124266   111026311545   111026504527   111026704989  
111026898343   111027100373   111027285333   111027487214   111027698274  
111027880075   111028056284   111028229545   111028432631   111028725647  
111029313562 453695033   453964371   454196635   454427378   111025934758  
111026124299   111026311556   111026504538   111026705069   111026898354  
111027100418   111027285344   111027487236   111027698331   111027880097  
111028056307   111028229567   111028432888   111028725658   111029314732
453695066   453964397   454196643   454427626   111025934769   111026124334  
111026311668   111026504550   111026705081   111026898387   111027100441  
111027286312   111027487270   111027698342   111027880109   111028057285  
111028229589   111028432901   111028725760   111029314743 453695082   453964439
  454197104   454427774   111025934792   111026124356   111026312254  
111026504561   111026705092   111026898411   111027100463   111027286323  
111027487405   111027698353   111027880143   111028057308   111028229624  
111028432967   111028726996   111029314833 453695132   453964587   454197484  
454427808   111025935232   111026124367   111026312333   111026504606  
111026705160   111026899366   111027100485   111027286468   111027487674  
111027698364   111027880154   111028057320   111028229635   111028433003  
111028727032   111029315553 453695439   453964611   454197617   454427949  
111025935265   111026124389   111026312366   111026504639   111026705193  
111026899399   111027100508   111027286480   111027487708   111027698386  
111027880176   111028057331   111028229646   111028433047   111028727065  
111029316082 453695470   453964637   454197674   454427998   111025935298  
111026124402   111026312377   111026504640   111026705205   111026899401  
111027100564   111027286514   111027487742   111027698409   111027880187  
111028057386   111028230367   111028433395   111028727111   111029316239
453695488   453964702   454197757   454428095   111025935333   111026124413  
111026312401   111026504651   111026705227   111026899467   111027100575  
111027286648   111027487753   111027699398   111027880233   111028057410  
111028230390   111028433463   111028727122   111029316295 453695587   453964728
  454197930   454428244   111025935401   111026124626   111026312423  
111026504662   111026705238   111026899490   111027100609   111027286660  
111027487775   111027699400   111027880299   111028057476   111028230457  
111028433485   111028727144   111029316318 453695595   453964793   454197963  
454428350   111025935423   111026124839   111026312445   111026504673  
111026705283   111026899513   111027100801   111027286671   111027487809  
111027699411   111027880356   111028057522   111028230479   111028433520  
111028727267   111029316330 453695736   453964934   454197971   454428541  
111025935467   111026124862   111026312568   111026504729   111026705294  
111026899535   111027100867   111027286727   111027487821   111027699422  
111027880367   111028057544   111028230480   111028433609   111028727391  
111029316341 453695876   453965105   454198037   454428616   111025935490  
111026125267   111026312591   111026504763   111026705328   111026899670  
111027100913   111027286749   111027487898   111027699466   111027880389  
111028058321   111028230491   111028433610   111028727504   111029317768
453695942   453965139   454198102   454428673   111025935502   111026125278  
111026312603   111026505056   111026706431   111026899681   111027100924  
111027286828   111027487944   111027699499   111027880390   111028058376  
111028230503   111028433632   111028727683   111029317780 453695983   453965345
  454198201   454428723   111025935546   111026125953   111026312625  
111026505124   111026706688   111026899692   111027100957   111027286839  
111027487988   111027699758   111027880480   111028058398   111028230525  
111028433654   111028727762   111029317836 453696015   453965352   454198482  
454428749   111025935557   111026126011   111026312658   111026505135  
111026706767   111026899704   111027100979   111027286862   111027488035  
111027699837   111027880503   111028058488   111028230569   111028433665  
111028727773   111029317948 453696056   453965493   454198573   454428830  
111025935580   111026126044   111026312748   111026505225   111026706778  
111026899883   111027100991   111027286873   111027488046   111027699882  
111027880514   111028058501   111028230581   111028433687   111028727874  
111029317982 453696163   453965519   454198623   454428863   111025935591  
111026126505   111026312793   111026505236   111026706789   111026899906  
111027101015   111027286941   111027488091   111027699916   111027880547  
111028058556   111028230592   111028433698   111028728011   111029318545
453696205   453965667   454198672   454428921   111025935647   111026126549  
111026312816   111026505326   111026706802   111026899928   111027101026  
111027286985   111027488114   111027699927   111027880558   111028058590  
111028230604   111028433733   111028728022   111029319478 453696429   453965691
  454198748   454429101   111025935681   111026126561   111026313075  
111026505348   111026707128   111026899973   111027101037   111027287032  
111027488125   111027699961   111027880615   111028058602   111028230659  
111028433744   111028728145   111029319557 453696510   453965717   454198763  
454429135   111025936233   111026126572   111026313086   111026505360  
111026707162   111026900000   111027101082   111027287043   111027488136  
111027699972   111027880648   111028058646   111028230660   111028433777  
111028728156   111029319625 453696536   453965725   454198771   454429267  
111025936255   111026126583   111026313110   111026505427   111026707173  
111026900033   111027101105   111027287087   111027488181   111027700087  
111027880660   111028058657   111028230705   111028433788   111028728662  
111029319658 453696544   453965741   454198839   454429366   111025936312  
111026126594   111026313121   111026505551   111026707218   111026900314  
111027101116   111027287098   111027488248   111027700098   111027880682  
111028058668   111028230738   111028433801   111028728831   111029319715
453696650   453965840   454198987   454429465   111025936367   111026126684  
111026313165   111026505584   111026707241   111026900369   111027101183  
111027287100   111027488271   111027700100   111027880738   111028058679  
111028230930   111028433812   111028728965   111029319737 453696676   453966079
  454198995   454429614   111025936435   111026126718   111026313176  
111026505595   111026707285   111026900864   111027101228   111027287122  
111027488316   111027700638   111027880750   111028058680   111028230952  
111028433845   111028729001   111029319760 453696759   453966160   454199035  
454429630   111025936525   111026126785   111026313356   111026505607  
111026707319   111026900897   111027101510   111027287155   111027488361  
111027700649   111027880873   111028058714   111028230974   111028433856  
111028729168   111029319782 453696858   453966194   454199050   454429663  
111025936547   111026126808   111026313402   111026505618   111026707353  
111026900932   111027101587   111027287177   111027488383   111027700683  
111027880884   111028058725   111028231043   111028433878   111028729326  
111029320100 453696940   453966319   454199076   454429879   111025936558  
111026126819   111026313457   111026505641   111026707364   111026900943  
111027101598   111027287201   111027490498   111027700751   111027881122  
111028058758   111028231076   111028433902   111028729832   111029320188
453696981   453966434   454199092   454429952   111025936570   111026126820  
111026313536   111026505720   111026707634   111026900987   111027101622  
111027287256   111027490544   111027700773   111027881188   111028058769  
111028231122   111028433924   111028729933   111029320290 453697138   453966616
  454199175   454430125   111025936626   111026126831   111026313558  
111026505753   111026707645   111026900998   111027101633   111027287302  
111027490566   111027700795   111027881199   111028058815   111028231201  
111028433935   111028730070   111029321246 453697146   453966715   454199183  
454430158   111025936671   111026126909   111026313570   111026505898  
111026707656   111026901056   111027101666   111027287515   111027490599  
111027700874   111027881201   111028058848   111028231234   111028433957  
111028730441   111029321370 453697245   453966848   454199225   454430166  
111025936716   111026126910   111026313637   111026506237   111026707836  
111026901090   111027101723   111027287559   111027490656   111027700908  
111027881582   111028058871   111028231278   111028434015   111028730845  
111029321549 453697260   453966921   454199258   454430182   111025936727  
111026126998   111026313671   111026506327   111026707892   111026901135  
111027101790   111027287593   111027490724   111027700942   111027881593  
111028058882   111028231302   111028434026   111028730968   111029321640
453697278   453966954   454199555   454430349   111025936750   111026127001  
111026313738   111026506956   111026707982   111026901146   111027101824  
111027288886   111027490757   111027700953   111027881638   111028058893  
111028231324   111028434060   111028730979   111029321796 453697435   453966996
  454199670   454430463   111025936783   111026127023   111026314267  
111026507238   111026707993   111026901157   111027102791   111027288897  
111027490803   111027701033   111027881672   111028058905   111028232033  
111028434071   111028731004   111029322832 453697542   453967036   454199910  
454430604   111025936839   111026127056   111026314425   111026507317  
111026708039   111026901191   111027102870   111027288965   111027490836  
111027701044   111027881706   111028058938   111028232640   111028434105  
111028731015   111029322955 453697815   453967051   454199977   454430638  
111025936862   111026127078   111026314593   111026507328   111026708051  
111026901203   111027102881   111027288976   111027490881   111027701066  
111027881717   111028058949   111028232673   111028434116   111028731026  
111029323248 453697872   453967234   454199985   454430646   111025936884  
111026127731   111026314683   111026507564   111026708073   111026901214  
111027102948   111027288987   111027490960   111027701167   111027881773  
111028059030   111028232707   111028434149   111028731105   111029323327
453698094   453967242   454200197   454430851   111025936941   111026127764  
111026314728   111026507586   111026708747   111026901315   111027103006  
111027289023   111027490982   111027701189   111027881807   111028059041  
111028232752   111028434206   111028731116   111029323394 453698201   453967259
  454200205   454430984   111025936952   111026127786   111026314773  
111026507654   111026709265   111026901348   111027103185   111027289045  
111027491006   111027701246   111027881818   111028059153   111028232785  
111028434217   111028731206   111029323473 453698375   453967382   454200247  
454431008   111025936996   111026127810   111026314841   111026507711  
111026709287   111026901359   111027103208   111027289090   111027491028  
111027701257   111027881830   111028059175   111028232819   111028435274  
111028731790   111029323619 453698706   453967416   454200262   454431115  
111025937009   111026127865   111026314863   111026507812   111026709298  
111026901416   111027103219   111027289113   111027491039   111027701268  
111027881863   111028059186   111028232820   111028435320   111028731835  
111029323631 453698771   453967812   454200288   454431156   111025937032  
111026127898   111026314919   111026507845   111026709412   111026901461  
111027103309   111027289135   111027491040   111027701314   111027881896  
111028059221   111028232853   111028435364   111028731857   111029323642
453698805   453967820   454200304   454431214   111025939102   111026127955  
111026315088   111026508037   111026709456   111026901506   111027103321  
111027289157   111027491073   111027701336   111027881942   111028059232  
111028232954   111028435397   111028731880   111029323664

 

SCH-A-28



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453698904   453967903   454200411   454431248   111025939113   111026127988  
111026315123   111026508510   111026709489   111026901528   111027103365  
111027289180   111027491196   111027702371   111027881964   111028059748  
111028233056   111028435487   111028731914   111029324193 453699340   453967911
  454200452   454431370   111025939225   111026128024   111026315145  
111026508521   111026709535   111026901539   111027103422   111027289191  
111027491208   111027703440   111027881997   111028059883   111028233089  
111028435511   111028731936   111029324216 453699522   453967945   454200494  
454431396   111025939258   111026128057   111026315156   111026508677  
111026709603   111026901551   111027103602   111027289203   111027491219  
111027703563   111027882011   111028059928   111028233090   111028435588  
111028732106   111029324283 453699613   453967952   454200502   454431602  
111025939269   111026128091   111026315235   111026508688   111026709647  
111026901562   111027103646   111027289236   111027491231   111027703619  
111027882022   111028059951   111028233124   111028435601   111028733017  
111029324317 453699720   453968042   454200742   454431610   111025939270  
111026128125   111026315268   111026508723   111026709669   111026901584  
111027103679   111027289270   111027491242   111027703620   111027882033  
111028060009   111028233168   111028435656   111028733039   111029324340
453699787   453968117   454200759   454431669   111025939292   111026128170  
111026315336   111026508778   111026709670   111026901595   111027103691  
111027289281   111027491309   111027703664   111027882077   111028060043  
111028233191   111028435667   111028733196   111029324665 453700072   453968448
  454201328   454431800   111025939304   111026128260   111026315437  
111026508789   111026709681   111026901607   111027103714   111027289292  
111027491310   111027703675   111027882088   111028060087   111028233607  
111028435689   111028733286   111029326072 453700155   453968497   454201351  
454431875   111025939359   111026128271   111026315448   111026508813  
111026709692   111026901618   111027103859   111027289348   111027491343  
111027703686   111027882123   111028060098   111028233629   111028435768  
111028733297   111029326094 453700189   453968554   454201690   454431925  
111025939427   111026128293   111026315505   111026508835   111026709748  
111026901663   111027103860   111027289359   111027491736   111027703710  
111027882213   111028060122   111028233630   111028435803   111028733501  
111029326117 453700197   453968737   454201781   454432105   111025939731  
111026128338   111026315538   111026508846   111026709759   111026901742  
111027104984   111027289438   111027491770   111027703721   111027882235  
111028060155   111028233652   111028435825   111028734074   111029326296
453700205   453968778   454201856   454432147   111025939742   111026128406  
111026315831   111026508925   111026709760   111026902361   111027105008  
111027289450   111027491815   111027703765   111027882303   111028060177  
111028233674   111028435869   111028734311   111029326555 453700494   453968810
  454202037   454432386   111025939764   111026128440   111026316359  
111026508936   111026709782   111026902372   111027105042   111027289494  
111027491826   111027703798   111027882493   111028060199   111028233708  
111028435870   111028734322   111029326791 453700718   453969107   454202102  
454432477   111025939797   111026128484   111026316810   111026509443  
111026709872   111026902439   111027105154   111027289517   111027491837  
111027703822   111027882505   111028060289   111028233742   111028435948  
111028734412   111029328951 453700833   453969339   454202243   454432519  
111025939876   111026128518   111026316865   111026509498   111026709940  
111026902440   111027105176   111027289562   111027491848   111027703901  
111027882538   111028060829   111028233797   111028436185   111028734513  
111029329075 453700908   453969370   454202284   454432659   111025939900  
111026128620   111026316876   111026510007   111026709951   111026902451  
111027105244   111027289573   111027491859   111027703912   111027882583  
111028061077   111028233810   111028436231   111028734658   111029329312
453700999   453969388   454202474   454432675   111025940036   111026128631  
111026316911   111026510018   111026709995   111026902473   111027105266  
111027289618   111027491893   111027703945   111027882606   111028061088  
111028233832   111028436253   111028734838   111029329941 453701005   453969784
  454202540   454432709   111025940070   111026128653   111026316955  
111026510041   111026710021   111026902507   111027105277   111027289720  
111027491961   111027703978   111027882729   111028061112   111028233854  
111028436297   111028734861   111029330000 453701054   453969826   454202797  
454432923   111025940092   111026128664   111026317013   111026510221  
111026710043   111026902529   111027105301   111027289753   111027491983  
111027704003   111027882796   111028061189   111028233876   111028436309  
111028734995   111029330347 453701385   453969834   454202839   454432998  
111025940160   111026128686   111026317080   111026510243   111026710087  
111026902552   111027105345   111027289764   111027492007   111027704014  
111027882819   111028061202   111028233911   111028436310   111028735019  
111029330471 453701435   453969883   454202847   454433004   111025940272  
111026129744   111026317114   111026510265   111026710098   111026902620  
111027105356   111027289786   111027492120   111027704025   111027882842  
111028061235   111028233933   111028436354   111028735075   111029331269
453701542   453970063   454202854   454433046   111025940339   111026129878  
111026317147   111026510669   111026710100   111026902653   111027105457  
111027289832   111027492243   111027704036   111027883012   111028061268  
111028233955   111028436376   111028735109   111029331449 453701567   453970097
  454203084   454433079   111025940340   111026129980   111026317170  
111026510692   111026711392   111026902664   111027105468   111027289843  
111027492276   111027704047   111027883056   111028061291   111028233999  
111028436398   111028736100   111029331517 453701583   453970238   454203100  
454433327   111025940351   111026130038   111026317181   111026511008  
111026711606   111026902675   111027105480   111027289854   111027492300  
111027704137   111027883067   111028061314   111028234057   111028437120  
111028736559   111029331966 453701658   453970329   454203118   454433335  
111025940362   111026130117   111026317215   111026511019   111026711628  
111026902686   111027105491   111027289865   111027492322   111027704171  
111027883078   111028061325   111028234158   111028437197   111028736920  
111029332091 453701922   453970576   454203233   454433350   111025940384  
111026130195   111026317237   111026511020   111026711640   111026902709  
111027105503   111027290148   111027492704   111027704205   111027883146  
111028061426   111028234170   111028437276   111028736975   111029333328
453701948   453970600   454203282   454433558   111025940407   111026130296  
111026317260   111026511031   111026711662   111026902710   111027105536  
111027290171   111027492748   111027704238   111027883157   111028061437  
111028234271   111028437287   111028737033   111029333339 453701955   453970683
  454203332   454433608   111025940418   111026130320   111026317271  
111026511075   111026711684   111026902811   111027105581   111027290205  
111027492827   111027704249   111027883168   111028061459   111028234338  
111028437311   111028737077   111029333845 453701971   453970782   454203357  
454433624   111025940452   111026130353   111026317316   111026511176  
111026711796   111026902866   111027105615   111027290272   111027492849  
111027704339   111027883179   111028061471   111028234361   111028437333  
111028737392   111029334217 453702029   453970923   454203514   454433707  
111025940496   111026130443   111026317327   111026511187   111026711853  
111026902899   111027105693   111027290351   111027492917   111027704362  
111027883236   111028061538   111028234372   111028437434   111028738269  
111029334251 453702334   453971004   454203522   454433913   111025941891  
111026130465   111026317350   111026511255   111026711864   111026902901  
111027105750   111027290384   111027492939   111027704373   111027883270  
111028061549   111028234383   111028437681   111028738427   111029334475
453702417   453971053   454203688   454433996   111025941903   111026130667  
111026317552   111026511558   111026711886   111026902956   111027105761  
111027290878   111027492962   111027704395   111027883292   111028061583  
111028234406   111028437692   111028738450   111029334598 453702433   453971178
  454203738   454434135   111025941914   111026130971   111026317574  
111026512177   111026711954   111026902967   111027105806   111027290979  
111027492984   111027704418   111027883315   111028061628   111028234417  
111028437737   111028738539   111029335487 453702458   453971277   454203845  
454434150   111025941936   111026131028   111026317620   111026512212  
111026711998   111026903070   111027106122   111027290991   111027492995  
111027704463   111027883359   111028061741   111028234462   111028437782  
111028738629   111029335498 453702516   453971335   454203902   454434192  
111025941947   111026131051   111026317732   111026512223   111026712001  
111026903081   111027106177   111027291127   111027493064   111027704520  
111027883887   111028062045   111028234484   111028437838   111028738719  
111029336523 453702540   453971392   454204074   454434598   111025942005  
111026131073   111026318047   111026512492   111026712012   111026903249  
111027106199   111027291183   111027493109   111027704531   111027883900  
111028062056   111028234495   111028437883   111028738753   111029336938
453702722   453971509   454204124   454434655   111025942016   111026131107  
111026318755   111026512515   111026713316   111026904486   111027106201  
111027291228   111027493132   111027704575   111027883977   111028062124  
111028234507   111028437906   111028739035   111029338626 453703118   453971673
  454204157   454434804   111025942038   111026131231   111026319509  
111026512526   111026713327   111026904532   111027106212   111027291240  
111027493165   111027704676   111027883999   111028062146   111028234530  
111028438064   111028739057   111029338749 453703142   453971699   454204199  
454434846   111025942094   111026131534   111026320354   111026512605  
111026713349   111026904554   111027106245   111027291273   111027493176  
111027704687   111027884327   111028062179   111028234541   111028438086  
111028739080   111029338783 453703209   453971764   454204207   454434952  
111025942106   111026131545   111026320499   111026512706   111026713350  
111026904576   111027106289   111027291295   111027493187   111027704700  
111027884428   111028062203   111028234552   111028438109   111028739114  
111029339009 453703399   453971780   454204462   454434978   111025942207  
111026131556   111026320501   111026512728   111026713372   111026904587  
111027106302   111027291352   111027494155   111027704744   111027884440  
111028062214   111028234585   111028438110   111028739170   111029339155
453703464   453971855   454204512   454435033   111025942241   111026131602  
111026320512   111026512829   111026713462   111026904622   111027106324  
111027291374   111027494201   111027705790   111027884608   111028062225  
111028234765   111028438132   111028739260   111029339234 453703563   453972036
  454204702   454435215   111025942263   111026131826   111026320556  
111026512852   111026713530   111026904644   111027106616   111027291408  
111027494234   111027705835   111027884664   111028062236   111028234899  
111028438154   111028739282   111029339278 453703688   453972044   454204793  
454435264   111025942296   111026131871   111026320602   111026512863  
111026713552   111026904688   111027106627   111027291453   111027495178  
111027705857   111027884899   111028062304   111028234912   111028438323  
111028739349   111029339605 453703761   453972051   454204850   454435280  
111025942308   111026131916   111026320668   111026512908   111026713642  
111026904701   111027106649   111027291464   111027495189   111027706386  
111027885104   111028062326   111028234934   111028438356   111028739440  
111029340191 453703860   453972093   454204876   454435462   111025942320  
111026132007   111026320680   111026512920   111026713653   111026904723  
111027106672   111027291857   111027495213   111027706410   111027885126  
111028062359   111028234989   111028438378   111028739473   111029341394
453704009   453972275   454205063   454435488   111025942421   111026132018  
111026320736   111026512953   111026713697   111026904790   111027106683  
111027292825   111027495268   111027706421   111027885216   111028062371  
111028235047   111028438390   111028739484   111029341608 453704116   453972366
  454205188   454435546   111025942487   111026132131   111026320781  
111026513381   111026713710   111026904802   111027106706   111027292847  
111027495303   111027706443   111027885306   111028062382   111028235058  
111028438402   111028739495   111029341798 453704157   453972564   454205329  
454435645   111025942566   111026132164   111026320815   111026513426  
111026713732   111026904824   111027106717   111027292858   111027495314  
111027706454   111027885317   111028062393   111028235070   111028438581  
111028740802   111029341855 453704264   453972622   454205360   454435652  
111025942588   111026132399   111026320860   111026514023   111026713765  
111026904947   111027106919   111027292881   111027495369   111027706476  
111027885328   111028062416   111028235092   111028438626   111028740868  
111029341956 453704298   453972697   454205386   454435660   111025942634  
111026132434   111026320882   111026514078   111026713787   111026905207  
111027106931   111027292892   111027495370   111027706487   111027885339  
111028062427   111028235137   111028438693   111028740879   111029341990
453704538   453972952   454205402   454435769   111025942702   111026132445  
111026320949   111026514089   111026714069   111026905241   111027106942  
111027292937   111027495381   111027706511   111027885351   111028062450  
111028235171   111028438749   111028740925   111029342036 453704918   453972978
  454205535   454435843   111025942757   111026132478   111026320994  
111026514090   111026714126   111026905252   111027106953   111027293039  
111027495404   111027706522   111027885823   111028062528   111028235238  
111028438817   111028741038   111029342205 453704975   453973034   454205634  
454435884   111025942768   111026132489   111026321018   111026514102  
111026714182   111026905274   111027106964   111027293084   111027495426  
111027706533   111027885890   111028062607   111028235272   111028438828  
111028741083   111029343251 453705006   453973075   454205691   454436015  
111025942858   111026132568   111026321041   111026514180   111026714216  
111026905331   111027106975   111027293196   111027495437   111027706599  
111027885924   111028062618   111028235306   111028438851   111028741375  
111029343273 453705071   453973182   454205790   454436056   111025942869  
111026132984   111026321074   111026514258   111026714306   111026905353  
111027107381   111027293208   111027495538   111027706601   111027885946  
111028062629   111028235812   111028438862   111028741498   111029344982
453705113   453973257   454205907   454436064   111025942870   111026133031  
111026321096   111026514292   111026714474   111026905364   111027107459  
111027293219   111027495549   111027706645   111027885979   111028062630  
111028235834   111028438907   111028741511   111029345163 453705188   453973281
  454205998   454436122   111025942904   111026133053   111026321142  
111026514326   111026714485   111026905386   111027107471   111027293309  
111027495583   111027706713   111027886060   111028062641   111028235845  
111028438929   111028741555   111029345578 453705196   453973398   454206186  
454436163   111025943028   111026133075   111026321164   111026514393  
111026714531   111026905410   111027107482   111027293310   111027496382  
111027706724   111027886082   111028062652   111028235856   111028438963  
111028741634   111029345769 453705212   453973505   454206244   454436247  
111025943309   111026133132   111026321939   111026514450   111026714610  
111026905421   111027107493   111027293376   111027496405   111027706735  
111027886217   111028062742   111028235890   111028439357   111028741667  
111029345826 453705246   453973596   454206293   454436288   111025943422  
111026133143   111026321973   111026514472   111026714698   111026905476  
111027107505   111027293398   111027496539   111027706847   111027886228  
111028062753   111028235913   111028439425   111028741678   111029345949
453705261   453973646   454206350   454436536   111025943455   111026133154  
111026321995   111026514483   111026714733   111026905500   111027107572  
111027293411   111027496708   111027706881   111027886510   111028062764  
111028235980   111028439447   111028741713   111029345972 453705394   453973653
  454206491   454436643   111025943859   111026133389   111026322064  
111026514494   111026714744   111026905511   111027107583   111027293444  
111027497271   111027706904   111027886813   111028062821   111028236857  
111028439504   111028741724   111029346658 453705444   453973661   454206558  
454436700   111025943871   111026133402   111026322086   111026514506  
111026714777   111026905544   111027107617   111027293455   111027497305  
111027706971   111027887072   111028062843   111028236880   111028439537  
111028741779   111029346670 453705550   453973810   454207044   454437062  
111025943893   111026133413   111026322097   111026514528   111026714799  
111026905746   111027107695   111027293488   111027497349   111027706982  
111027887678   111028062876   111028236925   111028439559   111028742635  
111029347109 453705600   453973828   454207184   454437153   111025943950  
111026133424   111026322132   111026514562   111026714801   111026905768  
111027107707   111027293624   111027497372   111027706993   111027887757  
111028062900   111028236947   111028439560   111028742769   111029347345
453705659   453973836   454207259   454437161   111025943961   111026133435  
111026322165   111026514607   111026714823   111026906129   111027107741  
111027293646   111027497383   111027707040   111027887780   111028062933  
111028236981   111028439593   111028742770   111029347389 453705675   453974065
  454207473   454437385   111025943994   111026133446   111026322211  
111026514618   111026714856   111026906163   111027107875   111027293668  
111027497428   111027707062   111027887847   111028062977   111028237083  
111028439649   111028742792   111029347727 453705709   453974099   454207663  
454437435   111025944007   111026133569   111026322233   111026514629  
111026714924   111026906174   111027107897   111027294478   111027497529  
111027707208   111027887881   111028062988   111028237151   111028439672  
111028742860   111029349864 453705881   453974206   454207671   454437526  
111025944052   111026133581   111026322446   111026514719   111026714946  
111026906185   111027107954   111027294513   111027497776   111027707242  
111027887915   111028063024   111028237195   111028439694   111028742871  
111029350158 453706079   453974248   454207895   454437740   111025944074  
111026133615   111026322682   111026514821   111026714979   111026906196  
111027108001   111027294535   111027497787   111027707253   111027887926  
111028063350   111028237218   111028439706   111028742983   111029350226
453706103   453974289   454207903   454437815   111025944085   111026133637  
111026322727   111026514832   111026715004   111026906208   111027108012  
111027294546   111027497866   111027707286   111027888365   111028063529  
111028237263   111028439795   111028743052   111029350237 453706236   453974339
  454208208   454437831   111025944108   111026134087   111026322738  
111026515237   111026716128   111026906220   111027108023   111027294579  
111027497912   111027707309   111027888422   111028064069   111028237285  
111028439807   111028743131   111029350608 453706293   453974347   454208232  
454437971   111025944119   111026134098   111026322749   111026515271  
111026716151   111026906231   111027108113   111027294580   111027497989  
111027707310   111027888455   111028064104   111028237487   111028439818  
111028743209   111029350653 453706368   453974461   454208323   454437989  
111025944142   111026134166   111026322761   111026515495   111026716285  
111026906242   111027108135   111027294591   111027498003   111027707376  
111027888477   111028064148   111028237498   111028439829   111028743276  
111029351395 453706459   453974511   454208596   454437997   111025944221  
111026134177   111026322929   111026515585   111026716465   111026906275  
111027108247   111027294692   111027498025   111027707433   111027888499  
111028064160   111028237500   111028439919   111028743726   111029351418
453706517   453974602   454208828   454438128   111025944254   111026134245  
111026323021   111026515697   111026716555   111026906286   111027108269  
111027294726   111027498070   111027707444   111027888501   111028064171  
111028237555   111028439931   111028743782   111029351429 453706640   453974685
  454208851   454438219   111025944276   111026134290   111026323155  
111026516575   111026716566   111026906354   111027108348   111027295020  
111027498092   111027707455   111027888534   111028064193   111028237588  
111028439942   111028743793   111029351519 453706723   453974701   454208901  
454438235   111025944298   111026134313   111026323267   111026516654  
111026716577   111026906387   111027108393   111027295053   111027498160  
111027707499   111027888590   111028064205   111028237601   111028439953  
111028743962   111029351586 453706798   453974842   454209016   454438292  
111025944669   111026134335   111026323302   111026516722   111026716612  
111026906398   111027108405   111027295086   111027498171   111027707534  
111027888602   111028064249   111028237612   111028439975   111028743984  
111029351597 453706970   453974859   454209230   454438300   111025944681  
111026134379   111026323346   111026516733   111026716757   111026906512  
111027108416   111027295110   111027498205   111027707567   111027888680  
111028064373   111028237690   111028439997   111028744008   111029352880
453707374   453974875   454209313   454438474   111025944692   111026134391  
111026323357   111026516744   111026716825   111026906534   111027108450  
111027295132   111027498261   111027707613   111027888691   111028064407  
111028237713   111028440089   111028744019   111029354376

 

SCH-A-29



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453708026   453975179   454209339   454438557   111025944771   111026134425  
111026323391   111026516755   111026716869   111026906578   111027108494  
111027295165   111027498654   111027708052   111027888725   111028064474  
111028237825   111028440135   111028744222   111029354916 453708059   453975229
  454209446   454438599   111025944805   111026134458   111026324202  
111026516867   111026716881   111026906589   111027108506   111027295176  
111027499510   111027708221   111027888792   111028064564   111028237960  
111028440157   111028744277   111029355254 453708216   453975302   454209479  
454438680   111025944838   111026134469   111026324213   111026516878  
111026716915   111026906613   111027108517   111027295222   111027499532  
111027708300   111027888815   111028064610   111028238017   111028440168  
111028744288   111029355265 453708232   453975344   454209537   454438771  
111025944849   111026134481   111026324268   111026517374   111026717062  
111026906624   111027108540   111027295233   111027499543   111027708322  
111027888848   111028064665   111028238152   111028440236   111028744301  
111029355311 453708240   453975500   454209628   454438870   111025944917  
111026134548   111026324291   111026517431   111026717107   111026906646  
111027108551   111027295244   111027499868   111027708366   111027889805  
111028064676   111028238488   111028440326   111028744323   111029355715
453708273   453975542   454209719   454439019   111025944940   111026134571  
111026324347   111026517464   111026717196   111026907760   111027108607  
111027295299   111027499879   111027708423   111027889816   111028064711  
111028238499   111028440348   111028744334   111029355737 453708323   453975617
  454209933   454439183   111025945097   111026134593   111026324358  
111026517622   111026717220   111026907782   111027108618   111027295402  
111027499914   111027708456   111027889838   111028064722   111028238523  
111028440438   111028744413   111029355951 453708638   453975708   454209974  
454439191   111025945143   111026134638   111026324381   111026517633  
111026717310   111026907793   111027108663   111027295457   111027499970  
111027708489   111027889849   111028064744   111028238534   111028440449  
111028744615   111029356008 453708794   453975724   454210113   454439324  
111025945176   111026134650   111026324437   111026517745   111026717321  
111026907838   111027108955   111027295468   111027499992   111027708805  
111027889894   111028064777   111028238556   111028441811   111028744626  
111029356075 453708844   453975807   454210170   454443185   111025945255  
111026134683   111026324493   111026517778   111026717343   111026907861  
111027108977   111027295525   111027500074   111027708838   111027889939  
111028064889   111028238567   111028441844   111028745245   111029356132
453709032   453975989   454210303   454443201   111025945334   111026135235  
111026324516   111026517802   111026717376   111026907894   111027109080  
111027295581   111027500096   111027708906   111027889973   111028064890  
111028238589   111028441923   111028745290   111029356233 453709040   453976110
  454210329   454443482   111025945378   111026135291   111026324820  
111026517970   111026717400   111026907939   111027109103   111027295637  
111027500142   111027708917   111027889995   111028064924   111028238624  
111028441978   111028745380   111029356547 453709057   453976201   454210501  
454443516   111025945457   111026135325   111026324853   111026518038  
111026718377   111026907951   111027109260   111027295660   111027500186  
111027708928   111027890010   111028064957   111028238657   111028441989  
111028746099   111029356930 453709370   453976441   454210535   454443623  
111025945468   111026135381   111026324943   111026518139   111026718513  
111026907973   111027109394   111027295772   111027500276   111027708962  
111027890043   111028065026   111028238679   111028442003   111028746156  
111029356941 453709487   453976532   454210576   454443656   111025945480  
111026135415   111026324976   111026518229   111026718546   111026907984  
111027109428   111027295817   111027500298   111027708984   111027890054  
111028065060   111028238703   111028442047   111028746202   111029357032
453709594   453976540   454210626   454443706   111025945547   111026135437  
111026324987   111026518296   111026718557   111026908008   111027109608  
111027295840   111027500300   111027709031   111027890098   111028065071  
111028238725   111028442069   111028746314   111029360788 453709909   453976698
  454210634   454443995   111025945659   111026135460   111026324998  
111026518320   111026718603   111026908086   111027109642   111027295851  
111027500366   111027709097   111027890199   111028065105   111028238736  
111028442126   111028746325   111029360991 453710188   453976714   454210667  
454444084   111025945705   111026135471   111026325078   111026518397  
111026718658   111026908176   111027109653   111027295862   111027500478  
111027709154   111027890267   111028065217   111028238747   111028442261  
111028746369   111029361295 453710337   453977092   454210774   454444308  
111025945794   111026135482   111026325089   111026518768   111026718692  
111026908211   111027109675   111027295941   111027500591   111027709165  
111027890302   111028065228   111028238758   111028442272   111028746415  
111029361363 453710725   453977126   454210782   454444449   111025945817  
111026135505   111026325113   111026518803   111026718759   111026908244  
111027109686   111027295985   111027500625   111027709244   111027890346  
111028065510   111028238815   111028442283   111028746448   111029361442
453710741   453977183   454210832   454444456   111025945840   111026135550  
111026325124   111026518825   111026718793   111026908378   111027109721  
111027296874   111027500647   111027709299   111027890357   111028065576  
111028238848   111028442317   111028746594   111029361453 453711053   453977290
  454210964   454444597   111025945862   111026135606   111026325191  
111026518858   111026719042   111026908424   111027109787   111027296919  
111027500850   111027709312   111027890379   111028065587   111028238859  
111028442339   111028746628   111029361509 453711335   453977381   454211079  
454444605   111025945884   111026135628   111026325225   111026518869  
111026719064   111026908446   111027109798   111027296953   111027500861  
111027709941   111027890458   111028065622   111028238905   111028442340  
111028746673   111029361565 453711590   453977399   454211087   454444613  
111025947280   111026135639   111026325236   111026518870   111026719154  
111026908480   111027109899   111027296986   111027500906   111027709952  
111027890559   111028065633   111028238916   111028442418   111028746684  
111029362971 453711608   453977449   454211111   454444621   111025947291  
111026135730   111026325270   111026518959   111026719165   111026908569  
111027109912   111027297022   111027500939   111027709974   111027890582  
111028065644   111028238961   111028442429   111028746730   111029363141
453711616   453977472   454211210   454444696   111025947617   111026135796  
111026325753   111026518982   111026719187   111026908604   111027110004  
111027297189   111027500951   111027710044   111027890627   111028065655  
111028238994   111028442441   111028746820   111029363208 453712036   453977522
  454211475   454444738   111025947628   111026135909   111026325821  
111026519017   111026719424   111026908817   111027110026   111027297303  
111027500973   111027710066   111027890762   111028065734   111028239018  
111028442474   111028746886   111029363275 453712044   453977548   454211491  
454444746   111025947684   111026135921   111026325865   111026520525  
111026719479   111026908839   111027110138   111027297325   111027501019  
111027710134   111027890807   111028065745   111028239108   111028442542  
111028747012   111029363286 453712119   453977597   454211509   454444803  
111025947695   111026136023   111026325876   111026520547   111026719480  
111026908840   111027110149   111027297336   111027501020   111027710145  
111027891291   111028065778   111028239164   111028442564   111028747034  
111029363297 453712127   453977654   454211632   454444829   111025947796  
111026136067   111026325977   111026520558   111026719514   111026908851  
111027110161   111027297493   111027501031   111027710156   111027891303  
111028065835   111028239175   111028442621   111028748383   111029363567
453712150   453977845   454211673   454444878   111025947808   111026136102  
111026325988   111026520569   111026719547   111026908873   111027110172  
111027297572   111027501064   111027710459   111027891392   111028065857  
111028239232   111028442665   111028748596   111029364041 453712184   453977910
  454211681   454444951   111025948236   111026136203   111026326002  
111026520570   111026719558   111026908929   111027110239   111027297673  
111027501086   111027710572   111027891459   111028065868   111028239254  
111028442799   111028748822   111029364096 453712424   453977928   454211731  
454444977   111025948281   111026136225   111026326035   111026520660  
111026719615   111026909010   111027110262   111027297707   111027501121  
111027710583   111027891516   111028066128   111028239265   111028442845  
111028749148   111029365211 453712655   453977936   454211780   454447301  
111025948292   111026136270   111026326068   111026520671   111026719626  
111026909032   111027110273   111027297729   111027501143   111027710954  
111027891583   111028066140   111028239298   111028442856   111028749160  
111029365301 453713042   453977944   454212051   454451097   111025948315  
111026136281   111026326103   111026520682   111026719637   111026909065  
111027110307   111027297741   111027501187   111027710998   111027891594  
111028066173   111028239377   111028442867   111028749250   111029365446
453713208   453978082   454212069   454530676   111025948427   111026136315  
111026326169   111026520727   111026719648   111026909199   111027110318  
111027297774   111027501211   111027711001   111027892135   111028066184  
111028239423   111028442980   111028749328   111029365963 453713430   453978132
  454212135   455162388   111025948450   111026136337   111026326204  
111026520750   111026719682   111026909201   111027110329   111027297785  
111027501233   111027711012   111027892854   111028066195   111028239445  
111028442991   111028749351   111029366032 453713448   453978140   454212176  
456939545   111025948461   111026136393   111026326282   111026520761  
111026719693   111026909223   111027110723   111027297796   111027501255  
111027711034   111027892876   111028066207   111028239456   111028443026  
111028749395   111029366133 453713455   453978173   454212242   462623067  
111025948494   111026136494   111026326293   111026520794   111026719806  
111026909245   111027110789   111027297819   111027501266   111027711102  
111027892887   111028066623   111028239502   111028443778   111028749496  
111029368089 453713711   453978215   454212275   462957887   111025948517  
111026136506   111026326372   111026520806   111026719828   111026909256  
111027110846   111027297897   111027501323   111027711113   111027892898  
111028066656   111028239535   111028443857   111028749542   111029368102
453713745   453978306   454212333   463220152   111025948562   111026136595  
111026326428   111026520817   111026719839   111026909278   111027110925  
111027297954   111027501356   111027711157   111027892900   111028066690  
111028239546   111028443880   111028749609   111029368247 453713778   453978314
  454212499   465095420   111025948573   111026136630   111026326541  
111026520839   111026720077   111026909324   111027110969   111027298045  
111027501402   111027711179   111027892933   111028066757   111028239568  
111028444027   111028750993   111029369136 453713901   453978322   454212549  
111003408143   111025948595   111026136719   111026326574   111026520884  
111026720178   111026909335   111027110992   111027298089   111027501468  
111027711180   111027892966   111028066814   111028239579   111028444038  
111028751084   111029369406 453714016   453978330   454212556   111003616920  
111025948630   111026136731   111026326608   111026520918   111026720213  
111026910517   111027111083   111027298146   111027501525   111027711214  
111027893046   111028066858   111028239580   111028445321   111028751321  
111029369473 453714040   453978421   454212655   111003708764   111025948696  
111026136742   111026326619   111026520930   111026720235   111026910528  
111027111229   111027298179   111027501604   111027711236   111027893080  
111028066892   111028239591   111028445332   111028751354   111029369529
453714347   453978454   454212705   111003752189   111025948719   111026136797  
111026326732   111026520952   111026720291   111026910539   111027111241  
111027298180   111027501637   111027711247   111027893103   111028066993  
111028239603   111028445343   111028751567   111029369530 453714362   453978645
  454212739   111004675870   111025948821   111026136832   111026326800  
111026520974   111026720303   111026910562   111027111263   111027298258  
111027501682   111027711359   111027893293   111028067040   111028239614  
111028445387   111028751578   111029370071 453714388   453978652   454212747  
111006656770   111025948832   111026136854   111026326989   111026520985  
111026720314   111026910641   111027111274   111027298269   111027501750  
111027711360   111027893338   111028067084   111028239647   111028445477  
111028751589   111029370161 453714461   453978686   454212879   111006984785  
111025948911   111026136955   111026327058   111026521032   111026720325  
111026910663   111027111319   111027298270   111027501772   111027711371  
111027893349   111028067129   111028239704   111028445488   111028751624  
111029370217 453714677   453978744   454212978   111007064213   111025948922  
111026136977   111026327081   111026521065   111026720460   111026910753  
111027111331   111027298292   111027501783   111027711427   111027893372  
111028067141   111028239715   111028445499   111028751635   111029370273
453714701   453978751   454212986   111007161244   111025948988   111026136999  
111026327104   111026521076   111026720482   111026910810   111027111364  
111027298304   111027502188   111027711472   111027893383   111028067220  
111028239805   111028445589   111028751691   111029370329 453714867   453978785
  454213182   111007264596   111025948999   111026137675   111026327148  
111026521111   111026720493   111026910876   111027111386   111027298315  
111027502278   111027711483   111027893552   111028067275   111028239816  
111028445613   111028751848   111029370363 453714941   453978835   454213372  
111007379212   111025949013   111026137697   111026327171   111026521166  
111026720684   111026910966   111027111409   111027298337   111027502290  
111027711494   111027893574   111028067297   111028240256   111028445657  
111028752007   111029370970 453715104   453978892   454213422   111007576244  
111025949057   111026137866   111026327496   111026521188   111026720695  
111026911024   111027111410   111027298348   111027502335   111027711517  
111027893596   111028067310   111028256512   111028445680   111028752119  
111029371050 453715252   453978967   454213612   111007618319   111025949068  
111026137901   111026327519   111026521212   111026720729   111026911709  
111027111421   111027298629   111027502571   111027711821   111027893619  
111028067343   111028256567   111028445714   111028752153   111029372578
453715286   453978983   454213703   111007639097   111025949080   111026138036  
111026327531   111026521223   111026720796   111026911732   111027111656  
111027298630   111027502683   111027711843   111027893620   111028068041  
111028256578   111028445769   111028752243   111029372927 453715435   453979106
  454213869   111007808578   111025949125   111026138069   111026327632  
111026521234   111026721102   111026911754   111027111689   111027298685  
111027502706   111027711933   111027894137   111028068153   111028256624  
111028445848   111028752254   111029372938 453715609   453979122   454213976  
111007989242   111025949158   111026138148   111026327711   111026521289  
111026721124   111026911798   111027111881   111027298696   111027502717  
111027711944   111027894160   111028068197   111028256635   111028445859  
111028752311   111029372949 453715633   453979221   454213984   111008888083  
111025949170   111026138205   111026327744   111026521290   111026721281  
111026911844   111027111892   111027298708   111027502739   111027711966  
111027894182   111028068210   111028256703   111028446085   111028752401  
111029372950 453715930   453979304   454214008   111009151515   111025949204  
111026138216   111026327788   111026521335   111026721337   111026911866  
111027111915   111027298742   111027502762   111027712035   111027894193  
111028068287   111028256736   111028446175   111028752715   111029373041
453716201   453979312   454214065   111009335676   111025949237   111026138250  
111026327799   111026521346   111026721348   111026911877   111027111960  
111027298753   111027502795   111027712079   111027894249   111028068311  
111028256758   111028446197   111028752850   111029373377 453716219   453979320
  454214180   111011323597   111025949271   111026138373   111026327801  
111026521379   111026721371   111026911899   111027111971   111027298797  
111027502818   111027712080   111027894283   111028068366   111028257456  
111028446209   111028753334   111029373388 453716664   453979338   454214214  
111011324363   111025949361   111026138519   111026327823   111026521492  
111026721382   111026911912   111027112017   111027298887   111027502841  
111027712091   111027894294   111028068399   111028257478   111028446276  
111028753345   111029373412 453716680   453979460   454214362   111011327401  
111025949383   111026138621   111026327979   111026521650   111026721405  
111026911923   111027112028   111027298898   111027502953   111027712136  
111027894429   111028068434   111028257513   111028446287   111028753457  
111029373535 453716805   453979502   454214370   111011371703   111025949406  
111026138711   111026328015   111026521672   111026721416   111026911934  
111027112051   111027298900   111027502964   111027712147   111027894597  
111028068478   111028257782   111028446715   111028753569   111029373715
453716847   453979536   454214545   111011390568   111025949428   111026138722  
111026328026   111026521740   111026721719   111026911956   111027112062  
111027298911   111027502975   111027712170   111027894632   111028068489  
111028257793   111028446726   111028753615   111029373816 453716938   453979593
  454214628   111011534737   111025949451   111026138823   111026328060  
111026521762   111026721876   111026911989   111027112095   111027298933  
111027502997   111027712293   111027894799   111028068490   111028257805  
111028446759   111028753648   111029373861 453716961   453979742   454214818  
111011672471   111025949484   111026138890   111026328071   111026521773  
111026721911   111026911990   111027112118   111027298944   111027503044  
111027712574   111027894823   111028068502   111028257995   111028446883  
111028753783   111029374862 453717019   453979817   454214974   111011827596  
111025949518   111026138913   111026328082   111026521807   111026721933  
111026912014   111027112129   111027298955   111027503088   111027712596  
111027896083   111028068524   111028258031   111028446906   111028753839  
111029374884 453717118   453979841   454215260   111011870718   111025950026  
111026138935   111026328127   111026521818   111026721955   111026912069  
111027112130   111027298999   111027503112   111027712608   111027896094  
111028068647   111028258042   111028446928   111028753930   111029375896
453717340   453979981   454215302   111012164816   111025950037   111026138946  
111026328138   111026522392   111026722125   111026912171   111027112152  
111027299079   111027503123   111027712642   111027896106   111028068681  
111028258479   111028446951   111028754649   111029375908 453717480   453979999
  454215542   111012335221   111025950082   111026139004   111026328149  
111026522437   111026722147   111026912205   111027112163   111027299080  
111027503134   111027712664   111027896117   111028068737   111028258525  
111028446973   111028754717   111029376077 453717506   453980021   454215567  
111012396273   111025950116   111026139048   111026328150   111026522448  
111026722866   111026912216   111027112208   111027299215   111027503156  
111027712866   111027896151   111028068782   111028258536   111028446995  
111028754841   111029376190 453717654   453980088   454215773   111012750682  
111025950127   111026139127   111026328161   111026522471   111026722899  
111026912227   111027112220   111027299248   111027503167   111027712877  
111027896173   111028068805   111028258547   111028447008   111028754852  
111029376415 453717852   453980138   454215963   111013104091   111025950363  
111026139150   111026328194   111026522493   111026722934   111026912249  
111027112242   111027299259   111027503426   111027712899   111027896195  
111028069570   111028258569   111028447020   111028754919   111029376426
453717928   453980203   454215971   111014305792   111025950374   111026139408  
111026328206   111026522617   111026722967   111026912250   111027112332  
111027299260   111027503448   111027712912   111027896241   111028069592  
111028258648   111028447042   111028756191   111029376730 453717936   453980211
  454216185   111014470122   111025950396   111026139419   111026328273  
111026522639   111026722990   111026912272   111027112859   111027299282  
111027503471   111027712923   111027896296   111028069648   111028258727  
111028447086   111028756348   111029376819 453718009   453980260   454216326  
111014962623   111025950420   111026139431   111026328318   111026522695  
111026723069   111026912283   111027112916   111027299349   111027503482  
111027712956   111027896331   111028069671   111028258749   111028447222  
111028756382   111029376875 453718116   453980377   454216417   111014993256  
111025950442   111026139622   111026328363   111026522707   111026723137  
111026912351   111027112938   111027299350   111027503493   111027713014  
111027896342   111028069738   111028258772   111028447323   111028756618  
111029377360 453718439   453980468   454216516   111015021226   111025950475  
111026139644   111026328374   111026522718   111026723148   111026912373  
111027113029   111027299372   111027503572   111027713058   111027896364  
111028069783   111028258817   111028447334   111028756630   111029377595
453718645   453980492   454216573   111015157046   111025950486   111026139734  
111026328475   111026522909   111026723159   111026912384   111027113074  
111027299989   111027503617   111027713070   111027896375   111028069806  
111028258840   111028447367   111028757169   111029377797

 

SCH-A-30



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453718876   453980765   454216623   111015178522   111025950510   111026140039  
111026328486   111026522910   111026723171   111026912508   111027113085  
111027300207   111027503673   111027713092   111027896432   111028069817  
111028258851   111028447413   111028757541   111029377843 453718900   453980849
  454216672   111015371493   111025950543   111026140051   111026328576  
111026522965   111026723261   111026912519   111027113164   111027300229  
111027503707   111027713104   111027896487   111028069828   111028258862  
111028448380   111028757709   111029377911 453718918   453980898   454217001  
111015375015   111025950598   111026140073   111026328600   111026522987  
111026723294   111026912755   111027113186   111027300263   111027503729  
111027713339   111027896500   111028069839   111028258907   111028448391  
111028757978   111029378765 453719213   453980989   454217134   111015385656  
111025950622   111026140107   111026328644   111026523045   111026723306  
111026912812   111027113355   111027300285   111027503730   111027713733  
111027896522   111028069840   111028258918   111028448447   111028758531  
111029379856 453719254   453981136   454217316   111015387704   111025950644  
111026140130   111026328688   111026523067   111026723429   111026912856  
111027113399   111027300364   111027503741   111027714172   111027896566  
111028069918   111028259021   111028448470   111028758711   111029380623
453719304   453981219   454217357   111015410105   111025950767   111026140174  
111026328699   111026523090   111026723430   111026912889   111027113434  
111027300397   111027503752   111027715151   111027896601   111028070460  
111028259032   111028448481   111028759082   111029380713 453719700   453981243
  454217431   111015424425   111025950790   111026140286   111026328745  
111026523102   111026723441   111026912935   111027113502   111027300443  
111027503763   111027715207   111027896612   111028070482   111028259043  
111028448504   111028759127   111029380724 453720203   453981300   454217597  
111015434527   111025950802   111026140972   111026328802   111026523483  
111026723463   111026912979   111027113513   111027300454   111027504797  
111027715319   111027896623   111028070572   111028259065   111028448526  
111028759217   111029380926 453720211   453981318   454217688   111015495478  
111025950846   111026140994   111026328868   111026523540   111026723531  
111026913149   111027113524   111027300476   111027505024   111027715465  
111027896645   111028070662   111028259076   111028448548   111028759442  
111029381040 453720237   453981425   454217837   111015504086   111025950857  
111026141007   111026328891   111026523551   111026723654   111026913699  
111027113557   111027300511   111027505035   111027715487   111027896656  
111028070673   111028259111   111028448559   111028759914   111029381062
453720344   453981441   454217852   111015624067   111025950925   111026141030  
111026328914   111026523607   111026723676   111026913701   111027113636  
111027300566   111027505057   111027715500   111027896678   111028070729  
111028259144   111028448571   111028759925   111029381208 453720633   453981482
  454217894   111015632134   111025950947   111026141052   111026328936  
111026523629   111026724228   111026913745   111027113760   111027300623  
111027505147   111027715522   111027896735   111028070741   111028259166  
111028448616   111028760017   111029381220 453720674   453981490   454217985  
111015754869   111025951061   111026141063   111026328969   111026523641  
111026724239   111026913789   111027113782   111027300634   111027505169  
111027715599   111027896768   111028070763   111028259199   111028448672  
111028760220   111029382142 453720781   453981516   454218116   111015932452  
111025951072   111026141074   111026328992   111026523674   111026724307  
111026913790   111027113805   111027300656   111027505204   111027716264  
111027896825   111028070774   111028259245   111028448694   111028760725  
111029382175 453721011   453981524   454218132   111015941025   111025951094  
111026141085   111026329005   111026523832   111026724341   111026913824  
111027113816   111027300689   111027505484   111027716275   111027896948  
111028070785   111028259256   111028448706   111028760893   111029382434
453721094   453981607   454218140   111015964345   111025951140   111026141120  
111026329016   111026523898   111026724363   111026913846   111027113849  
111027300724   111027505495   111027716398   111027896971   111028070808  
111028259278   111028448728   111028760983   111029382445 453721284   453981664
  454218223   111016055404   111025951173   111026141142   111026329038  
111026523900   111026724396   111026913891   111027113850   111027300746  
111027505710   111027716422   111027896982   111028070820   111028259290  
111028448751   111028761119   111029383110 453721359   453981888   454218322  
111016063818   111025951184   111026141209   111026329555   111026523933  
111026724408   111026913970   111027113939   111027300757   111027505743  
111027716466   111027896993   111028070831   111028259313   111028448818  
111028761164   111029383222 453721490   453981904   454218504   111016096443  
111025951342   111026141210   111026329612   111026523977   111026724431  
111026913992   111027113940   111027300791   111027505811   111027716477  
111027897017   111028070842   111028259379   111028448885   111028761210  
111029383367 453721508   453981946   454218629   111016131241   111025951353  
111026141221   111026329656   111026523988   111026724475   111026914038  
111027113984   111027300803   111027506081   111027716501   111027897040  
111028070909   111028259403   111028448896   111028761300   111029383525
453721649   453981987   454218652   111016131308   111025951386   111026141243  
111026329768   111026524114   111026724486   111026914083   111027113995  
111027300825   111027506474   111027716578   111027897084   111028070943  
111028259436   111028448908   111028761434   111029383604 453721904   453982001
  454218736   111016135278   111025951599   111026141265   111026329960  
111026524158   111026724521   111026914106   111027114019   111027300836  
111027506609   111027716635   111027897118   111028070965   111028259470  
111028448942   111028761502   111029383716 453721946   453982027   454218843  
111016369660   111025951791   111026141298   111026330007   111026524192  
111026724543   111026914140   111027114075   111027300847   111027506643  
111027716691   111027897130   111028070987   111028259481   111028449606  
111028761759   111029383963 453722126   453982092   454219130   111016398156  
111025952297   111026141300   111026330412   111026524888   111026724565  
111026914296   111027114109   111027301365   111027506935   111027716792  
111027897174   111028071090   111028259504   111028449617   111028762424  
111029383985 453722167   453982175   454219171   111016430186   111025952310  
111026141311   111026331053   111026524899   111026724576   111026914331  
111027114288   111027301422   111027506957   111027716804   111027897219  
111028071371   111028259537   111028449651   111028762435   111029384504
453722209   453982274   454219205   111016451606   111025952376   111026141445  
111026331097   111026524978   111026724587   111026914410   111027114301  
111027301433   111027506991   111027716837   111027897309   111028071438  
111028259605   111028449730   111028762615   111029384605 453722225   453982282
  454219247   111016615305   111025952398   111026141489   111026331110  
111026525025   111026724633   111026914432   111027114389   111027301444  
111027507059   111027718244   111027897332   111028071449   111028259616  
111028449763   111028762738   111029384751 453722316   453982415   454219387  
111016769990   111025952422   111026141704   111026331132   111026525430  
111026724655   111026914454   111027114402   111027301477   111027507150  
111027718299   111027897354   111028071472   111028259784   111028449819  
111028762761   111029385257 453722431   453982597   454219403   111016771421  
111025952523   111026141737   111026331187   111026525496   111026724688  
111026914511   111027114446   111027301488   111027507161   111027718334  
111027897411   111028071483   111028259795   111028449831   111028762817  
111029385998 453722688   453982621   454219635   111016808400   111025952578  
111026141838   111026331198   111026525575   111026724701   111026914522  
111027115010   111027301499   111027507240   111027718378   111027897422  
111028071999   111028259829   111028449909   111028763133   111029387080
453722977   453982829   454219676   111017130667   111025952635   111026141850  
111026331266   111026525733   111026724734   111026914599   111027115065  
111027301501   111027507262   111027718389   111027897444   111028072013  
111028259841   111028449954   111028763278   111029387372 453723017   453982886
  454219742   111017143661   111025952680   111026141906   111026331299  
111026525823   111026724745   111026914601   111027115076   111027301556  
111027507284   111027718479   111027897477   111028072046   111028259908  
111028449976   111028763324   111029387563 453723058   453982894   454219817  
111017307618   111025952758   111026143111   111026331301   111026525902  
111026724767   111026914612   111027115122   111027301589   111027507295  
111027718480   111027897534   111028072136   111028259920   111028450002  
111028763403   111029387619 453723157   453982902   454219825   111017590904  
111025953748   111026143155   111026331367   111026526059   111026724790  
111026914623   111027115133   111027301703   111027507341   111027718491  
111027897545   111028072158   111028259997   111028450035   111028763492  
111029387664 453723397   453982910   454220013   111017628940   111025953793  
111026143177   111026331378   111026526127   111026725599   111026914645  
111027115166   111027301725   111027507352   111027718514   111027897556  
111028072169   111028260045   111028450068   111028763515   111029387675
453723413   453983009   454220088   111017669709   111025953939   111026143212  
111026331402   111026526183   111026725601   111026914689   111027115289  
111027301747   111027508050   111027718558   111027897567   111028072181  
111028260056   111028450079   111028763740   111029388362 453723447   453983041
  454220179   111017953200   111025954019   111026143289   111026331558  
111026526240   111026725612   111026914702   111027115313   111027301781  
111027508061   111027718716   111027897590   111028072192   111028260067  
111028450327   111028763762   111029388520 453723587   453983108   454220195  
111018509556   111025954389   111026143302   111026331581   111026526510  
111026725656   111026914803   111027115368   111027301859   111027508072  
111027718750   111027897602   111028072226   111028260225   111028450350  
111028763829   111029388609 453723652   453983124   454220567   111018739933  
111025954424   111026143357   111026331604   111026526543   111026725724  
111026914870   111027115391   111027301882   111027508128   111027718783  
111027897624   111028072316   111028260236   111028450417   111028763830  
111029388632 453723694   453983132   454220575   111019174421   111025954536  
111026143436   111026331615   111026526565   111026725735   111026914881  
111027115447   111027301905   111027508140   111027718817   111027897680  
111028072383   111028260258   111028450439   111028763919   111029389251
453723843   453983272   454220591   111019263385   111025954570   111026143469  
111026331884   111026526576   111026725746   111026914915   111027115470  
111027301961   111027508162   111027718828   111027897871   111028072653  
111028260270   111028450451   111028763920   111029389295 453724114   453983330
  454220617   111019368279   111025954592   111026143481   111026332155  
111026527645   111026725869   111026914926   111027115481   111027303132  
111027508308   111027718884   111027897927   111028072675   111028260304  
111028450484   111028763964   111029391007 453724171   453983371   454220658  
111020001444   111025954626   111026143515   111026332177   111026527702  
111026725937   111026914948   111027115492   111027303165   111027508319  
111027718996   111027897949   111028072697   111028260315   111028450530  
111028763986   111029391119 453724403   453983686   454220765   111020035069  
111025954693   111026143582   111026332234   111026528118   111026725959  
111026914959   111027115515   111027303176   111027508353   111027719010  
111027898018   111028072709   111028260360   111028450585   111028764167  
111029391209 453724460   453983710   454220773   111020041549   111025954761  
111026143649   111026332256   111026528129   111026725971   111026914971  
111027115537   111027303187   111027508432   111027719032   111027898029  
111028072743   111028260382   111028450619   111028764280   111029391591
453724601   453983892   454220898   111020048872   111025954783   111026143762  
111026332289   111026528174   111026726017   111026915736   111027115559  
111027303222   111027508498   111027719098   111027898085   111028072776  
111028260405   111028450664   111028764303   111029392086 453724809   453983934
  454221029   111020069796   111025954828   111026143795   111026332324  
111026528185   111026726051   111026915747   111027115560   111027303255  
111027508500   111027719188   111027898096   111028072787   111028260449  
111028450800   111028764347   111029392110 453724833   453983991   454221102  
111020168471   111025954851   111026143818   111026332346   111026528208  
111026726118   111026915758   111027115582   111027303356   111027508522  
111027719201   111027898142   111028072798   111028260461   111028452082  
111028764426   111029392132 453724841   453984023   454221375   111020184097  
111025954884   111026143829   111026332391   111026528253   111026726129  
111026915792   111027115649   111027303378   111027508533   111027719267  
111027898164   111028072822   111028260528   111028452127   111028764639  
111029392446 453724882   453984072   454221490   111020207587   111025954929  
111026143841   111026332414   111026528275   111026726174   111026915826  
111027115672   111027303390   111027508544   111027720427   111027898175  
111028072912   111028260539   111028452149   111028764730   111029392491
453724924   453984189   454221565   111020219793   111025954930   111026143896  
111026332436   111026528286   111026726624   111026915859   111027115694  
111027303468   111027508566   111027720461   111027898221   111028073104  
111028260540   111028452161   111028764785   111029392817 453724965   453984213
  454221573   111020232529   111025954941   111026143908   111026332447  
111026528309   111026726691   111026915860   111027115751   111027303479  
111027508768   111027720506   111027898254   111028073283   111028260595  
111028452172   111028764831   111029392884 453725145   453984262   454221607  
111020251597   111025954963   111026143919   111026332458   111026528321  
111026726725   111026915893   111027116729   111027303491   111027509736  
111027720629   111027898265   111028073306   111028260607   111028452183  
111028764842   111029394088 453725269   453984445   454221672   111020306228  
111025955290   111026143975   111026332492   111026528343   111026726747  
111026915905   111027116730   111027303851   111027509747   111027720797  
111027898322   111028073328   111028260630   111028452262   111028765078  
111029394325 453725277   453984502   454221680   111020335534   111025955313  
111026144000   111026332537   111026528376   111026726770   111026915916  
111027116752   111027303873   111027509781   111027720809   111027898366  
111028073340   111028260786   111028452295   111028765089   111029394549
453725319   453984577   454221771   111020399950   111025955346   111026144011  
111026332605   111026528398   111026726792   111026915938   111027116796  
111027303884   111027509859   111027720810   111027900405   111028073395  
111028260821   111028452329   111028765416   111029394651 453725327   453984643
  454221789   111020427952   111025955357   111026144325   111026332650  
111026528411   111026726815   111026916254   111027116819   111027303930  
111027509905   111027720821   111027900450   111028073429   111028260832  
111028452352   111028765911   111029394831 453725418   453984726   454221797  
111020506736   111025955425   111026144404   111026332661   111026528444  
111026726837   111026916276   111027116853   111027303941   111027509916  
111027720865   111027900483   111028073430   111028260955   111028453162  
111028766002   111029396945 453725590   453984759   454221813   111020544705  
111025955436   111026144415   111026332694   111026528488   111026727254  
111026916355   111027116897   111027303952   111027509949   111027720876  
111027900506   111028073452   111028261002   111028453207   111028766035  
111029397081 453725640   453984858   454222001   111020591202   111025955469  
111026144448   111026333268   111026528512   111026727333   111026916906  
111027116965   111027303996   111027509961   111027720887   111027900539  
111028074172   111028261024   111028453230   111028766079   111029397621
453725665   453984940   454222027   111020595598   111025955470   111026144459  
111026333279   111026528534   111026727805   111026916928   111027116976  
111027304010   111027509972   111027720900   111027900573   111028074206  
111028262261   111028453241   111028766091   111029397777 453725822   453984999
  454222068   111020650130   111025955537   111026144493   111026333314  
111026528590   111026727850   111026916962   111027117012   111027304054  
111027509983   111027720977   111027900674   111028074251   111028262362  
111028453308   111028766192   111029397801 453725848   453985095   454222126  
111020692833   111025955616   111026144516   111026333369   111026528602  
111026727962   111026916973   111027117045   111027304076   111027510008  
111027720988   111027900685   111028074284   111028262384   111028453386  
111028766248   111029397902 453725962   453985145   454222191   111020716762  
111025955627   111026144538   111026333415   111026528635   111026728020  
111026916984   111027117056   111027304087   111027510019   111027720999  
111027900719   111028074330   111028262418   111028453410   111028766439  
111029398059 453726036   453985285   454222241   111020772001   111025955649  
111026144617   111026333426   111026528657   111026728064   111026916995  
111027117113   111027304100   111027510053   111027721046   111027900720  
111028074374   111028262441   111028453421   111028766484   111029398105
453726192   453985335   454222282   111020799101   111025957225   111026145269  
111026333460   111026528691   111026728109   111026917019   111027117146  
111027304111   111027510075   111027721079   111027900742   111028074442  
111028262485   111028453432   111028766529   111029398206 453726341   453985525
  454222290   111020804311   111025957236   111026145292   111026333482  
111026528703   111026728110   111026917031   111027117157   111027304155  
111027510086   111027721091   111027901259   111028074510   111028262687  
111028453443   111028766888   111029398251 453726440   453985848   454222381  
111020827664   111025957269   111026145315   111026334416   111026529298  
111026728143   111026917075   111027117168   111027304166   111027510110  
111027721103   111027901271   111028074521   111028262700   111028453465  
111028766978   111029398408 453726465   453985962   454222506   111020849422  
111025957337   111026145348   111026334438   111026529300   111026728187  
111026917086   111027117236   111027304188   111027510121   111027721114  
111027901293   111028074532   111028263082   111028453533   111028767036  
111029398925 453726655   453986101   454222530   111020902129   111025957371  
111026145461   111026334461   111026529311   111026728198   111026917109  
111027117438   111027304256   111027510176   111027721147   111027901350  
111028074565   111028263363   111028453803   111028767430   111029399083
453726903   453986259   454222589   111021283357   111025957382   111026145551  
111026334472   111026529399   111026728222   111026917121   111027117450  
111027304278   111027510187   111027721170   111027901361   111028075072  
111028263374   111028453836   111028767441   111029400378 453726952   453986275
  454222605   111021375461   111025957427   111026145573   111026334483  
111026529412   111026728367   111026917132   111027117472   111027304289  
111027510255   111027721226   111027901406   111028075106   111028263419  
111028453937   111028767597   111029400402 453726978   453986317   454222803  
111021897730   111025957450   111026145595   111026334494   111026529669  
111026728435   111026917165   111027117517   111027304313   111027510312  
111027721248   111027901440   111028075128   111028263431   111028453959  
111028767609   111029400413 453727091   453986325   454222902   111021944430  
111025957472   111026145618   111026334506   111026529692   111026728468  
111026917200   111027117595   111027304380   111027510334   111027721529  
111027901473   111028075151   111028263510   111028453960   111028767676  
111029400514 453727141   453986416   454222993   111022064940   111025957539  
111026145629   111026334517   111026529704   111026728514   111026917222  
111027118046   111027304425   111027510367   111027721620   111027901495  
111028075173   111028263521   111028453982   111028767777   111029400570
453727299   453986473   454223108   111022087530   111025957595   111026145630  
111026334539   111026529726   111026728637   111026917626   111027118068  
111027304447   111027510389   111027721631   111027901507   111028075230  
111028263587   111028453993   111028767788   111029400929 453727380   453986531
  454223132   111022771619   111025957674   111026145652   111026334551  
111026529782   111026728659   111026917648   111027118080   111027304470  
111027510413   111027721686   111027901530   111028075331   111028263598  
111028454084   111028767913   111029400952 453727471   453986804   454223207  
111022773699   111025957742   111026145663   111026334629   111026530245  
111026728693   111026917693   111027118091   111027304504   111027510480  
111027721732   111027901642   111028075375   111028263600   111028454095  
111028768048   111029401065 453727620   453986853   454223272   111022773835  
111025957775   111026145720   111026334708   111026530256   111026728705  
111026917873   111027118114   111027304559   111027510525   111027721800  
111027901675   111028075397   111028263644   111028454107   111028768116  
111029401122 453727810   453987059   454223561   111022825530   111025957786  
111026145764   111026334719   111026530290   111026728761   111026917895  
111027118125   111027304605   111027510569   111027721811   111027901754  
111028075487   111028263734   111028454129   111028769230   111029403023
453728172   453987067   454223645   111022826485   111025957797   111026145775  
111026334720   111026530324   111026728772   111026917907   111027118170  
111027305101   111027511414   111027722126   111027901776   111028075566  
111028263767   111028454141   111028769612   111029403450

 

SCH-A-31



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453728438   453987166   454223959   111022828476   111025957843   111026145786  
111026334731   111026530346   111026728806   111026918043   111027118192  
111027305459   111027511560   111027722148   111027901923   111028075577  
111028263778   111028454152   111028769724   111029403517 453728578   453987182
  454224270   111022842012   111025957887   111026145977   111026334753  
111026530436   111026729324   111026918111   111027118204   111027305493  
111027511582   111027722160   111027901945   111028076118   111028263802  
111028454174   111028769746   111029403630 453728941   453987372   454224452  
111022842214   111025957898   111026145999   111026334764   111026530447  
111026729357   111026918122   111027118215   111027305516   111027511616  
111027722553   111027902025   111028076477   111028263813   111028454208  
111028769780   111029403663 453728974   453987414   454224601   111022843103  
111025958192   111026146046   111026334775   111026530470   111026729368  
111026918155   111027118260   111027305572   111027511638   111027722610  
111027902036   111028076488   111028263903   111028454219   111028769847  
111029404888 453729188   453987448   454224833   111022843709   111025958394  
111026146079   111026334786   111026530515   111026729379   111026918166  
111027118271   111027305640   111027511661   111027722665   111027902092  
111028076523   111028263970   111028454264   111028769858   111029404934
453729394   453987471   454224866   111022851225   111025958428   111026146125  
111026334797   111026530560   111026729403   111026918560   111027118293  
111027305651   111027511762   111027722698   111027902159   111028076545  
111028264016   111028454781   111028769915   111029405070 453729402   453987497
  454224882   111022852877   111025958462   111026146350   111026334809  
111026531246   111026729458   111026918638   111027118305   111027305673  
111027511874   111027722722   111027902227   111028076589   111028264667  
111028454859   111028769959   111029405104 453729964   453987661   454224999  
111022855746   111025958495   111026146361   111026334887   111026531257  
111026730089   111026918649   111027118417   111027305684   111027511896  
111027722733   111027902249   111028076624   111028264690   111028454860  
111028769993   111029405160 453730038   453987794   454225012   111022858581  
111025958541   111026146372   111026334898   111026531279   111026730090  
111026918661   111027118529   111027305729   111027511986   111027722777  
111027902261   111028076657   111028264724   111028454871   111028770030  
111029406127 453730251   453987802   454225400   111022862384   111025958563  
111026146383   111026334900   111026531291   111026730102   111026918694  
111027118541   111027305741   111027511997   111027722823   111027902272  
111028076691   111028264735   111028455096   111028770052   111029406396
453730640   453987836   454225483   111022863071   111025958620   111026146394  
111026334933   111026531336   111026730630   111026918739   111027118552  
111027305808   111027512011   111027722845   111027902317   111028076736  
111028264869   111028455142   111028770153   111029406712 453731093   453987919
  454225707   111022863284   111025958642   111026146406   111026334944  
111026531347   111026730685   111026918829   111027118585   111027305819  
111027512022   111027722856   111027902328   111028076747   111028265512  
111028455221   111028770164   111029406745 453731192   453987943   454225772  
111022866658   111025958664   111026146451   111026334955   111026531369  
111026730696   111026918841   111027118608   111027305976   111027512134  
111027722913   111027902340   111028076769   111028265556   111028455243  
111028770175   111029406802 453731267   453988057   454225939   111022869921  
111025958686   111026146473   111026334988   111026531561   111026730731  
111026918885   111027118619   111027306012   111027512189   111027722924  
111027902362   111028076815   111028265589   111028455265   111028770209  
111029407263 453731549   453988156   454225954   111022876086   111025958697  
111026146552   111026335035   111026531606   111026730786   111026918931  
111027118642   111027306034   111027512303   111027723239   111027902373  
111028076826   111028265602   111028455322   111028770423   111029407274
453731655   453988206   454226168   111022876974   111025958743   111026146596  
111026335057   111026531617   111026730832   111026918942   111027118653  
111027306326   111027512516   111027723363   111027902418   111028076837  
111028266524   111028455333   111028770445   111029408220 453731705   453988222
  454226218   111022877313   111025959092   111026146608   111026335068  
111026531639   111026730876   111026918975   111027118664   111027306360  
111027512606   111027723396   111027902430   111028076916   111028266579  
111028455388   111028770591   111029408253 453731796   453988354   454226416  
111022884850   111025959160   111026146619   111026335079   111026531729  
111026730898   111026919000   111027118675   111027306382   111027513483  
111027723420   111027902441   111028076938   111028266614   111028455423  
111028771301   111029408545 453731929   453988388   454226440   111022885974  
111025959171   111026146620   111026335091   111026531730   111026730900  
111026919370   111027118686   111027306405   111027513562   111027723464  
111027902463   111028076950   111028266625   111028455489   111028771345  
111029408567 453731952   453988586   454226457   111022887066   111025959182  
111026146631   111026335181   111026531774   111026731439   111026919426  
111027118732   111027306494   111027513618   111027723521   111027902519  
111028076961   111028266658   111028455557   111028771424   111029408589
453731978   453988610   454226697   111022890374   111025959193   111026146664  
111026335192   111026532607   111026731563   111026919437   111027119104  
111027306551   111027513630   111027723532   111027902520   111028077108  
111028266715   111028455580   111028771479   111029408860 453732117   453988669
  454226705   111022892725   111025959205   111026146675   111026335451  
111026532629   111026731642   111026919460   111027119137   111027306595  
111027513641   111027723565   111027902531   111028077232   111028266759  
111028455603   111028771480   111029409591 453732331   453988685   454226754  
111022911121   111025959227   111026146721   111026335462   111026532641  
111026731675   111026919482   111027119148   111027306641   111027513719  
111027723644   111027902586   111028077276   111028266760   111028455614  
111028771727   111029409614 453732430   453988701   454226770   111022915877  
111025959294   111026146765   111026335585   111026532742   111026731686  
111026919538   111027119159   111027307215   111027513720   111027723712  
111027902665   111028077366   111028266838   111028455636   111028771783  
111029409771 453732497   453988867   454226861   111022916890   111025959317  
111026146787   111026335620   111026532753   111026731697   111026919550  
111027119160   111027307811   111027513742   111027723745   111027902700  
111028077412   111028266850   111028455658   111028771828   111029409805
453732588   453988909   454226879   111022919613   111025959328   111026146877  
111026335642   111026532764   111026731732   111026919617   111027119193  
111027307822   111027513764   111027723778   111027902777   111028077456  
111028266883   111028455669   111028772650   111029409962 453732653   453988917
  454226895   111022920558   111025959340   111026146888   111026335664  
111026532786   111026731743   111026919628   111027119238   111027307956  
111027513775   111027723846   111027903060   111028077489   111028266973  
111028455692   111028772829   111029410010 453732695   453988974   454227075  
111022928792   111025959418   111026146912   111026335686   111026532876  
111026731800   111026919651   111027119250   111027308104   111027513832  
111027723868   111027903071   111028077524   111028266984   111028455782  
111028772931   111029410065 453732729   453989063   454227133   111022928804  
111025959889   111026147160   111026336058   111026532887   111026731811  
111026919673   111027119261   111027308485   111027513865   111027723880  
111027903105   111028078413   111028266995   111028455793   111028773156  
111029410391 453733008   453989287   454227174   111022930874   111025959902  
111026147384   111026336081   111026532898   111026731822   111026919707  
111027119272   111027308520   111027513977   111027723903   111027903149  
111028078424   111028267075   111028455805   111028773178   111029411460
453733123   453989303   454227208   111022932214   111025959913   111026148015  
111026336126   111026532911   111026731855   111026919729   111027119306  
111027308834   111027513999   111027723936   111027903307   111028078435  
111028267200   111028456132   111028773213   111029411471 453733156   453989345
  454227224   111022934216   111025959924   111026148127   111026336137  
111026532944   111026731866   111026919730   111027119317   111027308867  
111027514002   111027723958   111027903341   111028078468   111028267277  
111028456154   111028773224   111029411729 453733222   453989519   454227372  
111022938681   111025959946   111026148138   111026336520   111026532977  
111026731877   111026920394   111027119373   111027308878   111027514046  
111027723981   111027903396   111028078525   111028267288   111028456334  
111028773235   111029411796 453733271   453989592   454227430   111022946679  
111025960005   111026148149   111026336665   111026532988   111026731899  
111026920417   111027119430   111027309082   111027514068   111027723992  
111027903453   111028078604   111028267301   111028456356   111028773369  
111029412067 453733321   453989741   454227471   111022946893   111025960049  
111026148284   111026336733   111026532999   111026731901   111026921137  
111027119452   111027309116   111027514079   111027724027   111027903486  
111028078615   111028267345   111028456479   111028773493   111029412113
453733719   453989774   454227497   111022949559   111025960106   111026148307  
111026336799   111026533002   111026731934   111026921148   111027119463  
111027309172   111027514080   111027724049   111027903598   111028078682  
111028267367   111028456839   111028773549   111029412427 453733735   453989832
  454227570   111022954757   111025960128   111026148341   111026336834  
111026533013   111026731956   111026921159   111027119890   111027309183  
111027514103   111027724061   111027903622   111028078705   111028267389  
111028456862   111028773583   111029413136 453734006   453989865   454227604  
111022955062   111025960139   111026148352   111026336845   111026533046  
111026731989   111026921238   111027119902   111027309194   111027514114  
111027724870   111027903734   111028078727   111028267402   111028456907  
111028773594   111029413192 453734154   453989931   454227646   111022960619  
111025960140   111026148554   111026336867   111026533057   111026732025  
111026921249   111027119946   111027309228   111027514147   111027724892  
111027903756   111028078738   111028267491   111028456974   111028773707  
111029413305 453734295   453989998   454227653   111022960934   111025960173  
111026148677   111026336878   111026533068   111026732137   111026921340  
111027119979   111027309251   111027514181   111027724904   111027903824  
111028078750   111028267525   111028456996   111028773808   111029413316
453734626   453990129   454227950   111022980453   111025960184   111026148699  
111026337015   111026533079   111026732159   111026921418   111027119980  
111027309273   111027514192   111027724948   111027903868   111028079256  
111028267536   111028457010   111028773987   111029413440 453734741   453990269
  454228131   111022984840   111025960230   111026148778   111026337026  
111026533080   111026732171   111026921441   111027120038   111027309284  
111027514226   111027725006   111027904061   111028079267   111028267716  
111028457021   111028773998   111029414632 453734832   453990319   454228230  
111022986987   111025960241   111026148813   111026337037   111026533091  
111026732193   111026921452   111027120117   111027309295   111027515395  
111027725028   111027904117   111028079278   111028267727   111028457087  
111028774450   111029414698 453734899   453990418   454228255   111022991286  
111025960858   111026148880   111026337093   111026533114   111026732216  
111026921463   111027120195   111027309330   111027515452   111027725084  
111027905297   111028079289   111028267750   111028457098   111028774539  
111029414867 453734956   453990715   454228370   111022999677   111025960881  
111026148970   111026337105   111026533136   111026732362   111026921508  
111027120229   111027309420   111027515676   111027725095   111027905365  
111028079357   111028267772   111028457100   111028774540   111029414890
453734980   453990954   454228396   111023001313   111025960937   111026148992  
111026337116   111026533169   111026733138   111026921519   111027120296  
111027309431   111027515755   111027725859   111027905433   111028079762  
111028267783   111028457133   111028774652   111029414991 453735409   453990970
  454228412   111023010830   111025960971   111026149016   111026337149  
111026533248   111026733149   111026921531   111027120454   111027309486  
111027515777   111027725860   111027905466   111028079773   111028267817  
111028457177   111028774685   111029415071 453735433   453990996   454228487  
111023011314   111025960993   111026149027   111026337172   111026534227  
111026733183   111026921542   111027120487   111027309510   111027515834  
111027725882   111027905477   111028079784   111028267839   111028457223  
111028774731   111029415194 453735466   453991044   454228610   111023016386  
111025961006   111026149128   111026337273   111026534351   111026733284  
111026921597   111027120498   111027309565   111027515845   111027725949  
111027905488   111028079795   111028267851   111028457234   111028774753  
111029415240 453735532   453991093   454228735   111023020437   111025961017  
111026149140   111026337318   111026534474   111026733307   111026921687  
111027120500   111027309576   111027515856   111027726018   111027905512  
111028079829   111028267873   111028457302   111028774911   111029415273
453735854   453991119   454228875   111023037075   111025961039   111026149207  
111026337385   111026534496   111026733318   111026921777   111027120588  
111027311513   111027515889   111027726029   111027905534   111028079830  
111028267907   111028457324   111028774999   111029415554 453735912   453991218
  454229089   111023038481   111025961107   111026149218   111026337408  
111026534519   111026733330   111026921788   111027120599   111027311524  
111027515946   111027726108   111027905556   111028079852   111028267941  
111028457368   111028775057   111029415587 453735953   453991226   454229105  
111023042723   111025961118   111026149263   111026337419   111026534553  
111026733341   111026921889   111027120623   111027311535   111027515968  
111027726142   111027905578   111028079986   111028267952   111028457379  
111028775204   111029415600 453736043   453991259   454229196   111023043689  
111025961130   111026149274   111026337431   111026534597   111026733352  
111026921913   111027120634   111027311557   111027515980   111027726186  
111027905602   111028079997   111028268009   111028457391   111028775226  
111029417310 453736100   453991424   454229295   111023045973   111025961152  
111026149285   111026337475   111026534643   111026733396   111026921924  
111027120667   111027311579   111027516206   111027726939   111027905657  
111028080001   111028268010   111028457403   111028775248   111029417466
453736118   453991549   454229329   111023046637   111025961444   111026150164  
111026337509   111026534654   111026733442   111026921957   111027120678  
111027311603   111027516239   111027726962   111027905668   111028080023  
111028268032   111028457436   111028775282   111029417837 453736175   453991671
  454229618   111023052768   111025961455   111026150197   111026337510  
111026534698   111026733453   111026922442   111027120689   111027311614  
111027516295   111027727019   111027905679   111028080102   111028268065  
111028457469   111028776148   111029418490 453736316   453991697   454229709  
111023053332   111025961477   111026150232   111026337532   111026534744  
111026733543   111026923139   111027121882   111027311625   111027516330  
111027727020   111027905691   111028080113   111028268076   111028457795  
111028776261   111029418748 453736399   453991812   454229725   111023056650  
111025961512   111026150254   111026337543   111026534799   111026733554  
111026923140   111027121916   111027311636   111027516419   111027727042  
111027905736   111028080135   111028269123   111028457829   111028776339  
111029418849 453736456   453991838   454229931   111023061533   111025961545  
111026150265   111026337554   111026534867   111026733600   111026923151  
111027121927   111027311669   111027516554   111027727064   111027905747  
111028080281   111028269134   111028457830   111028776373   111029418962
453736597   453991952   454229949   111023069531   111025961657   111026150287  
111026337576   111026534889   111026733633   111026923162   111027121961  
111027311681   111027517140   111027727198   111027905792   111028080337  
111028269156   111028457874   111028776564   111029420268 453736647   453992000
  454229964   111023070050   111025961668   111026150355   111026337857  
111026535127   111026733688   111026923207   111027121972   111027311726  
111027517207   111027727233   111027905815   111028081013   111028269189  
111028457919   111028777172   111029420325 453736662   453992042   454230145  
111023085348   111025961679   111026150377   111026338735   111026535183  
111026733712   111026923229   111027122063   111027311737   111027517263  
111027727301   111027905837   111028081068   111028269190   111028457942  
111028777194   111029420347 453736811   453992141   454230244   111023088330  
111025961691   111026150412   111026338768   111026535206   111026733723  
111026923241   111027122074   111027311760   111027517601   111027727367  
111027905848   111028081079   111028269202   111028457964   111028777486  
111029420527 453736951   453992224   454230426   111023097172   111025961714  
111026150456   111026338791   111026535240   111026733734   111026923274  
111027122120   111027311771   111027517623   111027727378   111027905859  
111028081103   111028269213   111028458011   111028777554   111029420639
453737066   453992315   454230442   111023102089   111025961736   111026150467  
111026338814   111026535262   111026733790   111026923308   111027122131  
111027311782   111027517634   111027727389   111027905860   111028081114  
111028269246   111028458088   111028777598   111029420707 453737157   453992323
  454230491   111023102146   111025961758   111026150557   111026338825  
111026535273   111026733824   111026923319   111027122142   111027311793  
111027517678   111027727457   111027905882   111028081136   111028269257  
111028458167   111028777644   111029420741 453737207   453992331   454230624  
111023104069   111025961769   111026150579   111026339477   111026538108  
111026733835   111026923320   111027122153   111027311849   111027517702  
111027727503   111027905893   111028081158   111028269268   111028458202  
111028777756   111029420965 453737280   453992372   454230640   111023107073  
111025961770   111026150625   111026339499   111026538366   111026734230  
111026923331   111027122175   111027311872   111027517847   111027727514  
111027905938   111028081383   111028269291   111028458213   111028778072  
111029421001 453737447   453992398   454230723   111023109570   111025961792  
111026150636   111026339545   111026538377   111026734285   111026923364  
111027122232   111027311906   111027517915   111027727536   111027905950  
111028081417   111028269303   111028458224   111028778241   111029421012
453737454   453992554   454230848   111023112710   111025961815   111026150658  
111026339578   111026538399   111026734296   111026923421   111027122298  
111027311951   111027517937   111027727558   111027905983   111028081451  
111028269314   111028458279   111028778274   111029421528 453737520   453992703
  454230939   111023116893   111025961837   111026150704   111026339590  
111026538401   111026734308   111026923443   111027122355   111027312031  
111027518073   111027727592   111027906007   111028081473   111028269437  
111028458336   111028778465   111029421674 453737579   453992794   454231085  
111023118312   111025961871   111026150771   111026339624   111026538423  
111026734331   111026923454   111027122377   111027312042   111027518095  
111027727604   111027906074   111028081484   111028269482   111028458347  
111028778870   111029421685 453737637   453992836   454231192   111023120720  
111025961927   111026150782   111026339668   111026538445   111026734386  
111026923522   111027122388   111027312109   111027518129   111027727637  
111027906085   111028081518   111028269516   111028458358   111028778904  
111029422147 453738049   453992844   454231218   111023121349   111025962007  
111026150827   111026339792   111026538478   111026734410   111026923601  
111027122456   111027312110   111027518152   111027727693   111027906108  
111028081529   111028269538   111028458370   111028778915   111029422169
453738114   453992851   454231317   111023123486   111025962029   111026150849  
111026339848   111026538557   111026734432   111026923612   111027122490  
111027312154   111027518174   111027727727   111027906142   111028081552  
111028269549   111028458381   111028779152   111029422259 453738205   453993008
  454231523   111023126276   111025962052   111026150861   111026340288  
111026538580   111026734443   111026923915   111027122524   111027312176  
111027518185   111027727761   111027906175   111028081608   111028269561  
111028458572   111028779376   111029422282 453738338   453993040   454231556  
111023131216   111025962221   111026150872   111026340389   111026538614  
111026734454   111026923926   111027122557   111027312244   111027518220  
111027727783   111027906210   111028081642   111028269572   111028458583  
111028779488   111029422327 453738346   453993248   454231689   111023131564  
111025962232   111026150906   111026340435   111026538715   111026734498  
111026923948   111027122580   111027312301   111027518242   111027727794  
111027906232   111028081664   111028269987   111028458617   111028780187  
111029422338 453738510   453993578   454231788   111023133195   111025962322  
111026150917   111026340446   111026538726   111026734500   111026924231  
111027122591   111027312345   111027518321   111027728379   111027906300  
111028082070   111028270013   111028458831   111028780299   111029422440
453738551   453993628   454232067   111023134882   111025962399   111026150951  
111026340514   111026538759   111026734533   111026924242   111027122692  
111027312389   111027518365   111027728425   111027906311   111028082081  
111028270248   111028458842   111028780301   111029422462

 

SCH-A-32



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

453738908   453993834   454232117   111023141363   111025962669   111026150973  
111026340558   111026538760   111026734601   111026924297   111027122704  
111027312390   111027518400   111027728672   111027906333   111028082104  
111028270259   111028458864   111028780312   111029423104 453739112   453993859
  454232141   111023142656   111025962681   111026151042   111026340637  
111026538816   111026734623   111026924309   111027122805   111027312424  
111027518444   111027728739   111027906377   111028082126   111028270260  
111028458932   111028780323   111029423249 453739229   453993933   454232232  
111023143927   111025962984   111026151086   111026341043   111026538849  
111026735062   111026924332   111027122849   111027312435   111027518545  
111027728751   111027906445   111028082148   111028270394   111028458943  
111028780480   111029423575 453739443   453994147   454232281   111023144142  
111025963042   111026151121   111026341076   111026538883   111026735107  
111026924501   111027123165   111027312446   111027519759   111027728773  
111027906478   111028082159   111028270417   111028458954   111028780558  
111029423665 453739534   453994154   454232463   111023151308   111025963053  
111026152032   111026341256   111026538906   111026735376   111026924545  
111027123176   111027312480   111027519793   111027728784   111027906489  
111028082182   111028271047   111028458965   111028781537   111029424543
453739591   453994352   454232489   111023155032   111025963064   111026152100  
111026342000   111026538984   111026735400   111026924556   111027123200  
111027312491   111027519816   111027728795   111027906502   111028082238  
111028271126   111028458976   111028781807   111029424655 453739856   453994659
  454232661   111023158978   111025963121   111026152212   111026342033  
111026539020   111026735455   111026924567   111027123211   111027312682  
111027519827   111027728830   111027906614   111028082249   111028271160  
111028459001   111028781885   111029425634 453739898   453994717   454232695  
111023163514   111025963154   111026152223   111026342044   111026539075  
111026735466   111026924578   111027123457   111027312693   111027519838  
111027728863   111027906625   111028082261   111028271216   111028459012  
111028781931   111029425814 453739930   453994741   454233065   111023173627  
111025963761   111026152234   111026342077   111026539097   111026735545  
111026924590   111027123491   111027312750   111027519849   111027728942  
111027906669   111028082328   111028271294   111028459034   111028781986  
111029425915 453740003   453994816   454233107   111023173649   111025963907  
111026152245   111026342112   111026539121   111026735578   111026924613  
111027123503   111027312761   111027519850   111027728997   111027906681  
111028082351   111028271339   111028459067   111028782156   111029425959
453740078   453994857   454233172   111023179814   111025963929   111026152278  
111026342235   111026539165   111026735589   111026924680   111027123536  
111027312794   111027519940   111027729022   111027906748   111028082362  
111028271340   111028459102   111028782213   111029426051 453740128   453994899
  454233198   111023187565   111025963941   111026152289   111026342280  
111026539198   111026735602   111026924747   111027123570   111027312839  
111027519951   111027729055   111027906771   111028082395   111028271362  
111028459113   111028782314   111029426545 453740185   453994964   454233289  
111023187734   111025963952   111026152313   111026342314   111026539222  
111026735657   111026924815   111027123604   111027312873   111027519973  
111027729134   111027906793   111028082418   111028271418   111028459539  
111028782336   111029427759 453740292   453995011   454233305   111023187813  
111025963963   111026152357   111026342325   111026539266   111026735758  
111026925489   111027123615   111027312884   111027519995   111027729145  
111027906816   111028082430   111028271474   111028459584   111028782370  
111029427861 453740300   453995045   454233321   111023188263   111025963974  
111026152548   111026342741   111026539288   111026735792   111026925535  
111027123705   111027312918   111027520021   111027729213   111027906838  
111028082452   111028271520   111028459607   111028782965   111029428682
453740334   453995060   454233388   111023192640   111025963985   111026152593  
111026342774   111026539480   111026735815   111026925636   111027123716  
111027312929   111027520065   111027729235   111027906849   111028082496  
111028271542   111028460137   111028783056   111029428738 453740458   453995102
  454233495   111023195890   111025964010   111026152661   111026342842  
111026539491   111026735826   111026925692   111027123761   111027312952  
111027520144   111027729257   111027906894   111028082519   111028271597  
111028460148   111028783067   111029428772 453740557   453995151   454233537  
111023196802   111025964043   111026152728   111026342965   111026539514  
111026735837   111026925759   111027123783   111027312974   111027520177  
111027729291   111027907020   111028082586   111028271632   111028460700  
111028783124   111029428839 453740748   453995201   454233578   111023208413  
111025964054   111026152751   111026342998   111026539525   111026735859  
111026925850   111027123817   111027313009   111027520223   111027729314  
111027907031   111028082823   111028271676   111028460722   111028783146  
111029428929 453740771   453995490   454233636   111023208491   111025964076  
111026152762   111026343056   111026539547   111026735871   111026925861  
111027123828   111027313021   111027520256   111027729358   111027907097  
111028082845   111028271698   111028460878   111028783168   111029429964
453740847   453995532   454233719   111023210270   111025964098   111026152807  
111026343078   111026539581   111026735882   111026925906   111027123918  
111027313043   111027520289   111027729415   111027907356   111028082856  
111028271711   111028460902   111028783203   111029430236 453740870   453995565
  454233727   111023210595   111025964155   111026152829   111026343113  
111026539626   111026735927   111026925939   111027123941   111027313076  
111027520302   111027729437   111027907378   111028082867   111028271722  
111028460968   111028783225   111029431518 453740961   453995623   454233743  
111023211776   111025964212   111026152852   111026343157   111026539637  
111026735949   111026925962   111027123952   111027313087   111027520335  
111027729505   111027907480   111028082889   111028271823   111028460991  
111028783269   111029431574 453741050   453995706   454233859   111023214296  
111025964245   111026152874   111026343180   111026539716   111026736311  
111026925973   111027123963   111027313166   111027520346   111027729549  
111027907491   111028082890   111028271845   111028461048   111028783326  
111029431619 453741183   453995870   454233974   111023219099   111025964302  
111026152885   111026343203   111026539761   111026736344   111026926019  
111027124043   111027313188   111027520380   111027729583   111027907569  
111028082902   111028271913   111028461475   111028783607   111029432227
453741589   453995920   454234337   111023223083   111025964346   111026152919  
111026343214   111026539794   111026736726   111026926143   111027124111  
111027313920   111027520391   111027729774   111027907570   111028082935  
111028271935   111028461486   111028783753   111029449966 453741720   453995946
  454234477   111023224804   111025964391   111026152931   111026343269  
111026539817   111026736737   111026926233   111027124133   111027313964  
111027520403   111027729785   111027907581   111028082968   111028271957  
111028461688   111028783810   111029533577 453741860   453996084   454234527  
111023227728   111025964425   111026152997   111026343270   111026539851  
111026736759   111026926244   111027124155   111027313986   111027520414  
111027729808   111027907604   111028082979   111028272037   111028462296  
111028783854   111029875071 453741993   453996290   454234576   111023231947  
111025964469   111026153044   111026343359   111026539862   111026736771  
111026927199   111027124199   111027314033   111027520425   111027729820  
111027907615   111028083082   111028272622   111028462320   111028783900  
111030439743 453742108   453996332   454234584   111023237516   111025964896  
111026153055   111026343360   111026539884   111026737277   111026927267  
111027124234   111027314055   111027520436   111027730406   111027907660  
111028083228   111028272767   111028462410   111028783911   111030511216

 

SCH-A-33



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1.        Characteristics of Receivables. Each Receivable (A) was originated
(i) by AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant
to a Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the State where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2.        Compliance with Law. All requirements of applicable federal, State and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable State Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and State
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

3.        Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4.        Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1-1



--------------------------------------------------------------------------------

5.        Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6.        Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7.        One Original. There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8.        Not an Authoritative Copy. With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

9.        Revisions. With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

10.        Pledge or Assignment. With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

11.        Receivable Files Complete. There exists a Receivable File pertaining
to each Receivable. Related documentation concerning the Receivable, including
any documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12.        Receivables in Force. No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

13.        Good Title. Immediately prior to the conveyance of the Receivables to
the Purchaser pursuant to this Agreement, the Seller was the sole owner thereof
and had good and

 

SCH-B-1-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14.        Security Interest in Financed Vehicle. Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15.        Receivable Not Assumable. No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

16.        No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

17.        No Default. There has been no default, breach, or, to the knowledge
of the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than
thirty (30) days), and, to the best of the Seller’s knowledge, no condition
exists or event has occurred and is continuing that with notice, the lapse of
time or both would constitute a default, breach, violation or event permitting
acceleration under the terms of any Receivable, and there has been no waiver of
any of the foregoing.

18.        Insurance. At the time of an origination of a Receivable by
AmeriCredit or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

 

SCH-B-1-3



--------------------------------------------------------------------------------

19.        Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than thirty (30) days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20.        Prepayment. Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-1-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1.        Adverse Selection. No selection procedures adverse to the Noteholders
were utilized in selecting the Receivables from those receivables owned by the
Seller which met the selection criteria set forth in clauses (A) through (M) of
number 19 of Schedule B-1.

2.        All Filings Made. All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Purchaser hereunder)) required to be made by any
Person and actions required to be taken or performed by any Person in any
jurisdiction to give the Trust and the Trust Collateral Agent a first priority
perfected lien on, or ownership interest in, the Receivables and the proceeds
thereof and the Other Conveyed Property have been made, taken or performed.

3.        Consumer Leases. No Receivable in the pool constitutes a “consumer
lease” under either (a) the UCC as in effect in the jurisdiction the law of
which governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-2-1